 



 
FOURTH AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP
OF
AIMCO PROPERTIES, L.P.
a Delaware limited partnership
 
THE SECURITIES EVIDENCED HEREBY HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”),
OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE SOLD,
TRANSFERRED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF SUCH
REGISTRATION, UNLESS THE TRANSFEROR DELIVERS TO THE PARTNERSHIP
AN OPINION OF COUNSEL SATISFACTORY TO THE PARTNERSHIP, IN FORM
AND SUBSTANCE SATISFACTORY TO THE PARTNERSHIP, TO THE EFFECT
THAT THE PROPOSED SALE, TRANSFER OR OTHER DISPOSITION MAY BE
EFFECTED WITHOUT REGISTRATION UNDER THE ACT AND UNDER
APPLICABLE STATE SECURITIES OR “BLUE SKY” LAWS.
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page ARTICLE 1 DEFINED TERMS     1      
 
        ARTICLE 2 ORGANIZATIONAL MATTERS     16      
 
             Section 2.1  
Organization
    16        Section 2.2  
Name
    16        Section 2.3  
Registered Office and Agent; Principal Office
    16        Section 2.4  
Power of Attorney
    16        Section 2.5  
Term
    17      
 
        ARTICLE 3 PURPOSE     18      
 
             Section 3.1  
Purpose and Business
    18        Section 3.2  
Powers
    18        Section 3.3  
Partnership Only for Purposes Specified
    18        Section 3.4  
Representations and Warranties by the Parties
    18      
 
        ARTICLE 4 CAPITAL CONTRIBUTIONS     20      
 
             Section 4.1  
Capital Contributions of the Partners
    20        Section 4.2  
Issuances of Additional Partnership Interests
    20        Section 4.3  
Additional Funds
    21        Section 4.4  
Stock Option Plans
    22        Section 4.5  
No Interest; No Return
    23        Section 4.6  
Conversion of Junior Shares
    23      
 
        ARTICLE 5 DISTRIBUTIONS     24      
 
             Section 5.1  
Requirement and Characterization of Distributions
    24        Section 5.2  
Distributions in Kind
    24        Section 5.3  
Amounts Withheld
    24        Section 5.4  
Distributions Upon Liquidation
    24        Section 5.5  
Restricted Distributions
    24      
 
        ARTICLE 6 ALLOCATIONS     24      
 
             Section 6.1  
Timing and Amount of Allocations of Net Income and Net Loss
    24        Section 6.2  
General Allocations
    25        Section 6.3  
Additional Allocation Provisions
    25        Section 6.4  
Tax Allocations
    27      
 
        ARTICLE 7 MANAGEMENT AND OPERATIONS OF BUSINESS     27      
 
             Section 7.1  
Management
    27        Section 7.2  
Certificate of Limited Partnership
    30        Section 7.3  
Restrictions on General Partner’s Authority
    30  

i



--------------------------------------------------------------------------------



 



                      Page      Section 7.4  
Reimbursement of the General Partner
    32        Section 7.5  
Outside Activities of the Previous General Partner and the General Partner
    32        Section 7.6  
Contracts with Affiliates
    33        Section 7.7  
Indemnification
    34        Section 7.8  
Liability of the General Partner
    35        Section 7.9  
Other Matters Concerning the General Partner
    36        Section 7.10  
Title to Partnership Assets
    37        Section 7.11  
Reliance by Third Parties
    37      
 
        ARTICLE 8 RIGHTS AND OBLIGATIONS OF LIMITED PARTNERS     37      
 
             Section 8.1  
Limitation of Liability
    37        Section 8.2  
Management of Business
    37        Section 8.3  
Outside Activities of Limited Partners
    37        Section 8.4  
Return of Capital
    38        Section 8.5  
Rights of Limited Partners Relating to the Partnership
    38        Section 8.6  
Redemption Rights of Qualifying Parties
    39        Section 8.7  
Partnership Right to Call Limited Partner Interests
    42      
 
        ARTICLE 9 BOOKS, RECORDS, ACCOUNTING AND REPORTS     42      
 
             Section 9.1  
Records and Accounting
    42        Section 9.2  
Fiscal Year
    43        Section 9.3  
Reports
    43      
 
        ARTICLE 10 TAX MATTERS     43      
 
             Section 10.1  
Preparation of Tax Returns
    43        Section 10.2  
Tax Elections
    43        Section 10.3  
Tax Matters Partner
    44        Section 10.4  
Withholding
    45      
 
        ARTICLE 11 TRANSFERS AND WITHDRAWALS     46      
 
             Section 11.1  
Transfer
    46        Section 11.2  
Transfer of General Partner’s Partnership Interest
    46        Section 11.3  
Limited Partners’ Rights to Transfer
    47        Section 11.4  
Substituted Limited Partners
    49        Section 11.5  
Assignees
    49        Section 11.6  
General Provisions
    49      
 
        ARTICLE 12 ADMISSION OF PARTNERS     51      
 
             Section 12.1  
Admission of Successor General Partner
    51        Section 12.2  
Admission of Additional Limited Partners
    51        Section 12.3  
Amendment of Agreement and Certificate of Limited Partnership
    51        Section 12.4  
Admission of Initial Limited Partners
    51      
 
        ARTICLE 13 DISSOLUTION, LIQUIDATION AND TERMINATION     52      
 
             Section 13.1  
Dissolution
    52  

ii



--------------------------------------------------------------------------------



 



                      Page      Section 13.2  
Winding Up
    52        Section 13.3  
Deemed Distribution and Recontribution
    53        Section 13.4  
Rights of Limited Partners
    54        Section 13.5  
Notice of Dissolution
    54        Section 13.6  
Cancellation of Certificate of Limited Partnership
    54        Section 13.7  
Reasonable Time for Winding-Up
    54      
 
        ARTICLE 14 PROCEDURES FOR ACTIONS AND CONSENTS OF PARTNERS; AMENDMENTS;
MEETINGS     54      
 
             Section 14.1  
Procedures for Actions and Consents of Partners
    54        Section 14.2  
Amendments
    54        Section 14.3  
Meetings of the Partners
    55      
 
        ARTICLE 15 GENERAL PROVISIONS     55      
 
             Section 15.1  
Addresses and Notice
    55        Section 15.2  
Titles and Captions
    55        Section 15.3  
Pronouns and Plurals
    55        Section 15.4  
Further Action
    56        Section 15.5  
Binding Effect
    56        Section 15.6  
Waiver
    56        Section 15.7  
Counterparts
    56        Section 15.8  
Applicable Law
    56        Section 15.9  
Entire Agreement
    56        Section 15.10  
Invalidity of Provisions
    56        Section 15.11  
Limitation to Preserve REIT Status
    56        Section 15.12  
No Partition
    57        Section 15.13  
No Third-Party Rights Created Hereby
    57      
 
        EXHIBIT A  
PARTNERS AND PARTNERSHIP UNITS
    A-1      
 
        EXHIBIT B  
EXAMPLES REGARDING ADJUSTMENT FACTOR
    B-1      
 
        EXHIBIT C  
LIST OF DESIGNATED PARTIES
    C-1      
 
        EXHIBIT D  
NOTICE OF REDEMPTION
    D-1      
 
           
 
        EXHIBIT E  
FORM OF UNIT CERTIFICATE
    E-1      
 
        EXHIBIT F  
PARTNERSHIP UNIT DESIGNATION OF THE CLASS I HIGH PERFORMANCE PARTNERSHIP UNITS
    F-1      
 
        EXHIBIT G  
PARTNERSHIP UNIT DESIGNATION OF THE CLASS G PARTNERSHIP PREFERRED UNITS
    G-1      
 
        EXHIBIT H  
PARTNERSHIP UNIT DESIGNATION OF THE CLASS ONE PARTNERSHIP PREFERRED UNITS
    H-1      
 
        EXHIBIT I  
PARTNERSHIP UNIT DESIGNATION OF THE CLASS TWO PARTNERSHIP PREFERRED UNITS
    I-1  

iii



--------------------------------------------------------------------------------



 



                      Page EXHIBIT J  
PARTNERSHIP UNIT DESIGNATION OF THE CLASS THREE PARTNERSHIP PREFERRED UNITS
    J-1      
 
        EXHIBIT K  
PARTNERSHIP UNIT DESIGNATION OF THE CLASS FOUR PARTNERSHIP PREFERRED UNITS
    K-1      
 
        EXHIBIT L  
PARTNERSHIP UNIT DESIGNATION OF THE CLASS FIVE PARTNERSHIP PREFERRED UNITS
    L-1      
 
        EXHIBIT M  
PARTNERSHIP UNIT DESIGNATION OF THE CLASS SIX PARTNERSHIP PREFERRED UNITS
    M-1      
 
        EXHIBIT N  
PARTNERSHIP UNIT DESIGNATION OF THE CLASS SEVEN PARTNERSHIP UNITS
    N-1      
 
        EXHIBIT O  
PARTNERSHIP UNIT DESIGNATION OF THE CLASS EIGHT PARTNERSHIP PREFERRED UNITS
    O-1      
 
        EXHIBIT P  
PARTNERSHIP UNIT DESIGNATION OF THE CLASS T PARTNERSHIP PREFERRED UNITS
    P-1      
 
        EXHIBIT Q  
PARTNERSHIP UNIT DESIGNATION OF THE CLASS U PARTNERSHIP PREFERRED UNITS
    Q-1      
 
        EXHIBIT R  
PARTNERSHIP UNIT DESIGNATION OF THE CLASS V PARTNERSHIP PREFERRED UNITS
    R-1      
 
        EXHIBIT S  
PARTNERSHIP UNIT DESIGNATION OF THE CLASS W PARTNERSHIP PREFERRED UNITS
    S-1      
 
        EXHIBIT T  
PARTNERSHIP UNIT DESIGNATION OF THE CLASS Y PARTNERSHIP PREFERRED UNITS
    T-1      
 
        EXHIBIT U  
PARTNERSHIP UNIT DESIGNATION OF THE CLASS VIII HIGH PERFORMANCE PARTNERSHIP
UNITS
    U-1      
 
        EXHIBIT V  
PARTNERSHIP UNIT DESIGNATION OF THE CLASS IX HIGH PERFORMANCE PARTNERSHIP UNITS
    V-1      
 
        EXHIBIT W  
PARTNERSHIP UNIT DESIGNATION OF THE SERIES A COMMUNITY REINVESTMENT ACT
PERPETUAL PARTNERSHIP PREFERRED UNITS
    W-1  

iv



--------------------------------------------------------------------------------



 



FOURTH AMENDED AND RESTATED AGREEMENT OF
LIMITED PARTNERSHIP OF AIMCO PROPERTIES, L.P.
          THIS FOURTH AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP OF
AIMCO PROPERTIES, L.P., dated as of July 29, 1994, and restated as of
February 28, 2007, is entered into by and among Apartment Investment and
Management Company, a Maryland corporation (the “Previous General Partner”),
AIMCO-GP, Inc., a Delaware corporation (the “General Partner”), AIMCO-LP, Inc.,
a Delaware corporation (the “Special Limited Partner”), and the other Limited
Partners (as defined below).
          WHEREAS, the General Partner has approved an amendment and restatement
of the Agreement of Limited Partnership of AIMCO Properties, L.P. on the terms
set forth herein.
          NOW, THEREFORE, in consideration of the mutual covenants and
agreements contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
ARTICLE 1
DEFINED TERMS
          The following definitions shall be for all purposes, unless otherwise
clearly indicated to the contrary, applied to the terms used in this Agreement.
          “Act” means the Delaware Revised Uniform Limited Partnership Act, as
it may be amended from time to time, and any successor to such statute.
          “Actions” has the meaning set forth in Section 7.7 hereof.
          “Additional Funds” has the meaning set forth in Section 4.3.A hereof.
          “Additional Limited Partner” means a Person who is admitted to the
Partnership as a Limited Partner pursuant to Section 4.2 and Section 12.2 hereof
and who is shown as such on the books and records of the Partnership.
          “Adjusted Capital Account Deficit” means, with respect to any Partner,
the deficit balance, if any, in such Partner’s Capital Account as of the end of
the relevant Fiscal Year, after giving effect to the following adjustments:
          (i) decrease such deficit by any amounts that such Partner is
obligated to restore pursuant to this Agreement or by operation of law upon
liquidation of such Partner’s Partnership Interest or is deemed to be obligated
to restore pursuant to the penultimate sentence of each of Regulations
Sections 1.704-2(g)(1) and 1.704-2(i)(5); and
          (ii) increase such deficit by the items described in Regulations
Section 1.704-1(b)(2)(ii)(d)(4), (5) and (6).
The foregoing definition of “Adjusted Capital Account Deficit” is intended to
comply with the provisions of Regulations Section 1.704-1(b)(2)(ii)(d) and shall
be interpreted consistently therewith.

 



--------------------------------------------------------------------------------



 



          “Adjustment Factor” means 1.0; provided, however, that in the event
that:
          (i) the Previous General Partner (a) declares or pays a dividend on
its outstanding REIT Shares in REIT Shares or makes a distribution to all
holders of its outstanding REIT Shares in REIT Shares, (b) splits or subdivides
its outstanding REIT Shares or (c) effects a reverse stock split or otherwise
combines its outstanding REIT Shares into a smaller number of REIT Shares, the
Adjustment Factor shall be adjusted by multiplying the Adjustment Factor
previously in effect by a fraction, (i) the numerator of which shall be the
number of REIT Shares issued and outstanding on the record date for such
dividend, distribution, split, subdivision, reverse split or combination
(assuming for such purposes that such dividend, distribution, split,
subdivision, reverse split or combination has occurred as of such time) and
(ii) the denominator of which shall be the actual number of REIT Shares
(determined without the above assumption) issued and outstanding on the record
date for such dividend, distribution, split, subdivision, reverse split or
combination;
          (iii) the Previous General Partner distributes any rights, options or
warrants to all holders of its REIT Shares to subscribe for or to purchase or to
otherwise acquire REIT Shares (or other securities or rights convertible into,
exchangeable for or exercisable for REIT Shares) at a price per share less than
the Value of a REIT Share on the record date for such distribution (each a
“Distributed Right”), then the Adjustment Factor shall be adjusted by
multiplying the Adjustment Factor previously in effect by a fraction (a) the
numerator of which shall be the number of REIT Shares issued and outstanding on
the record date plus the maximum number of REIT Shares purchasable under such
Distributed Rights and (b) the denominator of which shall be the number of REIT
Shares issued and outstanding on the record date plus a fraction (1) the
numerator of which is the maximum number of REIT Shares purchasable under such
Distributed Rights times the minimum purchase price per REIT Share under such
Distributed Rights and (2) the denominator of which is the Value of a REIT Share
as of the record date; provided, however, that, if any such Distributed Rights
expire or become no longer exercisable, then the Adjustment Factor shall be
adjusted, effective retroactive to the date of distribution of the Distributed
Rights, to reflect a reduced maximum number of REIT Shares or any change in the
minimum purchase price for the purposes of the above fraction; and
          (iv) the Previous General Partner shall, by dividend or otherwise,
distribute to all holders of its REIT Shares evidences of its indebtedness or
assets (including securities, but excluding any dividend or distribution
referred to in subsection (i) above), which evidences of indebtedness or assets
relate to assets not received by the Previous General Partner, the General
Partner and/or the Special Limited Partner pursuant to a pro rata distribution
by the Partnership, then the Adjustment Factor shall be adjusted to equal the
amount determined by multiplying the Adjustment Factor in effect immediately
prior to the close of business on the date fixed for determination of
shareholders entitled to receive such distribution by a fraction (i) the
numerator shall be such Value of a REIT Share on the date fixed for such
determination and (ii) the denominator shall be the Value of a REIT Share on the
dates fixed for such determination less the then fair market value (as
determined by the General Partner, whose determination shall be conclusive) of
the portion of the evidences of indebtedness or assets so distributed applicable
to one REIT Share.
Any adjustments to the Adjustment Factor shall become effective immediately
after the effective date of such event, retroactive to the record date, if any,
for such event, provided, however, that any Limited Partner may waive, by
written notice to the General Partner, the effect of any adjustment to the
Adjustment Factor applicable to the Partnership Common Units held by such
Limited Partner, and, thereafter, such adjustment will not be effective as to

2



--------------------------------------------------------------------------------



 



such Partnership Common Units. For illustrative purposes, examples of
adjustments to the Adjustment Factor are set forth on Exhibit B attached hereto.
          “Affiliate” means, with respect to any Person, any Person directly or
indirectly controlling or controlled by or under common control with such
Person. For the purposes of this definition, “control” when used with respect to
any Person means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of such Person, whether
through the ownership of voting securities, by contract or otherwise, and the
terms “controlling” and “controlled” have meanings correlative to the foregoing.
          “Agreement” means this Fourth Amended and Restated Agreement of
Limited Partnership of AIMCO Properties, L.P., as it may be amended,
supplemented or restated from time to time.
          “Applicable Percentage” has the meaning set forth in Section 8.6.B
hereof.
          “Appraisal” means, with respect to any assets, the written opinion of
an independent third party experienced in the valuation of similar assets,
selected by the General Partner in good faith. Such opinion may be in the form
of an opinion by such independent third party that the value for such property
or asset as set by the General Partner is fair, from a financial point of view,
to the Partnership.
          “Assignee” means a Person to whom one or more Partnership Common Units
have been Transferred in a manner permitted under this Agreement, but who has
not become a Substituted Limited Partner, and who has the rights set forth in
Section 11.5 hereof.
          “Available Cash” means, with respect to any period for which such
calculation is being made,
          (i) the sum, without duplication, of:
          (1) the Partnership’s Net Income or Net Loss (as the case may be) for
such period,
          (2) Depreciation and all other noncash charges to the extent deducted
in determining Net Income or Net Loss for such period,
          (3) the amount of any reduction in reserves of the Partnership
referred to in clause (ii)(6) below (including, without limitation, reductions
resulting because the General Partner determines such amounts are no longer
necessary),
          (4) the excess, if any, of the net cash proceeds from the sale,
exchange, disposition, financing or refinancing of Partnership property for such
period over the gain (or loss, as the case may be) recognized from such sale,
exchange, disposition, financing or refinancing during such period (excluding
Terminating Capital Transactions), and
          (5) all other cash received (including amounts previously accrued as
Net Income and amounts of deferred income) or any net amounts borrowed by the
Partnership for such period that was not included in determining Net Income or
Net Loss for such period;

3



--------------------------------------------------------------------------------



 



          (ii) less the sum, without duplication, of:
          (1) all principal debt payments made during such period by the
Partnership,
          (2) capital expenditures made by the Partnership during such period,
          (3) investments in any entity (including loans made thereto) to the
extent that such investments are not otherwise described in clause (ii)(1) or
clause (ii)(2) above,
          (4) all other expenditures and payments not deducted in determining
Net Income or Net Loss for such period (including amounts paid in respect of
expenses previously accrued),
          (5) any amount included in determining Net Income or Net Loss for such
period that was not received by the Partnership during such period,
          (6) the amount of any increase in reserves (including, without
limitation, working capital reserves) established during such period that the
General Partner determines are necessary or appropriate in its sole and absolute
discretion, and
          (7) any amount distributed or paid in redemption of any Limited
Partner Interest or Partnership Units including, without limitation, any Cash
Amount paid.
Notwithstanding the foregoing, Available Cash shall not include (a) any cash
received or reductions in reserves, or take into account any disbursements made,
or reserves established, after dissolution and the commencement of the
liquidation and winding up of the Partnership or (b) any Capital Contributions,
whenever received.
          “Business Day” means any day except a Saturday, Sunday or other day on
which commercial banks in Denver, Colorado, Los Angeles, California or New York,
New York are authorized or required by law to close.
          “Capital Account” means, with respect to any Partner, the Capital
Account maintained by the General Partner for such Partner on the Partnership’s
books and records in accordance with the following provisions:
               (a) To each Partner’s Capital Account, there shall be added such
Partner’s Capital Contributions, such Partner’s distributive share of Net Income
and any items in the nature of income or gain that are specially allocated
pursuant to Section 6.3 hereof, and the principal amount of any Partnership
liabilities assumed by such Partner or that are secured by any property
distributed to such Partner.
               (b) From each Partner’s Capital Account, there shall be
subtracted the amount of cash and the Gross Asset Value of any property
distributed to such Partner pursuant to any provision of this Agreement, such
Partner’s distributive share of Net Losses and any items in the nature of
expenses or losses that are specially allocated pursuant to Section 6.3 hereof,
and the principal amount of any liabilities of such Partner assumed by the
Partnership or that are secured by any property contributed by such Partner to
the Partnership.

4



--------------------------------------------------------------------------------



 



               (c) In the event any interest in the Partnership is Transferred
in accordance with the terms of this Agreement, the transferee shall succeed to
the Capital Account of the transferor to the extent that it relates to the
Transferred interest.
               (d) In determining the principal amount of any liability for
purposes of subsections (a) and (b) hereof, there shall be taken into account
Code Section 752(c) and any other applicable provisions of the Code and
Regulations.
               (e) The provisions of this Agreement relating to the maintenance
of Capital Accounts are intended to comply with Regulations Sections 1.704-1(b)
and 1.704-2, and shall be interpreted and applied in a manner consistent with
such Regulations. If the General Partner shall determine that it is prudent to
modify the manner in which the Capital Accounts are maintained in order to
comply with such Regulations, the General Partner may make such modification
provided that such modification will not have a material effect on the amounts
distributable to any Partner without such Partner’s Consent. The General Partner
also shall (i) make any adjustments that are necessary or appropriate to
maintain equality between the Capital Accounts of the Partners and the amount of
Partnership capital reflected on the Partnership’s balance sheet, as computed
for book purposes, in accordance with Regulations Section 1.704-1(b)(2)(iv)(q)
and (ii) make any appropriate modifications in the event that unanticipated
events might otherwise cause this Agreement not to comply with Regulations
Section 1.704-1(b) or Section 1.704-2.
          “Capital Contribution” means, with respect to any Partner, the amount
of money and the initial Gross Asset Value of any Contributed Property that such
Partner contributes to the Partnership pursuant to Section 4.1, 4.2 or 4.3
hereof or is deemed to contribute pursuant to Section 4.4 hereof.
          “Cash Amount” means the lesser of (a) an amount of cash equal to the
product of (i) the Value of a REIT Share and (ii) the REIT Shares Amount
determined as of the applicable Valuation Date or (b) in the case of a
Declination followed by a Public Offering Funding, the Public Offering Funding
Amount.
          “Certificate” means the Certificate of Limited Partnership of the
Partnership filed in the office of the Secretary of State of the State of
Delaware, as amended from time to time in accordance with the terms hereof and
the Act.
          “Charter” means the Articles of Amendment and Restatement of the
Previous General Partner filed with the Maryland State Department of Assessments
and Taxation on July 19, 1994, as amended, supplemented or restated from time to
time.
          “Code” means the Internal Revenue Code of 1986, as amended and in
effect from time to time or any successor statute thereto, as interpreted by the
applicable Regulations thereunder. Any reference herein to a specific section or
sections of the Code shall be deemed to include a reference to any corresponding
provision of future law.
          “Company Employee” means any officer or other employee (as defined in
accordance with Section 3401(c) of the Code) of the Previous General Partner or
any corporation that is then a Subsidiary of the Previous General Partner.
          “Consent” means the consent to, approval of, or vote in favor of a
proposed action by a Partner given in accordance with Article 14 hereof.
          “Consent of the Limited Partners” means the Consent of a Majority in
Interest of the Limited Partners, which Consent shall be obtained prior to the
taking of any action for which it is required by this Agreement

5



--------------------------------------------------------------------------------



 



and, except as otherwise provided in this Agreement, may be given or withheld by
a Majority in Interest of the Limited Partners, in their reasonable discretion.
          “Contributed Property” means each Property or other asset, in such
form as may be permitted by the Act, but excluding cash, contributed or deemed
contributed to the Partnership (or deemed contributed to the Partnership on
termination and reconstitution thereof pursuant to Code Section 708).
          “Controlled Entity” means, as to any Limited Partner, (a) any
corporation more than fifty percent (50%) of the outstanding voting stock of
which is owned by such Limited Partner or such Limited Partner’s Family Members,
(b) any trust, whether or not revocable, of which such Limited Partner or such
Limited Partner’s Family Members are the sole beneficiaries, (c) any partnership
of which such Limited Partner is the managing partner and in which such Limited
Partner or such Limited Partner’s Family Members hold partnership interests
representing at least twenty-five percent (25%) of such partnership’s capital
and profits and (d) any limited liability company of which such Limited Partner
is the manager and in which such Limited Partner or such Limited Partner’s
Family Members hold membership interests representing at least twenty-five
percent (25%) of such limited liability company’s capital and profits.
          “Controlling Person” means any Person, whatever his or her title, who
performs executive or senior management functions for the General Partner or its
Affiliates similar to those of directors, executive management and senior
management, or any Person who either holds a two percent (2%) or more equity
interest in the General Partner or its Affiliates, or has the power to direct or
cause the direction of the General Partner or its Affiliates, whether through
the ownership of voting securities, by contract or otherwise, or, in the absence
of a specific role or title, any Person having the power to direct or cause the
direction of the management-level employees and policies of the General Partner
or its Affiliates. It is not intended that every Person who carries a title such
as vice president, senior vice president, secretary or treasurer be included in
the definition of “Controlling Person.”
          “Cut-Off Date” means the fifth (5th) Business Day after the General
Partner’s receipt of a Notice of Redemption.
          “Debt” means, as to any Person, as of any date of determination,
(i) all indebtedness of such Person for borrowed money or for the deferred
purchase price of property or services; (ii) all amounts owed by such Person to
banks or other Persons in respect of reimbursement obligations under letters of
credit, surety bonds and other similar instruments guaranteeing payment or other
performance of obligations by such Person; (iii) all indebtedness for borrowed
money or for the deferred purchase price of property or services secured by any
lien on any property owned by such Person, to the extent attributable to such
Person’s interest in such property, even though such Person has not assumed or
become liable for the payment thereof; and (iv) lease obligations of such Person
that, in accordance with generally accepted accounting principles, should be
capitalized.
          “Declination” has the meaning set forth in Section 8.6.D hereof.
          “Depreciation” means, for each Fiscal Year or other applicable period,
an amount equal to the federal income tax depreciation, amortization or other
cost recovery deduction allowable with respect to an asset for such year or
other period, except that if the Gross Asset Value of an asset differs from its
adjusted basis for federal income tax purposes at the beginning of such year or
period, Depreciation shall be in an amount that bears the same ratio to such
beginning Gross Asset Value as the federal income tax depreciation, amortization
or other cost recovery deduction for such year or other period bears to such
beginning adjusted tax basis; provided, however, that if the federal income tax
depreciation, amortization or other cost recovery deduction for such year or
period is zero, Depreciation shall be determined with reference to such
beginning Gross Asset Value using any reasonable method selected by the General
Partner.

6



--------------------------------------------------------------------------------



 



          “Designated Parties” means the Persons designated on Exhibit C
attached hereto. The General Partner may, in its sole and absolute discretion,
amend Exhibit C to add Persons to be designated as Designated Parties.
          “Distributed Right” has the meaning set forth in the definition of
“Adjustment Factor.”
          “Effective Date” means July 29, 1994.
          “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.
          “Exchange Act” means the Securities Exchange Act of 1934, as amended,
and the rules and regulations of the SEC promulgated thereunder.
          “Family Members” means, as to a Person that is an individual, such
Person’s spouse, ancestors, descendants (whether by blood or by adoption),
brothers, sisters and inter vivos or testamentary trusts of which only such
Person and his spouse, ancestors, descendants (whether by blood or by adoption),
brothers and sisters are beneficiaries.
          “Fiscal Year” means the fiscal year of the Partnership, which shall be
the calendar year.
          “Funding Debt” means any Debt incurred by or on behalf of the Previous
General Partner, the General Partner or the Special Limited Partner for the
purpose of providing funds to the Partnership.
          “General Partner” means AIMCO-GP, Inc., a Delaware corporation, and
its successors and assigns, as the general partner of the Partnership in their
capacities as general partner of the Partnership.
          “General Partner Interest” means the Partnership Interest held by the
General Partner, which Partnership Interest is an interest as a general partner
under the Act. A General Partner Interest may be expressed as a number of
Partnership Common Units, Partnership Preferred Units or any other Partnership
Units.
          “General Partner Loan” has the meaning set forth in Section 4.3.D
hereof.
          “Gross Asset Value” means, with respect to any asset, the asset’s
adjusted basis for federal income tax purposes, except as follows:
               (a) The initial Gross Asset Value of any asset contributed by a
Partner to the Partnership shall be the gross fair market values of such assets
as determined by the General Partner and agreed to by the contributing Partner.
In any case in which the General Partner and the contributing Partner are unable
to agree as to the gross fair market value of any contributed asset or assets,
such gross fair market value shall be determined by Appraisal.
               (b) The Gross Asset Values of all Partnership assets immediately
prior to the occurrence of any event described in clause (i), clause (ii),
clause (iii), clause (iv) or clause (v) hereof shall be adjusted to equal their
respective gross fair market values, as determined by the General Partner using
such reasonable method of valuation as it may adopt, as of the following times:
               (i) the acquisition of an additional interest in the Partnership
(other than in connection with the execution of this Agreement but including,
without limitation, acquisitions pursuant to Section 4.2 hereof or contributions
or deemed contributions by the General Partner pursuant to Section 4.2 hereof)
by a new or existing Partner in exchange for more than a de minimis Capital
Contribution, if the General Partner reasonably determines that such

7



--------------------------------------------------------------------------------



 



adjustment is necessary or appropriate to reflect the relative economic
interests of the Partners in the Partnership;
               (ii) the distribution by the Partnership to a Partner of more
than a de minimis amount of Partnership property as consideration for an
interest in the Partnership, if the General Partner reasonably determines that
such adjustment is necessary or appropriate to reflect the relative economic
interests of the Partners in the Partnership;
               (iii) the liquidation of the Partnership within the meaning of
Regulations Section 1.704-1(b)(2)(ii)(g);
               (iv) upon the admission of a successor General Partner pursuant
to Section 12.1 hereof; and
               (v) at such other times as the General Partner shall reasonably
determine necessary or advisable in order to comply with Regulations
Sections 1.704-1(b) and 1.704-2.
               (c) The Gross Asset Value of any Partnership asset distributed to
a Partner shall be the gross fair market value of such asset on the date of
distribution as determined by the distributee and the General Partner provided
that, if the distributee is the General Partner or if the distributee and the
General Partner cannot agree on such a determination, such gross fair market
value shall be determined by Appraisal.
               (d) The Gross Asset Values of Partnership assets shall be
increased (or decreased) to reflect any adjustments to the adjusted basis of
such assets pursuant to Code Section 734(b) or Code Section 743(b), but only to
the extent that such adjustments are taken into account in determining Capital
Accounts pursuant to Regulations Section 1.704-1(b)(2)(iv)(m); provided,
however, that Gross Asset Values shall not be adjusted pursuant to this
subsection (d) to the extent that the General Partner reasonably determines that
an adjustment pursuant to subsection (b) above is necessary or appropriate in
connection with a transaction that would otherwise result in an adjustment
pursuant to this subsection (d).
               (e) If the Gross Asset Value of a Partnership asset has been
determined or adjusted pursuant to subsection (a), subsection (b) or subsection
(d) above, such Gross Asset Value shall thereafter be adjusted by the
Depreciation taken into account with respect to such asset for purposes of
computing Net Income and Net Losses.
          “Holder” means either (a) a Partner or (b) an Assignee, owning a
Partnership Unit, that is treated as a member of the Partnership for federal
income tax purposes.
          “Incapacity” or “Incapacitated” means, (i) as to any Partner who is an
individual, death, total physical disability or entry by a court of competent
jurisdiction adjudicating such Partner incompetent to manage his or her person
or his or her estate; (ii) as to any Partner that is a corporation or limited
liability company, the filing of a certificate of dissolution, or its
equivalent, for the corporation or the revocation of its charter; (iii) as to
any Partner that is a partnership, the dissolution and commencement of winding
up of the partnership; (iv) as to any Partner that is an estate, the
distribution by the fiduciary of the estate’s entire interest in the
Partnership; (v) as to any trustee of a trust that is a Partner, the termination
of the trust (but not the substitution of a new trustee); or (vi) as to any
Partner, the bankruptcy of such Partner. For purposes of this definition,
bankruptcy of a Partner shall be deemed to have occurred when (a) the Partner
commences a voluntary proceeding seeking liquidation, reorganization or other
relief of or against such Partner under any bankruptcy, insolvency or other
similar law now or hereafter in effect, (b) the Partner is adjudged as bankrupt
or insolvent, or a final and nonappealable order for relief under any
bankruptcy, insolvency or similar law now or hereafter in effect has been
entered against the Partner, (c) the Partner executes and

8



--------------------------------------------------------------------------------



 



delivers a general assignment for the benefit of the Partner’s creditors,
(d) the Partner files an answer or other pleading admitting or failing to
contest the material allegations of a petition filed against the Partner in any
proceeding of the nature described in clause (b) above, (e) the Partner seeks,
consents to or acquiesces in the appointment of a trustee, receiver or
liquidator for the Partner or for all or any substantial part of the Partner’s
properties, (f) any proceeding seeking liquidation, reorganization or other
relief under any bankruptcy, insolvency or other similar law now or hereafter in
effect has not been dismissed within one hundred twenty (120) days after the
commencement thereof, (g) the appointment without the Partner’s consent or
acquiescence of a trustee, receiver or liquidator has not been vacated or stayed
within ninety (90) days of such appointment, or (h) an appointment referred to
in clause (g) above is not vacated within ninety (90) days after the expiration
of any such stay.
          “Indemnitee” means (i) any Person made a party to a proceeding by
reason of its status as (A) the Previous General Partner or the General Partner
or (B) a director of the Previous General Partner or the General Partner or an
officer or employee of the Partnership or the Previous General Partner or the
General Partner and (ii) such other Persons (including Affiliates of the General
Partner or the Partnership) as the General Partner may designate from time to
time (whether before or after the event giving rise to potential liability), in
its sole and absolute discretion.
          “Independent Director” means a member of the Board of Directors of the
Previous General Partner who is not a Company Employee or a Partnership
Employee.
          “Interest” means interest, original issue discount and other similar
payments or amounts paid by the Partnership for the use or forbearance of money.
          “IRS” means the Internal Revenue Service, which administers the
internal revenue laws of the United States.
          “Junior Share” means a share of the Previous General Partner’s Class B
Common Stock, par value $.01 per share.
          “Limited Partner” means the Special Limited Partner and any Person
named as a Limited Partner in Exhibit A attached hereto, as such Exhibit A may
be amended from time to time, or any Substituted Limited Partner or Additional
Limited Partner, in such Person’s capacity as a Limited Partner in the
Partnership.
          “Limited Partner Interest” means a Partnership Interest of a Limited
Partner in the Partnership representing a fractional part of the Partnership
Interests of all Limited Partners and includes any and all benefits to which the
holder of such a Partnership Interest may be entitled as provided in this
Agreement, together with all obligations of such Person to comply with the terms
and provisions of this Agreement. A Limited Partner Interest may be expressed as
a number of Partnership Common Units, Partnership Preferred Units or other
Partnership Units.
          “Liquidating Event” has the meaning set forth in Section 13.1 hereof.
          “Liquidator” has the meaning set forth in Section 13.2.A hereof.
          “Majority in Interest of the Limited Partners” means Limited Partners
(other than (i) the Special Limited Partner and (ii) any Limited Partner fifty
percent (50%) or more of whose equity is owned, directly or indirectly, by the
(a) General Partner or (b) any REIT as to which the General Partner is a
“qualified REIT subsidiary” (within the meaning of Code Section 856(i)(2)))
holding more than fifty percent (50%) of the outstanding Voting Units held by
all Limited Partners (other than (i) the Special Limited Partner and (ii) any
Limited Partner fifty percent (50%) or more of whose equity is owned, directly
or indirectly, by (a) the General Partner or (b) any REIT as to which the
General Partner is a “qualified REIT subsidiary” (within the meaning of Code
Section 856(i)(2))).

9



--------------------------------------------------------------------------------



 



          “Net Income” or “Net Loss” means, for each Fiscal Year of the
Partnership, an amount equal to the Partnership’s taxable income or loss for
such year, determined in accordance with Code Section 703(a) (for this purpose,
all items of income, gain, loss or deduction required to be stated separately
pursuant to Code Section 703(a)(1) shall be included in taxable income or loss),
with the following adjustments:
               (f) Any income of the Partnership that is exempt from federal
income tax and not otherwise taken into account in computing Net Income (or Net
Loss) pursuant to this definition of “Net Income” or “Net Loss” shall be added
to (or subtracted from, as the case may be) such taxable income (or loss);
               (g) Any expenditure of the Partnership described in Code
Section 705(a)(2)(B) or treated as a Code Section 705(a)(2)(B) expenditure
pursuant to Regulations Section 1.704-1(b)(2)(iv)(i), and not otherwise taken
into account in computing Net Income (or Net Loss) pursuant to this definition
of “Net Income” or “Net Loss,” shall be subtracted from (or added to, as the
case may be) such taxable income (or loss);
               (h) In the event the Gross Asset Value of any Partnership asset
is adjusted pursuant to subsection (b) or subsection (c) of the definition of
“Gross Asset Value,” the amount of such adjustment shall be taken into account
as gain or loss from the disposition of such asset for purposes of computing Net
Income or Net Loss;
               (i) Gain or loss resulting from any disposition of property with
respect to which gain or loss is recognized for federal income tax purposes
shall be computed by reference to the Gross Asset Value of the property disposed
of, notwithstanding that the adjusted tax basis of such property differs from
its Gross Asset Value;
               (j) In lieu of the depreciation, amortization and other cost
recovery deductions that would otherwise be taken into account in computing such
taxable income or loss, there shall be taken into account Depreciation for such
Fiscal Year;
               (k) To the extent that an adjustment to the adjusted tax basis of
any Partnership asset pursuant to Code Section 734(b) or Code Section 743(b) is
required pursuant to Regulations Section 1.704-1(b)(2)(iv)(m)(4) to be taken
into account in determining Capital Accounts as a result of a distribution other
than in liquidation of a Partner’s interest in the Partnership, the amount of
such adjustment shall be treated as an item of gain (if the adjustment increases
the basis of the asset) or loss (if the adjustment decreases the basis of the
asset) from the disposition of the asset and shall be taken into account for
purposes of computing Net Income or Net Loss; and
               (l) Notwithstanding any other provision of this definition of
“Net Income” or “Net Loss,” any item that is specially allocated pursuant to
Section 6.3 hereof shall not be taken into account in computing Net Income or
Net Loss. The amounts of the items of Partnership income, gain, loss or
deduction available to be specially allocated pursuant to Section 6.3 hereof
shall be determined by applying rules analogous to those set forth in this
definition of “Net Income” or “Net Loss.”
          “New Securities” means (i) any rights, options, warrants or
convertible or exchangeable securities having the right to subscribe for or
purchase REIT Shares or Preferred Shares, excluding Junior Shares, Preferred
Shares and grants under the Previous General Partner’s Stock Option Plans, or
(ii) any Debt issued by the Previous General Partner that provides any of the
rights described in clause (i).
          “Nonrecourse Deductions” has the meaning set forth in Regulations
Section 1.704-2(b)(1), and the amount of Nonrecourse Deductions for a Fiscal
Year shall be determined in accordance with the rules of Regulations
Section 1.704-2(c).
          “Nonrecourse Liability” has the meaning set forth in Regulations
Section 1.752-1(a)(2).

10



--------------------------------------------------------------------------------



 



          “Notice of Redemption” means the Notice of Redemption substantially in
the form of Exhibit D attached to this Agreement.
          “Optionee” means a Company Employee, Partnership Employee or
Independent Director to whom a stock option is granted under the Previous
General Partner’s Stock Option Plans.
          “Original Limited Partners” means the Persons listed as the Limited
Partners on Exhibit A originally attached to this Agreement, without regard to
any amendment thereto, and does not include any Assignee or other transferee,
including, without limitation, any Substituted Limited Partner succeeding to all
or any part of the Partnership Interest of any such Person.
          “Ownership Limit” means the applicable restriction on ownership of
shares of the Previous General Partner imposed under the Charter.
          “Partner” means the General Partner or a Limited Partner, and
“Partners” means the General Partner and the Limited Partners.
          “Partner Minimum Gain” means an amount, with respect to each Partner
Nonrecourse Debt, equal to the Partnership Minimum Gain that would result if
such Partner Nonrecourse Debt were treated as a Nonrecourse Liability,
determined in accordance with Regulations Section 1.704-2(i)(3).
          “Partner Nonrecourse Debt” has the meaning set forth in Regulations
Section 1.704-2(b)(4).
          “Partner Nonrecourse Deductions” has the meaning set forth in
Regulations Section 1.704-2(i)(2), and the amount of Partner Nonrecourse
Deductions with respect to a Partner Nonrecourse Debt for a Fiscal Year shall be
determined in accordance with the rules of Regulations Section 1.704-2(i)(2).
          “Partnership” means the limited partnership formed under the Act and
pursuant to this Agreement, and any successor thereto.
          “Partnership Common Unit” means a fractional share of the Partnership
Interests of all Partners issued pursuant to Sections 4.1 and 4.2 hereof, but
does not include any Partnership Preferred Unit or any other Partnership Unit
specified in a Partnership Unit Designation as being other than a Partnership
Common Unit; provided, however, that the General Partner Interest and the
Limited Partner Interests shall have the differences in rights and privileges as
specified in this Agreement. The ownership of Partnership Common Units may (but
need not, in the sole and absolute discretion of the General Partner) be
evidenced by the form of certificate for Partnership Common Units attached
hereto as Exhibit E.
          “Partnership Employee” means any officer or other employee (as defined
in accordance with Section 3401(c) of the Code) of the Partnership, or any
entity that is then a Subsidiary of the Partnership.
          “Partnership Interest” means an ownership interest in the Partnership
held by either a Limited Partner or the General Partner and includes any and all
benefits to which the holder of such a Partnership Interest may be entitled as
provided in this Agreement, together with all obligations of such Person to
comply with the terms and provisions of this Agreement. A Partnership Interest
may be expressed as a number of Partnership Common Units, Partnership Preferred
Units or other Partnership Units.
          “Partnership Minimum Gain” has the meaning set forth in Regulations
Section 1.704-2(b)(2), and the amount of Partnership Minimum Gain, as well as
any net increase or decrease in Partnership Minimum Gain, for a Fiscal Year
shall be determined in accordance with the rules of Regulations
Section 1.704-2(d).

11



--------------------------------------------------------------------------------



 



          “Partnership Preferred Unit” means a fractional share of the
Partnership Interests that the General Partner has authorized pursuant to
Section 4.2 hereof that has distribution rights, or rights upon liquidation,
winding up and dissolution, that are superior or prior to the Partnership Common
Units.
          “Partnership Record Date” means the record date established by the
General Partner for the distribution of Available Cash pursuant to Section 5.1
hereof, which record date shall generally be the same as the record date
established by the Previous General Partner for a distribution to its
shareholders of some or all of its portion of such distribution.
          “Partnership Subsidiary” means any partnership or limited liability
company in any unbroken chain of partnerships or limited liability companies
beginning with the Partnership if each of the partnerships or limited liability
companies beginning with the Partnership if each of the partnerships or limited
liability companies other than the last partnership or limited liability company
in the unbroken chain then owns more than fifty percent (50%) of the capital or
profits interests in one of the other partnerships or limited liability
companies. “Partnership Subsidiary” shall also mean any corporation in which the
Partnership and/or any Partnership Subsidiary owns stock possessing fifty
percent (50%) or more of the total combined voting power of all classes of
stock.
          “Partnership Unit” shall mean a Partnership Common Unit, a Partnership
Preferred Unit or any other fractional share of the Partnership Interests that
the General Partner has authorized pursuant to Section 4.2 hereof.
          “Partnership Unit Designation” shall have the meaning set forth in
Section 4.2 hereof.
          “Percentage Interest” means, as to each Partner, its interest in the
Partnership Units as determined by dividing the Partnership Units owned by such
Partner by the total number of Partnership Units then outstanding.
          “Permitted Transfer” has the meaning set forth in Section 11.3.A
hereof.
          “Person” means an individual or a corporation, partnership, trust,
unincorporated organization, association, limited liability company or other
entity.
          “Pledge” has the meaning set forth in Section 11.3.A hereof.
          “Preferred Share” means a share of capital stock of the Previous
General Partner now or hereafter authorized or reclassified that has dividend
rights, or rights upon liquidation, winding up and dissolution, that are
superior or prior to the REIT Shares.
          “Previous General Partner” means Apartment Investment and Management
Company, a Maryland corporation.
          “Previous General Partner’s Stock Option Plans” means any stock option
or equity incentive or award plan adopted by the Previous General Partner.
          “Primary Offering Notice” has the meaning set forth in
Section 8.6.F(4) hereof.
          “Properties” means any assets and property of the Partnership such as,
but not limited to, interests in real property and personal property, including,
without limitation, fee interests, interests in ground leases, interests in
limited liability companies, joint ventures or partnerships, interests in
mortgages, and Debt instruments as the Partnership may hold from time to time.
          “Public Offering Funding” has the meaning set forth in
Section 8.6.D(2) hereof.

12



--------------------------------------------------------------------------------



 



          “Public Offering Funding Amount” means the dollar amount equal to
(i) the product of (x) the number of Registrable Shares sold in a Public
Offering Funding and (y) the public offering price per share of such Registrable
Shares in such Public Offering Funding, less (ii) the aggregate underwriting
discounts and commissions in such Public Offering Funding.
          “Qualified Transferee” means an “accredited investor” as defined in
Rule 501 promulgated under the Securities Act.
          “Qualifying Party” means (a) an Original Limited Partner, (b) an
Additional Limited Partner, (c) a Designated Party that is either a Substituted
Limited Partner or an Assignee, (d) a Family Member, or a lending institution as
the pledgee of a Pledge, who is the transferee in a Permitted Transfer or
(e) with respect to any Notice of Redemption delivered to the General Partner
within the time period set forth in Section 11.3.A(4) hereof, a Substituted
Limited Partner succeeding to all or part of the Limited Partner Interest of
(i) an Original Limited Partner, (ii) an Additional Limited Partner, (iii) a
Designated Party that is either a Substituted Limited Partner or an Assignee or
(iv) a Family Member, or a lending institution who is the pledgee of a Pledge,
who is the transferee in a Permitted Transfer.
          “Redeemable Units” means those Partnership Common Units issued to the
Original Limited Partners as of the Effective Date together with such additional
Partnership Common Units that, after the Effective Date, may be issued to
Additional Limited Partners pursuant to Section 4.2 hereof.
          “Redemption” has the meaning set forth in Section 8.6.A hereof.
          “Registrable Shares” has the meaning set forth in Section 8.6.D(2)
hereof.
          “Regulations” means the applicable income tax regulations under the
Code, whether such regulations are in proposed, temporary or final form, as such
regulations may be amended from time to time (including corresponding provisions
of succeeding regulations).
          “Regulatory Allocations” has the meaning set forth in
Section 6.3.B(viii) hereof.
          “REIT” means a real estate investment trust qualifying under Code
Section 856.
          “REIT Partner” means (a) a Partner that is, or has made an election to
qualify as, a REIT, (b) any “qualified REIT subsidiary” (within the meaning of
Code Section 856(i)(2)) of any Partner that is, or has made an election to
qualify as, a REIT and (c) any Partner, including, without limitation, the
General Partner and the Special Limited Partner, that is a “qualified REIT
subsidiary” (within the meaning of Code Section 856(i)(2)) of a REIT.
          “REIT Payment” has the meaning set forth in Section 15.11 hereof.
          “REIT Requirements” has the meaning set forth in Section 5.1.A hereof.
          “REIT Share” means a share of the Previous General Partner’s Class A
Common Stock, par value $.01 per share. Where relevant in this Agreement, “REIT
Shares” includes shares of the Previous General Partner’s Class A Common Stock,
par value $.01 per share, issued upon conversion of Preferred Shares or Junior
Shares.
          “REIT Shares Amount” means a number of REIT Shares equal to the
product of (a) the number of Tendered Units and (b) the Adjustment Factor;
provided, however, that, in the event that the Previous General Partner issues
to all holders of REIT Shares as of a certain record date rights, options,
warrants or convertible or exchangeable securities entitling the Previous
General Partner’s shareholders to subscribe for or purchase REIT Shares, or any
other securities or property (collectively, the “Rights”), with the record date
for such Rights issuance

13



--------------------------------------------------------------------------------



 



falling within the period starting on the date of the Notice of Redemption and
ending on the day immediately preceding the Specified Redemption Date, which
Rights will not be distributed before the relevant Specified Redemption Date,
then the REIT Shares Amount shall also include such Rights that a holder of that
number of REIT Shares would be entitled to receive, expressed, where relevant
hereunder, in a number of REIT Shares determined by the Previous General Partner
in good faith.
          “Related Party” means, with respect to any Person, any other Person
whose ownership of shares of the Previous General Partner’s capital stock would
be attributed to the first such Person under Code Section 544 (as modified by
Code Section 856(h)(1)(B)).
          “Rights” has the meaning set forth in the definition of “REIT Shares
Amount.”
          “SEC” means the Securities and Exchange Commission.
          “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations of the SEC promulgated thereunder.
          “Single Funding Notice” has the meaning set forth in Section 8.6.D(3)
hereof.
          “Special Limited Partner” means AIMCO-LP, Inc., a Delaware
corporation.
          “Specified Redemption Date” means the later of (a) the tenth (10th)
Business Day after the receipt by the General Partner of a Notice of Redemption
or (b) in the case of a Declination followed by a Public Offering Funding, the
Business Day next following the date of the closing of the Public Offering
Funding; provided, however, that no Specified Redemption Date shall occur during
the first Twelve-Month Period; provided, further, that the Specified Redemption
Date, as well as the closing of a Redemption, or an acquisition of Tendered
Units by the Previous General Partner pursuant to Section 8.6.B hereof, on any
Specified Redemption Date, may be deferred, in the General Partner’s sole and
absolute discretion, for such time (but in any event not more than one hundred
fifty (150) days in the aggregate) as may reasonably be required to effect, as
applicable, (i) a Public Offering Funding or other necessary funding
arrangements, (ii) compliance with the Securities Act or other law (including,
but not limited to, (a) state “blue sky” or other securities laws and (b) the
expiration or termination of the applicable waiting period, if any, under the
Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended) and
(iii) satisfaction or waiver of other commercially reasonable and customary
closing conditions and requirements for a transaction of such nature.
          “Subsidiary” means, with respect to any Person, any corporation or
other entity of which a majority of (i) the voting power of the voting equity
securities or (ii) the outstanding equity interests is owned, directly or
indirectly, by such Person; provided, however, that, with respect to the
Partnership, “Subsidiary” means solely a partnership or limited liability
company (taxed, for federal income tax purposes, as a partnership and not as an
association or publicly traded partnership taxable as a corporation) of which
the Partnership is a member unless the General Partner has received an
unqualified opinion from independent counsel of recognized standing, or a ruling
from the IRS, that the ownership of shares of stock of a corporation or other
entity will not jeopardize the Previous General Partner’s status as a REIT or
the General Partner’s or the Special Limited Partner’s status as a “qualified
REIT subsidiary” (within the meaning of Code Section 856(i)(2)), in which event
the term “Subsidiary” shall include the corporation or other entity which is the
subject of such opinion or ruling.
          “Substituted Limited Partner” means a Person who is admitted as a
Limited Partner to the Partnership pursuant to Section 11.4 hereof.
          “Tax Items” has the meaning set forth in Section 6.4.A hereof.

14



--------------------------------------------------------------------------------



 



          “Tendered Units” has the meaning set forth in Section 8.6.A hereof.
          “Tendering Party” has the meaning set forth in Section 8.6.A hereof.
          “Terminating Capital Transaction” means any sale or other disposition
of all or substantially all of the assets of the Partnership or a related series
of transactions that, taken together, result in the sale or other disposition of
all or substantially all of the assets of the Partnership.
          “Transfer,” when used with respect to a Partnership Unit, or all or
any portion of a Partnership Interest, means any sale, assignment, bequest,
conveyance, devise, gift (outright or in trust), Pledge, encumbrance,
hypothecation, mortgage, exchange, transfer or other disposition or act of
alienation, whether voluntary or involuntary or by operation of law; provided,
however, that when the term is used in Article 11 hereof, “Transfer” does not
include (a) any Redemption of Partnership Common Units by the Partnership, or
acquisition of Tendered Units by the Previous General Partner, pursuant to
Section 8.6 hereof or (b) any redemption of Partnership Units pursuant to any
Partnership Unit Designation. The terms “Transferred” and “Transferring” have
correlative meanings.
          “Twelve-Month Period” means (a) as to an Original Limited Partner or
any successor-in-interest that is a Qualifying Party, a twelve-month period
ending on the day before the first (1st) anniversary of the Effective Date or on
the day before a subsequent anniversary thereof and (b) as to any other
Qualifying Party, a twelve-month period ending on the day before the first (1st)
anniversary of such Qualifying Party’s becoming a Holder of Partnership Common
Units or on the day before a subsequent anniversary thereof; provided, however,
that the General Partner may, in its sole and absolute discretion, by written
agreement with a Qualifying Party, shorten the first Twelve-Month Period to a
period of less than twelve (12) months with respect to a Qualifying Party other
than an Original Limited Partner or successor-in-interest.
          “Unitholder” means the General Partner or any Holder of Partnership
Units.
          “Valuation Date” means the date of receipt by the General Partner of a
Notice of Redemption or, if such date is not a Business Day, the immediately
preceding Business Day.
          “Value” means, on any Valuation Date with respect to a REIT Share, the
average of the daily market prices for ten (10) consecutive trading days
immediately preceding the Valuation Date (except that, as provided in
Section 4.4.C. hereof, the market price for the trading day immediately
preceding the date of exercise of a stock option under the Previous General
Partner’s Stock Option Plans shall be substituted for such average of daily
market prices for purposes of Section 4.4 hereof). The market price for any such
trading day shall be:
               (i) if the REIT Shares are listed or admitted to trading on any
securities exchange or The Nasdaq Stock Market’s National Market System, the
closing price, regular way, on such day, or if no such sale takes place on such
day, the average of the closing bid and asked prices on such day, in either case
as reported in the principal consolidated transaction reporting system,
               (ii) if the REIT Shares are not listed or admitted to trading on
any securities exchange or The Nasdaq Stock Market’s National Market System, the
last reported sale price on such day or, if no sale takes place on such day, the
average of the closing bid and asked prices on such day, as reported by a
reliable quotation source designated by the General Partner, or
               (iii) if the REIT Shares are not listed or admitted to trading on
any securities exchange or The Nasdaq Stock Market’s National Market System and
no such last reported sale price or closing bid and asked prices are available,
the average of the reported high

15



--------------------------------------------------------------------------------



 



bid and low asked prices on such day, as reported by a reliable quotation source
designated by the General Partner, or if there shall be no bid and asked prices
on such day, the average of the high bid and low asked prices, as so reported,
on the most recent day (not more than ten (10) days prior to the date in
question) for which prices have been so reported;
provided, however, that, if there are no bid and asked prices reported during
the ten (10) days prior to the date in question, the Value of the REIT Shares
shall be determined by the General Partner acting in good faith on the basis of
such quotations and other information as it considers, in its reasonable
judgment, appropriate. In the event that the REIT Shares Amount includes Rights
(as defined in the definition of “REIT Shares Amount”) that a holder of REIT
Shares would be entitled to receive, then the Value of such Rights shall be
determined by the General Partner acting in good faith on the basis of such
quotations and other information as it considers, in its reasonable judgment,
appropriate.
          “Voting Units” means Partnership Common Units, Class I High
Performance Partnership Units and any other class of Partnership Units having
the same voting or approval rights as Partnership Common Units.
ARTICLE 2
ORGANIZATIONAL MATTERS
          Section 2.1 Organization. The Partnership is a limited partnership
organized pursuant to the provisions of the Act and upon the terms and subject
to the conditions set forth in this Agreement. Except as expressly provided
herein to the contrary, the rights and obligations of the Partners and the
administration and termination of the Partnership shall be governed by the Act.
The Partnership Interest of each Partner shall be personal property for all
purposes.
          Section 2.2 Name. The name of the Partnership is “AIMCO Properties,
L.P.” The Partnership’s business may be conducted under any other name or names
deemed advisable by the General Partner, including the name of the General
Partner or any Affiliate thereof. The words “Limited Partnership,” “L.P.,”
“Ltd.” or similar words or letters shall be included in the Partnership’s name
where necessary for the purposes of complying with the laws of any jurisdiction
that so requires. The General Partner in its sole and absolute discretion may
change the name of the Partnership at any time and from time to time and shall
notify the Partners of such change in the next regular communication to the
Partners.
          Section 2.3 Registered Office and Agent; Principal Office. The address
of the registered office of the Partnership in the State of Delaware is located
at 2711 Centerville Road, Suite 400, Wilmington, Delaware 19808, and the
registered agent for service of process on the Partnership in the State of
Delaware at such registered office is Corporation Service Company. The principal
office of the Partnership is located at 4582 South Ulster Street Parkway,
Suite 1100, Denver, CO 80237, or such other place as the General Partner may
from time to time designate by notice to the Limited Partners. The Partnership
may maintain offices at such other place or places within or outside the State
of Delaware as the General Partner deems advisable.
          Section 2.4 Power of Attorney.
          A. Each Limited Partner and each Assignee hereby irrevocably
constitutes and appoints the General Partner, any Liquidator, and authorized
officers and attorneys-in-fact of each, and each of those acting singly, in each
case with full power of substitution, as its true and lawful agent and
attorney-in-fact, with full power and authority in its name, place and stead to:
     (1) execute, swear to, seal, acknowledge, deliver, file and record in the
appropriate public offices (a) all certificates, documents and other instruments
(including, without limitation, this Agreement

16



--------------------------------------------------------------------------------



 



and the Certificate and all amendments, supplements or restatements thereof)
that the General Partner or the Liquidator deems appropriate or necessary to
form, qualify or continue the existence or qualification of the Partnership as a
limited partnership (or a partnership in which the limited partners have limited
liability to the extent provided by applicable law) in the State of Delaware and
in all other jurisdictions in which the Partnership may conduct business or own
property; (b) all instruments that the General Partner deems appropriate or
necessary to reflect any amendment, change, modification or restatement of this
Agreement in accordance with its terms; (c) all conveyances and other
instruments or documents that the General Partner or the Liquidator deems
appropriate or necessary to reflect the dissolution and liquidation of the
Partnership pursuant to the terms of this Agreement, including, without
limitation, a certificate of cancellation; (d) all conveyances and other
instruments or documents that the General Partner or the Liquidator deems
appropriate or necessary to reflect the distribution or exchange of assets of
the Partnership pursuant to the terms of this Agreement; (e) all instruments
relating to the admission, withdrawal, removal or substitution of any Partner
pursuant to, or other events described in, Article 11, Article 12 or Article 13
hereof or the Capital Contribution of any Partner; and (f) all certificates,
documents and other instruments relating to the determination of the rights,
preferences and privileges relating to Partnership Interests; and
     (2) execute, swear to, acknowledge and file all ballots, consents,
approvals, waivers, certificates and other instruments appropriate or necessary,
in the sole and absolute discretion of the General Partner, to make, evidence,
give, confirm or ratify any vote, consent, approval, agreement or other action
that is made or given by the Partners hereunder or is consistent with the terms
of this Agreement or appropriate or necessary, in the sole and absolute
discretion of the General Partner, to effectuate the terms or intent of this
Agreement.
Nothing contained herein shall be construed as authorizing the General Partner
to amend this Agreement except in accordance with Article 14 hereof or as may be
otherwise expressly provided for in this Agreement.
          B. The foregoing power of attorney is hereby declared to be
irrevocable and a special power coupled with an interest, in recognition of the
fact that each of the Limited Partners and Assignees will be relying upon the
power of the General Partner or the Liquidator to act as contemplated by this
Agreement in any filing or other action by it on behalf of the Partnership, and
it shall survive and not be affected by the subsequent Incapacity of any Limited
Partner or Assignee and the Transfer of all or any portion of such Limited
Partner’s or Assignee’s Partnership Units or Partnership Interest and shall
extend to such Limited Partner’s or Assignee’s heirs, successors, assigns and
personal representatives. Each such Limited Partner or Assignee hereby agrees to
be bound by any representation made by the General Partner or the Liquidator,
acting in good faith pursuant to such power of attorney; and each such Limited
Partner or Assignee hereby waives any and all defenses that may be available to
contest, negate or disaffirm the action of the General Partner or the
Liquidator, taken in good faith under such power of attorney. Each Limited
Partner or Assignee shall execute and deliver to the General Partner or the
Liquidator, within fifteen (15) days after receipt of the General Partner’s or
the Liquidator’s request therefor, such further designation, powers of attorney
and other instruments as the General Partner or the Liquidator, as the case may
be, deems necessary to effectuate this Agreement and the purposes of the
Partnership.
          Section 2.5 Term. The term of the Partnership commenced on May 16,
1994, the date that the original Certificate was filed in the office of the
Secretary of State of Delaware in accordance with the Act, and shall continue
until the Partnership is dissolved pursuant to the provisions of Article 13
hereof or as otherwise provided by law.

17



--------------------------------------------------------------------------------



 



ARTICLE 3
PURPOSE
          Section 3.1 Purpose and Business. The purpose and nature of the
Partnership is to conduct any business, enterprise or activity permitted by or
under the Act, including, but not limited to, (i) to conduct the business of
ownership, construction, development and operation of multifamily rental
apartment communities, (ii) to enter into any partnership, joint venture,
business trust arrangement, limited liability company or other similar
arrangement to engage in any business permitted by or under the Act, or to own
interests in any entity engaged in any business permitted by or under the Act,
(iii) to conduct the business of providing property and asset management and
brokerage services, whether directly or through one or more partnerships, joint
ventures, subsidiaries, business trusts, limited liability companies or other
similar arrangements, and (iv) to do anything necessary or incidental to the
foregoing; provided, however, such business and arrangements and interests may
be limited to and conducted in such a manner as to permit the Previous General
Partner, in the sole and absolute discretion of the General Partner, at all
times to be classified as a REIT.
          Section 3.2 Powers.
          A. The Partnership shall be empowered to do any and all acts and
things necessary, appropriate, proper, advisable, incidental to or convenient
for the furtherance and accomplishment of the purposes and business described
herein and for the protection and benefit of the Partnership.
          B. Notwithstanding any other provision in this Agreement, the General
Partner may cause the Partnership not to take, or to refrain from taking, any
action that, in the judgment of the General Partner, in its sole and absolute
discretion, (i) could adversely affect the ability of the Previous General
Partner to continue to qualify as a REIT, (ii) could subject the Previous
General Partner to any additional taxes under Code Section 857 or Code
Section 4981 or (iii) could violate any law or regulation of any governmental
body or agency having jurisdiction over the Previous General Partner, the
General Partner, their securities or the Partnership, unless such action (or
inaction) under clause (i), clause (ii) or clause (iii) above shall have been
specifically consented to by the Previous General Partner and the General
Partner in writing.
          Section 3.3 Partnership Only for Purposes Specified. The Partnership
shall be a limited partnership only for the purposes specified in Section 3.1
hereof, and this Agreement shall not be deemed to create a company, venture or
partnership between or among the Partners with respect to any activities
whatsoever other than the activities within the purposes of the Partnership as
specified in Section 3.1 hereof. Except as otherwise provided in this Agreement,
no Partner shall have any authority to act for, bind, commit or assume any
obligation or responsibility on behalf of the Partnership, its properties or any
other Partner. No Partner, in its capacity as a Partner under this Agreement,
shall be responsible or liable for any indebtedness or obligation of another
Partner, nor shall the Partnership be responsible or liable for any indebtedness
or obligation of any Partner, incurred either before or after the execution and
delivery of this Agreement by such Partner, except as to those responsibilities,
liabilities, indebtedness or obligations incurred pursuant to and as limited by
the terms of this Agreement and the Act.
          Section 3.4 Representations and Warranties by the Parties.
          A. Each Partner that is an individual (including, without limitation,
each Additional Limited Partner or Substituted Limited Partner as a condition to
becoming an Additional Limited Partner or a Substituted Limited Partner)
represents and warrants to each other Partner(s) that (i) the consummation of
the transactions contemplated by this Agreement to be performed by such Partner
will not result in a breach or violation of, or a default under, any material
agreement by which such Partner or any of such Partner’s property is bound, or
any statute, regulation, order or other law to which such Partner is subject,
(ii) such Partner is neither a “foreign person” within the meaning of Code
Section 1445(f) nor a “foreign partner” within the meaning of Code
Section 1446(e), (iii) such Partner does not own, directly or indirectly,
(a) five percent (5%) or more of the total combined voting

18



--------------------------------------------------------------------------------



 



power of all classes of stock entitled to vote, or five percent (5%) or more of
the total number of shares of all classes of stock, of any corporation that is a
tenant of either (I) the Previous General Partner, the General Partner, the
Special Limited Partner or any “qualified REIT subsidiary” (within the meaning
of Code Section 856(i)(2)) with respect to the Previous General Partner,
(II) the Partnership or (III) any partnership, venture or limited liability
company of which the Previous General Partner, the General Partner, the Special
Limited Partner, any “qualified REIT subsidiary” (within the meaning of Code
Section 856(i)(2)) with respect to the Previous General Partner or the
Partnership is a member or (b) an interest of five percent (5%) or more in the
assets or net profits of any tenant of either (I) the Previous General Partner,
the General Partner, the Special Limited Partner or any “qualified REIT
subsidiary” (within the meaning of Code Section 856(i)(2)) with respect to the
Previous General Partner, (II) the Partnership or (III) any partnership,
venture, or limited liability company of which the Previous General Partner, the
General Partner, the Special Limited Partner, any “qualified REIT subsidiary”
(within the meaning of Code Section 856(i)(2)) with respect to the Previous
General Partner or the Partnership is a member and (iv) this Agreement is
binding upon, and enforceable against, such Partner in accordance with its
terms.
          B. Each Partner that is not an individual (including, without
limitation, each Additional Limited Partner or Substituted Limited Partner as a
condition to becoming an Additional Limited Partner or a Substituted Limited
Partner) represents and warrants to each other Partner(s) that (i) all
transactions contemplated by this Agreement to be performed by it have been duly
authorized by all necessary action, including, without limitation, that of its
general partner(s), committee(s), trustee(s), beneficiaries, directors and/or
shareholder(s), as the case may be, as required, (ii) the consummation of such
transactions shall not result in a breach or violation of, or a default under,
its partnership or operating agreement, trust agreement, charter or bylaws, as
the case may be, any material agreement by which such Partner or any of such
Partner’s properties or any of its partners, members, beneficiaries, trustees or
shareholders, as the case may be, is or are bound, or any statute, regulation,
order or other law to which such Partner or any of its partners, members,
trustees, beneficiaries or shareholders, as the case may be, is or are subject,
(iii) such Partner is neither a “foreign person” within the meaning of Code
Section 1445(f) nor a “foreign partner” within the meaning of Code
Section 1446(e), (iv) such Partner does not own, directly or indirectly,
(a) five percent (5%) or more of the total combined voting power of all classes
of stock entitled to vote, or five percent (5%) or more of the total number of
shares of all classes of stock, of any corporation that is a tenant of either
(I) the Previous General Partner, the General Partner, the Special Limited
Partner or any “qualified REIT subsidiary” (within the meaning of Code Section
856(i)(2)) with respect to the Previous General Partner, (II) the Partnership or
(III) any partnership, venture or limited liability company of which the
Previous General Partner, the General Partner, the Special Limited Partner, any
“qualified REIT subsidiary” (within the meaning of Code Section 856(i)(2)) with
respect to the Previous General Partner or the Partnership is a member or (b) an
interest of five percent (5%) or more in the assets or net profits of any tenant
of either (I) the Previous General Partner, the General Partner the Special
Limited Partner or any “qualified REIT subsidiary” (within the meaning of Code
Section 856(i)(2)) with respect to the Previous General Partner, (II) the
Partnership or (III) any partnership, venture or limited liability company for
which the Previous General Partner, the General Partner, the Special Limited
Partner, any “qualified REIT subsidiary” (within the meaning of Code
Section 856(i)(2)) with respect to the Previous General Partner or the
Partnership is a member and (v) this Agreement is binding upon, and enforceable
against, such Partner in accordance with its terms.
          C. Each Partner (including, without limitation, each Substituted
Limited Partner as a condition to becoming a Substituted Limited Partner)
represents, warrants and agrees that it has acquired and continues to hold its
interest in the Partnership for its own account for investment only and not for
the purpose of, or with a view toward, the resale or distribution of all or any
part thereof, nor with a view toward selling or otherwise distributing such
interest or any part thereof at any particular time or under any predetermined
circumstances. Each Partner further represents and warrants that it is a
sophisticated investor, able and accustomed to handling sophisticated financial
matters for itself, particularly real estate investments, and that it has a
sufficiently high net worth that it does not anticipate a need for the funds
that it has invested in the Partnership in what it understands to be a highly
speculative and illiquid investment.

19



--------------------------------------------------------------------------------



 



          D. The representations and warranties contained in Sections 3.4.A,
3.4.B and 3.4.C hereof shall survive the execution and delivery of this
Agreement by each Partner (and, in the case of an Additional Limited Partner or
a Substituted Limited Partner, the admission of such Additional Limited Partner
or Substituted Limited Partner as a Limited Partner in the Partnership) and the
dissolution, liquidation and termination of the Partnership.
          E. Each Partner (including, without limitation, each Substituted
Limited Partner as a condition to becoming a Substituted Limited Partner) hereby
acknowledges that no representations as to potential profit, cash flows, funds
from operations or yield, if any, in respect of the Partnership or the General
Partner have been made by any Partner or any employee or representative or
Affiliate of any Partner, and that projections and any other information,
including, without limitation, financial and descriptive information and
documentation, that may have been in any manner submitted to such Partner shall
not constitute any representation or warranty of any kind or nature, express or
implied.
ARTICLE 4
CAPITAL CONTRIBUTIONS
          Section 4.1 Capital Contributions of the Partners. The Partners have
heretofore made Capital Contributions to the Partnership. Each Partner owns
Partnership Units in the amount set forth for such Partner on Exhibit A, as the
same may be amended from time to time by the General Partner to the extent
necessary to reflect accurately sales, exchanges or other Transfers,
redemptions, Capital Contributions, the issuance of additional Partnership
Units, or similar events having an effect on a Partner’s ownership of
Partnership Units. Except as provided by law or in Section 4.2, 4.3 or 10.4
hereof, the Partners shall have no obligation or right to make any additional
Capital Contributions or loans to the Partnership.
          Section 4.2 Issuances of Additional Partnership Interests.
          A. General. The General Partner is hereby authorized to cause the
Partnership to issue additional Partnership Interests, in the form of
Partnership Units, for any Partnership purpose, at any time or from time to
time, to the Partners (including the General Partner and the Special Limited
Partner) or to other Persons, and to admit such Persons as Additional Limited
Partners, for such consideration and on such terms and conditions as shall be
established by the General Partner in its sole and absolute discretion, all
without the approval of any Limited Partners. Without limiting the foregoing,
the General Partner is expressly authorized to cause the Partnership to issue
Partnership Units (i) upon the conversion, redemption or exchange of any Debt,
Partnership Units or other securities issued by the Partnership, (ii) for less
than fair market value, so long as the General Partner concludes in good faith
that such issuance is in the best interests of the General Partner and the
Partnership, and (iii) in connection with any merger of any other Person into
the Partnership if the applicable merger agreement provides that Persons are to
receive Partnership Units in exchange for their interests in the Person merging
into the Partnership. Subject to Delaware law, any additional Partnership
Interests may be issued in one or more classes, or one or more series of any of
such classes, with such designations, preferences and relative, participating,
optional or other special rights, powers and duties as shall be determined by
the General Partner, in its sole and absolute discretion without the approval of
any Limited Partner, and set forth in a written document thereafter attached to
and made an exhibit to this Agreement (each, a “Partnership Unit Designation”).
Without limiting the generality of the foregoing, the General Partner shall have
authority to specify (a) the allocations of items of Partnership income, gain,
loss, deduction and credit to each such class or series of Partnership
Interests; (b) the right of each such class or series of Partnership Interests
to share in Partnership distributions; (c) the rights of each such class or
series of Partnership Interests upon dissolution and liquidation of the
Partnership; (d) the voting rights, if any, of each such class or series of
Partnership Interests; and (e) the conversion, redemption or exchange rights
applicable to each such class or series of Partnership Interests. Upon the
issuance of any additional Partnership Interest, the General Partner shall amend
Exhibit A as appropriate to reflect such issuance.

20



--------------------------------------------------------------------------------



 



          B. Issuances to the General Partner or Special Limited Partner. No
additional Partnership Units shall be issued to the General Partner or the
Special Limited Partner unless (i) the additional Partnership Units are issued
to all Partners in proportion to their respective Percentage Interests, (ii)
(a) the additional Partnership Units are (x) Partnership Common Units issued in
connection with an issuance of REIT Shares, or (y) Partnership Units (other than
Partnership Common Units) issued in connection with an issuance of Preferred
Shares, New Securities or other interests in the Previous General Partner (other
than REIT Shares), which Preferred Shares, New Securities or other interests
have designations, preferences and other rights, terms and provisions that are
substantially the same as the designations, preferences and other rights, terms
and provisions of the additional Partnership Units issued to the General Partner
or the Special Limited Partner, and (b) the General Partner or the Special
Limited Partner, as the case may be, contributes to the Partnership the cash
proceeds or other consideration received in connection with the issuance of such
REIT Shares, Preferred Shares, New Securities or other interests in the Previous
General Partner, (iii) the additional Partnership Units are issued upon the
conversion, redemption or exchange of Debt, Partnership Units or other
securities issued by the Partnership, or (iv) the additional Partnership Units
are issued pursuant to Section 4.6.
          C. No Preemptive Rights. No Person, including, without limitation, any
Partner or Assignee, shall have any preemptive, preferential, participation or
similar right or rights to subscribe for or acquire any Partnership Interest.
          Section 4.3 Additional Funds.
          A. General. The General Partner may, at any time and from time to
time, determine that the Partnership requires additional funds (“Additional
Funds”) for the acquisition or development of additional Properties, for the
redemption of Partnership Units or for such other purposes as the General
Partner may determine. Additional Funds may be obtained by the Partnership, at
the election of the General Partner, in any manner provided in, and in
accordance with, the terms of this Section 4.3 without the approval of any
Limited Partners.
          B. Additional Capital Contributions. The General Partner, on behalf of
the Partnership, may obtain any Additional Funds by accepting Capital
Contributions from any Partners or other Persons and issuing additional
Partnership Units in consideration therefor.
          C. Loans by Third Parties. The General Partner, on behalf of the
Partnership, may obtain any Additional Funds by causing the Partnership to incur
Debt to any Person (other than the Previous General Partner, the General Partner
or the Special Limited Partner) upon such terms as the General Partner
determines appropriate, including making such Debt convertible, redeemable or
exchangeable for Partnership Units; provided, however, that the Partnership
shall not incur any such Debt if (i) a breach, violation or default of such Debt
would be deemed to occur by virtue of the Transfer of any Partnership Interest,
or (ii) such Debt is recourse to any Partner (unless the Partner otherwise
agrees).
          D. General Partner Loans. The General Partner, on behalf of the
Partnership, may obtain any Additional Funds by causing the Partnership to incur
Debt with the Previous General Partner, the General Partner or the Special
Limited Partner (each, a “General Partner Loan”) if (i) such Debt is, to the
extent permitted by law, on substantially the same terms and conditions
(including interest rate, repayment schedule, and conversion, redemption,
repurchase and exchange rights) as Funding Debt incurred by the Previous General
Partner, the General Partner or the Special Limited Partner, the net proceeds of
which are loaned to the Partnership to provide such Additional Funds, or
(ii) such Debt is on terms and conditions no less favorable to the Partnership
than would be available to the Partnership from any third party; provided,
however, that the Partnership shall not incur any such Debt if (a) a breach,
violation or default of such Debt would be deemed to occur by virtue of the
Transfer of any Partnership Interest, or (b) such Debt is recourse to any
Partner (unless the Partner otherwise agrees).

21



--------------------------------------------------------------------------------



 



          E. Issuance of Securities by the Previous General Partner. The
Previous General Partner shall not issue any additional REIT Shares, Preferred
Shares, Junior Shares or New Securities unless (i) the Previous General Partner
contributes the cash proceeds or other consideration received from the issuance
of such additional REIT Shares, Preferred Shares, Junior Shares or New
Securities, as the case may be, and from the exercise of the rights contained in
any such additional New Securities, to either or both of the General Partner and
the Special Limited Partner, and (ii) it or they, as the case may be, contribute
such cash proceeds or other consideration to the Partnership in exchange for
(x) in the case of an issuance of REIT Shares, Partnership Common Units, or
(y) in the case of an issuance of Preferred Shares, Junior Shares or New
Securities, Partnership Units with designations, preferences and other rights,
terms and provisions that are substantially the same as the designations,
preferences and other rights, terms and provisions of such Preferred Shares,
Junior Shares or New Securities; provided, however, that notwithstanding the
foregoing, the Previous General Partner may issue REIT Shares, Preferred Shares,
Junior Shares or New Securities (a) pursuant to Section 4.4 or Section 8.6.B
hereof, (b) pursuant to a dividend or distribution (including any stock split)
of REIT Shares, Preferred Shares, Junior Shares or New Securities to all of the
holders of REIT Shares, Preferred Shares, Junior Shares or New Securities, as
the case may be, (c) upon a conversion, redemption or exchange of Preferred
Shares, (d) upon a conversion of Junior Shares into REIT Shares, (e) upon a
conversion, redemption, exchange or exercise of New Securities, or (f) in
connection with an acquisition of a property or other asset to be owned,
directly or indirectly, by the Previous General Partner if the General Partner
determines that such acquisition is in the best interests of the Partnership. In
the event of any issuance of additional REIT Shares, Preferred Shares, Junior
Shares or New Securities by the Previous General Partner, and the contribution
to the Partnership, by the General Partner or the Special Limited Partner, of
the cash proceeds or other consideration received from such issuance, the
Partnership shall pay the Previous General Partner’s expenses associated with
such issuance, including any underwriting discounts or commissions.
          Section 4.4 Stock Option Plans.
          A. Options Granted to Company Employees and Independent Directors. If
at any time or from time to time, in connection with the Previous General
Partner’s Stock Option Plans, a stock option granted to a Company Employee or
Independent Director is duly exercised:
     (1) The Special Limited Partner shall, as soon as practicable after such
exercise, make a Capital Contribution to the Partnership in an amount equal to
the exercise price paid to the Previous General Partner by such exercising party
in connection with the exercise of such stock option.
     (2) Notwithstanding the amount of the Capital Contribution actually made
pursuant to Section 4.4.A(1) hereof, the Special Limited Partner shall be deemed
to have contributed to the Partnership as a Capital Contribution, in
consideration of an additional Limited Partner Interest (expressed in and as
additional Partnership Common Units), an amount equal to the Value of a REIT
Share as of the date of exercise multiplied by the number of REIT Shares then
being issued in connection with the exercise of such stock option.
     (3) An equitable Percentage Interest adjustment shall be made in which the
Special Limited Partner shall be treated as having made a cash contribution
equal to the amount described in Section 4.4.A(2) hereof.
          B. Options Granted to Partnership Employees. If at any time or from
time to time, in connection with the Previous General Partner’s Stock Option
Plans, a stock option granted to a Partnership Employee is duly exercised:
     (1) The General Partner shall cause the Previous General Partner to sell to
the Partnership, and the Partnership shall purchase from the Previous General
Partner, the number of REIT Shares as to

22



--------------------------------------------------------------------------------



 



which such stock option is being exercised. The purchase price per REIT Share
for such sale of REIT Shares to the Partnership shall be the Value of a REIT
Share as of the date of exercise of such stock option.
     (2) The Partnership shall sell to the Optionee (or if the Optionee is an
employee of a Partnership Subsidiary, the Partnership shall sell to such
Partnership Subsidiary, which in turn shall sell to the Optionee), for a cash
price per share equal to the Value of a REIT Share at the time of the exercise,
the number of REIT Shares equal to (a) the exercise price paid to the Previous
General Partner by the exercising party in connection with the exercise of such
stock option divided by (b) the Value of a REIT Share at the time of such
exercise.
     (3) The Partnership shall transfer to the Optionee (or if the Optionee is
an employee of a Partnership Subsidiary, the Partnership shall transfer to such
Partnership Subsidiary, which in turn shall transfer to the Optionee) at no
additional cost, as additional compensation, the number of REIT Shares equal to
the number of REIT Shares described in Section 4.4.B(1) hereof less the number
of REIT Shares described in Section 4.4.B(2) hereof.
     (4) The Special Limited Partner shall, as soon as practicable after such
exercise, make a Capital Contribution to the Partnership of an amount equal to
all proceeds received (from whatever source, but excluding any payment in
respect of payroll taxes or other withholdings) by the Previous General Partner,
the General Partner or the Special Limited Partner in connection with the
exercise of such stock option. An equitable Percentage Interest adjustment shall
be made in which the Special Limited Partner shall be treated as having made a
cash contribution equal to the amount described in Section 4.4.B(1) hereof.
          C. Special Valuation Rule. For purposes of this Section 4.4, in
determining the Value of a REIT Share, only the trading date immediately
preceding the exercise of the relevant stock option under the Previous General
Partner’s Stock Option Plans shall be considered.
          D. Future Stock Incentive Plans. Nothing in this Agreement shall be
construed or applied to preclude or restrain the Previous General Partner, the
General Partner or the Special Limited Partner from adopting, modifying or
terminating stock incentive plans, in addition to the Previous General Partner’s
Stock Option Plans, for the benefit of employees, directors or other business
associates of the Previous General Partner, the General Partner, the Special
Limited Partner, the Partnership or any of their Affiliates. The Limited
Partners acknowledge and agree that, in the event that any such plan is adopted,
modified or terminated by the Previous General Partner, the General Partner or
the Special Limited Partner amendments to this Section 4.4 may become necessary
or advisable and that any approval or consent to any such amendments requested
by the Previous General Partner, the General Partner or the Special Limited
Partner shall not be unreasonably withheld or delayed.
          Section 4.5 No Interest; No Return. No Partner shall be entitled to
interest on its Capital Contribution or on such Partner’s Capital Account.
Except as provided herein or by law, no Partner shall have any right to demand
or receive the return of its Capital Contribution from the Partnership.
          Section 4.6 Conversion of Junior Shares. If, at any time, any of the
Junior Shares are converted into REIT Shares, in whole or in part, then a number
of Partnership Common Units equal to (i) the number of REIT Shares issued upon
such conversion divided by (ii) the Adjustment Factor then in effect shall be
issued to the General Partner and the Special Limited Partner (and between the
General Partner and the Special Limited Partner in proportion to their ownership
of Partnership Common Units immediately preceding such conversion), and the
Percentage Interests of the General Partner and the Limited Partners (including
the Special Limited Partner) shall be adjusted to reflect such conversion.

23



--------------------------------------------------------------------------------



 



ARTICLE 5
DISTRIBUTIONS
          Section 5.1 Requirement and Characterization of Distributions. Subject
to the terms of any Partnership Unit Designation, the General Partner shall
cause the Partnership to distribute quarterly all, or such portion as the
General Partner may in its sole and absolute discretion determine, of Available
Cash generated by the Partnership during such quarter to the Holders of
Partnership Common Units in accordance with their respective Partnership Common
Units held on such Partnership Record Date. Except as otherwise provided in the
terms of any Partnership Unit Designation, distributions payable with respect to
any Partnership Units (other than Partnership Units held by the General Partner
or the Special Limited Partner) that were not outstanding during the entire
quarterly period in respect of which any distribution is made shall be prorated
based on the portion of the period that such units were outstanding. The General
Partner in its sole and absolute discretion may distribute to the Unitholders
Available Cash on a more frequent basis and provide for an appropriate record
date. The General Partner shall take such reasonable efforts, as determined by
it in its sole and absolute discretion and consistent with the Previous General
Partner’s qualification as a REIT, to cause the Partnership to distribute
sufficient amounts to enable (i) the General Partner and the Special Limited
Partner to transfer funds to the Previous General Partner and (ii) the Previous
General Partner to pay shareholder dividends that will (a) satisfy the
requirements for qualifying as a REIT under the Code and Regulations (the “REIT
Requirements”) and (b) avoid any federal income or excise tax liability of the
Previous General Partner.
          Section 5.2 Distributions in Kind No right is given to any Unitholder
to demand and receive property other than cash as provided in this Agreement.
The General Partner may determine, in its sole and absolute discretion, to make
a distribution in kind of Partnership assets to the Unitholders, and such assets
shall be distributed in such a fashion as to ensure that the fair market value
is distributed and allocated in accordance with Articles 5, 6 and 10 hereof.
          Section 5.3 Amounts Withheld. All amounts withheld pursuant to the
Code or any provisions of any state or local tax law and Section 10.4 hereof
with respect to any allocation, payment or distribution to any Unitholder shall
be treated as amounts paid or distributed to such Unitholder pursuant to
Section 5.1 hereof for all purposes under this Agreement.
          Section 5.4 Distributions Upon Liquidation. Notwithstanding the other
provisions of this Article 5, net proceeds from a Terminating Capital
Transaction, and any other cash received or reductions in reserves made after
commencement of the liquidation of the Partnership, shall be distributed to the
Unitholders in accordance with Section 13.2 hereof.
          Section 5.5 Restricted Distributions. Notwithstanding any provision to
the contrary contained in this Agreement, neither the Partnership nor the
General Partner, on behalf of the Partnership, shall make a distribution to any
Unitholder on account of its Partnership Interest or interest in Partnership
Units if such distribution would violate Section 17-607 of the Act or other
applicable law.
ARTICLE 6
ALLOCATIONS
          Section 6.1 Timing and Amount of Allocations of Net Income and Net
Loss. Net Income and Net Loss of the Partnership shall be determined and
allocated with respect to each Fiscal Year of the Partnership as of the end of
each such year. Except as otherwise provided in this Article 6, and subject to
Section 11.6.C hereof, an allocation to a Unitholder of a share of Net Income or
Net Loss shall be treated as an allocation of the same share of each item of
income, gain, loss or deduction that is taken into account in computing Net
Income or Net Loss.

24



--------------------------------------------------------------------------------



 



          Section 6.2 General Allocations. Subject to the terms of any
Partnership Unit Designation, except as otherwise provided in this Article 6 and
subject to Section 11.6.C hereof, Net Income and Net Loss shall be allocated to
each of the Holders of Partnership Common Units in accordance with their
respective Partnership Common Units at the end of each Fiscal Year.
          Section 6.3 Additional Allocation Provisions. Notwithstanding the
foregoing provisions of this Article 6:
          A. Intentionally Omitted.
          B. Regulatory Allocations.
     (1) Minimum Gain Chargeback. Except as otherwise provided in Regulations
Section 1.704-2(f), notwithstanding the provisions of Section 6.2 hereof, or any
other provision of this Article 6, if there is a net decrease in Partnership
Minimum Gain during any Fiscal Year, each Holder of Partnership Common Units
shall be specially allocated items of Partnership income and gain for such year
(and, if necessary, subsequent years) in an amount equal to such Holder’s share
of the net decrease in Partnership Minimum Gain, as determined under Regulations
Section 1.704-2(g). Allocations pursuant to the previous sentence shall be made
in proportion to the respective amounts required to be allocated to each Holder
pursuant thereto. The items to be allocated shall be determined in accordance
with Regulations Sections 1.704-2(f)(6) and 1.704-2(j)(2). This Section 6.3.B(i)
is intended to qualify as a “minimum gain chargeback” within the meaning of
Regulations Section 1.704-2(f) and shall be interpreted consistently therewith.
     (2) Partner Minimum Gain Chargeback. Except as otherwise provided in
Regulations Section 1.704-2(i)(4) or in Section 6.3.B(i) hereof, if there is a
net decrease in Partner Minimum Gain attributable to a Partner Nonrecourse Debt
during any Fiscal Year, each Holder of Partnership Common Units who has a share
of the Partner Minimum Gain attributable to such Partner Nonrecourse Debt,
determined in accordance with Regulations Section 1.704-2(i)(5), shall be
specially allocated items of Partnership income and gain for such year (and, if
necessary, subsequent years) in an amount equal to such Holder’s share of the
net decrease in Partner Minimum Gain attributable to such Partner Nonrecourse
Debt, determined in accordance with Regulations Section 1.7042(i)(4).
Allocations pursuant to the previous sentence shall be made in proportion to the
respective amounts required to be allocated to each General Partner, Limited
Partner and other Holder pursuant thereto. The items to be so allocated shall be
determined in accordance with Regulations Sections 1.704-2(i)(4) and
1.704-2(j)(2). This Section 6.3.B(ii) is intended to qualify as a “chargeback of
partner nonrecourse debt minimum gain” within the meaning of Regulations
Section 1.704-2(i) and shall be interpreted consistently therewith.
     (3) Nonrecourse Deductions and Partner Nonrecourse Deductions. Any
Nonrecourse Deductions for any Fiscal Year shall be specially allocated to the
Holders of Partnership Common Units in accordance with their Partnership Common
Units. Any Partner Nonrecourse Deductions for any Fiscal Year shall be specially
allocated to the Holder(s) who bears the economic risk of loss with respect to
the Partner Nonrecourse Debt to which such Partner Nonrecourse Deductions are
attributable, in accordance with Regulations Section 1.704-2(i).
     (4) Qualified Income Offset. If any Holder of Partnership Common Units
unexpectedly receives an adjustment, allocation or distribution described in
Regulations Section 1.704-1(b)(2)(ii)(d)(4), (5) or (6), items of Partnership
income and gain shall be allocated, in accordance with Regulations
Section 1.704-1(b)(2)(ii)(d), to such Holder in an amount and manner sufficient
to eliminate, to the extent required by such Regulations, the Adjusted Capital
Account Deficit of such Holder as quickly as possible, provided that an
allocation pursuant to this Section 6.3.B(iv) shall be made if and only to the
extent that such Holder would have an Adjusted Capital Account Deficit after all
other allocations provided in this

25



--------------------------------------------------------------------------------



 



Article 6 have been tentatively made as if this Section 6.3.B(iv) were not in
the Agreement. It is intended that this Section 6.3.B(iv) qualify and be
construed as a “qualified income offset” within the meaning of Regulations
Section 1.704-1(b)(2)(ii)(d) and shall be interpreted consistently therewith.
     (5) Gross Income Allocation. In the event that any Holder of Partnership
Common Units has a deficit Capital Account at the end of any Fiscal Year that is
in excess of the sum of (1) the amount (if any) that such Holder is obligated to
restore to the Partnership upon complete liquidation of such Holder’s
Partnership Interest (including, the Holder’s interest in outstanding
Partnership Preferred Units and other Partnership Units) and (2) the amount that
such Holder is deemed to be obligated to restore pursuant to the penultimate
sentences of Regulations Sections 1.704-2(g)(1) and 1.704-2(i)(5), each such
Holder shall be specially allocated items of Partnership income and gain in the
amount of such excess to eliminate such deficit as quickly as possible, provided
that an allocation pursuant to this Section 6.3.B(v) shall be made if and only
to the extent that such Holder would have a deficit Capital Account in excess of
such sum after all other allocations provided in this Article 6 have been
tentatively made as if this Section 6.3.B(v) and Section 6.3.B(iv) hereof were
not in the Agreement.
     (6) Limitation on Allocation of Net Loss. To the extent that any allocation
of Net Loss would cause or increase an Adjusted Capital Account Deficit as to
any Holder of Partnership Common Units, such allocation of Net Loss shall be
reallocated among the other Holders of Partnership Common Units in accordance
with their respective Partnership Common Units, subject to the limitations of
this Section 6.3.B(vi).
     (7) Section 754 Adjustment. To the extent that an adjustment to the
adjusted tax basis of any Partnership asset pursuant to Code Section 734(b) or
Code Section 743(b) is required, pursuant to Regulations Section 1.704-1(b)(2)
(iv)(m)(2) or Regulations Section 1.704-1(b)(2)(iv)(m)(4), to be taken into
account in determining Capital Accounts as the result of a distribution to a
Holder of Partnership Common Units in complete liquidation of its interest in
the Partnership, the amount of such adjustment to the Capital Accounts shall be
treated as an item of gain (if the adjustment increases the basis of the asset)
or loss (if the adjustment decreases such basis), and such gain or loss shall be
specially allocated to the Holders in accordance with their Partnership Common
Units in the event that Regulations Section 1.704-1(b)(2)(iv)(m)(2) applies, or
to the Holders to whom such distribution was made in the event that Regulations
Section 1.704-1(b)(2)(iv)(m)(4) applies.
     (8) Curative Allocations. The allocations set forth in Sections 6.3.B(i),
(ii), (iii), (iv), (v), (vi) and (vii) hereof (the “Regulatory Allocations”) are
intended to comply with certain regulatory requirements, including the
requirements of Regulations Sections 1.704-1(b) and 1.704-2. Notwithstanding the
provisions of Section 6.1 hereof, the Regulatory Allocations shall be taken into
account in allocating other items of income, gain, loss and deduction among the
Holders of Partnership Common Units so that to the extent possible without
violating the requirements giving rise to the Regulatory Allocations, the net
amount of such allocations of other items and the Regulatory Allocations to each
Holder of a Partnership Common Unit shall be equal to the net amount that would
have been allocated to each such Holder if the Regulatory Allocations had not
occurred.
          C. Special Allocations Upon Liquidation. Notwithstanding any provision
in this Article VI to the contrary, in the event that the Partnership disposes
of all or substantially all of its assets in a transaction that will lead to a
liquidation of the Partnership pursuant to Article XIII hereof, then any Net
Income or Net Loss realized in connection with such transaction and thereafter
(and, if necessary, constituent items of income, gain, loss and deduction) shall
be specially allocated among the Partners as required so as to cause liquidating
distributions pursuant to Section 13.2.A(4) hereof to be made in the same
amounts and proportions as would have resulted had such distributions instead
been made pursuant to Section 5.1 hereof.

26



--------------------------------------------------------------------------------



 



          D. Allocation of Excess Nonrecourse Liabilities. For purposes of
determining a Holder’s proportional share of the “excess nonrecourse
liabilities” of the Partnership within the meaning of Regulations
Section 1.752-3(a)(3), each Holder’s interest in Partnership profits shall be
such Holder’s share of Partnership Common Units.
          Section 6.4 Tax Allocations.
          A. In General. Except as otherwise provided in this Section 6.4, for
income tax purposes under the Code and the Regulations each Partnership item of
income, gain, loss and deduction (collectively, “Tax Items”) shall be allocated
among the Holders of Partnership Common Units in the same manner as its
correlative item of “book” income, gain, loss or deduction is allocated pursuant
to Sections 6.2 and 6.3 hereof.
          B. Allocations Respecting Section 704(c) Revaluations. Notwithstanding
Section 6.4.A hereof, Tax Items with respect to Property that is contributed to
the Partnership with a Gross Asset Value that varies from its basis in the hands
of the contributing Partner immediately preceding the date of contribution shall
be allocated among the Holders of Partnership Common Units for income tax
purposes pursuant to Regulations promulgated under Code Section 704(c) so as to
take into account such variation. The Partnership shall account for such
variation under any method approved under Code Section 704(c) and the applicable
Regulations as chosen by the General Partner, including, without limitation, the
“traditional method” as described in Regulations Section 1.704-3(b). In the
event that the Gross Asset Value of any partnership asset is adjusted pursuant
to subsection (b) of the definition of “Gross Asset Value” (provided in
Article 1 hereof), subsequent allocations of Tax Items with respect to such
asset shall take account of the variation, if any, between the adjusted basis of
such asset and its Gross Asset Value in the same manner as under Code Section
704(c) and the applicable Regulations.
ARTICLE 7
MANAGEMENT AND OPERATIONS OF BUSINESS
          Section 7.1 Management.
          A. Except as otherwise expressly provided in this Agreement, all
management powers over the business and affairs of the Partnership are and shall
be exclusively vested in the General Partner, and no Limited Partner shall have
any right to participate in or exercise control or management power over the
business and affairs of the Partnership. The General Partner may not be removed
by the Partners with or without cause, except with the Consent of the General
Partner. In addition to the powers now or hereafter granted a general partner of
a limited partnership under applicable law or that are granted to the General
Partner under any other provision of this Agreement, the General Partner,
subject to the other provisions hereof including Section 7.3, shall have full
power and authority to do all things deemed necessary or desirable by it to
conduct the business of the Partnership, to exercise all powers set forth in
Section 3.2 hereof and to effectuate the purposes set forth in Section 3.1
hereof, including, without limitation:
     (1) the making of any expenditures, the lending or borrowing of money
(including, without limitation, making prepayments on loans and borrowing money
to permit the Partnership to make distributions to its Partners in such amounts
as will permit the Previous General Partner (so long as the Previous General
Partner qualifies as a REIT) to avoid the payment of any federal income tax
(including, for this purpose, any excise tax pursuant to Code Section 4981) and
to make distributions to its shareholders sufficient to permit the Previous
General Partner to maintain REIT status or otherwise to satisfy the REIT
Requirements), the assumption or guarantee of, or other contracting for,
indebtedness and other liabilities, the issuance of evidences of indebtedness
(including the securing of same by deed to secure debt, mortgage, deed of trust
or other lien or encumbrance on the Partnership’s assets) and the incurring of
any obligations that it deems necessary for the conduct of the activities of the
Partnership;

27



--------------------------------------------------------------------------------



 



     (2) the making of tax, regulatory and other filings, or rendering of
periodic or other reports to governmental or other agencies having jurisdiction
over the business or assets of the Partnership;
     (3) the acquisition, sale, transfer, exchange or other disposition of any
assets of the Partnership (including, but not limited to, the exercise or grant
of any conversion, option, privilege or subscription right or any other right
available in connection with any assets at any time held by the Partnership) or
the merger, consolidation, reorganization or other combination of the
Partnership with or into another entity;
     (4) the mortgage, pledge, encumbrance or hypothecation of any assets of the
Partnership, the use of the assets of the Partnership (including, without
limitation, cash on hand) for any purpose consistent with the terms of this
Agreement and on any terms that it sees fit, including, without limitation, the
financing of the operations and activities of the General Partner, the
Partnership or any of the Partnership’s Subsidiaries, the lending of funds to
other Persons (including, without limitation, the Partnership’s Subsidiaries)
and the repayment of obligations of the Partnership, its Subsidiaries and any
other Person in which it has an equity investment, and the making of capital
contributions to and equity investments in the Partnership’s Subsidiaries;
     (5) the management, operation, leasing, landscaping, repair, alteration,
demolition, replacement or improvement of any Property, including, without
limitation, any Contributed Property, or other asset of the Partnership or any
Subsidiary;
     (6) the negotiation, execution and performance of any contracts, leases,
conveyances or other instruments that the General Partner considers useful or
necessary to the conduct of the Partnership’s operations or the implementation
of the General Partner’s powers under this Agreement, including contracting with
contractors, developers, consultants, accountants, legal counsel, other
professional advisors and other agents and the payment of their expenses and
compensation out of the Partnership’s assets;
     (7) the distribution of Partnership cash or other Partnership assets in
accordance with this Agreement, the holding, management, investment and
reinvestment of cash and other assets of the Partnership, and the collection and
receipt of revenues, rents and income of the Partnership;
     (8) the selection and dismissal of employees of the Partnership or the
General Partner (including, without limitation, employees having titles or
offices such as “president,” “vice president,” “secretary” and “treasurer”), and
agents, outside attorneys, accountants, consultants and contractors of the
Partnership or the General Partner and the determination of their compensation
and other terms of employment or hiring;
     (9) the maintenance of such insurance for the benefit of the Partnership
and the Partners as it deems necessary or appropriate;
     (10) the formation of, or acquisition of an interest in, and the
contribution of property to, any further limited or general partnerships,
limited liability companies, joint ventures or other relationships that it deems
desirable (including, without limitation, the acquisition of interests in, and
the contributions of property to, any Subsidiary and any other Person in which
it has an equity investment from time to time); provided, however, that, as long
as the Previous General Partner has determined to continue to qualify as a REIT,
the General Partner may not engage in any such formation, acquisition or
contribution that would cause the Previous General Partner to fail to qualify as
a REIT or the General Partner to fail to qualify as a “qualified REIT
subsidiary” within the meaning of Code Section 856(i)(2);

28



--------------------------------------------------------------------------------



 



     (11) the control of any matters affecting the rights and obligations of the
Partnership, including the settlement, compromise, submission to arbitration or
any other form of dispute resolution, or abandonment, of any claim, cause of
action, liability, debt or damages, due or owing to or from the Partnership, the
commencement or defense of suits, legal proceedings, administrative proceedings,
arbitrations or other forms of dispute resolution, and the representation of the
Partnership in all suits or legal proceedings, administrative proceedings,
arbitrations or other forms of dispute resolution, the incurring of legal
expense, and the indemnification of any Person against liabilities and
contingencies to the extent permitted by law;
     (12) the undertaking of any action in connection with the Partnership’s
direct or indirect investment in any Subsidiary or any other Person (including,
without limitation, the contribution or loan of funds by the Partnership to such
Persons);
     (13) the determination of the fair market value of any Partnership property
distributed in kind using such reasonable method of valuation as it may adopt;
provided that such methods are otherwise consistent with the requirements of
this Agreement;
     (14) the enforcement of any rights against any Partner pursuant to
representations, warranties, covenants and indemnities relating to such
Partner’s contribution of property or assets to the Partnership;
     (15) the exercise, directly or indirectly, through any attorney- in-fact
acting under a general or limited power of attorney, of any right, including the
right to vote, appurtenant to any asset or investment held by the Partnership;
     (16) the exercise of any of the powers of the General Partner enumerated in
this Agreement on behalf of or in connection with any Subsidiary of the
Partnership or any other Person in which the Partnership has a direct or
indirect interest, or jointly with any such Subsidiary or other Person;
     (17) the exercise of any of the powers of the General Partner enumerated in
this Agreement on behalf of any Person in which the Partnership does not have an
interest, pursuant to contractual or other arrangements with such Person;
     (18) the making, execution and delivery of any and all deeds, leases,
notes, deeds to secure debt, mortgages, deeds of trust, security agreements,
conveyances, contracts, guarantees, warranties, indemnities, waivers, releases
or legal instruments or agreements in writing necessary or appropriate in the
judgment of the General Partner for the accomplishment of any of the powers of
the General Partner enumerated in this Agreement;
     (19) the issuance of additional Partnership Units, as appropriate and in
the General Partner’s sole and absolute discretion, in connection with Capital
Contributions by Additional Limited Partners and additional Capital
Contributions by Partners pursuant to Article 4 hereof; and
     (20) an election to dissolve the Partnership pursuant to Section 13.1.C
hereof.
          B. Each of the Limited Partners agrees that, except as provided in
Section 7.3 hereof, the General Partner is authorized to execute, deliver and
perform the above-mentioned agreements and transactions on behalf of the
Partnership without any further act, approval or vote of the Partners,
notwithstanding any other provision of this Agreement (except as provided in
Section 7.3 hereof), the Act or any applicable law, rule or regulation. The
execution, delivery or performance by the General Partner or the Partnership of
any agreement authorized or permitted under this Agreement shall not constitute
a breach by the General Partner of any duty that

29



--------------------------------------------------------------------------------



 



The General Partner may owe the Partnership or the Limited Partners or any other
Persons under this Agreement or of any duty stated or implied by law or equity.
          C. At all times from and after the date hereof, the General Partner
may cause the Partnership to obtain and maintain (i) casualty, liability and
other insurance on the Properties of the Partnership and (ii) liability
insurance for the Indemnitees hereunder.
          D. At all times from and after the date hereof, the General Partner
may cause the Partnership to establish and maintain working capital and other
reserves in such amounts as the General Partner, in its sole and absolute
discretion, deems appropriate and reasonable from time to time.
          E. In exercising its authority under this Agreement, the General
Partner may, but shall be under no obligation to, take into account the tax
consequences to any Partner (including the General Partner) of any action taken
by it. The General Partner and the Partnership shall not have liability to a
Limited Partner under any circumstances as a result of an income tax liability
incurred by such Limited Partner as a result of an action (or inaction) by the
General Partner pursuant to its authority under this Agreement so long as the
action or inaction is taken in good faith.
          Section 7.2 Certificate of Limited Partnership. To the extent that
such action is determined by the General Partner to be reasonable and necessary
or appropriate, the General Partner shall file amendments to and restatements of
the Certificate and do all the things to maintain the Partnership as a limited
partnership (or a partnership in which the limited partners have limited
liability) under the laws of the State of Delaware and each other state, the
District of Columbia or any other jurisdiction, in which the Partnership may
elect to do business or own property. Subject to the terms of Section 8.5.A(4)
hereof, the General Partner shall not be required, before or after filing, to
deliver or mail a copy of the Certificate or any amendment thereto to any
Limited Partner. The General Partner shall use all reasonable efforts to cause
to be filed such other certificates or documents as may be reasonable and
necessary or appropriate for the formation, continuation, qualification and
operation of a limited partnership (or a partnership in which the limited
partners have limited liability to the extent provided by applicable law) in the
State of Delaware and any other state, or the District of Columbia or other
jurisdiction, in which the Partnership may elect to do business or own property.
          Section 7.3 Restrictions on General Partner’s Authority.
          A. The General Partner may not take any action in contravention of
this Agreement, including, without limitation:
     (1) take any action that would make it impossible to carry on the ordinary
business of the Partnership, except as otherwise provided in this Agreement;
     (2) possess Partnership property, or assign any rights in specific
Partnership property, for other than a Partnership purpose except as otherwise
provided in this Agreement;
     (3) admit a Person as a Partner, except as otherwise provided in this
Agreement;
     (4) perform any act that would subject a Limited Partner to liability as a
general partner in any jurisdiction or any other liability except as provided
herein or under the Act; or
     (5) enter into any contract, mortgage, loan or other agreement that
prohibits or restricts, or has the effect of prohibiting or restricting, the
ability of (a) the General Partner, the Previous General Partner or the
Partnership from satisfying its obligations under Section 8.6 hereof in full or
(b) a Limited

30



--------------------------------------------------------------------------------



 



Partner from exercising its rights under Section 8.6 hereof to effect a
Redemption in full, except, in either case, with the written consent of such
Limited Partner affected by the prohibition or restriction.
          B. The General Partner shall not, without the prior Consent of the
Limited Partners, undertake, on behalf of the Partnership, any of the following
actions or enter into any transaction that would have the effect of such
transactions:
     (1) except as provided in Section 7.3.C hereof, amend, modify or terminate
this Agreement other than to reflect the admission, substitution, termination or
withdrawal of Partners pursuant to Article 11 or Article 12 hereof;
     (2) make a general assignment for the benefit of creditors or appoint or
acquiesce in the appointment of a custodian, receiver or trustee for all or any
part of the assets of the Partnership;
     (3) institute any proceeding for bankruptcy on behalf of the Partnership;
or
     (4) subject to the rights of Transfer provided in Sections 11.1.C and 11.2
hereof, approve or acquiesce to the Transfer of the Partnership Interest of the
General Partner, or admit into the Partnership any additional or successor
General Partners.
          C. Notwithstanding Section 7.3.B hereof, the General Partner shall
have the power, without the Consent of the Limited Partners, to amend this
Agreement as may be required to facilitate or implement any of the following
purposes:
     (1) to add to the obligations of the General Partner or surrender any right
or power granted to the General Partner or any Affiliate of the General Partner
for the benefit of the Limited Partners;
     (2) to reflect the admission, substitution or withdrawal of Partners or the
termination of the Partnership in accordance with this Agreement, and to amend
Exhibits A and C in connection with such admission, substitution or withdrawal;
     (3) to reflect a change that is of an inconsequential nature and does not
adversely affect the Limited Partners in any material respect, or to cure any
ambiguity, correct or supplement any provision in this Agreement not
inconsistent with law or with other provisions, or make other changes with
respect to matters arising under this Agreement that will not be inconsistent
with law or with the provisions of this Agreement;
     (4) to satisfy any requirements, conditions or guidelines contained in any
order, directive, opinion, ruling or regulation of a federal or state agency or
contained in federal or state law;
     (5) (a) to reflect such changes as are reasonably necessary (i) for either
the General Partner or the Special Limited Partner, as the case may be, to
maintain its status as a “qualified REIT subsidiary” within the meaning of Code
Section 856(i)(2) or (ii) for the Previous General Partner to maintain its
status as a REIT or to satisfy the REIT Requirement; (b) to reflect the Transfer
of all or any part of a Partnership Interest among the Previous General Partner,
the General Partner, the Special Limited Partner or any other “qualified REIT
subsidiary” (within the meaning of Code Section 856(i)(2)) with respect to the
Previous General Partner;
     (6) to modify the manner in which Capital Accounts are computed (but only
to the extent set forth in the definition of “Capital Account” or contemplated
by the Code or the Regulations); and

31



--------------------------------------------------------------------------------



 



     (7) the issuance of additional Partnership Interests in accordance with
Section 4.2.
The General Partner will provide notice to the Limited Partners when any action
under this Section 7.3.C is taken.
          D. Notwithstanding Sections 7.3.B and 7.3.C hereof, this Agreement
shall not be amended, and no action may be taken by the General Partner, without
the Consent of each Partner adversely affected, if such amendment or action
would (i) convert a Limited Partner Interest in the Partnership into a General
Partner Interest (except as a result of the General Partner acquiring such
Partnership Interest), (ii) modify the limited liability of a Limited Partner,
(iii) alter the rights of any Partner to receive the distributions to which such
Partner is entitled, pursuant to Article 5 or Section 13.2.A(4) hereof, or alter
the allocations specified in Article 6 hereof (except, in any case, as permitted
pursuant to Sections 4.2 and 7.3.C hereof), (iv) alter or modify the Redemption
rights, Cash Amount or REIT Shares Amount as set forth in Sections 8.6 and 11.2
hereof, or amend or modify any related definitions, or (v) amend this
Section 7.3.D; provided, however, that the Consent of each Partner adversely
affected shall not be required for any amendment or action that affects all
Partners holding the same class or series of Partnership Units on a uniform or
pro rata basis. Further, no amendment may alter the restrictions on the General
Partner’s authority set forth elsewhere in this Section 7.3 without the Consent
specified therein. Any such amendment or action consented to by any Partner
shall be effective as to that Partner, notwithstanding the absence of such
consent by any other Partner.
          Section 7.4 Reimbursement of the General Partner.
          A. The General Partner shall not be compensated for its services as
general partner of the Partnership except as provided in elsewhere in this
Agreement (including the provisions of Articles 5 and 6 hereof regarding
distributions, payments and allocations to which it may be entitled in its
capacity as the General Partner).
          B. Subject to Sections 7.4.C and 15.11 hereof, the Partnership shall
be liable for, and shall reimburse the General Partner on a monthly basis, or
such other basis as the General Partner may determine in its sole and absolute
discretion, for all sums expended in connection with the Partnership’s business,
including, without limitation, (i) expenses relating to the ownership of
interests in and management and operation of, or for the benefit of, the
Partnership, (ii) compensation of officers and employees, including, without
limitation, payments under future compensation plans of the General Partner that
may provide for stock units, or other phantom stock, pursuant to which employees
of the General Partner will receive payments based upon dividends on or the
value of REIT Shares, (iii) director fees and expenses; (iv) all costs and
expenses of the General Partner being a public company, including costs of
filings with the SEC, reports and other distributions to its shareholders and
(v) income taxes or other similar types of costs, including but not limited to
franchise taxes or related fees (in lieu of reimbursement, the Partnership may
instead (in whole or in part) specially allocate income as necessary to
reimburse the General Partner in full); provided, however, that the amount of
any reimbursement shall be reduced by any interest earned by the General Partner
with respect to bank accounts or other instruments or accounts held by it on
behalf of the Partnership as permitted pursuant to Section 7.5 hereof. Such
reimbursements shall be in addition to any reimbursement of the General Partner
as a result of indemnification pursuant to Section 7.7 hereof.
          C. To the extent practicable, Partnership expenses shall be billed
directly to and paid by the Partnership and, subject to Section 15.11 hereof,
reimbursements to the General Partner or any of its Affiliates by the
Partnership pursuant to this Section 7.4 shall be treated as “guaranteed
payments” within the meaning of Code Section 707(c).
          Section 7.5 Outside Activities of the Previous General Partner and the
General Partner. Neither the General Partner nor the Previous General Partner
shall directly or indirectly enter into or conduct any business, other than in
connection with (a) the ownership, acquisition and disposition of Partnership
Interests as General Partner, (b) the management of the business of the
Partnership, (c) the operation of the Previous General Partner as a reporting
company with a class (or classes) of securities registered under the Exchange
Act, (d) the

32



--------------------------------------------------------------------------------



 



Previous General Partner’s operations as a REIT, (e) the offering, sale,
syndication, private placement or public offering of stock, bonds, securities or
other interests, (f) financing or refinancing of any type related to the
Partnership or its assets or activities, (g) the General Partner’s qualification
as a “qualified REIT subsidiary” (within the meaning of Code Section 856(i)(2))
and (h) such activities as are incidental thereto. Nothing contained herein
shall be deemed to prohibit the General Partner or the Previous General Partner
from executing guarantees of Partnership debt for which it would otherwise be
liable in its capacity as General Partner. Subject to Section 7.3.B hereof, the
General Partner, the Previous General Partner, the Special Limited Partner and
all “qualified REIT subsidiaries” (within the meaning of Code
Section 856(i)(2)), taken as a group, shall not own any assets or take title to
assets (other than temporarily in connection with an acquisition prior to
contributing such assets to the Partnership) other than Partnership Interests as
the General Partner or Special Limited Partner and other than such cash and cash
equivalents, bank accounts or similar instruments or accounts as such group
deems reasonably necessary, taking into account Section 7.1.D hereof and the
requirements necessary for the Previous General Partner to qualify as a REIT and
for the Previous General Partner, the General Partner and the Special Limited
Partner to carry out their respective responsibilities contemplated under this
Agreement and the Charter. Notwithstanding the foregoing, if the Previous
General Partner or the General Partner acquires assets in its own name and owns
Property other than through the Partnership, the Partners agree to negotiate in
good faith to amend this Agreement, including, without limitation, the
definition of “Adjustment Factor,” to reflect such activities and the direct
ownership of assets by the Previous General Partner or the General Partner. The
General Partner and any Affiliates of the General Partner may acquire Limited
Partner Interests and shall be entitled to exercise all rights of a Limited
Partner relating to such Limited Partner Interests.
          Section 7.6 Contracts with Affiliates.
          A. The Partnership may lend or contribute funds or other assets to its
Subsidiaries or other Persons in which it has an equity investment, and such
Persons may borrow funds from the Partnership, on terms and conditions
established in the sole and absolute discretion of the General Partner. The
foregoing authority shall not create any right or benefit in favor of any
Subsidiary or any other Person.
          B. Except as provided in Section 7.5 hereof and subject to Section 3.1
hereof, the Partnership may transfer assets to joint ventures, limited liability
companies, partnerships, corporations, business trusts or other business
entities in which it is or thereby becomes a participant upon such terms and
subject to such conditions consistent with this Agreement and applicable law as
the General Partner, in its sole and absolute discretion, believes to be
advisable.
          C. Except as expressly permitted by this Agreement, neither the
General Partner nor any of its Affiliates shall sell, transfer or convey any
property to the Partnership, directly or indirectly, except pursuant to
transactions that are determined by the General Partner in good faith to be fair
and reasonable.
          D. The General Partner, in its sole and absolute discretion and
without the approval of the Limited Partners, may propose and adopt on behalf of
the Partnership employee benefit plans funded by the Partnership for the benefit
of employees of the General Partner, the Partnership, Subsidiaries of the
Partnership or any Affiliate of any of them in respect of services performed,
directly or indirectly, for the benefit of the Partnership or any of the
Partnership’s Subsidiaries.
          E. The General Partner is expressly authorized to enter into, in the
name and on behalf of the Partnership, a right of first opportunity arrangement
and other conflict avoidance agreements with various Affiliates of the
Partnership and the General Partner, on such terms as the General Partner, in
its sole and absolute discretion, believes are advisable.

33



--------------------------------------------------------------------------------



 



          Section 7.7 Indemnification.
          A. To the fullest extent permitted by applicable law, the Partnership
shall indemnify each Indemnitee from and against any and all losses, claims,
damages, liabilities, joint or several, expenses (including, without limitation,
attorney’s fees and other legal fees and expenses), judgments, fines,
settlements and other amounts arising from any and all claims, demands, actions,
suits or proceedings, civil, criminal, administrative or investigative, that
relate to the operations of the Partnership (“Actions”) as set forth in this
Agreement in which such Indemnitee may be involved, or is threatened to be
involved, as a party or otherwise; provided, however, that the Partnership shall
not indemnify an Indemnitee (i) for willful misconduct or a knowing violation of
the law or (ii) for any transaction for which such Indemnitee received an
improper personal benefit in violation or breach of any provision of this
Agreement. Without limitation, the foregoing indemnity shall extend to any
liability of any Indemnitee, pursuant to a loan guaranty or otherwise, for any
indebtedness of the Partnership or any Subsidiary of the Partnership (including,
without limitation, any indebtedness which the Partnership or any Subsidiary of
the Partnership has assumed or taken subject to), and the General Partner is
hereby authorized and empowered, on behalf of the Partnership, to enter into one
or more indemnity agreements consistent with the provisions of this Section 7.7
in favor of any Indemnitee having or potentially having liability for any such
indebtedness. It is the intention of this Section 7.7.A that the Partnership
indemnify each Indemnitee to the fullest extent permitted by law. The
termination of any proceeding by judgment, order or settlement does not create a
presumption that the Indemnitee did not meet the requisite standard of conduct
set forth in this Section 7.7.A. The termination of any proceeding by conviction
of an Indemnitee or upon a plea of nolo contendere or its equivalent by an
Indemnitee, or an entry of an order of probation against an Indemnitee prior to
judgment, does not create a presumption that such Indemnitee acted in a manner
contrary to that specified in this Section 7.7.A with respect to the subject
matter of such proceeding. Any indemnification pursuant to this Section 7.7
shall be made only out of the assets of the Partnership, and neither the General
Partner nor any Limited Partner shall have any obligation to contribute to the
capital of the Partnership or otherwise provide funds to enable the Partnership
to fund its obligations under this Section 7.7.
          B. To the fullest extent permitted by law, expenses incurred by an
Indemnitee who is a party to a proceeding or otherwise subject to or the focus
of or is involved in any Action shall be paid or reimbursed by the Partnership
as incurred by the Indemnitee in advance of the final disposition of the Action
upon receipt by the Partnership of (i) a written affirmation by the Indemnitee
of the Indemnitee’s good faith belief that the standard of conduct necessary for
indemnification by the Partnership as authorized in this Section 7.7.A has been
met, and (ii) a written undertaking by or on behalf of the Indemnitee to repay
the amount if it shall ultimately be determined that the standard of conduct has
not been met.
          C. The indemnification provided by this Section 7.7 shall be in
addition to any other rights to which an Indemnitee or any other Person may be
entitled under any agreement, pursuant to any vote of the Partners, as a matter
of law or otherwise, and shall continue as to an Indemnitee who has ceased to
serve in such capacity and shall inure to the benefit of the heirs, successors,
assigns and administrators of the Indemnitee unless otherwise provided in a
written agreement with such Indemnitee or in the writing pursuant to which such
Indemnitee is indemnified.
          D. The Partnership may, but shall not be obligated to, purchase and
maintain insurance, on behalf of any of the Indemnitees and such other Persons
as the General Partner shall determine, against any liability that may be
asserted against or expenses that may be incurred by such Person in connection
with the Partnership’s activities, regardless of whether the Partnership would
have the power to indemnify such Person against such liability under the
provisions of this Agreement.
          E. Any liabilities which an Indemnitee incurs as a result of acting on
behalf of the Partnership or the General Partner (whether as a fiduciary or
otherwise) in connection with the operation, administration or maintenance of an
employee benefit plan or any related trust or funding mechanism (whether such

34



--------------------------------------------------------------------------------



 



liabilities are in the form of excise taxes assessed by the IRS, penalties
assessed by the Department of Labor, restitutions to such a plan or trust or
other funding mechanism or to a participant or beneficiary of such plan, trust
or other funding mechanism, or otherwise) shall be treated as liabilities or
judgments or fines under this Section 7.7, unless such liabilities arise as a
result of (i) such Indemnitee’s intentional misconduct or knowing violation of
the law, or (ii) any transaction in which such Indemnitee received a personal
benefit in violation or breach of any provision of this Agreement or applicable
law.
          F. In no event may an Indemnitee subject any of the Partners to
personal liability by reason of the indemnification provisions set forth in this
Agreement.
          G. An Indemnitee shall not be denied indemnification in whole or in
part under this Section 7.7 because the Indemnitee had an interest in the
transaction with respect to which the indemnification applies if the transaction
was otherwise permitted by the terms of this Agreement.
          H. The provisions of this Section 7.7 are for the benefit of the
Indemnitees, their heirs, successors, assigns and administrators and shall not
be deemed to create any rights for the benefit of any other Persons. Any
amendment, modification or repeal of this Section 7.7 or any provision hereof
shall be prospective only and shall not in any way affect the limitations on the
Partnership’s liability to any Indemnitee under this Section 7.7 as in effect
immediately prior to such amendment, modification or repeal with respect to
claims arising from or relating to matters occurring, in whole or in part, prior
to such amendment, modification or repeal, regardless of when such claims may
arise or be asserted.
          I. It is the intent of the Partners that any amounts paid by the
Partnership to the General Partner pursuant to this Section 7.7 shall be treated
as “guaranteed payments” within the meaning of Code Section 707(c).
          Section 7.8 Liability of the General Partner.
          A. Notwithstanding anything to the contrary set forth in this
Agreement, neither the General Partner nor any of its directors or officers
shall be liable or accountable in damages or otherwise to the Partnership, any
Partners or any Assignees for losses sustained, liabilities incurred or benefits
not derived as a result of errors in judgment or mistakes of fact or law or of
any act or omission if the General Partner or such director or officer acted in
good faith.
          B. The Limited Partners expressly acknowledge that the General Partner
is acting for the benefit of the Partnership, the Limited Partners and the
General Partner’s shareholders collectively and that the General Partner is
under no obligation to give priority to the separate interests of the Limited
Partners or the General Partner’s shareholders (including, without limitation,
the tax consequences to Limited Partners, Assignees or the General Partner’s
shareholders) in deciding whether to cause the Partnership to take (or decline
to take) any actions.
          C. Subject to its obligations and duties as General Partner set forth
in Section 7.1.A hereof, the General Partner may exercise any of the powers
granted to it by this Agreement and perform any of the duties imposed upon it
hereunder either directly or by or through its employees or agents (subject to
the supervision and control of the General Partner). The General Partner shall
not be responsible for any misconduct or negligence on the part of any such
agent appointed by it in good faith.
          D. Any amendment, modification or repeal of this Section 7.8 or any
provision hereof shall be prospective only and shall not in any way affect the
limitations on the General Partner’s, and its officers’ and directors’,
liability to the Partnership and the Limited Partners under this Section 7.8 as
in effect immediately prior to such amendment, modification or repeal with
respect to claims arising from or relating to matters occurring, in

35



--------------------------------------------------------------------------------



 



whole or in part, prior to such amendment, modification or repeal, regardless of
when such claims may arise or be asserted.
          E. Notwithstanding anything herein to the contrary, except for fraud,
willful misconduct or gross negligence, or pursuant to any express indemnities
given to the Partnership by any Partner pursuant to any other written
instrument, no Partner shall have any personal liability whatsoever, to the
Partnership or to the other Partner(s), for the debts or liabilities of the
Partnership or the Partnership’s obligations hereunder, and the full recourse of
the other Partner(s) shall be limited to the interest of that Partner in the
Partnership. To the fullest extent permitted by law, no officer, director or
shareholder of the General Partner shall be liable to the Partnership for money
damages except for (i) active and deliberate dishonesty established by a
non-appealable final judgment or (ii) actual receipt of an improper benefit or
profit in money, property or services. Without limitation of the foregoing, and
except for fraud, willful misconduct or gross negligence, or pursuant to any
such express indemnity, no property or assets of any Partner, other than its
interest in the Partnership, shall be subject to levy, execution or other
enforcement procedures for the satisfaction of any judgment (or other judicial
process) in favor of any other Partner(s) and arising out of, or in connection
with, this Agreement. This Agreement is executed by the officers of the General
Partner solely as officers of the same and not in their own individual
capacities.
          F. To the extent that, at law or in equity, the General Partner has
duties (including fiduciary duties) and liabilities relating thereto to the
Partnership or the Limited Partners, the General Partner shall not be liable to
the Partnership or to any other Partner for its good faith reliance on the
provisions of this Agreement. The provisions of this Agreement, to the extent
that they restrict the duties and liabilities of the General Partner otherwise
existing at law or in equity, are agreed by the Partners to replace such other
duties and liabilities of such General Partner.
          Section 7.9 Other Matters Concerning the General Partner.
          A. The General Partner may rely and shall be protected in acting or
refraining from acting upon any resolution, certificate, statement, instrument,
opinion, report, notice, request, consent, order, bond, debenture or other paper
or document believed by it in good faith to be genuine and to have been signed
or presented by the proper party or parties.
          B. The General Partner may consult with legal counsel, accountants,
appraisers, management consultants, investment bankers, architects, engineers,
environmental consultants and other consultants and advisers selected by it, and
any act taken or omitted to be taken in reliance upon the opinion of such
Persons as to matters that the General Partner reasonably believes to be within
such Person’s professional or expert competence shall be conclusively presumed
to have been done or omitted in good faith and in accordance with such opinion.
          C. The General Partner shall have the right, in respect of any of its
powers or obligations hereunder, to act through any of its duly authorized
officers and a duly appointed attorney or attorneys-in-fact. Each such attorney
shall, to the extent provided by the General Partner in the power of attorney,
have full power and authority to do and perform all and every act and duty that
is permitted or required to be done by the General Partner hereunder.
          D. Notwithstanding any other provision of this Agreement or the Act,
any action of the General Partner on behalf of the Partnership or any decision
of the General Partner to refrain from acting on behalf of the Partnership,
undertaken in the good faith belief that such action or omission is necessary or
advisable in order (i) to protect the ability of the Previous General Partner to
continue to qualify as a REIT, (ii) for the Previous General Partner otherwise
to satisfy the REIT Requirements, (iii) to avoid the Previous General Partner
incurring any taxes under Code Section 857 or Code Section 4981 or (iv) for the
General Partner or the Special Limited Partner to continue to qualify as a
“qualified REIT subsidiary” (within the meaning of Code Section 856(i)(2)), is
expressly authorized under this Agreement and is deemed approved by all of the
Limited Partners.

36



--------------------------------------------------------------------------------



 



          Section 7.10 Title to Partnership Assets. Title to Partnership assets,
whether real, personal or mixed and whether tangible or intangible, shall be
deemed to be owned by the Partnership as an entity, and no Partner, individually
or collectively with other Partners or Persons, shall have any ownership
interest in such Partnership assets or any portion thereof. Title to any or all
of the Partnership assets may be held in the name of the Partnership, the
General Partner or one or more nominees, as the General Partner may determine,
including Affiliates of the General Partner. The General Partner hereby declares
and warrants that any Partnership assets for which legal title is held in the
name of the General Partner or any nominee or Affiliate of the General Partner
shall be held by the General Partner for the use and benefit of the Partnership
in accordance with the provisions of this Agreement; provided, however, that the
General Partner shall use its best efforts to cause beneficial and record title
to such assets to be vested in the Partnership as soon as reasonably
practicable. All Partnership assets shall be recorded as the property of the
Partnership in its books and records, irrespective of the name in which legal
title to such Partnership assets is held.
          Section 7.11 Reliance by Third Parties. Notwithstanding anything to
the contrary in this Agreement, any Person dealing with the Partnership shall be
entitled to assume that the General Partner has full power and authority,
without the consent or approval of any other Partner or Person, to encumber,
sell or otherwise use in any manner any and all assets of the Partnership and to
enter into any contracts on behalf of the Partnership, and take any and all
actions on behalf of the Partnership, and such Person shall be entitled to deal
with the General Partner as if it were the Partnership’s sole party in interest,
both legally and beneficially. Each Limited Partner hereby waives any and all
defenses or other remedies that may be available against such Person to contest,
negate or disaffirm any action of the General Partner in connection with any
such dealing. In no event shall any Person dealing with the General Partner or
its representatives be obligated to ascertain that the terms of this Agreement
have been complied with or to inquire into the necessity or expediency of any
act or action of the General Partner or its representatives. Each and every
certificate, document or other instrument executed on behalf of the Partnership
by the General Partner or its representatives shall be conclusive evidence in
favor of any and every Person relying thereon or claiming thereunder that (i) at
the time of the execution and delivery of such certificate, document or
instrument, this Agreement was in full force and effect, (ii) the Person
executing and delivering such certificate, document or instrument was duly
authorized and empowered to do so for and on behalf of the Partnership and
(iii) such certificate, document or instrument was duly executed and delivered
in accordance with the terms and provisions of this Agreement and is binding
upon the Partnership.
ARTICLE 8
RIGHTS AND OBLIGATIONS OF LIMITED PARTNERS
          Section 8.1 Limitation of Liability. The Limited Partners shall have
no liability under this Agreement except as expressly provided in this Agreement
(including, without limitation, Section 10.4 hereof) or under the Act.
          Section 8.2 Management of Business. No Limited Partner or Assignee
(other than the General Partner, any of its Affiliates or any officer, director,
member, employee, partner, agent or trustee of the General Partner, the
Partnership or any of their Affiliates, in their capacity as such) shall take
part in the operations, management or control (within the meaning of the Act) of
the Partnership’s business, transact any business in the Partnership’s name or
have the power to sign documents for or otherwise bind the Partnership. The
transaction of any such business by the General Partner, any of its Affiliates
or any officer, director, member, employee, partner, agent, representative, or
trustee of the General Partner, the Partnership or any of their Affiliates, in
their capacity as such, shall not affect, impair or eliminate the limitations on
the liability of the Limited Partners or Assignees under this Agreement.
          Section 8.3 Outside Activities of Limited Partners. Subject to any
agreements entered into pursuant to Section 7.6.D hereof and any other
agreements entered into by a Limited Partner or its Affiliates with the

37



--------------------------------------------------------------------------------



 



General Partner, the Partnership or a Subsidiary (including, without limitation,
any employment agreement), any Limited Partner and any Assignee, officer,
director, employee, agent, trustee, Affiliate or shareholder of any Limited
Partner shall be entitled to and may have business interests and engage in
business activities in addition to those relating to the Partnership, including
business interests and activities that are in direct or indirect competition
with the Partnership or that are enhanced by the activities of the Partnership.
Neither the Partnership nor any Partners shall have any rights by virtue of this
Agreement in any business ventures of any Limited Partner or Assignee. Subject
to such agreements, none of the Limited Partners nor any other Person shall have
any rights by virtue of this Agreement or the partnership relationship
established hereby in any business ventures of any other Person (other than the
General Partner, to the extent expressly provided herein), and such Person shall
have no obligation pursuant to this Agreement, subject to Section 7.6.D hereof
and any other agreements entered into by a Limited Partner or its Affiliates
with the General Partner, the Partnership or a Subsidiary, to offer any interest
in any such business ventures to the Partnership, any Limited Partner or any
such other Person, even if such opportunity is of a character that, if presented
to the Partnership, any Limited Partner or such other Person, could be taken by
such Person.
          Section 8.4 Return of Capital. Except pursuant to the rights of
Redemption set forth in Section 8.6 hereof, no Limited Partner shall be entitled
to the withdrawal or return of its Capital Contribution, except to the extent of
distributions made pursuant to this Agreement or upon termination of the
Partnership as provided herein. Except to the extent provided in Article 6
hereof or otherwise expressly provided in this Agreement, no Limited Partner or
Assignee shall have priority over any other Limited Partner or Assignee either
as to the return of Capital Contributions or as to profits, losses or
distributions.
          Section 8.5 Rights of Limited Partners Relating to the Partnership.
          A. In addition to other rights provided by this Agreement or by the
Act, and except as limited by Section 8.5.C hereof, each Limited Partner shall
have the right, for a purpose reasonably related to such Limited Partner’s
interest as a limited partner in the Partnership, upon written demand with a
statement of the purpose of such demand and at such Limited Partner’s own
expense:
     (1) to obtain a copy of (i) the most recent annual and quarterly reports
filed with the SEC by the Previous General Partner or the General Partner
pursuant to the Exchange Act and (ii) each report or other written communication
sent to the shareholders of the Previous General Partner;
     (2) to obtain a copy of the Partnership’s federal, state and local income
tax returns for each Fiscal Year;
     (3) to obtain a current list of the name and last known business, residence
or mailing address of each Partner;
     (4) to obtain a copy of this Agreement and the Certificate and all
amendments thereto, together with executed copies of all powers of attorney
pursuant to which this Agreement, the Certificate and all amendments thereto
have been executed; and
     (5) to obtain true and full information regarding the amount of cash and a
description and statement of any other property or services contributed by each
Partner and that each Partner has agreed to contribute in the future, and the
date on which each became a Partner.
          B. The Partnership shall notify any Limited Partner that is a
Qualifying Party, on request, of the then current Adjustment Factor or any
change made to the Adjustment Factor.
          C. Notwithstanding any other provision of this Section 8.5, the
General Partner may keep confidential from the Limited Partners, for such period
of time as the General Partner determines in its sole and

38



--------------------------------------------------------------------------------



 



absolute discretion to be reasonable, any information that (i) the General
Partner believes to be in the nature of trade secrets or other information the
disclosure of which the General Partner in good faith believes is not in the
best interests of the Partnership or the General Partner or (ii) the Partnership
or the General Partner is required by law or by agreements with unaffiliated
third parties to keep confidential.
          Section 8.6 Redemption Rights of Qualifying Parties.
          A. After the first Twelve-Month Period, a Qualifying Party, but no
other Limited Partner or Assignee, shall have the right (subject to the terms
and conditions set forth herein) to require the Partnership to redeem all or a
portion of the Redeemable Units held by such Tendering Party (such Redeemable
Units being hereafter “Tendered Units”) in exchange (a “Redemption”) for REIT
shares issuable on, or the Cash Amount payable on, the Specified Redemption
Date, as determined by the Partnership in its sole discretion. Any Redemption
shall be exercised pursuant to a Notice of Redemption delivered to the General
Partner by the Qualifying Party when exercising the Redemption right (the
“Tendering Party”). A Tendering Party shall have no right to receive
distributions with respect to any Tendered Units (other than the Cash Amount)
paid after delivery of the Notice of Redemption, whether or not the Partnership
Record Date for such distribution precedes or coincides with such delivery of
the Notice of Redemption. If the Partnership elects to redeem Tendered Units for
cash, the Cash Amount shall be delivered as a certified check payable to the
Tendering Party or, in the General Partner’s sole and absolute discretion, in
immediately available funds.
          B. If the Partnership elects to redeem Tendered Units for REIT Shares
rather than cash, then the Partnership shall direct the Previous General Partner
to issue and deliver such REIT Shares to the Tendering Party pursuant to the
terms set forth in this Section 8.6.B, in which case, (i) the Previous General
Partner, acting as a distinct legal entity, shall assume directly the obligation
with respect thereto and shall satisfy the Tendering Party’s exercise of its
Redemption right, and (ii) such transaction shall be treated, for federal income
tax purposes, as a transfer by the Tendering Party of such Tendered Units to the
Previous General Partner in exchange for REIT shares. The percentage of the
Tendered Units tendered for Redemption by the Tendering Party for which the
Partnership elects to cause the Previous General Partner to issue REIT Shares
(rather than cash) is referred to as the “Applicable Percentage.” In making such
election to cause the Previous General Partner to acquire Tendered Units, the
Partnership shall act in a fair, equitable and reasonable manner that neither
prefers one group or class of Qualifying Parties over another nor discriminates
against a group or class of Qualifying Parties. If the Partnership elects to
redeem any number of Tendered Units for REIT Shares, rather than cash, on the
Specified Redemption Date, the Tendering Party shall sell such number of the
Tendered Units to the Previous General Partner in exchange for a number of REIT
Shares equal to the product of the REIT Shares Amount and the Applicable
Percentage. The Tendering Party shall submit (i) such information, certification
or affidavit as the Previous General Partner may reasonably require in
connection with the application of the Ownership Limit and other restrictions
and limitations of the Charter to any such acquisition and (ii) such written
representations, investment letters, legal opinions or other instruments
necessary, in the Previous General Partner’s view, to effect compliance with the
Securities Act. The product of the Applicable Percentage and the REIT Shares
Amount, if applicable, shall be delivered by the Previous General Partner as
duly authorized, validly issued, fully paid and accessible REIT Shares and, if
applicable, Rights, free of any pledge, lien, encumbrance or restriction, other
than the Ownership Limit and other restrictions provided in the Charter, the
Bylaws of the Previous General Partner, the Securities Act and relevant state
securities or “blue sky” laws. Neither any Tendering Party whose Tendered Units
are acquired by the Previous General Partner pursuant to this Section 8.6.B, any
Partner, any Assignee nor any other interested Person shall have any right to
require or cause the Previous General Partner or the General Partner to
register, qualify or list any REIT Shares owned or held by such Person, whether
or not such REIT Shares are issued pursuant to this Section 8.6.B, with the SEC,
with any state securities commissioner, department or agency, under the
Securities Act or the Exchange Act or with any stock exchange; provided,
however, that this limitation shall not be in derogation of any registration or
similar rights granted pursuant to any other written agreement between the
Previous General Partner and any such Person. Notwithstanding any delay in such
delivery, the Tendering Party shall be deemed the owner of such REIT Shares and
Rights for all purposes, including, without limitation, rights to vote or
consent, receive dividends, and

39



--------------------------------------------------------------------------------



 



exercise rights, as of the Specified Redemption Date. REIT Shares issued upon an
acquisition of the Tendered Units by the Previous General Partner pursuant to
this Section 8.6.B may contain such legends regarding restrictions under the
Securities Act and applicable state securities laws as the Previous General
Partner in good faith determines to be necessary or advisable in order to ensure
compliance with such laws.
          C. Notwithstanding the provisions of Section 8.6.A and 8.6.B hereof,
the Tendering Parties (i) where the Redemption would consist of less than all
the Partnership Common Units held by Partners other than the General Partner and
the Special Limited Partner, shall not be entitled to elect or effect a
Redemption to the extent that the aggregate Percentage Interests of the Limited
Partners (other than the Special Limited Partner) would be reduced, as a result
of the Redemption, to less than one percent (1%) and (ii) shall have no rights
under this Agreement that would otherwise be prohibited under the Charter. To
the extent that any attempted Redemption would be in violation of this
Section 8.6.C, it shall be null and void ab initio, and the Tendering Party
shall not acquire any rights or economic interests in REIT Shares otherwise
issuable by the Previous General Partner under Section 8.6.B hereof.
          D. In the event that the Partnership declines to cause the Previous
General Partner to acquire all of the Tendered Units from the Tendering Party in
exchange for REIT Shares pursuant to Section 8.6.B hereof following receipt of a
Notice of Redemption (a “Declination”):
     (1) The Previous General Partner or the General Partner shall give notice
of such Declination to the Tendering Party on or before the close of business on
the Cut-Off Date.
     (2) The Partnership may elect to raise funds for the payment of the Cash
Amount either (a) by requiring that the General Partner contribute such funds
from the proceeds of a registered public offering (a “Public Offering Funding”)
by the Previous General Partner of a number of REIT Shares (“Registrable
Shares”) equal to the REIT Shares Amount with respect to the Tendered Units or
(b) from any other sources (including, but not limited to, the sale of any
Property and the incurrence of additional Debt) available to the Partnership.
     (3) Promptly upon the General Partner’s receipt of the Notice of Redemption
and the Previous General Partner or the General Partner giving notice of the
Partnership’s Declination, the General Partner shall give notice (a “Single
Funding Notice”) to all Qualifying Parties then holding a Partnership Interest
(or an interest therein) and having Redemption rights pursuant to this
Section 8.6 and require that all such Qualifying Parties elect whether or not to
effect a Redemption of their Partnership Common Units to be funded through such
Public Offering Funding. In the event that any such Qualifying Party elects to
effect such a Redemption, it shall give notice thereof and of the number of
Partnership Common Units to be made subject thereon in writing to the General
Partner within ten (10) Business Days after receipt of the Single Funding
Notice, and such Qualifying Party shall be treated as a Tendering Party for all
purposes of this Section 8.6. In the event that a Qualifying Party does not so
elect, it shall be deemed to have waived its right to effect a Redemption for
the current Twelve-Month Period; provided, however, that the Previous General
Partner shall not be required to acquire Partnership Common Units pursuant to
this Section 8.6.D more than twice within a Twelve-Month Period.
Any proceeds from a Public Offering Funding that are in excess of the Cash
Amount shall be for the sole benefit of the Previous General Partner and/or the
General Partner. The General Partner and/or the Special Limited Partner shall
make a Capital Contribution of such amounts to the Partnership for an additional
General Partner Interest and/or Limited Partner Interest. Any such contribution
shall entitle the General Partner and the Special Limited Partner, as the case
may be, to an equitable Percentage Interest adjustment.

40



--------------------------------------------------------------------------------



 



          E. Notwithstanding the provisions of Section 8.6.B hereof, the
Previous General Partner shall not, under any circumstances, elect to acquire
Tendered Units in exchange for the REIT Shares Amount if such exchange would be
prohibited under the Charter.
          F. Notwithstanding anything herein to the contrary (but subject to
Section 8.6.C hereof), with respect to any Redemption pursuant to this
Section 8.6:
     (1) All Partnership Common Units acquired by the Previous General Partner
pursuant to Section 8.6.B hereof shall be contributed by the Previous General
Partner to either or both of the General Partner and the Special Limited Partner
in such proportions as the Previous General Partner, the General Partner and the
Special Limited Partner shall determine. Any Partnership Common Units so
contributed to the General Partner shall automatically, and without further
action required, be converted into and deemed to be a General Partner Interest
comprised of the same number of Partnership Common Units. Any Partnership Common
Units so contributed to the Special Limited Partner shall remain outstanding.
     (2) Subject to the Ownership Limit, no Tendering Party may effect a
Redemption for less than five hundred (500) Redeemable Units or, if such
Tendering Party holds (as a Limited Partner or, economically, as an Assignee)
less than five hundred (500) Redeemable Units, all of the Redeemable Units held
by such Tendering Party.
     (3) Each Tendering Party (a) may effect a Redemption only once in each
fiscal quarter of a Twelve-Month Period and (b) may not effect a Redemption
during the period after the Partnership Record Date with respect to a
distribution and before the record date established by the Previous General
Partner for a distribution to its shareholders of some or all of its portion of
such Partnership distribution.
     (4) Notwithstanding anything herein to the contrary, with respect to any
Redemption or acquisition of Tendered Units by the Previous General Partner
pursuant to Section 8.6.B hereof, in the event that the Previous General Partner
or the General Partner gives notice to all Limited Partners (but excluding any
Assignees) then owning Partnership Interests (a “Primary Offering Notice”) that
the Previous General Partner desires to effect a primary offering of its equity
securities then, unless the Previous General Partner and the General Partner
otherwise consent, commencement of the actions denoted in Section 8.6.E hereof
as to a Public Offering Funding with respect to any Notice of Redemption
thereafter received, whether or not the Tendering Party is a Limited Partner,
may be delayed until the earlier of (a) the completion of the primary offering
or (b) ninety (90) days following the giving of the Primary Offering Notice.
     (5) Without the Consent of the Previous General Partner, no Tendering Party
may effect a Redemption within ninety (90) days following the closing of any
prior Public Offering Funding.
     (6) The consummation of such Redemption shall be subject to the expiration
or termination of the applicable waiting period, if any, under the
Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended.
     (7) The Tendering Party shall continue to own (subject, in the case of an
Assignee, to the provision of Section 11.5 hereof) all Redeemable Units subject
to any Redemption, and be treated as a Limited Partner or an Assignee, as
applicable, with respect to such Redeemable Units for all purposes of this
Agreement, until such Redeemable Units are either paid for by the Partnership
pursuant to Section 8.6.A hereof or transferred to the Previous General Partner
(or directly to the General Partner or Special Limited Partner) and paid for, by
the issuance of the REIT Shares, pursuant to Section 8.6.B hereof on the
Specified Redemption Date. Until a Specified Redemption Date and an acquisition
of the Tendered Units by the Previous General Partner pursuant to Section 8.6.B
hereof, the Tendering Party shall have no

41



--------------------------------------------------------------------------------



 



rights as a shareholder of the Previous General Partner with respect to the REIT
Shares issuable in connection with such acquisition.
For purposes of determining compliance with the restrictions set forth in this
Section 8.6.F, all Partnership Common Units beneficially owned by a Related
Party of a Tendering Party shall be considered to be owned or held by such
Tendering Party.
          G. In connection with an exercise of Redemption rights pursuant to
this Section 8.6, the Tendering Party shall submit the following to the General
Partner, in addition to the Notice of Redemption:
     (1) A written affidavit, dated the same date as the Notice of Redemption,
(a) disclosing the actual and constructive ownership, as determined for purposes
of Code Sections 856(a)(6) and 856(h), of REIT Shares by (i) such Tendering
Party and (ii) any Related Party and (b) representing that, after giving effect
to the Redemption, neither the Tendering Party nor any Related Party will own
REIT Shares in excess of the Ownership Limit;
     (2) A written representation that neither the Tendering Party nor any
Related Party has any intention to acquire any additional REIT Shares prior to
the closing of the Redemption on the Specified Redemption Date; and
     (3) An undertaking to certify, at and as a condition to the closing of the
Redemption on the Specified Redemption Date, that either (a) the actual and
constructive ownership of REIT Shares by the Tendering Party and any Related
Party remain unchanged from that disclosed in the affidavit required by
Section 8.6.G(1) or (b) after giving effect to the Redemption, neither the
Tendering Party nor any Related Party shall own REIT Shares in violation of the
Ownership Limit.
          Section 8.7 Partnership Right to Call Limited Partner Interests.
Notwithstanding any other provision of this Agreement, on and after the date on
which the aggregate Percentage Interests of the Limited Partners (other than the
Special Limited Partner) are less than one percent (1%), the Partnership shall
have the right, but not the obligation, from time to time and at any time to
redeem any and all outstanding Limited Partner Interests (other than the Special
Limited Partner’s Limited Partner Interest) by treating any Limited Partner as a
Tendering Party who has delivered a Notice of Redemption pursuant to Section 8.6
hereof for the amount of Partnership Common Units to be specified by the General
Partner, in its sole and absolute discretion, by notice to such Limited Partner
that the Partnership has elected to exercise its rights under this Section 8.7.
Such notice given by the General Partner to a Limited Partner pursuant to this
Section 8.7 shall be treated as if it were a Notice of Redemption delivered to
the General Partner by such Limited Partner. For purposes of this Section 8.7,
(a) any Limited Partner (whether or not otherwise a Qualifying Party) may, in
the General Partner’s sole and absolute discretion, be treated as a Qualifying
Party that is a Tendering Party and (b) the provisions of Sections 8.6.C(1),
8.6.F(2), 8.6.F(3) and 8.6.F(5) hereof shall not apply, but the remainder of
Section 8.6 hereof shall apply, mutatis mutandis.
ARTICLE 9
BOOKS, RECORDS, ACCOUNTING AND REPORTS
          Section 9.1 Records and Accounting.
          A. The General Partner shall keep or cause to be kept at the principal
office of the Partnership those records and documents required to be maintained
by the Act and other books and records deemed by the General Partner to be
appropriate with respect to the Partnership’s business, including, without
limitation, all books and records necessary to provide to the Limited Partners
any information, lists and copies of documents

42



--------------------------------------------------------------------------------



 



required to be provided pursuant to Section 8.5.A or Section 9.3 hereof. Any
records maintained by or on behalf of the Partnership in the regular course of
its business may be kept on, or be in the form for, punch cards, magnetic tape,
photographs, micrographics or any other information storage device, provided
that the records so maintained are convertible into clearly legible written form
within a reasonable period of time.
          B. The books of the Partnership shall be maintained, for financial and
tax reporting purposes, on an accrual basis in accordance with generally
accepted accounting principles, or on such other basis as the General Partner
determines to be necessary or appropriate. To the extent permitted by sound
accounting practices and principles, the Partnership, the General Partner and
the Previous General Partner may operate with integrated or consolidated
accounting records, operations and principles.
          Section 9.2 Fiscal Year. The Fiscal Year of the Partnership shall be
the calendar year.
          Section 9.3 Reports.
          A. As soon as practicable, but in no event later than one hundred five
(105) days after the close of each Fiscal Year, the General Partner shall cause
to be made available to each Limited Partner, of record as of the close of the
Fiscal Year, an annual report containing financial statements of the
Partnership, or of the Previous General Partner if such statements are prepared
solely on a consolidated basis with the Previous General Partner, for such
Fiscal Year, presented in accordance with generally accepted accounting
principles, such statements to be audited by a nationally recognized firm of
independent public accountants selected by the General Partner. Such report
shall be deemed to be made available to all Limited Partners if it has been
filed with the SEC.
          B. As soon as practicable, but in no event later than one hundred five
(105) days after the close of each calendar quarter (except the last calendar
quarter of each year), the General Partner shall cause to be made available to
each Limited Partner, of record as of the last day of the calendar quarter, a
report containing unaudited financial statements of the Partnership, or of the
Previous General Partner if such statements are prepared solely on a
consolidated basis with the Previous General Partner, and such other information
as may be required by applicable law or regulation or as the General Partner
determines to be appropriate. At the request of any Limited Partner, the General
Partner shall provide access to the books, records and workpapers upon which the
reports required by this Section 9.3 are based, to the extent required by the
Act. Such report shall be deemed to be made available to all Limited Partners if
it has been filed with the SEC.
ARTICLE 10
TAX MATTERS
          Section 10.1 Preparation of Tax Returns. The General Partner shall
arrange for the preparation and timely filing of all returns with respect to
Partnership income, gains, deductions, losses and other items required of the
Partnership for federal and state income tax purposes and shall use all
reasonable effort to furnish, within ninety (90) days of the close of each
taxable year, the tax information reasonably required by Limited Partners for
federal and state income tax reporting purposes. The Limited Partners shall
promptly provide the General Partner with such information relating to the
Contributed Properties, including tax basis and other relevant information, as
may be reasonably requested by the General Partner from time to time.
          Section 10.2 Tax Elections.
          A. Except as otherwise provided herein, the General Partner shall, in
its sole and absolute discretion, determine whether to make any available
election pursuant to the Code, including, but not limited to, the election under
Code Section 754 and the election to use the “recurring item” method of
accounting provided under Code Section 461(h) with respect to property taxes
imposed on the Partnership’s Properties; provided, however, that,

43



--------------------------------------------------------------------------------



 



if the “recurring item” method of accounting is elected with respect to such
property taxes, the Partnership shall pay the applicable property taxes prior to
the date provided in Code Section 461(h) for purposes of determining economic
performance. The General Partner shall have the right to seek to revoke any such
election (including, without limitation, any election under Code Sections 461(h)
and 754) upon the General Partner’s determination in its sole and absolute
discretion that such revocation is in the best interests of the Partners.
          B. The General Partner is expressly authorized to make any elections,
including applicable safe harbor elections, in connection with the issuance of
Partnership Interests for services that it deems to be in the best interest of
the Partnership. Furthermore, the General Partner is authorized to amend this
Agreement as it deems necessary to provide that (1) the Partnership is
authorized and directed to elect applicable safe harbor elections, and (2) the
Partnership and each of its Partners (including any person to whom a Partnership
Interest is transferred in connection with the performance of services) agrees
to comply with all requirements of the safe harbor with respect to all
Partnership Interests transferred in connection with the performance of services
while the election remains effective. Finally, the amendments relating to the
safe harbor elections in connection with the issuance of Partnership Interests
for services are legally binding on all Partners of the Partnership, and to the
extent that it is determined that such amendments are not legally binding on all
Partners, then each Partner in the Partnership that transfers a Partnership
Interest in connection with the performance of services agrees to execute a
document containing provisions that are legally binding on that Partner stating
that (X) the Partnership is authorized and directed to elect the safe harbor,
and (Y) the Partner agrees to comply with all requirements of the safe harbor
with respect to all Partnership Interests transferred in connection with the
performance of services while the election remains effective.
          Section 10.3 Tax Matters Partner.
          A. The General Partner shall be the “tax matters partner” of the
Partnership for federal income tax purposes. The tax matters partner shall
receive no compensation for its services. All third-party costs and expenses
incurred by the tax matters partner in performing its duties as such (including
legal and accounting fees and expenses) shall be borne by the Partnership in
addition to any reimbursement pursuant to Section 7.4 hereof. Nothing herein
shall be construed to restrict the Partnership from engaging an accounting firm
to assist the tax matters partner in discharging its duties hereunder, so long
as the compensation paid by the Partnership for such services is reasonable. At
the request of any Limited Partner, the General Partner agrees to consult with
such Limited Partner with respect to the preparation and filing of any returns
and with respect to any subsequent audit or litigation relating to such returns;
provided, however, that the filing of such returns shall be in the sole and
absolute discretion of the General Partner.
          B. The tax matters partner is authorized, but not required:
     (1) to enter into any settlement with the IRS with respect to any
administrative or judicial proceedings for the adjustment of Partnership items
required to be taken into account by a Partner for income tax purposes (such
administrative proceedings being referred to as a “tax audit” and such judicial
proceedings being referred to as “judicial review”), and in the settlement
agreement the tax matters partner may expressly state that such agreement shall
bind all Partners, except that such settlement agreement shall not bind any
Partner (i) who (within the time prescribed pursuant to the Code and
Regulations) files a statement with the IRS providing that the tax matters
partner shall not have the authority to enter into a settlement agreement on
behalf of such Partner or (ii) who is a “notice partner” (as defined in Code
Section 6231) or a member of a “notice group” (as defined in Code
Section 6223(b)(2));
     (2) in the event that a notice of a final administrative adjustment at the
Partnership level of any item required to be taken into account by a Partner for
tax purposes (a “final adjustment”) is mailed to the tax matters partner, to
seek judicial review of such final adjustment, including the filing of a
petition for readjustment with the United States Tax Court or the United States
Claims Court, or the filing of a

44



--------------------------------------------------------------------------------



 



complaint for refund with the District Court of the United States for the
district in which the Partnership’s principal place of business is located;
     (3) to intervene in any action brought by any other Partner for judicial
review of a final adjustment;
     (4) to file a request for an administrative adjustment with the IRS at any
time and, if any part of such request is not allowed by the IRS, to file an
appropriate pleading (petition or complaint) for judicial review with respect to
such request;
     (5) to enter into an agreement with the IRS to extend the period for
assessing any tax that is attributable to any item required to be taken into
account by a Partner for tax purposes, or an item affected by such item; and
     (6) to take any other action on behalf of the Partners in connection with
any tax audit or judicial review proceeding to the extent permitted by
applicable law or regulations.
The taking of any action and the incurring of any expense by the tax matters
partner in connection with any such proceeding, except to the extent required by
law, is a matter in the sole and absolute discretion of the tax matters partner
and the provisions relating to indemnification of the General Partner set forth
in Section 7.7 hereof shall be fully applicable to the tax matters partner in
its capacity as such.
          Section 10.4 Withholding. Each Limited Partner hereby authorizes the
Partnership to withhold from or pay on behalf of or with respect to such Limited
Partner any amount of federal, state, local or foreign taxes that the General
Partner determines that the Partnership is required to withhold or pay with
respect to any amount distributable or allocable to such Limited Partner
pursuant to this Agreement, including, without limitation, any taxes required to
be withheld or paid by the Partnership pursuant to Code Section 1441, Code
Section 1442, Code Section 1445 or Code Section 1446. Any amount paid on behalf
of or with respect to a Limited Partner shall constitute a loan by the
Partnership to such Limited Partner, which loan shall be repaid by such Limited
Partner within fifteen (15) days after notice from the General Partner that such
payment must be made unless (i) the Partnership withholds such payment from a
distribution that would otherwise be made to the Limited Partner or (ii) the
General Partner determines, in its sole and absolute discretion, that such
payment may be satisfied out of the Available Funds of the Partnership that
would, but for such payment, be distributed to the Limited Partner. Each Limited
Partner hereby unconditionally and irrevocably grants to the Partnership a
security interest in such Limited Partner’s Partnership Interest to secure such
Limited Partner’s obligation to pay to the Partnership any amounts required to
be paid pursuant to this Section 10.4. In the event that a Limited Partner fails
to pay any amounts owed to the Partnership pursuant to this Section 10.4 when
due, the General Partner may, in its sole and absolute discretion, elect to make
the payment to the Partnership on behalf of such defaulting Limited Partner, and
in such event shall be deemed to have loaned such amount to such defaulting
Limited Partner and shall succeed to all rights and remedies of the Partnership
as against such defaulting Limited Partner (including, without limitation, the
right to receive distributions). Any amounts payable by a Limited Partner
hereunder shall bear interest at the base rate on corporate loans at large
United States money center commercial banks, as published from time to time in
the Wall Street Journal, plus four (4) percentage points (but not higher than
the maximum lawful rate) from the date such amount is due (i.e., fifteen
(15) days after demand) until such amount is paid in full. Each Limited Partner
shall take such actions as the Partnership or the General Partner shall request
in order to perfect or enforce the security interest created hereunder.

45



--------------------------------------------------------------------------------



 



ARTICLE 11
TRANSFERS AND WITHDRAWALS
          Section 11.1 Transfer.
          A. No part of the interest of a Partner shall be subject to the claims
of any creditor, to any spouse for alimony or support, or to legal process, and
may not be voluntarily or involuntarily alienated or encumbered except as may be
specifically provided for in this Agreement.
          B. No Partnership Interest shall be Transferred, in whole or in part,
except in accordance with the terms and conditions set forth in this Article 11.
Any Transfer or purported Transfer of a Partnership Interest not made in
accordance with this Article 11 shall be null and void ab initio.
          C. Notwithstanding the other provisions of this Article 11 (other than
Section 11.6.D hereof), the Partnership Interests of the General Partner and the
Special Limited Partner may be Transferred, in whole or in part, at any time or
from time to time, to or among the Previous General Partner, the General
Partner, the Special Limited Partner, and any other Person that is, at the time
of such Transfer, a “qualified REIT subsidiary” (within the meaning of Code
Section 856(i)(2)) with respect to the Previous General Partner. Any transferee
of the entire General Partner Interest pursuant to this Section 11.1.C shall
automatically become, without further action or Consent of any Limited Partners,
the sole general partner of the Partnership, subject to all the rights,
privileges, duties and obligations under this Agreement and the Act relating to
a general partner. Any transferee of a Limited Partner Interest pursuant to this
Section 11.1.C shall automatically become, without further action or Consent of
any Limited Partners, a Substituted Limited Partner. Upon any Transfer permitted
by this Section 11.1.C, the transferor Partner shall be relieved of all its
obligations under this Agreement. The provisions of Section 11.2.B (other than
the last sentence thereof), 11.3, 11.4.A and 11.5 hereof shall not apply to any
Transfer permitted by this Section 11.1.C.
          Section 11.2 Transfer of General Partner’s Partnership Interest.
          A. The General Partner may not Transfer any of its General Partner
Interest or withdraw from the Partnership except as provided in Sections 11.2.B
and 11.2.C hereof.
          B. The General Partner shall not withdraw from the Partnership and
shall not Transfer all or any portion of its interest in the Partnership
(whether by sale, disposition, statutory merger or consolidation, liquidation or
otherwise) without the Consent of the Limited Partners, which Consent may be
given or withheld in the sole and absolute discretion of the Limited Partners.
Upon any Transfer of such a Partnership Interest pursuant to the Consent of the
Limited Partners and otherwise in accordance with the provisions of this
Section 11.2.B, the transferee shall become a successor General Partner for all
purposes herein, and shall be vested with the powers and rights of the
transferor General Partner, and shall be liable for all obligations and
responsible for all duties of the General Partner, once such transferee has
executed such instruments as may be necessary to effectuate such admission and
to confirm the agreement of such transferee to be bound by all the terms and
provisions of this Agreement with respect to the Partnership Interest so
acquired. It is a condition to any Transfer otherwise permitted hereunder that
the transferee assumes, by operation of law or express agreement, all of the
obligations of the transferor General Partner under this Agreement with respect
to such Transferred Partnership Interest, and such Transfer shall relieve the
transferor General Partner of its obligations under this Agreement without the
Consent of the Limited Partners. In the event that the General Partner withdraws
from the Partnership, in violation of this Agreement or otherwise, or otherwise
dissolves or terminates, or upon the bankruptcy of the General Partner, a
Majority in Interest of the Limited Partners may elect to continue the
Partnership business by selecting a successor General Partner in accordance with
the Act.

46



--------------------------------------------------------------------------------



 



          C. The General Partner may merge with another entity if immediately
after such merger substantially all of the assets of the surviving entity, other
than the General Partner Interest held by the General Partner, are contributed
to the Partnership as a Capital Contribution in exchange for Partnership Units.
          Section 11.3 Limited Partners’ Rights to Transfer.
          A. General. Prior to the end of the first Twelve-Month Period, no
Limited Partner shall Transfer all or any portion of its Partnership Interest to
any transferee without the Consent of the General Partner, which Consent may be
withheld in its sole and absolute discretion; provided, however, that any
Limited Partner may, at any time, without the consent of the General Partner,
(i) Transfer all or part of its Partnership Interest to any Designated Party,
any Family Member, any Controlled Entity or any Affiliate, provided that the
transferee is, in any such case, a Qualified Transferee, or (ii) pledge (a
“Pledge”) all or any portion of its Partnership Interest to a lending
institution, that is not an Affiliate of such Limited Partner, as collateral or
security for a bona fide loan or other extension of credit, and Transfer such
pledged Partnership Interest to such lending institution in connection with the
exercise of remedies under such loan or extension or credit (any Transfer or
Pledge permitted by this proviso is hereinafter referred to as a “Permitted
Transfer”). After such first Twelve-Month Period, each Limited Partner, and each
transferee of Partnership Units or Assignee pursuant to a Permitted Transfer,
shall have the right to Transfer all or any portion of its Partnership Interest
to any Person, subject to the provisions of Section 11.6 hereof and to
satisfaction of each of the following conditions:
     (1) General Partner Right of First Refusal. The transferring Partner shall
give written notice of the proposed Transfer to the General Partner, which
notice shall state (i) the identity of the proposed transferee and (ii) the
amount and type of consideration proposed to be received for the Transferred
Partnership Units. The General Partner shall have ten (10) Business Days upon
which to give the Transferring Partner notice of its election to acquire the
Partnership Units on the proposed terms. If it so elects, it shall purchase the
Partnership Units on such terms within ten (10) Business Days after giving
notice of such election; provided, however, that in the event that the proposed
terms involve a purchase for cash, the General Partner may at its election
deliver in lieu of all or any portion of such cash a note payable to the
Transferring Partner at a date as soon as reasonably practicable, but in no
event later than one hundred eighty (180) days after such purchase, and bearing
interest at an annual rate equal to the total dividends declared with respect to
one (1) REIT Share for the four (4) preceding fiscal quarters of the General
Partner, divided by the Value as of the closing of such purchase; provided,
further, that such closing may be deferred to the extent necessary to effect
compliance with the Hart-Scott-Rodino Antitrust Improvements Act of 1976, if
applicable, and any other applicable requirements of law. If it does not so
elect, the Transferring Partner may Transfer such Partnership Units to a third
party, on terms no more favorable to the transferee than the proposed terms,
subject to the other conditions of this Section 11.3.
     (2) Qualified Transferee. Any Transfer of a Partnership Interest shall be
made only to a single Qualified Transferee; provided, however, that, for such
purposes, all Qualified Transferees that are Affiliates, or that comprise
investment accounts or funds managed by a single Qualified Transferee and its
Affiliates, shall be considered together to be a single Qualified Transferee;
provided, further, that each Transfer meeting the minimum Transfer restriction
of Section 11.3.A(3) hereof may be to a separate Qualified Transferee.
     (3) Minimum Transfer Restriction. Any Transferring Partner must Transfer
not less than the lesser of (i) the greater of five hundred (500) Partnership
Units or one-third (1/3) of the number of Partnership Units owned by such
Partner as of the Effective Date or (ii) all of the remaining Partnership Units
owned by such Transferring Partner; provided, however, that, for purposes of
determining compliance with the foregoing restriction, all Partnership Units
owned by Affiliates of a Limited Partner shall be considered to be owned by such
Limited Partner.

47



--------------------------------------------------------------------------------



 



     (4) Transferee Agreement to Effect a Redemption. Any proposed transferee
shall deliver to the General Partner a written agreement reasonably satisfactory
to the General Partner to the effect that the transferee will, within six
(6) months after consummation of a Partnership Common Units Transfer, tender its
Partnership Common Units for Redemption in accordance with the terms of the
Redemption rights provided in Section 8.6 hereof.
     (5) No Further Transfers. The transferee (other than a Designated Party)
shall not be permitted to effect any further Transfer of the Partnership Units,
other than to the General Partner.
     (6) Exception for Permitted Transfers. The conditions of Sections 11.3.A(1)
through 11.3.A(5) hereof shall not apply in the case of a Permitted Transfer.
It is a condition to any Transfer otherwise permitted hereunder (whether or not
such Transfer is effected during or after the first Twelve-Month Period) that
the transferee assumes by operation of law or express agreement all of the
obligations of the transferor Limited Partner under this Agreement with respect
to such Transferred Partnership Interest, and no such Transfer (other than
pursuant to a statutory merger or consolidation wherein all obligations and
liabilities of the transferor Partner are assumed by a successor corporation by
operation of law) shall relieve the transferor Partner of its obligations under
this Agreement without the approval of the General Partner, in its sole and
absolute discretion. Notwithstanding the foregoing, any transferee of any
Transferred Partnership Interest shall be subject to any and all ownership
limitations (including, without limitation, the Ownership Limit) contained in
the Charter that may limit or restrict such transferee’s ability to exercise its
Redemption rights, including, without limitation, the Ownership Limit. Any
transferee, whether or not admitted as a Substituted Limited Partner, shall take
subject to the obligations of the transferor hereunder. Unless admitted as a
Substituted Limited Partner, no transferee, whether by a voluntary Transfer, by
operation of law or otherwise, shall have any rights hereunder, other than the
rights of an Assignee as provided in Section 11.5 hereof.
          B. Incapacity. If a Limited Partner is subject to Incapacity, the
executor, administrator, trustee, committee, guardian, conservator or receiver
of such Limited Partner’s estate shall have all the rights of a Limited Partner,
but not more rights than those enjoyed by other Limited Partners, for the
purpose of settling or managing the estate, and such power as the Incapacitated
Limited Partner possessed to Transfer all or any part of its interest in the
Partnership. The Incapacity of a Limited Partner, in and of itself, shall not
dissolve or terminate the Partnership.
          C. Opinion of Counsel. In connection with any Transfer of a Limited
Partner Interest, the General Partner shall have the right to receive an opinion
of counsel reasonably satisfactory to it to the effect that the proposed
Transfer may be effected without registration under the Securities Act and will
not otherwise violate any federal or state securities laws or regulations
applicable to the Partnership or the Partnership Interests Transferred. If, in
the opinion of such counsel, such Transfer would require the filing of a
registration statement under the Securities Act or would otherwise violate any
federal or state securities laws or regulations applicable to the Partnership or
the Partnership Units, the General Partner may prohibit any Transfer otherwise
permitted under this Section 11.3 by a Limited Partner of Partnership Interests.
          D. Adverse Tax Consequences. No Transfer by a Limited Partner of its
Partnership Interests (including any Redemption, any other acquisition of
Partnership Units by the General Partner or any acquisition of Partnership Units
by the Partnership) may be made to any person if (i) in the opinion of legal
counsel for the Partnership, it would result in the Partnership being treated as
an association taxable as a corporation, or (ii) such Transfer is effectuated
through an “established securities market” or a “secondary market (or the
substantial equivalent thereof)” within the meaning of Code Section 7704.

48



--------------------------------------------------------------------------------



 



          Section 11.4 Substituted Limited Partners.
          A. No Limited Partner shall have the right to substitute a transferee
(including any Designated Party or other transferees pursuant to Transfers
permitted by Section 11.3 hereof) as a Limited Partner in its place. A
transferee (including, but not limited to, any Designated Party) of the interest
of a Limited Partner may be admitted as a Substituted Limited Partner only with
the Consent of the General Partner, which Consent may be given or withheld by
the General Partner in its sole and absolute discretion. The failure or refusal
by the General Partner to permit a transferee of any such interests to become a
Substituted Limited Partner shall not give rise to any cause of action against
the Partnership or the General Partner. Subject to the foregoing, an Assignee
shall not be admitted as a Substituted Limited Partner until and unless it
furnishes to the General Partner (i) evidence of acceptance, in form and
substance satisfactory to the General Partner, of all the terms, conditions and
applicable obligations of this Agreement, (ii) a counterpart signature page to
this Agreement executed by such Assignee and (iii) such other documents and
instruments as may be required or advisable, in the sole and absolute discretion
of the General Partner, to effect such Assignee’s admission as a Substituted
Limited Partner.
          B. A transferee who has been admitted as a Substituted Limited Partner
in accordance with this Article 11 shall have all the rights and powers and be
subject to all the restrictions and liabilities of a Limited Partner under this
Agreement.
          C. Upon the admission of a Substituted Limited Partner, the General
Partner shall amend Exhibit A to reflect the name, address and number of
Partnership Units of such Substituted Limited Partner and to eliminate or
adjust, if necessary, the name, address and number of Partnership Units of the
predecessor of such Substituted Limited Partner.
          Section 11.5 Assignees. If the General Partner, in its sole and
absolute discretion, does not consent to the admission of any permitted
transferee under Section 11.3 hereof as a Substituted Limited Partner, as
described in Section 11.4 hereof, such transferee shall be considered an
Assignee for purposes of this Agreement. An Assignee shall be entitled to all
the rights of an assignee of a limited partnership interest under the Act,
including the right to receive distributions from the Partnership and the share
of Net Income, Net Losses and other items of income, gain, loss, deduction and
credit of the Partnership attributable to the Partnership Units assigned to such
transferee and the rights to Transfer the Partnership Units provided in this
Article 11, but shall not be deemed to be a holder of Partnership Units for any
other purpose under this Agreement (other than as expressly provided in
Section 8.6 hereof with respect to a Qualifying Party that becomes a Tendering
Party), and shall not be entitled to effect a Consent or vote with respect to
such Partnership Units on any matter presented to the Limited Partners for
approval (such right to Consent or vote, to the extent provided in this
Agreement or under the Act, fully remaining with the transferor Limited
Partner). In the event that any such transferee desires to make a further
assignment of any such Partnership Units, such transferee shall be subject to
all the provisions of this Article 11 to the same extent and in the same manner
as any Limited Partner desiring to make an assignment of Partnership Units.
          Section 11.6 General Provisions.
          A. No Limited Partner may withdraw from the Partnership other than as
a result of a permitted Transfer of all of such Limited Partner’s Partnership
Units in accordance with this Article 11, with respect to which the transferee
becomes a Substituted Limited Partner, or pursuant to a redemption (or
acquisition by the Previous General Partner) of all of its Partnership Units
pursuant to a Redemption under Section 8.6 hereof and/or pursuant to any
Partnership Unit Designation.
          B. Any Limited Partner who shall Transfer all of its Partnership Units
in a Transfer (i) permitted pursuant to this Article 11 where such transferee
was admitted as a Substituted Limited Partner, (ii) pursuant to the exercise of
its rights to effect a redemption of all of its Partnership Units pursuant to a
Redemption under Section 8.6 hereof and/or pursuant to any Partnership Unit
Designation or (iii) to the Previous

49



--------------------------------------------------------------------------------



 



General Partner or the General Partner, whether or not pursuant to Section 8.6.B
hereof, shall cease to be a Limited Partner.
          C. If any Partnership Unit is Transferred in compliance with the
provisions of this Article 11, or is redeemed by the Partnership, or acquired by
the Previous General Partner pursuant to Section 8.6 hereof, on any day other
than the first day of a Fiscal Year, then Net Income, Net Losses, each item
thereof and all other items of income, gain, loss, deduction and credit
attributable to such Partnership Unit for such Fiscal Year shall be allocated to
the transferor Partner or the Tendering Party, as the case may be, and, in the
case of a Transfer or assignment other than a Redemption, to the transferee
Partner (including, without limitation, the General Partner and the Special
Limited Partner as transferees of the Previous General Partner in the case of an
acquisition of Partnership Common Units pursuant to Section 8.6 hereof), by
taking into account their varying interests during the Fiscal Year in accordance
with Code Section 706(d), using the “interim closing of the books” method or
another permissible method selected by the General Partner. Solely for purposes
of making such allocations, each of such items for the calendar month in which a
Transfer occurs shall be allocated to the transferee Partner and none of such
items for the calendar month in which a Transfer or a Redemption occurs shall be
allocated to the transferor Partner or the Tendering Party, as the case may be,
if such Transfer occurs on or before the fifteenth (15th) day of the month,
otherwise such items shall be allocated to the transferor. All distributions of
Available Cash attributable to such Partnership Unit with respect to which the
Partnership Record Date is before the date of such Transfer, assignment or
Redemption shall be made to the transferor Partner or the Tendering Party, as
the case may be, and, in the case of a Transfer other than a Redemption, all
distributions of Available Cash thereafter attributable to such Partnership Unit
shall be made to the transferee Partner.
          D. In addition to any other restrictions on Transfer herein contained,
in no event may any Transfer or assignment of a Partnership Interest by any
Partner (including any Redemption, any acquisition of Partnership Units by the
Previous General Partner or any other acquisition of Partnership Units by the
Partnership) be made (i) to any person or entity who lacks the legal right,
power or capacity to own a Partnership Interest; (ii) in violation of applicable
law; (iii) of any component portion of a Partnership Interest, such as the
Capital Account, or rights to distributions, separate and apart from all other
components of a Partnership Interest; (iv) in the event that such Transfer would
cause either (a) the Previous General Partner to cease to comply with the REIT
Requirements or (b) the General Partner or the Special Limited Partner to cease
to qualify as a “qualified REIT subsidiary” (within the meaning of Code
Section 856(i)(2); (v) if such Transfer would, in the opinion of counsel to the
Partnership or the General Partner, cause a termination of the Partnership for
federal or state income tax purposes (except as a result of the Redemption (or
acquisition by the Previous General Partner) of all Partnership Common Units
held by all Limited Partners other than the Special Limited Partner); (vi) if
such Transfer would, in the opinion of legal counsel to the Partnership, cause
the Partnership to cease to be classified as a partnership for federal income
tax purposes (except as a result of the Redemption (or acquisition by the
Previous General Partner) of all Partnership Common Units held by all Limited
Partners other than the Special Limited Partner); (vii) if such Transfer would
cause the Partnership to become, with respect to any employee benefit plan
subject to Title I of ERISA, a “party-in-interest” (as defined in ERISA
Section 3(14)) or a “disqualified person” (as defined in Code Section 4975(c));
(viii) if such Transfer would, in the opinion of legal counsel to the
Partnership, cause any portion of the assets of the Partnership to constitute
assets of any employee benefit plan pursuant to Department of Labor Regulations
Section 2510.2-101; (ix) if such Transfer requires the registration of such
Partnership Interest pursuant to any applicable federal or state securities
laws; (x) if such Transfer causes the Partnership to become a “publicly traded
partnership,” as such term is defined in Code Section 469(k)(2) or Code 7704(b);
or (xi) if such Transfer subjects the Partnership to regulation under the
Investment Company Act of 1940, the Investment Advisors Act of 1940 or ERISA,
each as amended.

50



--------------------------------------------------------------------------------



 



ARTICLE 12
ADMISSION OF PARTNERS
          Section 12.1 Admission of Successor General Partner. A successor to
all of the General Partner’s General Partner Interest pursuant to Section 11.2
hereof who is proposed to be admitted as a successor General Partner shall be
admitted to the Partnership as the General Partner, effective immediately prior
to such Transfer. Any such successor shall carry on the business of the
Partnership without dissolution. In each case, the admission shall be subject to
the successor eneral Partner executing and delivering to the Partnership an
acceptance of all of the terms and conditions of this Agreement and such other
documents or instruments as may be required to effect the admission.
          Section 12.2 Admission of Additional Limited Partners.
          A. After the admission to the Partnership of an Original Limited
Partner on the date hereof, a Person (other than an existing Partner) who makes
a Capital Contribution to the Partnership in accordance with this Agreement
shall be admitted to the Partnership as an Additional Limited Partner only upon
furnishing to the General Partner (i) evidence of acceptance, in form and
substance satisfactory to the General Partner, of all of the terms and
conditions of this Agreement, including, without limitation, the power of
attorney granted in Section 2.4 hereof, (ii) a counterpart signature page to
this Agreement executed by such Person and (iii) such other documents or
instruments as may be required in the sole and absolute discretion of the
General Partner in order to effect such Person’s admission as an Additional
Limited Partner.
          B. Notwithstanding anything to the contrary in this Section 12.2, no
Person shall be admitted as an Additional Limited Partner without the consent of
the General Partner, which consent may be given or withheld in the General
Partner’s sole and absolute discretion. The admission of any Person as an
Additional Limited Partner shall become effective on the date upon which the
name of such Person is recorded on the books and records of the Partnership,
following the consent of the General Partner to such admission.
          C. If any Additional Limited Partner is admitted to the Partnership on
any day other than the first day of a Fiscal Year, then Net Income, Net Losses,
each item thereof and all other items of income, gain, loss, deduction and
credit allocable among Partners and Assignees for such Fiscal Year shall be
allocated among such Additional Limited Partner and all other Partners and
Assignees by taking into account their varying interests during the Fiscal Year
in accordance with Code Section 706(d), using the “interim closing of the books”
method or another permissible method selected by the General Partner. Solely for
purposes of making such allocations, each of such items for the calendar month
in which an admission of any Additional Limited Partner occurs shall be
allocated among all the Partners and Assignees including such Additional Limited
Partner, in accordance with the principles described in Section 11.6.C hereof.
All distributions of Available Cash with respect to which the Partnership Record
Date is before the date of such admission shall be made solely to Partners and
Assignees other than the Additional Limited Partner, and all distributions of
Available Cash thereafter shall be made to all the Partners and Assignees
including such Additional Limited Partner.
          Section 12.3 Amendment of Agreement and Certificate of Limited
Partnership. For the admission to the Partnership of any Partner, the General
Partner shall take all steps necessary and appropriate under the Act to amend
the records of the Partnership and, if necessary, to prepare as soon as
practical an amendment of this Agreement (including an amendment of Exhibit A)
and, if required by law, shall prepare and file an amendment to the Certificate
and may for this purpose exercise the power of attorney granted pursuant to
Section 2.4 hereof.
          Section 12.4 Admission of Initial Limited Partners. The Persons listed
on Exhibit A as limited partners of the Partnership shall be admitted to the
Partnership as Limited Partners upon their execution and delivery of this
Agreement.

51



--------------------------------------------------------------------------------



 



ARTICLE 13
DISSOLUTION, LIQUIDATION AND TERMINATION
          Section 13.1 Dissolution. The Partnership shall not be dissolved by
the admission of Substituted Limited Partners or Additional Limited Partners or
by the admission of a successor General Partner in accordance with the terms of
this Agreement. Upon the withdrawal of the General Partner, any successor
General Partner shall continue the business of the Partnership without
dissolution. However, the Partnership shall dissolve, and its affairs shall be
wound up, upon the first to occur of any of the following (each a “Liquidating
Event”):
          A. the expiration of its term as provided in Section 2.5 hereof;
          B. an event of withdrawal, as defined in the Act (including, without
limitation, bankruptcy), of the sole General Partner unless, within ninety
(90) days after the withdrawal, a “majority in interest” (as such phrase is used
in Section 17-801(3) of the Act) of the remaining Partners agree in writing, in
their sole and absolute discretion, to continue the business of the Partnership
and to the appointment, effective as of the date of withdrawal, of a successor
General Partner:
          C. an election to dissolve the Partnership made by the General Partner
in its sole and absolute discretion, with or without the Consent of the Limited
Partners;
          D. entry of a decree of judicial dissolution of the Partnership
pursuant to the provisions of the Act;
          E. the occurrence of a Terminating Capital Transaction;
          F. the Redemption (or acquisition by the Previous General Partner, the
General Partner and/or the Special Limited Partner) of all Partnership Common
Units other than Partnership Common Units held by the General Partner or the
Special Limited Partner; or
          G. the Redemption (or acquisition by the General Partner) of all
Partnership Common Units other than Partnership Common Units held by the General
Partner.
          Section 13.2 Winding Up.
          A. Upon the occurrence of a Liquidating Event, the Partnership shall
continue solely for the purposes of winding up its affairs in an orderly manner,
liquidating its assets and satisfying the claims of its creditors and Partners.
After the occurrence of a Liquidating Event, no Partner shall take any action
that is inconsistent with, or not necessary to or appropriate for, the winding
up of the Partnership’s business and affairs. The General Partner (or, in the
event that there is no remaining General Partner or the General Partner has
dissolved, become bankrupt within the meaning of the Act or ceased to operate,
any Person elected by a Majority in Interest of the Limited Partners (the
General Partner or such other Person being referred to herein as the
“Liquidator”)) shall be responsible for overseeing the winding up and
dissolution of the Partnership and shall take full account of the Partnership’s
liabilities and property, and the Partnership property shall be liquidated as
promptly as is consistent with obtaining the fair value thereof, and the
proceeds therefrom (which may, to the extent determined by the General Partner,
include shares of stock in the Previous General Partner) shall be applied and
distributed in the following order:
     (1) First, to the satisfaction of all of the Partnership’s debts and
liabilities to creditors other than the Partners and their Assignees (whether by
payment or the making of reasonable provision for payment thereof);

52



--------------------------------------------------------------------------------



 



     (2) Second, to the satisfaction of all of the Partnership’s debts and
liabilities to the General Partner (whether by payment or the making of
reasonable provision for payment thereof), including, but not limited to,
amounts due as reimbursements under Section 7.4 hereof;
     (3) Third, to the satisfaction of all of the Partnership’s debts and
liabilities to the other Partners and any Assignees (whether by payment or the
making of reasonable provision for payment thereof); and
     (4) Subject to the terms of any Partnership Unit Designation, the balance,
if any, to the General Partner, the Limited Partners and any Assignees in
accordance with and in proportion to their positive Capital Account balances,
after giving effect to all contributions, distributions and allocations for all
periods.
The General Partner shall not receive any additional compensation for any
services performed pursuant to this Article 13.
          B. Notwithstanding the provisions of Section 13.2.A hereof that
require liquidation of the assets of the Partnership, but subject to the order
of priorities set forth therein, if prior to or upon dissolution of the
Partnership the Liquidator determines that an immediate sale of part or all of
the Partnership’s assets would be impractical or would cause undue loss to the
Partners, the Liquidator may, in its sole and absolute discretion, defer for a
reasonable time the liquidation of any assets except those necessary to satisfy
liabilities of the Partnership (including to those Partners as creditors) and/or
distribute to the Partners, in lieu of cash, as tenants in common and in
accordance with the provisions of Section 13.2.A hereof, undivided interests in
such Partnership assets as the Liquidator deems not suitable for liquidation.
Any such distributions in kind shall be made only if, in the good faith judgment
of the Liquidator, such distributions in kind are in the best interest of the
Partners, and shall be subject to such conditions relating to the disposition
and management of such properties as the Liquidator deems reasonable and
equitable and to any agreements governing the operation of such properties at
such time. The Liquidator shall determine the fair market value of any property
distributed in kind using such reasonable method of valuation as it may adopt.
          C. In the event that the Partnership is “liquidated” within the
meaning of Regulations Section 1.704-1(b)(2)(ii)(g), distributions shall be made
pursuant to this Article 13 to the Partners and Assignees that have positive
Capital Accounts in compliance with Regulations Section 1.704-1(b)(2)(ii)(b)(2)
to the extent of, and in proportion to, positive Capital Account balances. If
any Partner has a deficit balance in its Capital Account (after giving effect to
all contributions, distributions and allocations for all taxable years,
including the year during which such liquidation occurs), such Partner shall
have no obligation to make any contribution to the capital of the Partnership
with respect to such deficit, and such deficit shall not be considered a debt
owed to the Partnership or to any other Person for any purpose whatsoever. In
the sole and absolute discretion of the General Partner or the Liquidator, a pro
rata portion of the distributions that would otherwise be made to the Partners
pursuant to this Article 13 may be withheld or escrowed to provide a reasonable
reserve for Partnership liabilities (contingent or otherwise) and to reflect the
unrealized portion of any installment obligations owed to the Partnership,
provided that such withheld or escrowed amounts shall be distributed to the
General Partner and Limited Partners in the manner and order of priority set
forth in Section 13.2.A hereof as soon as practicable.
          Section 13.3 Deemed Distribution and Recontribution. Notwithstanding
any other provision of this Article 13, in the event that the Partnership is
liquidated within the meaning of Regulations Section 1.704-1(b)(2)(ii)(g), but
no Liquidating Event has occurred, the Partnership’s Property shall not be
liquidated, the Partnership’s liabilities shall not be paid or discharged and
the Partnership’s affairs shall not be wound up. Instead, for federal income tax
purposes the Partnership shall be deemed to have distributed the Property in
kind to the Partners and the Assignees, who shall be deemed to have assumed and
taken such Property subject to all Partnership liabilities, all in accordance
with their respective Capital Accounts. Immediately thereafter, the Partners and
the

53



--------------------------------------------------------------------------------



 



Assignees shall be deemed to have recontributed the Partnership Property in kind
to the Partnership, which shall be deemed to have assumed and taken such
Property subject to all such liabilities; provided, however, that nothing in
this Section 13.3 shall be deemed to have constituted any Assignee as a
Substituted Limited Partner without compliance with the provisions of
Section 11.4 hereof.
          Section 13.4 Rights of Limited Partners. Except as otherwise provided
in this Agreement, (a) each Limited Partner shall look solely to the assets of
the Partnership for the return of its Capital Contribution, (b) no Limited
Partner shall have the right or power to demand or receive property other than
cash from the Partnership and (c) no Limited Partner shall have priority over
any other Limited Partner as to the return of its Capital Contributions,
distributions or allocations.
          Section 13.5 Notice of Dissolution. In the event that a Liquidating
Event occurs or an event occurs that would, but for an election or objection by
one or more Partners pursuant to Section 13.1 hereof, result in a dissolution of
the Partnership, the General Partner shall, within thirty (30) days thereafter,
provide written notice thereof to each of the Partners and, in the General
Partner’s sole and absolute discretion or as required by the Act, to all other
parties with whom the Partnership regularly conducts business (as determined in
the sole and absolute discretion of the General Partner), and the General
Partner may, or, if required by the Act, shall, publish notice thereof in a
newspaper of general circulation in each place in which the Partnership
regularly conducts business (as determined in the sole and absolute discretion
of the General Partner).
          Section 13.6 Cancellation of Certificate of Limited Partnership. Upon
the completion of the liquidation of the Partnership cash and property as
provided in Section 13.2 hereof, the Partnership shall be terminated, a
certificate of cancellation shall be filed with the State of Delaware, all
qualifications of the Partnership as a foreign limited partnership or
association in jurisdictions other than the State of Delaware shall be
cancelled, and such other actions as may be necessary to terminate the
Partnership shall be taken.
          Section 13.7 Reasonable Time for Winding-Up. A reasonable time shall
be allowed for the orderly winding-up of the business and affairs of the
Partnership and the liquidation of its assets pursuant to Section 13.2 hereof,
in order to minimize any losses otherwise attendant upon such winding-up, and
the provisions of this Agreement shall remain in effect between the Partners
during the period of liquidation.
ARTICLE 14
PROCEDURES FOR ACTIONS AND CONSENTS
OF PARTNERS; AMENDMENTS; MEETINGS
          Section 14.1 Procedures for Actions and Consents of Partners. The
actions requiring consent or approval of Limited Partners pursuant to this
Agreement, including Section 7.3 hereof, or otherwise pursuant to applicable
law, are subject to the procedures set forth in this Article 14.
          Section 14.2 Amendments. Amendments to this Agreement may be proposed
by the General Partner or by a Majority in Interest of the Limited Partners.
Following such proposal, the General Partner shall submit any proposed amendment
to the Limited Partners. The General Partner shall seek the written consent of
the Limited Partners on the proposed amendment or shall call a meeting to vote
thereon and to transact any other business that the General Partner may deem
appropriate. For purposes of obtaining a written consent, the General Partner
may require a response within a reasonable specified time, but not less than
fifteen (15) days, and failure to respond in such time period shall constitute a
consent that is consistent with the General Partner’s recommendation with
respect to the proposal; provided, however, that an action shall become
effective at such time as requisite consents are received even if prior to such
specified time.

54



--------------------------------------------------------------------------------



 



          Section 14.3 Meetings of the Partners.
          A. Meetings of the Partners may be called by the General Partner and
shall be called upon the receipt by the General Partner of a written request by
a Majority in Interest of the Limited Partners. The call shall state the nature
of the business to be transacted. Notice of any such meeting shall be given to
all Partners not less than seven (7) days nor more than thirty (30) days prior
to the date of such meeting. Partners may vote in person or by proxy at such
meeting. Whenever the vote or Consent of Partners is permitted or required under
this Agreement, such vote or Consent may be given at a meeting of Partners or
may be given in accordance with the procedure prescribed in Section 14.3.B
hereof.
          B. Any action required or permitted to be taken at a meeting of the
Partners may be taken without a meeting if a written consent setting forth the
action so taken is signed by a majority of the Percentage Interests of the
Partners (or such other percentage as is expressly required by this Agreement
for the action in question). Such consent may be in one instrument or in several
instruments, and shall have the same force and effect as a vote of a majority of
the Percentage Interests of the Partners (or such other percentage as is
expressly required by this Agreement). Such consent shall be filed with the
General Partner. An action so taken shall be deemed to have been taken at a
meeting held on the effective date so certified.
          C. Each Limited Partner may authorize any Person or Persons to act for
it by proxy on all matters in which a Limited Partner is entitled to
participate, including waiving notice of any meeting, or voting or participating
at a meeting. Every proxy must be signed by the Limited Partner or its
attorney-in-fact. No proxy shall be valid after the expiration of eleven (11)
months from the date thereof unless otherwise provided in the proxy (or there is
receipt of a proxy authorizing a later date). Every proxy shall be revocable at
the pleasure of the Limited Partner executing it, such revocation to be
effective upon the Partnership’s receipt of written notice of such revocation
from the Limited Partner executing such proxy.
          D. Each meeting of Partners shall be conducted by the General Partner
or such other Person as the General Partner may appoint pursuant to such rules
for the conduct of the meeting as the General Partner or such other Person deems
appropriate in its sole and absolute discretion. Without limitation, meetings of
Partners may be conducted in the same manner as meetings of the General
Partner’s shareholders and may be held at the same time as, and as part of, the
meetings of the General Partner’s shareholders.
ARTICLE 15
GENERAL PROVISIONS
          Section 15.1 Addresses and Notice. Any notice, demand, request or
report required or permitted to be given or made to a Partner or Assignee under
this Agreement shall be in writing and shall be deemed given or made when
delivered in person or when sent by first class United States mail or by other
means of written communication (including by telecopy, facsimile, or commercial
courier service) to the Partner or Assignee at the address set forth in
Exhibit A or such other address of which the Partner shall notify the General
Partner in writing.
          Section 15.2 Titles and Captions. All article or section titles or
captions in this Agreement are for convenience only. They shall not be deemed
part of this Agreement and in no way define, limit, extend or describe the scope
or intent of any provisions hereof. Except as specifically provided otherwise,
references to “Articles” or “Sections” are to Articles and Sections of this
Agreement.
          Section 15.3 Pronouns and Plurals. Whenever the context may require,
any pronouns used in this Agreement shall include the corresponding masculine,
feminine or neuter forms, and the singular form of nouns, pronouns and verbs
shall include the plural and vice versa.

55



--------------------------------------------------------------------------------



 



          Section 15.4 Further Action. The parties shall execute and deliver all
documents, provide all information and take or refrain from taking action as may
be necessary or appropriate to achieve the purposes of this Agreement.
          Section 15.5 Binding Effect. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their heirs, executors,
administrators, successors, legal representatives and permitted assigns.
          Section 15.6 Waiver.
          A. No failure by any party to insist upon the strict performance of
any covenant, duty, agreement or condition of this Agreement or to exercise any
right or remedy consequent upon a breach thereof shall constitute waiver of any
such breach or any other covenant, duty, agreement or condition.
          B. The restrictions, conditions and other limitations on the rights
and benefits of the Limited Partners contained in this Agreement, and the
duties, covenants and other requirements of performance or notice by the Limited
Partners, are for the benefit of the Partnership and, except for an obligation
to pay money to the Partnership, may be waived or relinquished by the General
Partner, in its sole and absolute discretion, on behalf of the Partnership in
one or more instances from time to time and at any time; provided, however, that
any such waiver or relinquishment may not be made if it would have the effect of
(i) creating liability for any other Limited Partner, (ii) causing the
Partnership to cease to qualify as a limited partnership, (iii) reducing the
amount of cash otherwise distributable to the Limited Partners, (iv) resulting
in the classification of the Partnership as an association or publicly traded
partnership taxable as a corporation or (v) violating the Securities Act, the
Exchange Act or any state “blue sky” or other securities laws; provided,
further, that any waiver relating to compliance with the Ownership Limit or
other restrictions in the Charter shall be made and shall be effective only as
provided in the Charter.
          Section 15.7 Counterparts. This Agreement may be executed in
counterparts, all of which together shall constitute one agreement binding on
all the parties hereto, notwithstanding that all such parties are not
signatories to the original or the same counterpart. Each party shall become
bound by this Agreement immediately upon affixing its signature hereto.
          Section 15.8 Applicable Law. This Agreement shall be construed and
enforced in accordance with and governed by the laws of the State of Delaware,
without regard to the principles of conflicts of law. In the event of a conflict
between any provision of this Agreement and any non-mandatory provision of the
Act, the provisions of this Agreement shall control and take precedence.
          Section 15.9 Entire Agreement. This Agreement contains all of the
understandings and agreements between and among the Partners with respect to the
subject matter of this Agreement and the rights, interests and obligations of
the Partners with respect to the Partnership.
          Section 15.10 Invalidity of Provisions. If any provision of this
Agreement is or becomes invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein shall not be affected thereby.
          Section 15.11 Limitation to Preserve REIT Status. Notwithstanding
anything else in this Agreement, to the extent that the amount paid, credited,
distributed or reimbursed by the Partnership to any REIT Partner or its
officers, directors, employees or agents, whether as a reimbursement, fee,
expense or indemnity (a “REIT Payment”), would constitute gross income to the
REIT Partner for purposes of Code Section 856(c)(2) or Code Section 856(c)(3),
then, notwithstanding any other provision of this Agreement, the amount of such
REIT Payments, as selected by the General Partner in its discretion from among
items of potential distribution,

56



--------------------------------------------------------------------------------



 



reimbursement, fees, expenses and indemnities, shall be reduced for any Fiscal
Year so that the REIT Payments, as so reduced, for or with respect to such REIT
Partner shall not exceed the lesser of:
     (1) an amount equal to the excess, if any, of (a) four and nine-tenths
percent (4.9%) of the REIT Partner’s total gross income (but excluding the
amount of any REIT Payments) for the Fiscal Year that is described in
subsections (A) through (H) of Code Section 856(c)(2) over (b) the amount of
gross income (within the meaning of Code Section 856(c)(2)) derived by the REIT
Partner from sources other than those described in subsections (A) through
(H) of Code Section 856(c)(2) (but not including the amount of any REIT
Payments); or
     (2) an amount equal to the excess, if any, of (a) twenty-four percent (24%)
of the REIT Partner’s total gross income (but excluding the amount of any REIT
Payments) for the Fiscal Year that is described in subsections (A) through
(I) of Code Section 856(c)(3) over (b) the amount of gross income (within the
meaning of Code Section 856(c)(3)) derived by the REIT Partner from sources
other than those described in subsections (A) through (I) of Code
Section 856(c)(3) (but not including the amount of any REIT Payments);
provided, however, that REIT Payments in excess of the amounts set forth in
clauses (i) and (ii) above may be made if the General Partner, as a condition
precedent, obtains an opinion of tax counsel that the receipt of such excess
amounts shall not adversely affect the REIT Partner’s ability to qualify as a
REIT. To the extent that REIT Payments may not be made in a Fiscal Year as a
consequence of the limitations set forth in this Section 15.11, such REIT
Payments shall carry over and shall be treated as arising in the following
Fiscal Year. The purpose of the limitations contained in this Section 15.11 is
to prevent any REIT Partner from failing to qualify as a REIT under the Code by
reason of such REIT Partner’s share of items, including distributions,
reimbursements, fees, expenses or indemnities, receivable directly or indirectly
from the Partnership, and this Section 15.11 shall be interpreted and applied to
effectuate such purpose.
          Section 15.12 No Partition. No Partner nor any successor-in-interest
to a Partner shall have the right while this Agreement remains in effect to have
any property of the Partnership partitioned, or to file a complaint or institute
any proceeding at law or in equity to have such property of the Partnership
partitioned, and each Partner, on behalf of itself and its successors and
assigns hereby waives any such right. It is the intention of the Partners that
the rights of the parties hereto and their successors-in-interest to Partnership
property, as among themselves, shall be governed by the terms of this Agreement,
and that the rights of the Partners and their successors-in-interest shall be
subject to the limitations and restrictions as set forth in this Agreement.
          Section 15.13 No Third-Party Rights Created Hereby. The provisions of
this Agreement are solely for the purpose of defining the interests of the
Partners, inter se; and no other person, firm or entity (i.e., a party who is
not a signatory hereto or a permitted successor to such signatory hereto) shall
have any right, power, title or interest by way of subrogation or otherwise, in
and to the rights, powers, title and provisions of this Agreement. No creditor
or other third party having dealings with the Partnership shall have the right
to enforce the right or obligation of any Partner to make Capital Contributions
or loans to the Partnership or to pursue any other right or remedy hereunder or
at law or in equity. None of the rights or obligations of the Partners herein
set forth to make Capital Contributions or loans to the Partnership shall be
deemed an asset of the Partnership for any purpose by any creditor or other
third party, nor may any such rights or obligations be sold, transferred or
assigned by the Partnership or pledged or encumbered by the Partnership to
secure any debt or other obligation of the Partnership or any of the Partners.

57



--------------------------------------------------------------------------------



 



[the next page is the signature page]

58



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, this Agreement has been executed as of the date
first written above.

                  PREVIOUS GENERAL PARTNER:    
 
                APARTMENT INVESTMENT AND MANAGEMENT COMPANY    
 
           
 
  By:   /s/ Terry Considine    
 
                Name: Terry Considine         Title: Chief Executive Officer and
President    
 
                GENERAL PARTNER:    
 
                AIMCO-GP, INC.    
 
           
 
  By:   /s/ Terry Considine    
 
                Name: Terry Considine         Title: Chief Executive Officer and
President    
 
                SPECIAL LIMITED PARTNER:           AIMCO-LP, INC.    
 
           
 
  By:   /s/ Terry Considine    
 
                Name: Terry Considine         Title: Chief Executive Officer and
President    
 
                LIMITED PARTNERS:    
 
           
 
  By:   AIMCO-GP, INC.,         as attorney-in-fact    
 
           
 
  By:   /s/ Terry Considine    
 
                Name: Terry Considine         Title: Chief Executive Officer and
President    

59



--------------------------------------------------------------------------------



 



EXHIBIT A
PARTNERS AND PARTNERSHIP UNITS
          Exhibit A, the list of Partners and Partnership Units, is maintained
by the General Partner and omitted from this copy of the Agreement.

A-1



--------------------------------------------------------------------------------



 



EXHIBIT B
EXAMPLES REGARDING ADJUSTMENT FACTOR
          For purposes of the following examples, it is assumed that (a) the
Adjustment Factor in effect on June 30, 1995 is 1.0 and (b) on July 1, 1995 (the
“Partnership Record Date” for purposes of these examples), prior to the events
described in the examples, there are 100 REIT Shares issued and outstanding.
          Example 1
          On the Partnership Record Date, the Previous General Partner declares
a dividend on its outstanding REIT Shares in REIT Shares. The amount of the
dividend is one REIT Share paid in respect of each REIT Share owned. Pursuant to
Paragraph (i) of the definition of “Adjustment Factor,” the Adjustment Factor
shall be adjusted on the Partnership Record Date, effective immediately after
the stock dividend is declared, as follows:
1.0 * 200 OVER 100 = 2.0
          Accordingly, the Adjustment Factor after the stock dividend is
declared is 2.0.
          Example 2
          On the Partnership Record Date, the Previous General Partner
distributes options to purchase REIT Shares to all holders of its REIT Shares.
The amount of the distribution is one option to acquire one REIT Share in
respect of each REIT Share owned. The strike price is $4.00 a share. The Value
of a REIT Share on the Partnership Record Date is $5.00 per share. Pursuant to
Paragraph (ii) of the definition of “Adjustment Factor,” the Adjustment Factor
shall be adjusted on the Partnership Record Date, effective immediately after
the options are distributed, as follows:
1.0 * {(100 + 100)} OVER {(100 + {100 * $4.00} OVER {$5.00})} = 1.1111
          Accordingly, the Adjustment Factor after the options are distributed
is 1.1111. If the options expire or become no longer exercisable, then the
retroactive adjustment specified in Paragraph (ii) of the definition of
“Adjustment Factor” shall apply.
          Example 3
          On the Partnership Record Date, the Previous General Partner
distributes assets to all holders of its REIT Shares. The amount of the
distribution is one asset with a fair market value (as determined by the General
Partner) of $1.00 in respect of each REIT Share owned. It is also assumed that
the assets do not relate to assets received by the Previous General Partner or
the General Partner pursuant to a pro rata distribution by the Partnership. The
Value of a REIT Share on the Partnership Record Date is $5.00 a share. Pursuant
to Paragraph (iii) of the definition of “Adjustment Factor,” the Adjustment
Factor shall be adjusted on the Partnership Record Date, effective immediately
after the assets are distributed, as follows:
1.0 * {$5.00} OVER {$5.00 — $1.00} = 1.25
          Accordingly, the Adjustment Factor after the assets are distributed is
1.25.

B-1



--------------------------------------------------------------------------------



 



EXHIBIT C
LIST OF DESIGNATED PARTIES
Terry Considine
Peter K. Kompaniez
Robert P. Lacy
Michael & Verona Sollinger
Patrick Stucker
Stonegate Funding Company
Steven F. Goldstone
Donaldson C. Pillsbury
Christopher Crowley
Richard D. Spizzini
Henry L. King
Alfonso G. Canales
Thomas J. Flynn
Carl E. Yasharian
Margot A. Mathoni
David B. Pall
Thomas E. Woodruff
Glen H. & Joyce E. Rosmann
Warren H. Leland
Amerett L. Donahoe
Daniel E. Landon
Conrad F. Fingerson
Dwight E. Lowell, II
Alfred V. & Lois E. Gangnes
Edward S. Stone
Sycamore Realty Trust, V
E. Oran Brigham
Donald Ravitch
Brian Conboy
Alan B. Grebene
Charles A. Cahill, III
Harold F. & Lucille J. Goodman
Timothy J. Tucker

C-1



--------------------------------------------------------------------------------



 



EXHIBIT D
NOTICE OF REDEMPTION

     
To:
  AIMCO-GP, Inc.
 
  c/o Apartment Investment and
 
  Management Company
 
  4582 South Ulster Street Parkway
 
  Suite 1100
 
  Denver, Colorado 80237

          The undersigned Limited Partner or Assignee hereby tenders for
Redemption ___Partnership Common Units in AIMCO Properties, L.P. in accordance
with the terms of the Agreement of Limited Partnership of AIMCO Properties,
L.P., dated as of July 29, 1994, as amended (the “Agreement”), and the
Redemption rights referred to therein. All capitalized terms used herein and not
otherwise defined shall have the same meaning ascribed to them respectively in
the Agreement. The undersigned Limited Partner or Assignee:
     (a) if the Partnership elects to redeem such Partnership Common Units for
REIT Shares rather than cash, hereby irrevocably transfers, assigns, contributes
and sets over to the Previous General Partner all of the undersigned Limited
Partner’s or Assignee’s right, title and interest in and to such Partnership
Common Units;
     (b) undertakes (i) to surrender such Partnership Common Units and any
certificate therefor at the closing of the Redemption and (ii) to furnish to the
Previous General Partner, prior to the Specified Redemption Date, the
documentation, instruments and information required under Section 8.6.G of the
Agreement;
     (c) directs that the certificate representing the REIT Shares, or the
certified check representing the Cash Amount, in either case, deliverable upon
the closing of such Redemption be delivered to the address specified below;
     (d) represents, warrants, certifies and agrees that:
     (i) the undersigned Limited Partner or Assignee is a Qualifying Party;
     (ii) the undersigned Limited Partner or Assignee has, and at the closing of
the Redemption will have, good, marketable and unencumbered title to such
Partnership Common Units, free and clear of the rights or interests of any other
person or entity;
     (iii) the undersigned Limited Partner or Assignee has, and at the closing
of the Redemption will have, the full right, power and authority to tender and
surrender such Partnership Common Units as provided herein; and
     (iv) the undersigned Limited Partner or Assignee has obtained the consent
or approval of all persons and entities, if any, having the right to consent to
or approve such tender and surrender; and
     (e) acknowledges that he will continue to own such Partnership Common Units
until and unless such Redemption transaction closes.

D-1



--------------------------------------------------------------------------------



 



Dated:                                         

         
 
  Name of Limited Partner or Assignee:    
 
       
 
       
 
       
 
       
 
  (Signature of Limited Partner or Assignee)    
 
       
 
       
 
  (Street Address)    
 
       
 
       
 
  (City)           (State)           (Zip Code)    
 
       
 
  Signature Guaranteed by:    
 
       
 
       
 
       
Issue Check Payable to:
       
 
       
 
       
Please insert social security
or identifying number:
       
 
       

D-2



--------------------------------------------------------------------------------



 



EXHIBIT E
FORM OF UNIT CERTIFICATE
THE SECURITY EVIDENCED HEREBY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED (THE “ACT”), OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT
BE SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF SUCH
REGISTRATION, UNLESS THE TRANSFEROR DELIVERS TO THE PARTNERSHIP AN OPINION OF
COUNSEL SATISFACTORY TO THE PARTNERSHIP, IN FORM AND SUBSTANCE SATISFACTORY TO
THE PARTNERSHIP, TO THE EFFECT THAT THE PROPOSED SALE, TRANSFER OR OTHER
DISPOSITION MAY BE EFFECTED WITHOUT REGISTRATION UNDER THE ACT AND UNDER
APPLICABLE STATE SECURITIES OR “BLUE SKY” LAWS. IN ADDITION, THE LIMITED
PARTNERSHIP INTEREST EVIDENCED BY THIS CERTIFICATE MAY BE SOLD OR OTHERWISE
TRANSFERRED ONLY IN COMPLIANCE WITH THE RESTRICTIONS ON TRANSFER SET FORTH IN
THE AGREEMENT OF LIMITED PARTNERSHIP OF AIMCO PROPERTIES, L.P., DATED AS OF JULY
29, 1994, A COPY OF WHICH MAY BE OBTAINED FROM AIMCO-GP, INC., THE GENERAL
PARTNER, AT ITS PRINCIPAL EXECUTIVE OFFICE.
Certificate Number ________
AIMCO PROPERTIES, L.P.
FORMED UNDER THE LAWS OF THE STATE OF DELAWARE
This certifies that
_______________________________________________________________________
is the owner of
_________________________________________________________________________
FULLY PAID PARTNERSHIP COMMON UNITS
OF
AIMCO PROPERTIES, L.P.,
transferable on the books of the Partnership in person or by duly authorized
attorney on the surrender of this Certificate properly endorsed. This
Certificate and the Partnership Common Units represented hereby are issued and
shall be held subject to all of the provisions of the Agreement of Limited
Partnership, as the same may be amended and/or supplemented from time to time.
     IN WITNESS WHEREOF, the undersigned has signed this Certificate.
     Dated:
By________________________________

E-1



--------------------------------------------------------------------------------



 



          For Value Received,                                          hereby
sells, assigns and transfers unto
                                                            
                                                            Partnership Common
Unit(s) represented by the within Certificate, and does hereby irrevocably
constitute and appoint the General Partner of AIMCO Properties, L.P. as its
Attorney to transfer said Partnership Common Unit(s) on the books of AIMCO
Properties, L.P. with full power of substitution in the premises.
Dated: ____________________

             
 
  By:        
 
           
 
  Name:        

E-2



--------------------------------------------------------------------------------



 



EXHIBIT F
PARTNERSHIP UNIT DESIGNATION OF
THE CLASS I HIGH PERFORMANCE PARTNERSHIP UNITS OF
AIMCO PROPERTIES, L.P.
     1. Number of Units and Designation.
          A class of Partnership Units is hereby designated as “Class I High
Performance Partnership Units,” and the number of Partnership Units initially
constituting such class shall be fifteen thousand (15,000), subject to
adjustment at the Class I High Performance Valuation Date, as provided in
Section 3 hereof.
     2. Definitions.
          For purposes of this Partnership Unit Designation, the following terms
shall have the meanings indicated in this Section 2. Capitalized terms used and
not otherwise defined herein shall have the meanings assigned thereto in the
Agreement.
          “AIMCO Equity Capitalization” shall mean the quotient obtained by
dividing (i) the sum of the AIMCO Market Values for each trading day included in
the Measurement Period, by (ii) the number of trading days included in the
Measurement Period.
          “AIMCO Market Value” shall mean, for any date, the product of (i) the
number of REIT Shares and Partnership Units (other than Partnership Preferred
Units) outstanding as of the close of business on such date, multiplied by
(ii) the Value of a REIT Share on such date.
          “AIMCO Total Return” shall mean the Total Return of the REIT Shares
for the Measurement Period; provided, however, that, for purposes of calculating
the security price of the REIT Shares at the end of the Measurement Period, such
price shall be the average of the daily market prices for twenty
(20) consecutive trading days ending immediately prior to the Class I High
Performance Valuation Date. The market price for any such trading day shall be:
          (i) if the REIT Shares are listed or admitted to trading on any
securities exchange or The Nasdaq Stock Market’s National Market System, the
volume-weighted average of trading prices on such day, as reported by Bloomberg
Financial Markets (or another reliable source selected by the General Partner),
or if no trade takes place on such day, the average of the closing bid and asked
prices on such day, as reported in the principal consolidated transaction
reporting system;
          (ii) if the REIT Shares are not listed or admitted to trading on any
securities exchange or The Nasdaq Stock Market’s National Market System, the
last reported sale price on such day or, if no sale takes place on such day, the
average of the closing bid and asked prices on such day, as reported by a
reliable quotation source designated by the General Partner; or
          (iii) if the REIT Shares are not listed or admitted to trading on any
securities exchange or The Nasdaq Stock Market’s National Market System and no
such last reported sale price or closing bid and asked prices are available, the
average of the reported high bid and low asked prices on such day, as reported
by a reliable quotation source designated by the General Partner, or if there
shall be no bid and asked prices on such day, the average of the high bid and
low asked prices, as so reported, on the most recent day (not more than ten
(10) days prior to the date in question) for which prices have been so reported;

F-1



--------------------------------------------------------------------------------



 



provided, however, that, if there are no bid and asked prices reported during
the ten (10) days prior to the date in question, the market price of the REIT
Shares shall be determined by the General Partner acting in good faith on the
basis of such quotations and other information as it considers, in its
reasonable judgment, appropriate.
          “Agreement” shall mean the Agreement of Limited Partnership of the
Partnership, as amended, supplemented or restated from time to time.
          “Change of Control” shall mean the occurrence of any of the following
events:
          (i) an acquisition (other than directly from the Previous General
Partner) of any voting securities of the Previous General Partner (the “Voting
Securities) by any “person” (as the term “person” is used for purposes of
Section 13(d) or Section 14(d) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)) immediately after which such person has
“beneficial ownership” (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) (“Beneficial Ownership”) of 20% or more of the combined voting
power of the Previous General Partner’s then outstanding Voting Securities;
provided, however, in determining whether a Change in Control has occurred,
Voting Securities that are acquired in a Non-Control Acquisition (as hereinafter
defined) shall not constitute an acquisition that would cause a Change in
Control. “Non-Control Acquisition” shall mean an acquisition by (A) an employee
benefit plan (or a trust forming a part thereof) maintained by (1) the Previous
General Partner or (2) any corporation, partnership or other person of which a
majority of its voting power or its equity securities or equity interest is
owned directly or indirectly by the Previous General Partner or in which the
Previous General Partner serves as a general partner or manager (a
“Subsidiary”), (B) the Previous General Partner or any Subsidiary, or (C) any
person in connection with a Non-Control Transaction (as hereinafter defined);
          (ii) the individuals who constitute the Board of Directors of the
Previous General Partner as of January 1, 1998 (the “Incumbent Board”) cease for
any reason to constitute at least two-thirds (2/3) of the Board of Directors;
provided, however, that if the election, or nomination for election by the
Previous General Partner’s stockholders, of any new director was approved by a
vote of at least two-thirds (2/3) of the Incumbent Board, such new director
shall be considered as a member of the Incumbent Board; provided, further, that
no individual shall be considered a member of the Incumbent Board if such
individual initially assumed office as a result of either an actual or
threatened “election contest” (as described in Rule 14a-11 promulgated under the
Exchange Act) (an “Election Contest”) or other actual or threatened solicitation
of proxies or consents by or on behalf of a person other than the Board of
Directors (a “Proxy Contest”) including by reason of any agreement intended to
avoid or settle any Election Contest or Proxy Contest; or
          (iii) approval by stockholders of the Previous General Partner of:
(A) a merger, consolidation, share exchange or reorganization involving the
Previous General Partner, unless (1) the stockholders of the Previous General
Partner, immediately before such merger, consolidation, share exchange or
reorganization, own, directly or indirectly immediately following such merger,
consolidation, share exchange or reorganization, at least 80% of the combined
voting power of the outstanding voting securities of the corporation that is the
successor in such merger, consolidation, share exchange or reorganization (the
“Surviving Company”) in substantially the same proportion as their ownership of
the Voting Securities immediately before such merger, consolidation, share
exchange or reorganization, (2) the individuals who were members of the
Incumbent Board immediately prior to the execution of the agreement providing
for such merger, consolidation, share exchange or reorganization constitute at
least two-thirds (2/3) of the members of the board of directors of the Surviving
Company, and (3) no persons (other than the Previous General Partner or any
Subsidiary, any employee benefit plan (or any trust forming a part thereof)
maintained by the Previous General Partner, the Surviving Company or any
Subsidiary, or any person who, immediately prior to such merger, consolidation,
share exchange or reorganization had Beneficial Ownership of 15% or more of the
then outstanding Voting Securities has Beneficial Ownership of 15% or more of
the combined voting power of the Surviving Company’s then outstanding voting
securities (a transaction described in clauses (1) through (3) is referred to
herein as a “Non-Control Transaction”); (B) a complete liquidation or
dissolution of the

F-2



--------------------------------------------------------------------------------



 



Previous General Partner; or (C) an agreement for the sale or other disposition
of all or substantially all of the assets of the Previous General Partner to any
person (other than a transfer to a Subsidiary).
          Notwithstanding the foregoing, a Change of Control shall not be deemed
to occur solely because any person (a “Subject Person”) acquired Beneficial
Ownership of more than the permitted amount of the outstanding Voting Securities
as a result of the acquisition of Voting Securities by the Previous General
Partner that, by reducing the number of Voting Securities outstanding, increases
the proportional number of shares Beneficially Owned by such Subject Person,
provided that if a Change of Control would occur (but for the operation of this
sentence) as a result of the acquisition of Voting Securities by the Previous
General Partner, and after such share acquisition by the Previous General
Partner, such Subject Person becomes the Beneficial Owner of any additional
Voting Securities that increases the percentage of the then outstanding Voting
Securities Beneficially Owned by such Subject Person, then a Change of Control
shall occur.
          “Class I High Performance Cash Amount” shall mean, as of any date, the
lesser of (i) an amount of cash equal to the product of the amount that a Holder
would receive in respect of each Class I High Performance Partnership Unit if
the Partnership sold all of its properties at their fair market value (which may
be determined by reference to the Value of a REIT Share), paid all of its debts
and distributed the remaining proceeds to the Partners as provided in
Section 13.2 of the Agreement, determined as of the applicable Valuation Date,
or (ii) in the case of a Declination followed by a Public Offering Funding, the
Public Offering Funding Amount.
          “Class I High Performance Partnership Unit” shall mean a Partnership
Unit with the designations, preferences and relative, participating, optional or
other special rights, powers and duties as are set forth in this Exhibit.
          “Class I High Performance Valuation Date” shall mean the earlier to
occur of (i) January 1, 2001, or (ii) the date on which a Change of Control
occurs.
          “Determination Date” shall mean (i) when used with respect to any
dividend or other distribution, the date fixed for the determination of the
holders of the securities entitled to receive such dividend or distribution, or,
if a dividend or distribution is paid or made without fixing such a date, the
date of such dividend or distribution, and (ii) when used with respect to any
split, subdivision, reverse stock split, combination or reclassification of
securities, the date upon which such split, subdivision, reverse stock split,
combination or reclassification becomes effective.
          “Excess Return” shall mean the amount (measured as a percentage), if
any, by which (i) the AIMCO Total Return exceeds (ii) the Hurdle Rate of Return.
          “Ex-Date” shall mean (i) when used with respect to any dividend or
distribution, the first date on which the securities on which the dividend or
distribution is payable trade regular way on the relevant exchange or in the
relevant market without the right to receive such dividend or distribution, and
(ii) when used with respect to any split, subdivision, reverse stock split,
combination or reclassification of securities, the first date on which the
securities trade regular way on such exchange or in such market to reflect such
split, subdivision, reverse stock split, combination or reclassification
becoming effective.
          “Extraordinary Distribution” shall mean the distribution by the
Previous General Partner, by dividend or otherwise, to all holders of its REIT
Shares of evidences of its indebtedness or assets (including securities) other
than cash.
          “Hurdle Rate of Return” shall mean the greater of (x) 115% of the
Industry Total Return, or (y) 30% (or, if the Class I High Performance Valuation
Date is not January 1, 2001, a percentage equal to the return

F-3



--------------------------------------------------------------------------------



 



over the Measurement Period that, if compounded annually over three years, would
result in a cumulative return of 30%).
          “Industry Total Return” shall mean the Total Return of the securities
included in the Industry Peer Group Index for the Measurement Period, with such
average determined in a manner consistent with the manner in which such index is
calculated; provided, however, that if such Total Return would be less than zero
without giving effect to the reinvestment of dividends, then the “Industry Total
Return” shall be equal to zero.
          “Industry Peer Group Index” shall mean the Morgan Stanley REIT Index
or any other similar industry index approved by the Board of Directors of the
Previous General Partner.
          “Measurement Period” shall mean the period from and including
January 1, 1998 to but excluding the Class I High Performance Valuation Date.
          “Partnership” shall mean AIMCO Properties, L.P., a Delaware limited
partnership.
          “Total Return” shall mean, for any security and for any period, the
cumulative total return for such security over such period, as measured by
(i) the sum of (A) the cumulative amount of dividends paid in respect of such
security for such period (assuming that all dividends other than Extraordinary
Distributions are reinvested in such security as of the payment date for such
dividend based on the security price on the dividend payment date), and (B) an
amount equal to (1) the security price at the end of such period, minus (2) the
security price at the beginning of such period, divided by (ii) the security
price at the beginning of the measurement period; provided, however, that if the
foregoing calculation results in a negative number, the “Total Return” shall be
equal to zero.
          “Value” shall have the meaning set forth in the Agreement, except that
Value shall be determined by reference to the average of the daily market prices
for twenty (20) consecutive trading days rather than ten (10) consecutive
trading days.
     3. Adjustment of Units at Class I High Performance Valuation Date.
          (a) If, on the Class I High Performance Valuation Date there is any
Excess Return, then, from and after such date, each Class I High Performance
Partnership Unit shall, without any action on the part of the Partnership, the
General Partner or the Holder thereof, be automatically adjusted to equal a
number of Class I High Performance Partnership Units equal to the quotient
obtained by dividing (x) the product of (A) 15% of the Excess Return, multiplied
by (B) the AIMCO Equity Capitalization, by (y) the product of (A) 15,000 and
(B) the Value of a REIT Share on the Class I High Performance Valuation Date.
For illustrative purposes, examples of the calculation of such adjustment are
set forth in Annex I hereto.
          (b) If, on the Class I High Performance Valuation Date there is no
Excess Return, then, from and after such date, each Class I High Performance
Partnership Units shall, without any action on the part of the Partnership, the
General Partner or the Holder thereof, be automatically adjusted to equal 1/100
of a Class I High Performance Partnership Unit.
     4. Distributions.
          On and after the Class I High Performance Valuation Date, the Holders
of Class I High Performance Partnership Units shall be entitled to receive
distributions (other than distributions upon liquidation) if, as, when and in
the same amounts and of the same type as may be paid to Holders of Partnership
Common Units as if each Holder of Class I High Performance Partnership Units
held an equal number of Partnership Common Units originally issued on the
Class I High Performance Valuation Date.

F-4



--------------------------------------------------------------------------------



 



     5. Allocations.
          (a) From and after the Class I High Performance Valuation Date, Net
Income and Net Loss shall be allocated to each of the Holders of Class I High
Performance Partnership Units as if each such Holder was the Holder of an equal
number of Partnership Common Units originally issued on the Class I High
Performance Valuation Date.
          (b) In the event that the Partnership disposes of all or substantially
all of its assets in a transaction that will lead to a liquidation of the
Partnership pursuant to Article XIII of the Agreement, then, notwithstanding
Section 6.3.C of the Agreement, each Holder of Class I High Performance
Partnership Units shall be specifically allocated items of Partnership income
and gain in an amount sufficient to cause the Capital Account of such Holder to
be equal to that of a Holder of an equal number of Partnership Common Units.
     6. Redemption.
          Upon the occurrence of a Change of Control, and subject to the
applicable requirements of Federal securities laws and any securities exchange
or quotation system rules or regulations, each Holder of Class I High
Performance Partnership Units shall have the redemption rights of Qualifying
Parties set forth in Section 8.6 of the Agreement, except that (i) all
references therein to “Redeemable Units” or “Partnership Common Units” shall be
deemed to be references to Class I High Performance Partnership Units, (ii) the
first Twelve-Month Period applicable to all Class I High Performance Partnership
Units shall be deemed to have passed, (iii) all references therein to “Cash
Amount” shall be deemed to be references to the Class I High Performance Cash
Amount, and (iv) in the event that the Previous General Partner elects to
acquire Class I High Performance Partnership Units that have been tendered for
Redemption, the Previous General Partner shall acquire each such Class I High
Performance Partnership Unit in exchange for a number of REIT Shares equal to
the quotient obtained by dividing the Class I High Performance Cash Amount by
the Value of a REIT Share, determined as of the applicable Valuation Date.
     7. Status of Reacquired Units.
          All Class I High Performance Partnership Units which shall have been
issued and reacquired in any manner by the Partnership shall be deemed cancelled
and no longer outstanding.
     8. Restrictions on Ownership and Transfer.
          The restrictions on Transfer set forth in Sections 11.1.B and 11.3.A
of the Agreement shall not apply to Transfers of Class I High Performance
Partnership Units. Prior to the Class I High Performance Valuation Date, the
Class I High Performance Partnership Units shall be owned and held solely by SMP
I, L.L.C., a Delaware limited liability company (“SMP”), Richard S. Ellwood, J.
Landis Martin, Thomas L. Rhodes and John D. Smith. On or after the Class I High
Performance Valuation Date, the Class I High Performance Partnership Units may
be Transferred (i) by SMP to (a) any Person who is a member (a “Member”) of SMP
immediately prior to such transfer, (b) a Family Member of a Member, (c) a
Controlled Entity of a Member, (c) any Person with respect to whom the Member
constitutes a Controlled Entity, (d) upon the death of a Member, by will or by
the laws of descent and distribution to any Qualified Transferee, and (ii) by
any other Person to (a) a Family Member of a such Person, (b) a Controlled
Entity of such Person, (c) any other Person with respect to whom such Person
constitutes a Controlled Entity, (d) upon the death of such Person, by will or
by the laws of descent and distribution to any Qualified Transferee,
     9. Adjustments.
          (a) In the event of any Extraordinary Distribution occurring on or
after January 1, 1998, for purposes of determining the Value of a REIT Share or
the AIMCO Total Return, each price of a REIT Share

F-5



--------------------------------------------------------------------------------



 



determined as of a date on or after the Ex-Date for such Extraordinary
Distribution shall be adjusted by multiplying such price by a fraction (i) the
numerator of which shall be the price of a REIT Share on the date immediately
prior to such Ex-Date, and (ii) the denominator of which shall be (A) the price
of a REIT Share on the date immediately prior to such Ex-Date, minus (B) the
fair market value on the date fixed for such determination of the portion of the
evidences of indebtedness or assets so distributed applicable to one REIT Share
(as determined by the General Partner, whose determination shall be conclusive);
provided further, that such amount shall be so adjusted for each such
Extraordinary Distribution occurring on or after January 1, 1998.
          (b) In the event that, on or after January 1, 1998, the Previous
General Partner (i) declares or pays a dividend on its outstanding REIT Shares
in REIT Shares or makes a distribution to all holders of its outstanding REIT
Shares in REIT Shares, (ii) splits or subdivides its outstanding REIT Shares,
(iii) effects a reverse stock split or otherwise combines its outstanding REIT
Shares into a smaller number of REIT Shares, or (iv) otherwise reclassifies its
outstanding REIT Shares, then, for purposes of determining the Value of a REIT
Share or the AIMCO Total Return, each price of a REIT Share determined as of a
date on or after the Ex-Date for such transaction shall be adjusted by
multiplying such price by a fraction (x) the numerator of which shall be the
number of REIT Shares issued and outstanding on the Determination Date for such
dividend, distribution, split, subdivision, reverse stock split, combination or
reclassification (assuming for such purposes that such dividend, distribution,
split, subdivision, reverse split or combination has occurred as of such time)
and (y) the denominator of which shall be the actual number of REIT Shares
(determined without the above assumption) issued and outstanding on the
Determination Date for such dividend, distribution, split, subdivision, reverse
stock split, combination or reclassification.
          (c) The General Partner shall have authority to appropriately adjust
the AIMCO Market Value, the AIMCO Total Return or the Value of a REIT Share if
any other transaction or circumstance occurs or arises that would have an
inequitable result.
     10. General.
          The ownership of Class I High Performance Partnership Units may (but
need not, in the sole and absolute discretion of the General Partner) be
evidenced by one or more certificates. The General Partner shall amend Exhibit A
to the Agreement from time to time to the extent necessary to reflect accurately
the issuance of, and subsequent conversion, redemption, or any other event
having an effect on the ownership of, Class I High Performance Partnership
Units.

F-6



--------------------------------------------------------------------------------



 



ANNEX I TO
EXHIBIT F
Numerical Examples of the Calculation of the Adjustment to the Number of Class I
High Performance Partnership Units on the Class I High Performance Valuation
Date
          The following table illustrates the adjustment that would be made on
the Class I High Performance Valuation Date to the number of Class I High
Performance Units under different circumstances. Except as otherwise indicated,
it is assumed, for purposes of the illustration, that: (i) the Class I High
Performance Valuation Date is January 1, 2001; (ii) the AIMCO Total Return is
14% per year; (iii) the Industry Total Return is 10% per year; and (iv) the
weighted average market value of outstanding equity (Common Stock and
Partnership Units, other than Partnership Preferred Units) during the
Measurement Period is $3,000,000,000 (assumptions (i) - (iv) are referred to as
the “Base Case”).

                                                      (1)   (2)   (3)   (4)  
(5)   (6)
Cumulative Total Return Over Three Years:
                                               
Company Common Stock
    48.2 %     119.7 %     48.2 %     48.2 %     119.7 %     26.0 %
Peer Group Index
    32.4 %     32.4 %     71.2 %     0 %     32.4 %     3.0 %
115% of Peer Group Index
    38.1 %     38.1 %     83.7 %     0 %     38.1 %     3.5 %
Minimum Return
    30 %     30 %     30 %     30 %     30 %     30 %
Excess Return
    10.1 %     81.6 %     0 %     18.2 %     81.6 %     0 %
Weighted Average Market Value of Outstanding Equity (millions)
  $ 3,000     $ 4,000     $ 3,000     $ 3,000     $ 10,000     $ 4,000  
Excess Shareholder Return (millions)
  $ 303     $ 3,264     $ 0     $ 546     $ 8,160     $ 0  
Value of High Performance Units (millions)
  $ 45.4     $ 489.6     $ 0     $ 81.9     $ 1,224.0     $ 0  
Value of a REIT Share
  $ 50     $ 70     $ 50     $ 50     $ 70     $ 40  
 
                                               
Adjusted Number of Class I High Performance Units:
                                               
Total
    908,000       6,994,286       0       1,638,000       17,485,714       0  
Per Unit Adjustment
    60.5       466.3       0       109.2       1,165.7       0  

 

(1)   Base Case.   (2)   Base Case, except that the Company Common Stock has a
30% annual Total Return and the weighted average market value of outstanding
equity is $4 billion.   (3)   Base Case, except that the Peer Group Index has a
20% annual Total Return. (4) Base Case, except that the Peer Group Index has a
negative annual Total Return of 10%.   (5)   Base Case, except that the Company
Common Stock has a 30% annual Total Return and the weighted average market value
of outstanding equity is $10 billion.   (6)   Base Case, except that the Company
Common Stock has an 8% annual Total Return, the Peer Group Index has a 1% annual
Total Return and the weighted average market value of outstanding equity is
$4 billion.

F-7



--------------------------------------------------------------------------------



 



EXHIBIT G
PARTNERSHIP UNIT DESIGNATION OF
THE CLASS G PARTNERSHIP PREFERRED UNITS OF
AIMCO PROPERTIES, L.P.
     1. Number of Units and Designation.
          A class of Partnership Preferred Units is hereby designated as
“Class G Partnership Preferred Units,” and the number of Partnership Preferred
Units constituting such class shall be Four Million Fifty Thousand (4,050,000).
     2. Definitions.
          For purposes of the Class G Partnership Preferred Units, the following
terms shall have the meanings indicated in this Section 2. Capitalized terms
used and not otherwise defined herein shall have the meanings assigned thereto
in the Agreement.
          “Agreement” shall mean the Agreement of Limited Partnership of the
Partnership, as amended, supplemented or restated from time to time.
          “Call Date” shall have the meaning set forth in paragraph (a) of
Section 5 of this Exhibit.
          “Class G Partnership Preferred Unit” means a Partnership Preferred
Unit with the designations, preferences and relative, participating, optional or
other special rights, powers and duties as are set forth in this Exhibit. It is
the intention of the General Partner that each Class G Partnership Preferred
Unit shall be substantially the economic equivalent of one share of Class G
Preferred Stock.
          “Class G Preferred Stock” means the Class G Cumulative Preferred
Stock, par value $0.01 per share, of the Previous General Partner.
          “Code” shall mean the Internal Revenue Code of 1986, as amended from
time to time, or any successor statute thereto. Reference to any provision of
the Code shall mean such provision as in effect from time to time, as the same
may be amended, and any successor thereto, as interpreted by any applicable
regulations or other administrative pronouncements as in effect from time to
time.
          “Common Stock” shall mean the Class A Common Stock, $.01 par value per
share, of the Previous General Partner or such shares of the Previous General
Partner’s capital stock into which outstanding shares of Common Stock shall be
reclassified.
          “Distribution Payment Date” shall mean any date on which cash
dividends are paid on the Class G Preferred Stock.
          “Junior Partnership Units” shall have the meaning set forth in
paragraph (c) of Section 7 of this Exhibit.
          “Parity Partnership Units” shall have the meaning set forth in
paragraph (b) of Section 7 of this Exhibit.

G-1



--------------------------------------------------------------------------------



 



          “Partnership” shall mean AIMCO Properties, L.P., a Delaware limited
partnership.
          “Senior Partnership Units” shall have the meaning set forth in
paragraph (a) of Section 7 of this Exhibit.
     3. Distributions.
          On every Distribution Payment Date, the holders of Class G Partnership
Preferred Units shall be entitled to receive distributions payable in cash in an
amount per Class G Partnership Preferred Unit equal to the per share dividend
payable on the Class G Preferred Stock on such Distribution Payment Date. Each
such distribution shall be payable to the holders of record of the Class G
Partnership Preferred Units, as they appear on the records of the Partnership at
the close of business on the record date for the dividend payable with respect
to the Class G Preferred Stock on such Distribution Payment Date. Holders of
Class G Partnership Preferred Units shall not be entitled to any distributions
on the Class G Partnership Preferred Units, whether payable in cash, property or
stock, except as provided herein.
     4. Liquidation Preference.
          (1) In the event of any liquidation, dissolution or winding up of the
Partnership, whether voluntary or involuntary, before any payment or
distribution of the Partnership (whether capital or surplus) shall be made to or
set apart for the holders of Junior Partnership Units, the holders of Class G
Partnership Preferred Units shall be entitled to receive Twenty Five Dollars
($25) per Class G Partnership Preferred Unit (the “Liquidation Preference”),
plus an amount equal to all dividends (whether or not earned) accumulated,
accrued and unpaid on each share of Class G Preferred Stock to the date of final
distribution to such holders; but such holders shall not be entitled to any
further payment. Until the holders of the Class G Partnership Preferred Units
have been paid the Liquidation Preference in full, plus an amount equal to all
dividends (whether or not earned) accumulated, accrued and unpaid on the Class G
Preferred Stock to the date of final distribution to such holders, no payment
will be made to any holder of Junior Partnership Units upon the liquidation,
dissolution or winding up of the Partnership. If, upon any liquidation,
dissolution or winding up of the Partnership, the assets of the Partnership, or
proceeds thereof, distributable among the holders of Class G Partnership
Preferred Units shall be insufficient to pay in full the preferential amount
aforesaid and liquidating payments on any Parity Partnership Units, then such
assets, or the proceeds thereof, shall be distributed among the holders of
Class G Partnership Preferred Units and any such Parity Partnership Units
ratably in the same proportion as the respective amounts that would be payable
on such Class G Partnership Preferred Units and any such other Parity
Partnership Units if all amounts payable thereon were paid in full. For the
purposes of this Section 4, (i) a consolidation or merger of the Partnership
with one or more partnerships, or (ii) a sale or transfer of all or
substantially all of the Partnership’s assets shall not be deemed to be a
liquidation, dissolution or winding up, voluntary or involuntary, of the
Partnership.
          (2) Upon any liquidation, dissolution or winding up of the
Partnership, after payment shall have been made in full to the holders of
Class G Partnership Preferred Units and any Parity Partnership Units, as
provided in this Section 4, any other series or class or classes of Junior
Partnership Units shall, subject to the respective terms thereof, be entitled to
receive any and all assets remaining to be paid or distributed, and the holders
of the Class G Partnership Preferred Units and any Parity Partnership Units
shall not be entitled to share therein.
     5. Redemption.
          Class G Partnership Preferred Units shall be redeemable by the
Partnership as follows:
     (1) At any time that the Previous General Partner exercises its right to
redeem all or any of the shares of Class G Preferred Stock, the General Partner
may cause the Partnership to redeem an equal number of Class G Partnership
Preferred Units, at a redemption price payable in cash equal to 100% of the
Liquidation

G-2



--------------------------------------------------------------------------------



 



Preference thereof, plus an amount equal to all accrued and unpaid dividends on
each share of Class G Preferred Stock to the date fixed for redemption (the
“Call Date”), in the manner set forth herein.
          (2) If the Partnership shall redeem Class G Partnership Preferred
Units pursuant to paragraph (a) of this Section 5, from and after the Call Date
(unless the Partnership shall fail to make available the amount of cash
necessary to effect such redemption), (i) except for payment of the redemption
price, the Partnership shall not make any further distributions on the Class G
Partnership Preferred Units so called for redemption (except that, in the case
of a Call Date after a distribution record date and prior to the related
Distribution Payment Date, holders of Class G Partnership Preferred Units on the
distribution record date will be entitled on such Distribution Payment Date to
receive the distribution payable thereon), (ii) said units shall no longer be
deemed to be outstanding, and (iii) all rights of the holders thereof as holders
of Class G Partnership Preferred Units of the Partnership shall cease (except
the rights to receive the cash payable upon such redemption, without interest
thereon, and to receive any distributions payable thereon). No interest shall
accrue for the benefit of the holders of Class G Partnership Preferred Units to
be redeemed on any cash set aside by the Partnership.
          If fewer than all the outstanding Class G Partnership Preferred Units
are to be redeemed, units to be redeemed shall be selected by the Partnership
from outstanding Class G Partnership Preferred Units not previously called for
redemption by any method determined by the General Partner in its discretion.
Upon any such redemption, the General Partner shall amend Exhibit A to the
Agreement as appropriate to reflect such redemption.
     6. Status of Reacquired Units.
          All Class G Partnership Preferred Units which shall have been issued
and reacquired in any manner by the Partnership shall be deemed cancelled.
     7. Ranking.
          Any class or series of Partnership Units of the Partnership shall be
deemed to rank:
          (1) prior or senior to the Class G Partnership Preferred Units, as to
the payment of distributions and as to distributions of assets upon liquidation,
dissolution or winding up, if the holders of such class or series shall be
entitled to the receipt of distributions or of amounts distributable upon
liquidation, dissolution or winding up, as the case may be, in preference or
priority to the holders of Class G Partnership Preferred Units (“Senior
Partnership Units”);
          (2) on a parity with the Class G Partnership Preferred Units, as to
the payment of distributions and as to distribution of assets upon liquidation,
dissolution or winding up, whether or not the distribution rates, distribution
payment dates or redemption or liquidation prices per unit or other denomination
thereof be different from those of the Class G Partnership Preferred Units if
the holders of such class or series of Partnership Units and the Class G
Partnership Preferred Units shall be entitled to the receipt of distributions
and of amounts distributable upon liquidation, dissolution or winding up in
proportion to their respective amounts of accrued and unpaid distributions per
unit or other denomination or liquidation preferences, without preference or
priority one over the other (“Parity Partnership Units”); and
          (3) junior to the Class G Partnership Preferred Units, as to the
payment of distributions or as to the distribution of assets upon liquidation,
dissolution or winding up, if such class or series of Partnership Units shall be
Partnership Common Units or if the holders of Class G Preferred Partnership
Units shall be entitled to receipt of distributions or of amounts distributable
upon liquidation, dissolution or winding up, as the case may be, in preference
or priority to the holders of such class or series of Partnership Units (“Junior
Partnership Units”).

G-3



--------------------------------------------------------------------------------



 



     8. Special Allocations.
          (1) Gross income and, if necessary, gain shall be allocated to the
holders of Class G Partnership Preferred Units for any Fiscal Year (and, if
necessary, subsequent Fiscal Years) to the extent that the holders of Class G
Partnership Preferred Units receive a distribution on any Class G Partnership
Preferred Units (other than an amount included in any redemption pursuant to
Section 5 hereof) with respect to such Fiscal Year.
          (2) If any Class G Partnership Preferred Units are redeemed pursuant
to Section 5 hereof, for the Fiscal Year that includes such redemption (and, if
necessary, for subsequent Fiscal Years) (a) gross income and gain (in such
relative proportions as the General Partner in its discretion shall determine)
shall be allocated to the holders of Class G Partnership Preferred Units to the
extent that the redemption amounts paid or payable with respect to the Class G
Partnership Preferred Units so redeemed exceeds the aggregate Capital
Contributions (net of liabilities assumed or taken subject to by the
Partnership) per Class G Partnership Preferred Unit allocable to the Class G
Partnership Preferred Units so redeemed and (b) deductions and losses (in such
relative proportions as the General Partner in its discretion shall determine)
shall be allocated to the holders of Class G Partnership Preferred Units to the
extent that the aggregate Capital Contributions (net of liabilities assumed or
taken subject to by the Partnership) per Class G Partnership Preferred Unit
allocable to the Class G Partnership Preferred Units so redeemed exceeds the
redemption amount paid or payable with respect to the Class G Partnership
Preferred Units so redeemed.
     9. Restrictions on Ownership.
          The Class G Partnership Preferred Units shall be owned and held solely
by the General Partner or the Special Limited Partner.
     10. General.
          (1) The ownership of Class G Partnership Preferred Units may (but need
not, in the sole and absolute discretion of the General Partner) be evidenced by
one or more certificates. The General Partner shall amend Exhibit A to the
Agreement from time to time to the extent necessary to reflect accurately the
issuance of, and subsequent conversion, redemption, or any other event having an
effect on the ownership of, Class G Partnership Preferred Units.
          (2) The rights of the General Partner and the Special Limited Partner,
in their capacity as holders of the Class G Partnership Preferred Units, are in
addition to and not in limitation of any other rights or authority of the
General Partner or the Special Limited Partner, respectively, in any other
capacity under the Agreement or applicable law. In addition, nothing contained
herein shall be deemed to limit or otherwise restrict the authority of the
General Partner or the Special Limited Partner under the Agreement, other than
in their capacity as holders of the Class G Partnership Preferred Units.

G-4



--------------------------------------------------------------------------------



 



EXHIBIT H
PARTNERSHIP UNIT DESIGNATION OF
THE CLASS ONE PARTNERSHIP PREFERRED UNITS OF
AIMCO PROPERTIES, L.P.
     1. Number of Units and Designation.
          A class of Partnership Preferred Units is hereby designated as
“Class One Partnership Preferred Units,” and the number of Partnership Preferred
Units constituting such class shall be Ninety Thousand (90,000).
     2. Definitions.
          Capitalized terms used and not otherwise defined herein shall have the
meanings assigned thereto in the Agreement, as modified by this Partnership Unit
Designation and the defined terms used herein. For purposes of this Partnership
Unit Designation, the following terms shall have the respective meanings
ascribed below:
          “Agreement” shall mean the Agreement of Limited Partnership of the
Partnership, as amended, supplemented or restated from time to time.
          “Assignee” shall mean a Person to whom one or more Preferred Units
have been Transferred in a manner permitted under the Agreement, but who has not
become a Substituted Limited Partner, and who has the rights set forth in
Section 11.5 of the Agreement.
          “Cash Amount” shall mean, with respect to any Tendered Units, cash in
an amount equal to the product of the number of Tendered Units, multiplied by
91.93 (which is the quotient obtained by dividing $8 by 8.75%).
          “Class One Partnership Preferred Unit” or “Preferred Unit” shall mean
a Partnership Preferred Unit with the designations, preferences and relative,
participating, optional or other special rights, powers and duties as are set
forth in this Partnership Unit Designation.
          “Cut-Off Date” shall mean the fifth (5th) Business Day after the
General Partner’s receipt of a Notice of Redemption.
          “Declination” shall have the meaning set forth in Section 6(f) of this
Partnership Unit Designation.
          “Distribution Payment Date” shall have the meaning set forth of
Section 3(a) of this Partnership Unit Designation.
          “Junior Partnership Units” shall have the meaning set forth in Section
3(c) of this Partnership Unit Designation.
          “Liquidation Preference” shall have the meaning set forth in Section
5(a) of this Partnership Unit Designation.
          “Market Value” shall mean, as of any calculation date and with respect
to any share of stock, the average of the daily market prices for ten
(10) consecutive trading days immediately preceding the calculation date. The
market price for any such trading day shall be:
     (i) if the shares are listed or admitted to trading on any securities
exchange or The Nasdaq Stock Market’s National Market System, the closing price,
regular way, on such day, or if no such sale takes place on such day, the
average of the closing bid and asked prices on such day, in either case as
reported in the principal consolidated transaction reporting system,

H-1



--------------------------------------------------------------------------------



 



     (ii) if the shares are not listed or admitted to trading on any securities
exchange or The Nasdaq Stock Market’s National Market System, the last reported
sale price on such day or, if no sale takes place on such day, the average of
the closing bid and asked prices on such day, as reported by a reliable
quotation source designated by the General Partner, or
     (iii) if the shares are not listed or admitted to trading on any securities
exchange or The Nasdaq Stock Market’s National Market System and no such last
reported sale price or closing bid and asked prices are available, the average
of the reported high bid and low asked prices on such day, as reported by a
reliable quotation source designated by the General Partner, or if there shall
be no bid and asked prices on such day, the average of the high bid and low
asked prices, as so reported, on the most recent day (not more than ten
(10) days prior to the date in question) for which prices have been so reported;
provided, however, that, if there are no bid and asked prices reported during
the ten (10) days prior to the date in question, the Market Value of the shares
shall be determined by the General Partner acting in good faith on the basis of
such quotations and other information as it considers, in its reasonable
judgment, appropriate; provided, further, that the General Partner is authorized
to adjust the market price for any trading day as may be necessary, in its
judgment, to reflect an event that occurs at any time after the commencement of
such ten day period that would unfairly distort the Market Value, including,
without limitation, a stock dividend, split, subdivision, reverse stock split,
or share combination.
          “Notice of Redemption” shall mean a Notice of Redemption in the form
of Annex I to this Partnership Unit Designation.
          “Parity Partnership Units” shall have the meaning set forth in Section
3(b) of this Partnership Unit Designation.
          “Partnership” shall mean AIMCO Properties, L.P., a Delaware limited
partnership.
          “Primary Offering Notice” shall have the meaning set forth in
Section 6(h)(3) of this Partnership Unit Designation.
          “Public Offering Funding” shall have the meaning set forth in
Section 6(f)(2) of this Partnership Unit Designation.
          “Redemption” shall have the meaning set forth in Section 6(b) of this
Partnership Unit Designation.
     “Registrable Shares” shall have the meaning set forth in Section 6(f)(2) of
this Partnership Unit Designation.
     “REIT Shares Amount” shall mean, with respect to any Tendered Units, a
number of REIT Shares equal to the quotient obtained by dividing (i) the Cash
Amount for such Tendered Units, by (ii) the Market Value of a REIT Share as of
the fifth (5th) Business Day prior to the date of receipt by the General Partner
of a Notice of Redemption for such Tendered Units.
     “Senior Partnership Units” shall have the meaning set forth in Section 3(a)
of this Partnership Unit Designation.
     “Single Funding Notice” shall have the meaning set forth in Section 6(f)(3)
of this Partnership Unit Designation.
     “Specified Redemption Date” shall mean, with respect to any Redemption, the
later of (a) the tenth (10th) Business Day after the receipt by the General
Partner of a Notice of Redemption or (b) in the case of a Declination followed
by a Public Offering Funding, the Business Day next following the date of the
closing of the Public Offering Funding; provided, however, that the Specified
Redemption Date, as well as the closing of a Redemption, or an acquisition of
Tendered Units by the Previous General Partner pursuant to Section 6 hereof, on

H-2



--------------------------------------------------------------------------------



 



any Specified Redemption Date, may be deferred, in the General Partner’s sole
and absolute discretion, for such time (but in any event not more than one
hundred fifty (150) days in the aggregate) as may reasonably be required to
effect, as applicable, (i) a Public Offering Funding or other necessary funding
arrangements, (ii) compliance with the Securities Act or other law (including,
but not limited to, (a) state “blue sky” or other securities laws and (b) the
expiration or termination of the applicable waiting period, if any, under the
Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended) and
(iii) satisfaction or waiver of other commercially reasonable and customary
closing conditions and requirements for a transaction of such nature.
          “Tendering Party” shall have the meaning set forth in Section 6(b) of
this Partnership Unit Designation.
          “Tendered Units” shall have the meaning set forth in Section 6(b) of
this Partnership Unit Designation.
     3. Ranking.
          Any class or series of Partnership Units of the Partnership shall be
deemed to rank:
          (a) prior or senior to the Class One Partnership Preferred Units, as
to the payment of distributions and as to distributions of assets upon
liquidation, dissolution or winding up, if the holders of such class or series
shall be entitled to the receipt of distributions and of amounts distributable
upon liquidation, dissolution or winding up, as the case may be, in preference
or priority to the holders of Class One Partnership Preferred Units (the
Partnership Units referred to in this paragraph being hereinafter referred to,
collectively, as “Senior Partnership Units”);
          (b) on a parity with the Class One Partnership Preferred Units, as to
the payment of distributions and as to distribution of assets upon liquidation,
dissolution or winding up, whether or not the distribution rates, distribution
payment dates or redemption or liquidation prices per unit or other denomination
thereof be different from those of the Class One Partnership Preferred Units if
(i) such class or series of Partnership Units shall be Class G Partnership
Preferred Units or (ii) the holders of such class or series of Partnership Units
and the Class One Partnership Preferred Units shall be entitled to the receipt
of distributions and of amounts distributable upon liquidation, dissolution or
winding up in proportion to their respective amounts of accrued and unpaid
distributions per unit or other denomination or liquidation preferences, without
preference or priority one over the other (the Partnership Units referred to in
clauses (i) and (ii) of this paragraph being hereinafter referred to,
collectively, as “Parity Partnership Units”); and
          (c) junior to the Class One Partnership Preferred Units, as to the
payment of distributions and as to the distribution of assets upon liquidation,
dissolution or winding up, if (i) such class or series of Partnership Units
shall be Partnership Common Units or Class I High Performance Partnership Units
or (ii) the holders of Class One Partnership Preferred Units shall be entitled
to receipt of distributions or of amounts distributable upon liquidation,
dissolution or winding up, as the case may be, in preference or priority to the
holders of such class or series of Partnership Units (the Partnership Units
referred to in clauses (i) and (ii) of this paragraph being hereinafter referred
to, collectively, as “Junior Partnership Units”).
     4. Quarterly Cash Distributions.
          (a) Holders of Preferred Units will be entitled to receive, when and
as declared by the General Partner, quarterly cash distributions at the rate of
$2.00 per Preferred Unit. Any such distributions will be cumulative from the
date of original issue, whether or not in any distribution period or periods
such distributions have been declared, and shall be payable quarterly on
February 15, May 15, August 15 and November 15 of each year (or, if not a
Business Day, the next succeeding Business Day) (each a “Distribution Payment
Date”), commencing on the first such date occurring after the date of original
issue. If the Preferred Units are issued on any day other than a Distribution
Payment Date, the first distribution payable on such Preferred Units will be
prorated for the portion of the quarterly period that such Preferred Units are
outstanding on the basis of twelve 30-day months and a 360-day year.
Distributions will be payable in arrears to holders of record as they appear on
the records of the

H-3



--------------------------------------------------------------------------------



 



Partnership at the close of business on the February 1, May 1, August 1 or
November 1, as the case may be, immediately preceding each Distribution Payment
Date. Holders of Preferred Units will not be entitled to receive any
distributions in excess of cumulative distributions on the Preferred Units. No
interest, or sum of money in lieu of interest, shall be payable in respect of
any distribution payment or payments on the Preferred Units that may be in
arrears. Holders of any Preferred Units that are issued after the date of
original issuance will be entitled to receive the same distributions as holders
of any Preferred Units issued on the date of original issuance.
          (b) When distributions are not paid in full upon the Preferred Units
or any Parity Partnership Units, or a sum sufficient for such payment is not set
apart, all distributions declared upon the Preferred Units and any Parity
Partnership Units shall be declared ratably in proportion to the respective
amounts of distributions accumulated and unpaid on the Preferred Units and
accumulated and unpaid on such Parity Partnership Units. Except as set forth in
the preceding sentence, unless distributions on the Preferred Units equal to the
full amount of accumulated and unpaid distributions have been or
contemporaneously are declared and paid, or declared and a sum sufficient for
the payment thereof has been or contemporaneously is set apart for such payment,
for all past distribution periods, no distributions shall be declared or paid or
set apart for payment by the Partnership with respect to any Parity Partnership
Units.
          (c) Unless full cumulative distributions (including all accumulated,
accrued and unpaid distributions) on the Preferred Units have been declared and
paid, or declared and set apart for payment, for all past distribution periods,
no distributions (other than distributions paid in Junior Partnership Units or
options, warrants or rights to subscribe for or purchase Junior Partnership
Units) may be declared or paid or set apart for payment by the Partnership and
no other distribution of cash or other property may be declared or made,
directly or indirectly, by the Partnership with respect to any Junior
Partnership Units, nor shall any Junior Partnership Units be redeemed, purchased
or otherwise acquired (except for a redemption, purchase or other acquisition of
Partnership Common Units made for purposes of an employee incentive or benefit
plan of the Partnership or any affiliate thereof, including, without limitation,
Previous General Partner and its affiliates) for any consideration (or any
monies be paid to or made available for a sinking fund for the redemption of any
such Junior Partnership Units), directly or indirectly, by the Partnership
(except by conversion into or exchange for Junior Partnership Units, or options,
warrants or rights to subscribe for or purchase Junior Partnership Units), nor
shall any other cash or other property be paid or distributed to or for the
benefit of holders of Junior Partnership Units.
          (d) Notwithstanding the foregoing provisions of this Section 4, the
Partnership shall not be prohibited from (i) declaring or paying or setting
apart for payment any distribution on any Parity Partnership Units or
(ii) redeeming, purchasing or otherwise acquiring any Parity Partnership Units,
in each case, if such declaration, payment, redemption, purchase or other
acquisition is necessary to maintain the Previous General Partner’s
qualification as a REIT.
     5. Liquidation Preference.
          (a) Upon any voluntary or involuntary liquidation, dissolution or
winding up of the Partnership, before any allocation of income or gain by the
Partnership shall be made to or set apart for the holders of any Junior
Partnership Units, to the extent possible, the holders of Preferred Units shall
be entitled to be allocated income and gain to effectively enable them to
receive a liquidation preference (the “Liquidation Preference”) per Preferred
Unit equal to the sum of (i) 91.93 (which is the quotient obtained by dividing
$8 by 8.75%), plus (ii) any accumulated, accrued and unpaid distributions
(whether or not earned or declared) to the date of final distribution to such
holders; but such holders will not be entitled to any further payment or
allocation. Until all holders of the Preferred Units have been paid the
Liquidation Preference in full, no allocation of income or gain will be made to
any holder of Junior Partnership Units upon the liquidation, dissolution or
winding up of the Partnership.
          (b) If, upon any liquidation, dissolution or winding up of the
Partnership, the assets of the Partnership, or proceeds thereof, distributable
among the holders of Preferred Units shall be insufficient to pay in full the
Liquidation Preference and liquidating payments on any Parity Partnership Units,
then following certain allocations made by the Partnership, such assets, or the
proceeds thereof, shall be distributed among the holders of Preferred Units and
any such Parity Partnership Units ratably in the same proportion as the
respective amounts that would be payable on such Preferred Units and any such
Parity Partnership Units if all amounts payable thereon were paid in full.

H-4



--------------------------------------------------------------------------------



 



          (c) A voluntary or involuntary liquidation, dissolution or winding up
of the Partnership will not include a consolidation or merger of the Partnership
with one or more partnerships, corporations or other entities, or a sale or
transfer of all or substantially all of the Partnership’s assets.
          (d) Upon any liquidation, dissolution or winding up of the
Partnership, after all allocations shall have been made in full to the holders
of Preferred Units and any Parity Partnership Units to enable them to receive
their respective liquidation preferences, any Junior Partnership Units shall be
entitled to receive any and all assets remaining to be paid or distributed, and
the holders of the Preferred Units and any Parity Partnership Units shall not be
entitled to share therein.
     6. Redemption.
          (a) Except as set forth in Section 6(l) hereof, the Preferred Units
may not be redeemed at the option of the Partnership, and will not be required
to be redeemed or repurchased by the Partnership or the Previous General Partner
except if a holder of a Preferred Unit effects a Redemption, as provided for in
Section 6(b) hereof. The Partnership or the Previous General Partner may
purchase Preferred Units from time to time in the open market, by tender or
exchange offer, in privately negotiated purchases or otherwise.
          (b) On or after the first (1st) anniversary of becoming a holder of
Preferred Units, a Qualifying Party shall have the right (subject to the terms
and conditions set forth herein) to require the Partnership to redeem all or a
portion of the Preferred Units held by such Qualifying Party (such Preferred
Units being hereafter “Tendered Units”) in exchange (a “Redemption”) for REIT
Shares issuable on, or the Cash Amount payable on, the Specified Redemption
Date, as determined by the Partnership in its sole discretion. Any Redemption
shall be exercised pursuant to a Notice of Redemption delivered to the General
Partner by the Qualifying Party when exercising the Redemption right (the
“Tendering Party”).
          (c) If the Partnership elects to redeem Tendered Units for REIT Shares
rather than cash, then the Partnership shall direct the Previous General Partner
to issue and deliver such REIT Shares to the Tendering Party pursuant to the
terms set forth in this Section 6, in which case, (i) the Previous General
Partner, acting as a distinct legal entity, shall assume directly the obligation
with respect thereto and shall satisfy the Tendering Party’s exercise of its
Redemption right, and (ii) such transaction shall be treated, for federal income
tax purposes, as a transfer by the Tendering Party of such Tendered Units to the
Previous General Partner in exchange for REIT Shares. In making such election to
cause the Previous General Partner to acquire Tendered Units, the Partnership
shall act in a fair, equitable and reasonable manner that neither prefers one
group or class of Tendering Parties over another nor discriminates against a
group or class of Tendering Parties. If the Partnership elects to redeem any
number of Tendered Units for REIT Shares, rather than cash, on the Specified
Redemption Date, the Tendering Party shall sell such number of the Tendered
Units to the Previous General Partner in exchange for a number of REIT Shares
equal to the REIT Shares Amount for such number of the Tendered Units. The
Tendering Party shall submit (i) such information, certification or affidavit as
the Previous General Partner may reasonably require in connection with the
application of the Ownership Limit and other restrictions and limitations of the
Charter to any such acquisition and (ii) such written representations,
investment letters, legal opinions or other instruments necessary, in the
Previous General Partner’s view, to effect compliance with the Securities Act.
The REIT Shares shall be delivered by the Previous General Partner as duly
authorized, validly issued, fully paid and accessible REIT Shares, free of any
pledge, lien, encumbrance or restriction, other than the Ownership Limit and
other restrictions provided in the Charter, the Bylaws of the Previous General
Partner, the Securities Act and relevant state securities or “blue sky” laws.
Neither any Tendering Party whose Tendered Units are acquired by the Previous
General Partner pursuant to this Section 6, any Partner, any Assignee nor any
other interested Person shall have any right to require or cause the Previous
General Partner or the General Partner to register, qualify or list any REIT
Shares owned or held by such Person, whether or not such REIT Shares are issued
pursuant to this Section 6, with the SEC, with any state securities
commissioner, department or agency, under the Securities Act or the Exchange Act
or with any stock exchange; provided, however, that this limitation shall not be
in derogation of any registration or similar rights granted pursuant to any
other written agreement between the Previous General Partner and any such
Person. Notwithstanding any delay in such delivery, the Tendering Party shall be
deemed the owner of such REIT Shares for all purposes, including, without
limitation, rights to vote or consent, receive dividends, and exercise rights,
as of the Specified Redemption Date. REIT Shares issued upon an acquisition of
the Tendered Units by the Previous General Partner pursuant to this Section 6
may contain such legends regarding restrictions under the Securities Act and

H-5



--------------------------------------------------------------------------------



 



applicable state securities laws as the Previous General Partner in good faith
determines to be necessary or advisable in order to ensure compliance with such
laws.
          (d) The Partnership shall have no obligation to effect any redemption
unless and until a Tendering Party has given the Partnership a Notice of
Redemption. Each Notice of Redemption shall be sent by hand delivery or by first
class mail, postage prepaid, to AIMCO Properties, L.P., c/o AIMCO-GP, Inc., 4582
South Ulster Street Parkway, Suite 1100, Denver, Colorado 80237, Attention:
Investor Relations, or to such other address as the Partnership shall specify in
writing by delivery to the holders of the Preferred Units in the same manner as
that set forth above for delivery of the Notice of Redemption. At any time prior
to the Specified Redemption Date for any Redemption, any holder may revoke its
Notice of Redemption.
          (e) A Tendering Party shall have no right to receive distributions
with respect to any Tendered Units (other than the Cash Amount) paid after
delivery of the Notice of Redemption, whether or not the record date for such
distribution precedes or coincides with such delivery of the Notice of
Redemption. If the Partnership elects to redeem any number of Tendered Units for
cash, the Cash Amount for such number of Tendered Units shall be delivered as a
certified check payable to the Tendering Party or, in the General Partner’s sole
and absolute discretion, in immediately available funds.
          (f) In the event that the Partnership declines to cause the Previous
General Partner to acquire all of the Tendered Units from the Tendering Party in
exchange for REIT Shares pursuant to this Section 6 following receipt of a
Notice of Redemption (a “Declination”):
     (1) The Previous General Partner or the General Partner shall give notice
of such Declination to the Tendering Party on or before the close of business on
the Cut-Off Date.
     (2) The Partnership may elect to raise funds for the payment of the Cash
Amount either (a) by requiring that the Previous General Partner contribute such
funds from the proceeds of a registered public offering (a “Public Offering
Funding”) by the Previous General Partner of a number of REIT Shares
(“Registrable Shares”) equal to the REIT Shares Amount with respect to the
Tendered Units or (b) from any other sources (including, but not limited to, the
sale of any Property and the incurrence of additional Debt) available to the
Partnership.
     (3) Promptly upon the General Partner’s receipt of the Notice of Redemption
and the Previous General Partner or the General Partner giving notice of the
Partnership’s Declination, the General Partner shall give notice (a “Single
Funding Notice”) to all Qualifying Parties then holding Preferred Units and
having Redemption rights pursuant to this Section 6 and require that all such
Qualifying Parties elect whether or not to effect a Redemption of their
Preferred Units to be funded through such Public Offering Funding. In the event
that any such Qualifying Party elects to effect such a Redemption, it shall give
notice thereof and of the number of Preferred Units to be made subject thereon
in writing to the General Partner within ten (10) Business Days after receipt of
the Single Funding Notice, and such Qualifying Party shall be treated as a
Tendering Party for all purposes of this Section 6. In the event that a
Qualifying Party does not so elect, it shall be deemed to have waived its right
to effect a Redemption for the next twelve months; provided, however, that the
Previous General Partner shall not be required to acquire Preferred Units
pursuant to this Section 6(f) more than twice within any twelve-month period.
Any proceeds from a Public Offering Funding that are in excess of the Cash
Amount shall be for the sole benefit of the Previous General Partner and/or the
General Partner. The General Partner and/or the Special Limited Partner shall
make a Capital Contribution of such amounts to the Partnership for an additional
General Partner Interest and/or Limited Partner Interest. Any such contribution
shall entitle the General Partner and the Special Limited Partner, as the case
may be, to an equitable Percentage Interest adjustment.
          (g) Notwithstanding the provisions of this Section 6, the Previous
General Partner shall not, under any circumstances, elect to acquire Tendered
Units in exchange for the REIT Shares if such exchange would be prohibited under
the Charter.

H-6



--------------------------------------------------------------------------------



 



          (h) Notwithstanding anything herein to the contrary, with respect to
any Redemption pursuant to this Section 6:
     (1) All Preferred Units acquired by the Previous General Partner pursuant
to this Section 6 hereof shall be contributed by the Previous General Partner to
either or both of the General Partner and the Special Limited Partner in such
proportions as the Previous General Partner, the General Partner and the Special
Limited Partner shall determine. Any Preferred Units so contributed to the
General Partner shall automatically, and without further action required, be
converted into and deemed to be a General Partner Interest comprised of an equal
number of Partnership Common Units. Any Preferred Units so contributed to the
Special Limited Partner shall be converted into Partnership Common Units.
     (2) Subject to the Ownership Limit, no Tendering Party may effect a
Redemption for less than five hundred (500) Preferred Units or, if such
Tendering Party holds (as a Limited Partner or, economically, as an Assignee)
less than five hundred (500) Preferred Units, all of the Preferred Units held by
such Tendering Party.
     (3) Notwithstanding anything herein to the contrary, with respect to any
Redemption or acquisition of Tendered Units by the Previous General Partner
pursuant to this Section 6, in the event that the Previous General Partner or
the General Partner gives notice to all Limited Partners (but excluding any
Assignees) then owning Partnership Interests (a “Primary Offering Notice”) that
the Previous General Partner desires to effect a primary offering of its equity
securities then, unless the Previous General Partner and the General Partner
otherwise consent, commencement of the actions denoted in Section 6(f) hereof as
to a Public Offering Funding with respect to any Notice of Redemption thereafter
received, whether or not the Tendering Party is a Limited Partner, may be
delayed until the earlier of (a) the completion of the primary offering or
(b) ninety (90) days following the giving of the Primary Offering Notice.
     (4) Without the Consent of the Previous General Partner, no Tendering Party
may effect a Redemption within ninety (90) days following the closing of any
prior Public Offering Funding.
     (5) The consummation of such Redemption shall be subject to the expiration
or termination of the applicable waiting period, if any, under the
Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended.
     (6) The Tendering Party shall continue to own (subject, in the case of an
Assignee, to the provision of Section 11.5 of the Agreement) all Preferred Units
subject to any Redemption, and be treated as a Limited Partner or an Assignee,
as applicable, with respect to such Preferred Units for all purposes of the
Agreement, until such Preferred Units are either paid for by the Partnership
pursuant to this Section 6 or transferred to the Previous General Partner (or
directly to the General Partner or Special Limited Partner) and paid for, by the
issuance of the REIT Shares, pursuant to this Section 6 on the Specified
Redemption Date. Until a Specified Redemption Date and an acquisition of the
Tendered Units by the Previous General Partner pursuant to this Section 6, the
Tendering Party shall have no rights as a shareholder of the Previous General
Partner with respect to the REIT Shares issuable in connection with such
acquisition.
For purposes of determining compliance with the restrictions set forth in this
Section 6(h), all Partnership Common Units and Partnership Preferred Units,
including Preferred Units, beneficially owned by a Related Party of a Tendering
Party shall be considered to be owned or held by such Tendering Party.
          (i) In connection with an exercise of Redemption rights pursuant to
this Section 6, the Tendering Party shall submit the following to the General
Partner, in addition to the Notice of Redemption:
     (1) A written affidavit, dated the same date as the Notice of Redemption,
(a) disclosing the actual and constructive ownership, as determined for purposes
of Code Sections 856(a)(6) and 856(h), of REIT Shares and any other classes or
shares of the Previous General Partner by (i) such

H-7



--------------------------------------------------------------------------------



 



Tendering Party and (ii) any Related Party and (b) representing that, after
giving effect to the Redemption, neither the Tendering Party nor any Related
Party will own REIT Shares in excess of the Ownership Limit;
     (2) A written representation that neither the Tendering Party nor any
Related Party has any intention to acquire any additional REIT Shares or any
other class of shares of the Previous General Partner prior to the closing of
the Redemption on the Specified Redemption Date; and
     (3) An undertaking to certify, at and as a condition to the closing of the
Redemption on the Specified Redemption Date, that either (a) the actual and
constructive ownership of REIT Shares or any other class of shares of the
Previous General Partner by the Tendering Party and any Related Party remain
unchanged from that disclosed in the affidavit required by Section 6(i)(a) or
(b)) after giving effect to the Redemption, neither the Tendering Party nor any
Related Party shall own REIT Shares or other shares of the Previous General
Partner in violation of the Ownership Limit.
          (j) On or after the Specific Redemption Date, each holder of Preferred
Units shall surrender to the Partnership the certificate evidencing such
holder’s Preferred Units, at the address to which a Notice of Redemption is
required to be sent. Upon such surrender of a certificate, the Partnership shall
thereupon pay the former holder thereof the applicable Cash Amount and/or
deliver REIT Shares for the Preferred Units evidenced thereby. From and after
the Specific Redemption Date (i) distributions with respect to the Preferred
Units shall cease to accumulate, (ii) the Preferred Units shall no longer be
deemed outstanding, (iii) the holders thereof shall cease to be Partners to the
extent of their interest in such Preferred Units, and (iv) all rights whatsoever
with respect to the Preferred Units shall terminate, except the right of the
holders of the Preferred Units to receive Cash Amount and/or REIT Shares
therefor, without interest or any sum of money in lieu of interest thereon, upon
surrender of their certificates therefor.
          (k) Notwithstanding the provisions of this Section 6, the Tendering
Parties (i) shall not be entitled to elect or effect a Redemption where the
Redemption would consist of less than all the Preferred Units held by Partners
and, to the extent that the aggregate Percentage Interests of the Limited
Partners would be reduced, as a result of the Redemption, to less than one
percent (1%) and (ii) shall have no rights under the Agreement that would
otherwise be prohibited under the Charter. To the extent that any attempted
Redemption would be in violation of this Section 6(k), it shall be null and void
ab initio, and the Tendering Party shall not acquire any rights or economic
interests in REIT Shares otherwise issuable by the Previous General Partner
hereunder.
          (l) Notwithstanding any other provision of the Agreement, on and after
the date on which the aggregate Percentage Interests of the Limited Partners
(other than the Special Limited Partner) are less than one percent (1%), the
Partnership shall have the right, but not the obligation, from time to time and
at any time to redeem any and all outstanding Limited Partner Interests (other
than the Special Limited Partner’s Limited Partner Interest) by treating any
Limited Partner as a Tendering Party who has delivered a Notice of Redemption
pursuant to this Section 6 for the amount of Preferred Units to be specified by
the General Partner, in its sole and absolute discretion, by notice to such
Limited Partner that the Partnership has elected to exercise its rights under
this Section 6(l). Such notice given by the General Partner to a Limited Partner
pursuant to this Section 6(l) shall be treated as if it were a Notice of
Redemption delivered to the General Partner by such Limited Partner. For
purposes of this Section 6(l), (a) any Limited Partner (whether or not eligible
to be a Tendering Party) may, in the General Partner’s sole and absolute
discretion, be treated as a Tendering Party and (b) the provisions of
Sections 6(f)(1), 6(h)(2), 6(h)(3) and 6(h)(5) hereof shall not apply, but the
remainder of this Section shall apply, mutatis mutandis.
     7. Status of Reacquired Units.
          All Preferred Units which shall have been issued and reacquired in any
manner by the Partnership shall be deemed cancelled and no longer outstanding.
     8. General.
          The ownership of the Preferred Units shall be evidenced by one or more
certificates in the form of Annex II hereto. The General Partner shall amend
Exhibit A to the Agreement from time to time to the extent

H-8



--------------------------------------------------------------------------------



 



necessary to reflect accurately the issuance of, and subsequent redemption, or
any other event having an effect on the ownership of, the Class One Partnership
Preferred Units.
     9. Allocations of Income and Loss.
          For each taxable year, (i) each holder of Preferred Units will be
allocated net income of the Partnership in an amount equal to the distributions
made on such holder’s Preferred Units during such taxable year, and (ii) each
holder of Preferred Units will be allocated its pro rata share, based on the
portion of outstanding Preferred Units held by it, of any net loss of the
Partnership that is not allocated to holders of Partnership Common Units or
other interests in the Partnership. Upon liquidation, dissolution or winding up
of the Partnership, the holders of Preferred Units will be allocated income and
gain sufficient to enable them to realize the Liquidation Preference in full.
     10. Voting Rights.
          Except as otherwise required by applicable law or in the Agreement,
the holders of the Preferred Units will have the same voting rights as holders
of the Partnership Common Units. So long as any Preferred Units are outstanding,
in addition to any other vote or consent of partners required by law or by the
Agreement, the affirmative vote or consent of holders of at least 50% of the
outstanding Preferred Units will be necessary for effecting any amendment of any
of the provisions of the Partnership Unit Designation of the Preferred Units
that materially and adversely affects the rights or preferences of the holders
of the Preferred Units. The creation or issuance of any class or series of
Partnership units, including, without limitation, any Partnership units that may
have rights junior to, on a parity with, or senior or superior to the Preferred
Units will not be deemed to have a material adverse effect on the rights or
preferences of the holders of Preferred Units. The Partnership shall give the
holders of the Preferred Units at least twenty-one (21) days’ advance notice of
the proposed issuance of any Senior Partnership Units. With respect to the
exercise of the above described voting rights, each Preferred Unit will have one
(1) vote per Preferred Unit.
     11. Restrictions on Transfer.
          Preferred Units are subject to the same restrictions on transfer
applicable to Common Units, as set forth in the Agreement.

H-9



--------------------------------------------------------------------------------



 



ANNEX I
TO EXHIBIT H
NOTICE OF REDEMPTION

     
To:
  AIMCO Properties, L.P.
 
  c/o AIMCO-GP, Inc.
 
  4582 South Ulster Street Parkway
 
  Suite 1100
 
  Denver, Colorado 80237
 
  Attention: Investor Relations

          The undersigned Limited Partner or Assignee hereby tenders for
redemption Class One Partnership Preferred Units in AIMCO Properties, L.P. in
accordance with the terms of the Agreement of Limited Partnership of AIMCO
Properties, L.P., dated as of July 29, 1994, as it may be amended and
supplemented from time to time (the “Agreement”). All capitalized terms used
herein and not otherwise defined shall have the respective meanings ascribed
thereto in the Partnership Unit Designation of the Class One Partnership
Preferred Units. The undersigned Limited Partner or Assignee:
     (a) if the Partnership elects to redeem such Class One Partnership
Preferred Units for REIT Shares rather than cash, hereby irrevocably transfers,
assigns, contributes and sets over to the Previous General Partner all of the
undersigned Limited Partner’s or Assignee’s right, title and interest in and to
such Class One Partnership Preferred Units;
     (b) undertakes (i) to surrender such Class One Partnership Preferred Units
and any certificate therefor at the closing of the Redemption contemplated
hereby and (ii) to furnish to the Previous General Partner, prior to the
Specified Redemption Date:
     (1) A written affidavit, dated the same date as this Notice of Redemption,
(a) disclosing the actual and constructive ownership, as determined for purposes
of Code Sections 856(a)(6) and 856(h), of REIT Shares by (i) the undersigned
Limited Partner or Assignee and (ii) any Related Party and (b) representing
that, after giving effect to the Redemption, neither the undersigned Limited
Partner or Assignee nor any Related Party will own REIT Shares in excess of the
Ownership Limit;
     (2) A written representation that neither the undersigned Limited Partner
or Assignee nor any Related Party has any intention to acquire any additional
REIT Shares prior to the closing of the Redemption contemplated hereby on the
Specified Redemption Date; and
     (3) An undertaking to certify, at and as a condition to the closing of the
Redemption contemplated hereby on the Specified Redemption Date, that either
(a) the actual and constructive ownership of REIT Shares by the undersigned
Limited Partner or Assignee and any Related Party remain unchanged from that
disclosed in the affidavit required by paragraph (1) above, or (b) after giving
effect to the Redemption contemplated hereby, neither the undersigned Limited
Partner or Assignee nor any Related Party shall own REIT Shares in violation of
the Ownership Limit.
     (c) directs that the certificate representing the REIT Shares, or the
certified check representing the Cash Amount, in either case, deliverable upon
the closing of the Redemption contemplated hereby be delivered to the address
specified below;
     (d) represents, warrants, certifies and agrees that:

H-I-1



--------------------------------------------------------------------------------



 



     (i) the undersigned Limited Partner or Assignee has, and at the closing of
the Redemption will have, good, marketable and unencumbered title to such
Preferred Units, free and clear of the rights or interests of any other person
or entity;
     (ii) the undersigned Limited Partner or Assignee has, and at the closing of
the Redemption will have, the full right, power and authority to tender and
surrender such Preferred Units as provided herein; and
     (iii) the undersigned Limited Partner or Assignee has obtained the consent
or approval of all persons and entities, if any, having the right to consent to
or approve such tender and surrender.
Dated: ______________________

         
 
  Name of Limited Partner or Assignee:    
 
       
 
       
 
       
 
       
 
  (Signature of Limited Partner or Assignee)    
 
       
 
       
 
  (Street Address)    
 
       
 
       
 
  (City)           (State)           (Zip Code)    

H-I-2



--------------------------------------------------------------------------------



 



Issue check payable to or Certificates in the name
of:______________________________________________
Please insert social security or identifying
number:______________________________________________

         
 
  Signature Guaranteed by:    
 
       
 
       

NOTICE: THE SIGNATURE OF THIS NOTICE OF REDEMPTION MUST CORRESPOND WITH THE
NAME(S) AS WRITTEN UPON THE FACE OF THE CERTIFICATE FOR THE CLASS ONE PREFERRED
UNITS WHICH ARE BEING REDEEMED IN EVERY PARTICULAR WITHOUT ALTERATION OR
ENLARGEMENT OR ANY CHANGE WHATEVER.
THE SIGNATURE SHOULD BE GUARANTEED BY AN ELIGIBLE GUARANTOR INSTITUTION, (Banks,
Stockbrokers, Savings and Loan Associations and Credit Unions), WITH MEMBERSHIP
IN AN APPROVED SIGNATURE GUARANTEE MEDALLION PROGRAM PURSUANT TO SEC RULE
17Ad-15.

H-I-3



--------------------------------------------------------------------------------



 



ANNEX II
TO EXHIBIT H
FORM OF UNIT CERTIFICATE
OF
CLASS ONE PARTNERSHIP PREFERRED UNITS
THE SECURITY EVIDENCED HEREBY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED (THE “ACT”), OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT
BE SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF SUCH
REGISTRATION, UNLESS THE TRANSFEROR DELIVERS TO THE PARTNERSHIP AN OPINION OF
COUNSEL SATISFACTORY TO THE PARTNERSHIP, IN FORM AND SUBSTANCE SATISFACTORY TO
THE PARTNERSHIP, TO THE EFFECT THAT THE PROPOSED SALE, TRANSFER OR OTHER
DISPOSITION MAY BE EFFECTED WITHOUT REGISTRATION UNDER THE ACT AND UNDER
APPLICABLE STATE SECURITIES OR “BLUE SKY” LAWS. IN ADDITION, THE LIMITED
PARTNERSHIP INTEREST EVIDENCED BY THIS CERTIFICATE MAY BE SOLD OR OTHERWISE
TRANSFERRED ONLY IN COMPLIANCE WITH THE RESTRICTIONS ON TRANSFER SET FORTH IN
THE AGREEMENT OF LIMITED PARTNERSHIP OF AIMCO PROPERTIES, L.P., DATED AS OF JULY
29, 1994, AS IT MAY BE AMENDED AND/OR SUPPLEMENTED FROM TIME TO TIME, A COPY OF
WHICH MAY BE OBTAINED FROM AIMCO-GP, INC, THE GENERAL PARTNER, AT ITS PRINCIPAL
EXECUTIVE OFFICE.
Certificate Number ________
AIMCO PROPERTIES, L.P.
FORMED UNDER THE LAWS OF THE STATE OF DELAWARE
This certifies that
______________________________________________________________
is the owner of ________________________________________________________________
CLASS ONE PARTNERSHIP PREFERRED UNITS
OF
AIMCO PROPERTIES, L.P.,
     transferable on the books of the Partnership in person or by duly
authorized attorney on the surrender of this Certificate properly endorsed. This
Certificate and the Class One Partnership Preferred Units represented hereby are
issued and shall be held subject to all of the provisions of the Agreement of
Limited Partnership of AIMCO Properties, L.P., as the same may be amended and/or
supplemented from time to time.
     IN WITNESS WHEREOF, the undersigned has signed this Certificate.
Dated:
By                                        

H-II-1



--------------------------------------------------------------------------------



 



ASSIGNMENT
          For Value Received,                                          hereby
sells, assigns and transfers unto
                                                                                
Cla ss One Partnership Preferred Unit(s) represented by the within Certificate,
and does hereby irrevocably constitute and appoint the General Partner of AIMCO
Properties, L.P. as its Attorney to transfer said Class One Partnership
Preferred Unit(s) on the books of AIMCO Properties, L.P. with full power of
substitution in the premises.
Dated: ________________

             
 
  By:        
 
           
 
      Name:    
 
                Signature Guaranteed by:              

NOTICE: THE SIGNATURE OF THIS ASSIGNMENT MUST CORRESPOND WITH THE NAME(S) AS
WRITTEN UPON THE FACE OF THE CERTIFICATE IN EVERY PARTICULAR WITHOUT ALTERATION
OR ENLARGEMENT OR ANY CHANGE WHATEVER.
THE SIGNATURE SHOULD BE GUARANTEED BY AN ELIGIBLE GUARANTOR INSTITUTION, (Banks,
Stockbrokers, Savings and Loan Associations and Credit Unions), WITH MEMBERSHIP
IN AN APPROVED SIGNATURE GUARANTEE MEDALLION PROGRAM PURSUANT TO SEC RULE
17Ad-15.

H-II-2



--------------------------------------------------------------------------------



 



EXHIBIT I
PARTNERSHIP UNIT DESIGNATION OF
THE CLASS TWO PARTNERSHIP PREFERRED UNITS OF
AIMCO PROPERTIES, L.P.
     1. Number of Units and Designation.
          A class of Partnership Preferred Units is hereby designated as
“Class Two Partnership Preferred Units,” and the number of Partnership Preferred
Units constituting such class shall be Ten Million (10,000,000).
     2. Definitions.
          Capitalized terms used and not otherwise defined herein shall have the
meanings assigned thereto in the Agreement, as modified by this Partnership Unit
Designation and the defined terms used herein. For purposes of this Partnership
Unit Designation, the following terms shall have the respective meanings
ascribed below:
          “Agreement” shall mean the Agreement of Limited Partnership of the
Partnership, as amended, supplemented or restated from time to time.
          “Assignee” shall mean a Person to whom one or more Preferred Units
have been Transferred in a manner permitted under the Agreement, but who has not
become a Substituted Limited Partner, and who has the rights set forth in
Section 11.5 of the Agreement.
          “Cash Amount” shall mean, with respect to any Tendered Units, cash in
an amount equal to the product of (i) the number of Tendered Units, multiplied
by (ii) the Liquidation Preference for a Preferred Unit.
          “Class Two Partnership Preferred Unit” or “Preferred Unit” shall mean
a Partnership Preferred Unit with the designations, preferences and relative,
participating, optional or other special rights, powers and duties as are set
forth in this Partnership Unit Designation.
          “Common Shares” shall mean the shares of Class A Common Stock of the
Previous General Partner.
          “Common Shares Amount” shall mean, with respect to any Tendered Units,
a number of Common Shares equal to the quotient obtained by dividing (i) the
Cash Amount for such Tendered Units, by (ii) the Market Value of a Common Share
calculated as of the date of receipt by the General Partner of a Notice of
Redemption for such Tendered Units.
          “Cut-Off Date” shall mean the fifth (5th) Business Day after the
General Partner’s receipt of a Notice of Redemption.
          “Declination” shall have the meaning set forth in Section 6(f) of this
Partnership Unit Designation.
          “Distribution Payment Date” shall have the meaning set forth in
Section 4(a) of this Partnership Unit Designation.
          “Junior Partnership Units” shall have the meaning set forth in Section
3(c) of this Partnership Unit Designation.
          “Liquidation Preference” shall have the meaning set forth in Section
5(a) of this Partnership Unit Designation.

I-1



--------------------------------------------------------------------------------



 



          “Market Value” shall mean, as of any calculation date and with respect
to any share of stock, the average of the daily market prices for ten
(10) consecutive trading days immediately preceding the calculation date. The
market price for any such trading day shall be:
     (i) if the shares are listed or admitted to trading on any securities
exchange or The Nasdaq Stock Market’s National Market System, the closing price,
regular way, on such day, or if no such sale takes place on such day, the
average of the closing bid and asked prices on such day, in either case as
reported in the principal consolidated transaction reporting system,
     (ii) if the shares are not listed or admitted to trading on any securities
exchange or The Nasdaq Stock Market’s National Market System, the last reported
sale price on such day or, if no sale takes place on such day, the average of
the closing bid and asked prices on such day, as reported by a reliable
quotation source designated by the General Partner, or
     (iii) if the shares are not listed or admitted to trading on any securities
exchange or The Nasdaq Stock Market’s National Market System and no such last
reported sale price or closing bid and asked prices are available, the average
of the reported high bid and low asked prices on such day, as reported by a
reliable quotation source designated by the General Partner, or if there shall
be no bid and asked prices on such day, the average of the high bid and low
asked prices, as so reported, on the most recent day (not more than ten
(10) days prior to the date in question) for which prices have been so reported;
provided, however, that, if there are no bid and asked prices reported during
the ten (10) days prior to the date in question, the Market Value of the shares
shall be determined by the General Partner acting in good faith on the basis of
such quotations and other information as it considers, in its reasonable
judgment, appropriate; provided, further, that the General Partner is authorized
to adjust the market price for any trading day as may be necessary, in its
judgment, to reflect an event that occurs at any time after the commencement of
such ten day period that would unfairly distort the Market Value, including,
without limitation, a stock dividend, split, subdivision, reverse stock split,
or share combination.
          “Notice of Redemption” shall mean a Notice of Redemption in the form
of Annex I to this Partnership Unit Designation.
          “Parity Partnership Units” shall have the meaning set forth in Section
3(b) of this Partnership Unit Designation.
          “Partnership” shall mean AIMCO Properties, L.P., a Delaware limited
partnership.
          “Preferred Shares” shall mean shares of the Class I Cumulative
Preferred Stock of the Previous General Partner.
          “Primary Offering Notice” shall have the meaning set forth in
Section 6(h)(4) of this Partnership Unit Designation.
          “Public Offering Funding” shall have the meaning set forth in
Section 6(f)(2) of this Partnership Unit Designation.
          “Redemption” shall have the meaning set forth in Section 6(b) of this
Partnership Unit Designation.
          “Registrable Shares” shall have the meaning set forth in
Section 6(f)(2) of this Partnership Unit Designation.
          “Senior Partnership Units” shall have the meaning set forth in Section
3(a) of this Partnership Unit Designation.

I-2



--------------------------------------------------------------------------------



 



          “Single Funding Notice” shall have the meaning set forth in
Section 6(f)(3) of this Partnership Unit Designation.
          “Specified Redemption Date” shall mean, with respect to any
Redemption, the later of (a) the tenth (10th) Business Day after the receipt by
the General Partner of a Notice of Redemption or (b) in the case of a
Declination followed by a Public Offering Funding, the Business Day next
following the date of the closing of the Public Offering Funding; provided,
however, that the Specified Redemption Date, as well as the closing of a
Redemption, or an acquisition of Tendered Units by the Previous General Partner
pursuant to Section 5 hereof, on any Specified Redemption Date, may be deferred,
in the General Partner’s sole and absolute discretion, for such time (but in any
event not more than one hundred fifty (150) days in the aggregate) as may
reasonably be required to effect, as applicable, (i) a Public Offering Funding
or other necessary funding arrangements, (ii) compliance with the Securities Act
or other law (including, but not limited to, (a) state “blue sky” or other
securities laws and (b) the expiration or termination of the applicable waiting
period, if any, under the Hart-Scott-Rodino Antitrust Improvements Act of 1976,
as amended) and (iii) satisfaction or waiver of other commercially reasonable
and customary closing conditions and requirements for a transaction of such
nature.
          “Tendering Party” shall have the meaning set forth in Section 6(b)
hereof.
          “Tendered Units” shall have the meaning set forth in Section 6(b)
hereof.
     3. Ranking.
          Any class or series of Partnership Units of the Partnership shall be
deemed to rank:
          (a) prior or senior to the Class Two Partnership Preferred Units, as
to the payment of distributions and as to the distribution of assets upon
liquidation, dissolution or winding up, if the holders of such class or series
shall be entitled to the receipt of distributions and of amounts distributable
upon liquidation, dissolution or winding up, as the case may be, in preference
or priority to the holders of Class Two Partnership Preferred Units (the
Partnership Units referred to in this paragraph being hereinafter referred to,
collectively, as “Senior Partnership Units”);
          (b) on a parity with the Class Two Partnership Preferred Units, as to
the payment of distributions and as to distribution of assets upon liquidation,
dissolution or winding up, whether or not the distribution rates, distribution
payment dates or redemption or liquidation prices per unit or other denomination
thereof be different from those of the Class Two Partnership Preferred Units if
(i) such class or series of Partnership Units shall be Class G Partnership
Preferred Units or Class One Partnership Preferred Units or (ii) the holders of
such class or series of Partnership Units and the Class Two Partnership
Preferred Units shall be entitled to the receipt of distributions and of amounts
distributable upon liquidation, dissolution or winding up in proportion to their
respective amounts of accrued and unpaid distributions per unit or other
denomination or liquidation preferences, without preference or priority one over
the other (the Partnership Units referred to in clauses (i) and (ii) of this
paragraph being hereinafter referred to, collectively, as “Parity Partnership
Units”); and
     (c) junior to the Class Two Partnership Preferred Units, as to the payment
of distributions and as to the distribution of assets upon liquidation,
dissolution or winding up, if (i) such class or series of Partnership Units
shall be Partnership Common Units or Class I High Performance Partnership Units
or (ii) t he holders of Class Two Partnership Preferred Units shall be entitled
to receipt of distributions or of amounts distributable upon liquidation,
dissolution or winding up, as the case may be, in preference or priority to the
holders of such class or series of Partnership Units (the Partnership Units
referred to in clauses (i) and (ii) of this paragraph being hereinafter referred
to, collectively, as “Junior Partnership Units”).
     4. Quarterly Cash Distributions.
          (a) Holders of Preferred Units will be entitled to receive, when and
as declared by the General Partner, quarterly cash distributions at the rate of
$0.50 per Preferred Unit; provided, however, that at any time and from time to
time on or after March 1, 2005, the Partnership may adjust the quarterly cash
distribution rate

I-3



--------------------------------------------------------------------------------



 



on the Preferred Units to equal 25% of the lower of (i) two percent (2%) plus
the annual interest rate then applicable to U.S. Treasury notes with a maturity
of five years and (ii) the annual dividend rate on the class or series of
preferred stock most recently issued by the Previous General Partner that (x) is
not convertible into another security of the Previous General Partner at the
option of the holder and (y) ranks on a parity with its Class H Cumulative
Preferred Stock. Such adjustment shall become effective upon the date the
Partnership issues a notice to such effect to the holders of the Preferred
Units. Any such distributions will be cumulative from the date of original
issue, whether or not in any distribution period or periods such distributions
have been declared, and shall be payable quarterly on February 15, May 15,
August 15 and November 15 of each year (or, if not a Business Day, the next
succeeding Business Day) (each a “Distribution Payment Date”), commencing on the
first such date occurring after the date of original issue. If the Preferred
Units are issued on any day other than a Distribution Payment Date, the first
distribution payable on such Preferred Units will be prorated for the portion of
the quarterly period that such Preferred Units are outstanding on the basis of
twelve 30-day months and a 360-day year. Distributions will be payable in
arrears to holders of record as they appear on the records of the Partnership at
the close of business on the February 1, May 1, August 1 or November 1, as the
case may be, immediately preceding each Distribution Payment Date. Holders of
Preferred Units will not be entitled to receive any distributions in excess of
cumulative distributions on the Preferred Units. No interest, or sum of money in
lieu of interest, shall be payable in respect of any distribution payment or
payments on the Preferred Units that may be in arrears. Holders of any Preferred
Units that are issued after the date of original issuance will be entitled to
receive the same distributions as holders of any Preferred Units issued on the
date of original issuance.
          (b) When distributions are not paid in full upon the Preferred Units
or any Parity Partnership Units, or a sum sufficient for such payment is not set
apart, all distributions declared upon the Preferred Units and any Parity
Partnership Units shall be declared ratably in proportion to the respective
amounts of distributions accumulated and unpaid on the Preferred Units and
accumulated and unpaid on such Parity Partnership Units. Except as set forth in
the preceding sentence, unless distributions on the Preferred Units equal to the
full amount of accumulated and unpaid distributions have been or
contemporaneously are declared and paid, or declared and a sum sufficient for
the payment thereof has been or contemporaneously is set apart for such payment,
for all past distribution periods, no distributions shall be declared or paid or
set apart for payment by the Partnership with respect to any Parity Partnership
Units.
          (c) Unless full cumulative distributions (including all accumulated,
accrued and unpaid distributions) on the Preferred Units have been declared and
paid, or declared and set apart for payment, for all past distribution periods,
no distributions (other than distributions paid in Junior Partnership Units or
options, warrants or rights to subscribe for or purchase Junior Partnership
Units) may be declared or paid or set apart for payment by the Partnership and
no other distribution of cash or other property may be declared or made,
directly or indirectly, by the Partnership with respect to any Junior
Partnership Units, nor shall any Junior Partnership Units be redeemed, purchased
or otherwise acquired (except for a redemption, purchase or other acquisition of
Partnership Common Units made for purposes of an employee incentive or benefit
plan of the Partnership or any affiliate thereof, including, without limitation,
the Previous General Partner and its affiliates) for any consideration (or any
monies be paid to or made available for a sinking fund for the redemption of any
such Junior Partnership Units), directly or indirectly, by the Partnership
(except by conversion into or exchange for Junior Partnership Units, or options,
warrants or rights to subscribe for or purchase Junior Partnership Units), nor
shall any other cash or other property be paid or distributed to or for the
benefit of holders of Junior Partnership Units.
          (d) Notwithstanding the foregoing provisions of this Section 4, the
Partnership shall not be prohibited from (i) declaring or paying or setting
apart for payment any distribution on any Parity Partnership Units or
(ii) redeeming, purchasing or otherwise acquiring any Parity Partnership Units,
in each case, if such declaration, payment, redemption, purchase or other
acquisition is necessary to maintain the Previous General Partner’s
qualification as a REIT.
     5. Liquidation Preference.
          (a) Upon any voluntary or involuntary liquidation, dissolution or
winding up of the Partnership, before any allocation of income or gain by the
Partnership shall be made to or set apart for the holders of any Junior
Partnership Units, to the extent possible, the holders of Preferred Units shall
be entitled to be allocated income and gain to effectively enable them to
receive a liquidation preference (the “Liquidation Preference”) of (i)

I-4



--------------------------------------------------------------------------------



 



$25 per Preferred Unit, plus (ii) accumulated, accrued and unpaid distributions
(whether or not earned or declared) to the date of final distribution to such
holders; but such holders shall not be entitled to any further payment or
allocation. Until all holders of the Preferred Units have been paid the
Liquidation Preference in full, no allocation of income or gain will be made to
any holder of Junior Units upon the liquidation, dissolution or winding up of
the Partnership.
          (b) If, upon any liquidation, dissolution or winding up of the
Partnership, the assets of the Partnership, or proceeds thereof, distributable
among the holders of Preferred Partnership Units shall be insufficient to pay in
full the Liquidation Preference and liquidating payments on any Parity
Partnership Units, then following certain allocations made by the Partnership,
such assets, or the proceeds thereof, shall be distributed among the holders of
Preferred Units and any such Parity Partnership Units ratably in the same
proportion as the respective amounts that would be payable on such Preferred
Units and any such Parity Partnership Units if all amounts payable thereon were
paid in full.
          (c) A voluntary or involuntary liquidation, dissolution or winding up
of the Partnership will not include a consolidation or merger of the Partnership
with one or more partnerships, corporations or other entities, or a sale or
transfer of all or substantially all of the Partnership’s assets.
          (d) Upon any liquidation, dissolution or winding up of the
Partnership, after all allocations shall have been made in full to the holders
of Preferred Units and any Parity Partnership Units to enable them to receive
their respective liquidation preferences, any Junior Partnership Units shall be
entitled to receive any and all assets remaining to be paid or distributed, and
the holders of the Preferred Units and any Parity Partnership Units shall not be
entitled to share therein.
     6. Redemption.
          (a) Except as set forth in Section 6(l) hereof, the Preferred Units
may not be redeemed at the option of the Partnership, and will not be required
to be redeemed or repurchased by the Partnership or the Previous General Partner
except if a holder of a Preferred Unit effects a Redemption, as provided for in
Section 6(b) hereof. The Partnership or the Previous General Partner may
purchase Preferred Units from time to time in the open market, by tender or
exchange offer, in privately negotiated purchases or otherwise.
          (b) On or after the first (1st) anniversary of becoming a holder of
Preferred Units, a Qualifying Party shall have the right (subject to the terms
and conditions set forth herein) to require the Partnership to redeem all or a
portion of the Preferred Units held by such Qualifying Party (any Preferred
Units tendered for Redemption being hereafter “Tendered Units”) in exchange (a
“Redemption”) for Common Shares or Preferred Shares issuable on, or the Cash
Amount payable on, the Specified Redemption Date, as determined by the
Partnership in its sole discretion. Any Redemption shall be exercised pursuant
to a Notice of Redemption delivered to the General Partner by the Qualifying
Party when exercising the Redemption right (the “Tendering Party”).
          (c) If the Partnership elects to redeem Tendered Units for Common
Shares or Preferred Shares rather than cash, then the Partnership shall direct
the Previous General Partner to issue and deliver such Common Shares or
Preferred Shares to the Tendering Party pursuant to the terms set forth in this
Section 6, in which case, (i) the Previous General Partner, acting as a distinct
legal entity, shall assume directly the obligation with respect thereto and
shall satisfy the Tendering Party’s exercise of its Redemption right, and
(ii) such transaction shall be treated, for federal income tax purposes, as a
transfer by the Tendering Party of such Tendered Units to the Previous General
Partner in exchange for Common Shares or Preferred Shares. In making such
election to cause the Previous General Partner to acquire Tendered Units, the
Partnership shall act in a fair, equitable and reasonable manner that neither
prefers one group or class of Tendering Parties over another nor discriminates
against a group or class of Tendering Parties. If the Partnership elects to
redeem any number of Tendered Units for Common Shares or Preferred Shares,
rather than cash, on the Specified Redemption Date, the Tendering Party shall
sell such number of the Tendered Units to the Previous General Partner in
exchange for (i) a number of Common Shares equal to the Common Shares Amount for
such number of Tendered Units, (ii) if (x) the Notice of Redemption for such
Tendered Units is received by the General Partner after the second (2nd)
anniversary of the Tendering Party becoming a holder of such Preferred Units and
(y) the Preferred Shares are then listed on the New York Stock Exchange or
another national securities exchange, a number of Preferred Shares equal to such
number of Tendered Units, or (iii)

I-5



--------------------------------------------------------------------------------



 



any combination of (i) and (ii). The Tendering Party shall submit (i) such
information, certification or affidavit as the Previous General Partner may
reasonably require in connection with the application of the Ownership Limit and
other restrictions and limitations of the Charter to any such acquisition and
(ii) such written representations, investment letters, legal opinions or other
instruments necessary, in the Previous General Partner’s view, to effect
compliance with the Securities Act. The Common Shares or Preferred Shares shall
be delivered by the Previous General Partner as duly authorized, validly issued,
fully paid and non-assessable shares, free of any pledge, lien, encumbrance or
restriction other than the Ownership Limit and other restrictions provided in
the Charter, the Bylaws of the Previous General Partner, the Securities Act and
relevant state securities or “blue sky” laws. Neither any Tendering Party whose
Tendered Units are acquired by the Previous General Partner pursuant to this
Section 6, any Partner, any Assignee nor any other interested Person shall have
any right to require or cause the Previous General Partner or the General
Partner to register, qualify or list any REIT Shares owned or held by such
Person, whether or not such Common Shares or Preferred Shares are issued
pursuant to this Section 6, with the SEC, with any state securities
commissioner, department or agency, under the Securities Act or the Exchange Act
or with any stock exchange; provided, however, that this limitation shall not be
in derogation of any registration or similar rights granted pursuant to any
other written agreement between the Previous General Partner and any such
Person. Notwithstanding any delay in such delivery, the Tendering Party shall be
deemed the owner of such Common Shares or Preferred Shares for all purposes,
including, without limitation, rights to vote or consent, receive dividends, and
exercise rights, as of the Specified Redemption Date. Common Shares or Preferred
Shares issued upon an acquisition of the Tendered Units by the Previous General
Partner pursuant to this Section 6 may contain such legends regarding
restrictions under the Securities Act and applicable state securities laws as
the Previous General Partner in good faith determines to be necessary or
advisable in order to ensure compliance with such laws.
          (d) The Partnership shall have no obligation to effect any redemption
unless and until a Tendering Party has given the Partnership a Notice of
Redemption. Each Notice of Redemption shall be sent by hand delivery or by first
class mail, postage prepaid, to AIMCO Properties, L.P., c/o AIMCO-GP, Inc., 4582
South Ulster Street Parkway, Suite 1100, Denver, Colorado 80237, Attention:
Investor Relations, or to such other address as the Partnership shall specify in
writing by delivery to the holders of the Preferred Units in the same manner as
that set forth above for delivery of the Notice of Redemption. At any time prior
to the Specified Redemption Date for any Redemption, any holder may revoke its
Notice of Redemption.
          (e) A Tendering Party shall have no right to receive distributions
with respect to any Tendered Units (other than the Cash Amount) paid after
delivery of the Notice of Redemption, whether or not the record date for such
distribution precedes or coincides with such delivery of the Notice of
Redemption. If the Partnership elects to redeem any number of Tendered Units for
cash, the Cash Amount for such number of Tendered Units shall be delivered as a
certified check payable to the Tendering Party or, in the General Partner’s sole
and absolute discretion, in immediately available funds.
          (f) In the event that the Partnership declines to cause the Previous
General Partner to acquire all of the Tendered Units from the Tendering Party in
exchange for Common Shares or Preferred Shares pursuant to this Section 6
following receipt of a Notice of Redemption (a “Declination”):
          (1) The Previous General Partner or the General Partner shall give
notice of such Declination to the Tendering Party on or before the close of
business on the Cut-Off Date.
          (2) The Partnership may elect to raise funds for the payment of the
Cash Amount either (a) by requiring that the Previous General Partner contribute
such funds from the proceeds of a registered public offering (a “Public Offering
Funding”) by the Previous General Partner of a number of Common Shares or
Preferred Shares (“Registrable Shares”) equal to the Common Shares or Preferred
Shares Amount with respect to the Tendered Units or (b) from any other sources
(including, but not limited to, the sale of any Property and the incurrence of
additional Debt) available to the Partnership.
          (3) Promptly upon the General Partner’s receipt of the Notice of
Redemption and the Previous General Partner or the General Partner giving notice
of the Partnership’s Declination, the General Partner shall give notice (a
“Single Funding Notice”) to all Qualifying Parties then holding Preferred Units
and having Redemption rights pursuant to this Section 6 and require that all
such Qualifying Parties elect whether or not to effect a Redemption of their
Preferred Units to be funded through such Public Offering

I-6



--------------------------------------------------------------------------------



 



Funding. In the event that any such Qualifying Party elects to effect such a
Redemption, it shall give notice thereof and of the number of Preferred Units to
be made subject thereon in writing to the General Partner within ten
(10) Business Days after receipt of the Single Funding Notice, and such
Qualifying Party shall be treated as a Tendering Party for all purposes of this
Section 6. In the event that a Qualifying Party does not so elect, it shall be
deemed to have waived its right to effect a Redemption for the next twelve
months; provided, however, that the Previous General Partner shall not be
required to acquire Preferred Units pursuant to this Section 6(f) more than
twice within any twelve-month period.
Any proceeds from a Public Offering Funding that are in excess of the Cash
Amount shall be for the sole benefit of the Previous General Partner and/or the
General Partner. The General Partner and/or the Special Limited Partner shall
make a Capital Contribution of such amounts to the Partnership for an additional
General Partner Interest and/or Limited Partner Interest. Any such contribution
shall entitle the General Partner and the Special Limited Partner, as the case
may be, to an equitable Percentage Interest adjustment.
          (g) Notwithstanding the provisions of this Section 6, the Previous
General Partner shall not, under any circumstances, elect to acquire Tendered
Units in exchange for the Common Shares or Preferred Shares if such exchange
would be prohibited under the Charter.
          (h) Notwithstanding anything herein to the contrary, with respect to
any Redemption pursuant to this Section 6:
          (1) All Preferred Units acquired by the Previous General Partner
pursuant to this Section 6 hereof shall be contributed by the Previous General
Partner to either or both of the General Partner and the Special Limited Partner
in such proportions as the Previous General Partner, the General Partner and the
Special Limited Partner shall determine.
          (2) Subject to the Ownership Limit, no Tendering Party may effect a
Redemption for less than five hundred (500) Preferred Units or, if such
Tendering Party holds (as a Limited Partner or, economically, as an Assignee)
less than five hundred (500) Preferred Units, all of the Preferred Units held by
such Tendering Party.
          (3) Each Tendering Party (a) may effect a Redemption only once in each
fiscal quarter of a Twelve-Month Period and (b) may not effect a Redemption
during the period after the Partnership Record Date with respect to a
distribution and before the record date established by the Previous General
Partner for a distribution to its shareholders of some or all of its portion of
such Partnership distribution.
          (4) Notwithstanding anything herein to the contrary, with respect to
any Redemption or acquisition of Tendered Units by the Previous General Partner
pursuant to this Section 6, in the event that the Previous General Partner or
the General Partner gives notice to all Limited Partners (but excluding any
Assignees) then owning Partnership Interests (a “Primary Offering Notice”) that
the Previous General Partner desires to effect a primary offering of its equity
securities then, unless the Previous General Partner and the General Partner
otherwise consent, commencement of the actions denoted in Section 6(f) hereof as
to a Public Offering Funding with respect to any Notice of Redemption thereafter
received, whether or not the Tendering Party is a Limited Partner, may be
delayed until the earlier of (a) the completion of the primary offering or
(b) ninety (90) days following the giving of the Primary Offering Notice.
          (5) Without the Consent of the Previous General Partner, no Tendering
Party may effect a Redemption within ninety (90) days following the closing of
any prior Public Offering Funding.
          (6) The consummation of such Redemption shall be subject to the
expiration or termination of the applicable waiting period, if any, under the
Hart- Scott-Rodino Antitrust Improvements Act of 1976, as amended.

I-7



--------------------------------------------------------------------------------



 



          (7) The Tendering Party shall continue to own (subject, in the case of
an Assignee, to the provision of Section 11.5 of the Agreement) all Preferred
Units subject to any Redemption, and be treated as a Limited Partner or an
Assignee, as applicable, with respect to such Preferred Units for all purposes
of the Agreement, until such Preferred Units are either paid for by the
Partnership pursuant to this Section 6 or transferred to the Previous General
Partner (or directly to the General Partner or Special Limited Partner) and paid
for, by the issuance of the REIT Shares, pursuant to this Section 6 on the
Specified Redemption Date. Until a Specified Redemption Date and an acquisition
of the Tendered Units by the Previous General Partner pursuant to this
Section 6, the Tendering Party shall have no rights as a shareholder of the
Previous General Partner with respect to the REIT Shares issuable in connection
with such acquisition.
For purposes of determining compliance with the restrictions set forth in this
Section 6(h), all Partnership Common Units and Partnership Preferred Units,
including Preferred Units, beneficially owned by a Related Party of a Tendering
Party shall be considered to be owned or held by such Tendering Party.
          (i) In connection with an exercise of Redemption rights pursuant to
this Section 6, the Tendering Party shall submit the following to the General
Partner, in addition to the Notice of Redemption:
          (1) A written affidavit, dated the same date as the Notice of
Redemption, (a) disclosing the actual and constructive ownership, as determined
for purposes of Code Sections 856(a)(6) and 856(h), of Common Shares or
Preferred Shares and any other classes or             shares of the Previous
General Partner by (i) such Tendering Party and (ii) any Related Party and
(b) representing that, after giving effect to the Redemption, neither the
Tendering Party nor any Related Party will own Common Shares or Preferred Shares
in excess of the Ownership Limit;
          (2) A written representation that neither the Tendering Party nor any
Related Party has any intention to acquire any additional Common Shares,
Preferred Shares or any other class of shares of the Previous General Partner
prior to the closing of the Redemption on the Specified Redemption Date; and
          (3) An undertaking to certify, at and as a condition to the closing of
the Redemption on the Specified Redemption Date, that either (a) the actual and
constructive ownership of Common Shares or Preferred Shares or any other class
of shares of the Previous General Partner by the Tendering Party and any Related
Party remain unchanged from that disclosed in the affidavit required by
Section 6(i)(a) or (b)) after giving effect to the Redemption, neither the
Tendering Party nor any Related Party shall own Common Shares or Preferred
Shares or other shares of the Previous General Partner in violation of the
Ownership Limit.
          (j) On or after the Specific Redemption Date, each holder of Preferred
Units shall surrender to the Partnership the certificate evidencing such
holder’s Preferred Units, at the address to which a Notice of Redemption is
required to be sent. Upon such surrender of a certificate, the Partnership shall
thereupon pay the former holder thereof the applicable Cash Amount and/or
deliver Common Shares or Preferred Shares for the Preferred Units evidenced
thereby. From and after the Specific Redemption Date (i) distributions with
respect to the Preferred Units shall cease to accumulate, (ii) the Preferred
Units shall no longer be deemed outstanding, (iii) the holders thereof shall
cease to be Partners to the extent of their interest in such Preferred Units,
and (iv) all rights whatsoever with respect to the Preferred Units shall
terminate, except the right of the holders of the Preferred Units to receive
Cash Amount and/or Common Shares or Preferred Shares therefor, without interest
or any sum of money in lieu of interest thereon, upon surrender of their
certificates therefor.
          (k) Notwithstanding the provisions of this Section 6, the Tendering
Parties (i) shall not be entitled to elect or effect a Redemption where the
Redemption would consist of less than all the Preferred Units held by Partners
and, to the extent that the aggregate Percentage Interests of the Limited
Partners would be reduced, as a result of the Redemption, to less than one
percent (1%) and (ii) shall have no rights under the Agreement that would
otherwise be prohibited under the Charter. To the extent that any attempted
Redemption would be in violation of this Section 6(k), it shall be null and void
ab initio, and the Tendering Party shall not acquire any rights or economic
interests in Common Shares or Preferred Shares otherwise issuable by the
Previous General Partner hereunder.

I-8



--------------------------------------------------------------------------------



 



          (l) Notwithstanding any other provision of the Agreement, on and after
the date on which the aggregate Percentage Interests of the Limited Partners
(other than the Special Limited Partner) are less than one percent (1%), the
Partnership shall have the right, but not the obligation, from time to time and
at any time to redeem any and all outstanding Limited Partner Interests (other
than the Special Limited Partner’s Limited Partner Interest) by treating any
Limited Partner as a Tendering Party who has delivered a Notice of Redemption
pursuant to this Section 6 for the amount of Preferred Units to be specified by
the General Partner, in its sole and absolute discretion, by notice to such
Limited Partner that the Partnership has elected to exercise its rights under
this Section 6(l). Such notice given by the General Partner to a Limited Partner
pursuant to this Section 6(l) shall be treated as if it were a Notice of
Redemption delivered to the General Partner by such Limited Partner. For
purposes of this Section 6(l), (a) any Limited Partner (whether or not eligible
to be a Tendering Party) may, in the General Partner’s sole and absolute
discretion, be treated as a Tendering Party and (b) the provisions of
Sections 6(f)(1), 6(h)(2), 6(h)(3) and 6(h)(5) hereof shall not apply, but the
remainder of this Section shall apply, mutatis mutandis.
     7. Status of Reacquired Units.
          All Preferred Units which shall have been issued and reacquired in any
manner by the Partnership shall be deemed cancelled and no longer outstanding.
     8. General.
          The ownership of the Preferred Units shall be evidenced by one or more
certificates in the form of Annex II hereto. The General Partner shall amend
Exhibit A to the Agreement from time to time to the extent necessary to reflect
accurately the issuance of, and subsequent redemption, or any other event having
an effect on the ownership of, the Preferred Units.
     9. Allocations of Income and Loss.
          For each taxable year, (i) each holder of Preferred Units will be
allocated net income of the Partnership in an amount equal to the distributions
made on such holder’s Preferred Units during such taxable year, and (ii) each
holder of Preferred Units will be allocated its pro rata share, based on the
portion of outstanding Preferred Units held by it, of any net loss of the
Partnership that is not allocated to holders of Partnership Common Units or
other interests in the Partnership. Upon liquidation, dissolution or winding up
of the Partnership, the holders of Preferred Units will be allocated income and
gain sufficient to enable them to realize the Liquidation Preference in full.
     10. Voting Rights.
          Except as otherwise required by applicable law or in the Agreement,
the holders of the Preferred Units will have the same voting rights as holders
of the Partnership Common Units. As long as any Preferred Units are outstanding,
in addition to any other vote or consent of partners required by law or by the
Agreement, the affirmative vote or consent of holders of at least 50% of the
outstanding Preferred Units will be necessary for effecting any amendment of any
of the provisions of the Partnership Unit Designation of the Preferred Units
that materially and adversely affects the rights or preferences of the holders
of the Preferred Units. The creation or issuance of any class or series of
Partnership Units, including, without limitation, any Partnership Units that may
have rights junior to, on a parity with, or senior or superior to the Preferred
Units, will not be deemed to have a material adverse effect on the rights or
preferences of the holders of Preferred Units. With respect to the exercise of
the above-described voting rights, each Preferred Unit will have one (1) vote
per Preferred Unit.
     11. Restrictions on Transfer.
          Preferred Units are subject to the same restrictions on transfer
applicable to Common Units, as set forth in the Agreement.

I-9



--------------------------------------------------------------------------------



 



ANNEX I
TO EXHIBIT I
NOTICE OF REDEMPTION

     
To:
  AIMCO Properties, L.P.
 
  c/o AIMCO-GP, Inc.
 
  4582 South Ulster Street Parkway
 
  Suite 1100
 
  Denver, Colorado 80237
 
  Attention: Investor Relations

          The undersigned Limited Partner or Assignee hereby tenders for
redemption Class Two Partnership Preferred Units in AIMCO Properties, L.P. in
accordance with the terms of the Agreement of Limited Partnership of AIMCO
Properties, L.P., dated as of July 29, 1994, as it may be amended and
supplemented from time to time (the “Agreement”). All capitalized terms used
herein and not otherwise defined shall have the respective meanings ascribed
thereto in the Partnership Unit Designation of the Class Two Partnership
Preferred Units. The undersigned Limited Partner or Assignee:
          (a) if the Partnership elects to redeem such Class Two Partnership
Preferred Units for Common Shares or Preferred Shares rather than cash, hereby
irrevocably transfers, assigns, contributes and sets over to the Previous
General Partner all of the undersigned Limited Partner’s or Assignee’s right,
title and interest in and to such Class Two Partnership Preferred Units;
          (b) undertakes (i) to surrender such Class Two Partnership Preferred
Units and any certificate therefor at the closing of the Redemption contemplated
hereby and (ii) to furnish to the Previous General Partner, prior to the
Specified Redemption Date:
          (1) A written affidavit, dated the same date as this Notice of
Redemption, (a) disclosing the actual and constructive ownership, as determined
for purposes of Code Sections 856(a)(6) and 856(h), of Common Shares or
Preferred Shares by (i) the undersigned Limited Partner or Assignee and (ii) any
Related Party and (b) representing that, after giving effect to the Redemption,
neither the undersigned Limited Partner or Assignee nor any Related Party will
own Common Shares or Preferred Shares in excess of the Ownership Limit;
          (2) A written representation that neither the undersigned Limited
Partner or Assignee nor any Related Party has any intention to acquire any
additional Common Shares or Preferred Shares prior to the closing of the
Redemption contemplated hereby on the Specified Redemption Date; and
          (3) An undertaking to certify, at and as a condition to the closing of
the Redemption contemplated hereby on the Specified Redemption Date, that either
(a) the actual and constructive ownership of Common Shares or Preferred Shares
by the undersigned Limited Partner or Assignee and any Related Party remain
unchanged from that disclosed in the affidavit required by paragraph (1) above,
or (b) after giving effect to the Redemption contemplated hereby, neither the
undersigned Limited Partner or Assignee nor any Related Party shall own Common
Shares or Preferred Shares in violation of the Ownership Limit.
          (c) directs that the certificate representing the Common Shares or
Preferred Shares, or the certified check representing the Cash Amount, in either
case, deliverable upon the closing of the Redemption contemplated hereby be
delivered to the address specified below;
          (d) represents, warrants, certifies and agrees that:
          (i) the undersigned Limited Partner or Assignee has, and at the
closing of the Redemption will have, good, marketable and unencumbered title to
such Preferred Units, free and clear of the rights or interests of any other
person or entity;

I-I-1



--------------------------------------------------------------------------------



 



          (ii) the undersigned Limited Partner or Assignee has, and at the
closing of the Redemption will have, the full right, power and authority to
tender and surrender such Preferred Units as provided herein; and
          (iii) the undersigned Limited Partner or Assignee has obtained the
consent or approval of all persons and entities, if any, having the right to
consent to or approve such tender and surrender.
Dated:                                         

     
 
  Name of Limited Partner or Assignee:
 
   
 
   
 
   
 
   
 
  (Signature of Limited Partner or Assignee)
 
   
 
   
 
  (Street Address)
 
   
 
   
 
  (City)      (State)      (Zip Code)
 
   
 
  Signature Guaranteed by:
 
   
 
   

(continued on next page)

I-I-2



--------------------------------------------------------------------------------



 



Issue check payable to or Certificates in the name
of:                                        
Please insert social security or identifying
number:                                                            
NOTICE: THE SIGNATURE OF THIS NOTICE OF REDEMPTION MUST CORRESPOND WITH THE
NAME(S) AS WRITTEN UPON THE FACE OF THE CERTIFICATE FOR THE CLASS TWO PREFERRED
UNITS WHICH ARE BEING REDEEMED IN EVERY PARTICULAR WITHOUT ALTERATION OR
ENLARGEMENT OR ANY CHANGE WHATEVER.
THE SIGNATURE SHOULD BE GUARANTEED BY AN ELIGIBLE GUARANTOR INSTITUTION, (Banks,
Stockbrokers, Savings and Loan Associations and Credit Unions), WITH MEMBERSHIP
IN AN APPROVED SIGNATURE GUARANTEE MEDALLION PROGRAM PURSUANT TO SEC RULE
17Ad-15.

I-I-3



--------------------------------------------------------------------------------



 



ANNEX II
TO EXHIBIT I
FORM OF UNIT CERTIFICATE
OF
CLASS TWO PARTNERSHIP PREFERRED UNITS
[THE SECURITY EVIDENCED HEREBY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED (THE “ACT”), OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT
BE SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF SUCH
REGISTRATION, UNLESS THE TRANSFEROR DELIVERS TO THE PARTNERSHIP AN OPINION OF
COUNSEL SATISFACTORY TO THE PARTNERSHIP, IN FORM AND SUBSTANCE SATISFACTORY TO
THE PARTNERSHIP, TO THE EFFECT THAT THE PROPOSED SALE, TRANSFER OR OTHER
DISPOSITION MAY BE EFFECTED WITHOUT REGISTRATION UNDER THE ACT AND UNDER
APPLICABLE STATE SECURITIES OR “BLUE SKY” LAWS. IN ADDITION,]1 THE LIMITED
PARTNERSHIP INTEREST EVIDENCED BY THIS CERTIFICATE MAY BE SOLD OR OTHERWISE
TRANSFERRED ONLY IN COMPLIANCE WITH THE RESTRICTIONS ON TRANSFER SET FORTH IN
THE AGREEMENT OF LIMITED PARTNERSHIP OF AIMCO PROPERTIES, L.P., DATED AS OF JULY
29, 1994, AS IT MAY BE AMENDED AND/OR SUPPLEMENTED FROM TIME TO TIME, A COPY OF
WHICH MAY BE OBTAINED FROM AIMCO- GP, INC, THE GENERAL PARTNER, AT ITS PRINCIPAL
EXECUTIVE OFFICE.
Certificate Number                     
AIMCO PROPERTIES, L.P.
FORMED UNDER THE LAWS OF THE STATE OF DELAWARE

         
This certifies that
       
 
       
 
       
is the owner of
       
 
       

CLASS TWO PARTNERSHIP PREFERRED UNITS
OF
AIMCO PROPERTIES, L.P.,
transferable on the books of the Partnership in person or by duly authorized
attorney on the surrender of this Certificate properly endorsed. This
Certificate and the Class Two Partnership Preferred Units represented hereby are
issued and shall be held subject to all of the provisions of the Agreement of
Limited Partnership of AIMCO Properties, L.P., as the same may be amended and/or
supplemented from time to time.
IN WITNESS WHEREOF, the undersigned has signed this Certificate.
Dated:

         
 
  By    
 
       

 

1   Not required if Units are issued pursuant to a current and effective
registration statement under the Act.

I-II-1



--------------------------------------------------------------------------------



 



ASSIGNMENT
     For Value Received,
                                                            hereby sells,
assigns and transfers
unto                                                                                
                                         Class Two Partnership Preferred Unit(s)
represented by the within Certificate, and does hereby irrevocably constitute
and appoint the General Partner of AIMCO Properties, L.P. as its Attorney to
transfer said Class Two Partnership Preferred Unit(s) on the books of AIMCO
Properties, L.P. with full power of substitution in the premises.
Dated:                                         

         
 
  By:    
 
       
 
       
 
      Name:
 
            Signature Guaranteed by:
 
             

NOTICE: THE SIGNATURE OF THIS ASSIGNMENT MUST CORRESPOND WITH THE NAME(S) AS
WRITTEN UPON THE FACE OF THE CERTIFICATE IN EVERY PARTICULAR WITHOUT ALTERATION
OR ENLARGEMENT OR ANY CHANGE WHATEVER.
THE SIGNATURE SHOULD BE GUARANTEED BY AN ELIGIBLE GUARANTOR INSTITUTION, (Banks,
Stockbrokers, Savings and Loan Associations and Credit Unions), WITH MEMBERSHIP
IN AN APPROVED SIGNATURE GUARANTEE MEDALLION PROGRAM PURSUANT TO SEC RULE
17Ad-15.
THE SIGNATURE SHOULD BE GUARANTEED BY AN ELIGIBLE GUARANTOR INSTITUTION, (Banks,
Stockbrokers, Savings and Loan Associations and Credit Unions), WITH MEMBERSHIP
IN AN APPROVED SIGNATURE GUARANTEE MEDALLION PROGRAM PURSUANT TO SEC RULE
17Ad-15.

I-II-2



--------------------------------------------------------------------------------



 



EXHIBIT J
PARTNERSHIP UNIT DESIGNATION OF
THE CLASS THREE PARTNERSHIP PREFERRED UNITS OF
AIMCO PROPERTIES, L.P.
     1. Number of Units and Designation.
          A class of Partnership Preferred Units is hereby designated as
“Class Three Partnership Preferred Units,” and the number of Partnership
Preferred Units constituting such class shall be three million (3,000,000).
     2. Definitions.
          Capitalized terms used and not otherwise defined herein shall have the
meanings assigned thereto in the Agreement, as modified by this Partnership Unit
Designation and the defined terms used herein. For purposes of this Partnership
Unit Designation, the following terms shall have the respective meanings
ascribed below:
          “Agreement” shall mean the Agreement of Limited Partnership of the
Partnership, as amended, supplemented or restated from time to time.
          “Assignee” shall mean a Person to whom one or more Preferred Units
have been Transferred in a manner permitted under the Agreement, but who has not
become a Substituted Limited Partner, and who has the rights set forth in
Section 11.5 of the Agreement.
          “Cash Amount” shall mean, with respect to any Tendered Unit, cash in
an amount equal to the Liquidation Preference of such Tendered Unit.
          “Class Three Partnership Preferred Unit” or “Preferred Unit” shall
mean a Partnership Preferred Unit with the designations, preferences and
relative, participating, optional or other special rights, powers and duties as
are set forth in this Partnership Unit Designation.
          “Cut-Off Date” shall mean the fifth (5th) Business Day after the
General Partner’s receipt of a Notice of Redemption.
          “Declination” shall have the meaning set forth in Section 6(f) of this
Partnership Unit Designation.
          “Distribution Payment Date” shall have the meaning set forth of
Section 4(b) of this Partnership Unit Designation.
          “Distribution Rate” shall mean 9.5%, subject to adjustment as provided
in Section 4(a) of this Partnership Unit Designation.
          “Dividend Yield” shall mean, as of any calculation date and with
respect to any class or series of capital stock, the quotient obtained by
dividing (i) the aggregate dollar amount of dividends payable on one share of
such class or series of capital stock, in accordance with its terms, for the
12 month period ending on the dividend payment date immediately preceding such
calculation date, by (ii) the Market Value of one share of such stock as of such
calculation date.
          “Junior Partnership Units” shall have the meaning set forth in Section
3(c) of this Partnership Unit Designation.
          “Liquidation Preference” shall have the meaning set forth in Section
5(a) of this Partnership Unit Designation.

J-1



--------------------------------------------------------------------------------



 



          “Market Value” shall mean, as of any calculation date and with respect
to any share of stock, the average of the daily market prices for ten
(10) consecutive trading days immediately preceding the calculation date. The
market price for any such trading day shall be:
          (i) if the shares are listed or admitted to trading on any securities
exchange or The Nasdaq Stock Market’s National Market System, the closing price,
regular way, on such day, or if no such sale takes place on such day, the
average of the closing bid and asked prices on such day, in either case as
reported in the principal consolidated transaction reporting system,
          (ii) if the shares are not listed or admitted to trading on any
securities exchange or The Nasdaq Stock Market’s National Market System, the
last reported sale price on such day or, if no sale takes place on such day, the
average of the closing bid and asked prices on such day, as reported by a
reliable quotation source designated by the General Partner, or
          (iii) if the shares are not listed or admitted to trading on any
securities exchange or The Nasdaq Stock Market’s National Market System and no
such last reported sale price or closing bid and asked prices are available, the
average of the reported high bid and low asked prices on such day, as reported
by a reliable quotation source designated by the General Partner, or if there
shall be no bid and asked prices on such day, the average of the high bid and
low asked prices, as so reported, on the most recent day (not more than ten
(10) days prior to the date in question) for which prices have been so reported;
provided, however, that, if there are no bid and asked prices reported during
the ten (10) days prior to the date in question, the Market Value of the shares
shall be determined by the General Partner acting in good faith on the basis of
such quotations and other information as it considers, in its reasonable
judgment, appropriate; provided, further, that the General Partner is authorized
to adjust the market price for any trading day as may be necessary, in its
judgment, to reflect an event that occurs at any time after the commencement of
such ten day period that would unfairly distort the Market Value, including,
without limitation, a stock dividend, split, subdivision, reverse stock split,
or share combination.
          “Notice of Redemption” shall mean a Notice of Redemption in the form
of Annex I to this Partnership Unit Designation.
          “Parity Partnership Units” shall have the meaning set forth in Section
3(b) of this Partnership Unit Designation.
          “Partnership” shall mean AIMCO Properties, L.P., a Delaware limited
partnership.
          “Previous General Partner” shall mean Apartment Investment and
Management Company, a Maryland corporation.
          “Primary Offering Notice” shall have the meaning set forth in
Section 6(h)(4) of this Partnership Unit Designation.
          “Public Offering Funding” shall have the meaning set forth in
Section 6(f)(2) of this Partnership Unit Designation.
          “Qualifying Preferred Stock” shall mean any class or series of
non-convertible perpetual preferred stock that (i) has been issued by a
corporation that has elected to be taxed as a REIT, (ii) has a fixed rate of
distributions or dividends, (iii) has a fixed liquidation preference (and which
entitles the holder thereof to no payments other than the payment of
distributions at a fixed rate and the payment of a fixed liquidation
preference), (iv) is listed on the New York Stock Exchange, (v) cannot be
redeemed at the option of the issuer for the first five years after issuance of
such class or series of preferred stock and that, at the Reset Date (or, if
applicable, as of the date the calculation of the Weighted Average of Preferred
Stock Dividend Yields is being made for purposes hereof in respect of such Reset
Date) cannot be so redeemed and (vi) is issued by an issuer the unsecured debt
of which has an average rating from Moody’s Investors Services, Inc., Standard &
Poors Rating Services or Duff & Phelps Credit

J-2



--------------------------------------------------------------------------------



 



Rating Co. in a category that is one rating category below the average rating,
as of such date, of the Previous General Partner’s unsecured debt.
          “Redemption” shall have the meaning set forth in Section 6(b)(i) of
this Partnership Unit Designation.
          “Registrable Shares” shall have the meaning set forth in
Section 6(f)(2) of this Partnership Unit Designation.
          “REIT Shares Amount” shall mean, with respect to any Tendered Units, a
number of REIT Shares equal to the quotient obtained by dividing (i) the Cash
Amount for such Tendered Units, by (ii) the Market Value of a REIT Share as of
the fifth (5th) Business Day prior to the date of receipt by the General Partner
of a Notice of Redemption for such Tendered Units.
          “Reset Date” shall mean December 21, 2004 and every fifth anniversary
of such date that occurs thereafter.
          “Senior Partnership Units” shall have the meaning set forth in Section
3(a) of this Partnership Unit Designation.
          “Single Funding Notice” shall have the meaning set forth in
Section 6(f)(3) of this Partnership Unit Designation.
          “Specified Redemption Date” shall mean, with respect to any
Redemption, the later of (a) the tenth (10th) Business Day after the receipt by
the General Partner of a Notice of Redemption or (b) in the case of a
Declination followed by a Public Offering Funding, the Business Day next
following the date of the closing of the Public Offering Funding; provided,
however, that the Specified Redemption Date, as well as the closing of a
Redemption, or an acquisition of Tendered Units by the Previous General Partner
pursuant to Section 6 hereof, on any Specified Redemption Date, may be deferred,
in the General Partner’s sole and absolute discretion, for such time (but in any
event not more than one hundred fifty (150) days in the aggregate) as may
reasonably be required to effect, as applicable, (i) a Public Offering Funding
or other necessary funding arrangements, (ii) compliance with the Securities Act
or other law (including, but not limited to, (a) state “blue sky” or other
securities laws and (b) the expiration or termination of the applicable waiting
period, if any, under the Hart-Scott-Rodino Antitrust Improvements Act of 1976,
as amended) and (iii) satisfaction or waiver of other commercially reasonable
and customary closing conditions and requirements for a transaction of such
nature.
          “Tendering Party” shall have the meaning set forth in Section 6(b) of
this Partnership Unit Designation.
          “Tendered Units” shall have the meaning set forth in Section 6(b) of
this Partnership Unit Designation.
          “Weighted Average of Preferred Stock Dividend Yields” shall mean, as
of any date of calculation, the average of the Dividend Yields, as of such date,
of each Qualifying Preferred Stock (other than a Qualifying Preferred Stock
issued by the Previous General Partner) that has been outstanding during the
entire year immediately preceding the date of calculation. Each such class of
Qualifying Preferred Stock (except Qualifying Preferred Stock of the Previous
General Partner) shall be weighted for its total market value.
     3. Ranking.
          Any class or series of Partnership Units of the Partnership shall be
deemed to rank:
          (a) prior or senior to the Class Three Partnership Preferred Units, as
to the payment of distributions and as to the distribution of assets upon
liquidation, dissolution or winding up, if the holders of such class or series
shall be entitled to the receipt of distributions and of amounts distributable
upon liquidation,

J-3



--------------------------------------------------------------------------------



 



dissolution or winding up, as the case may be, in preference or priority to the
holders of Class Three Partnership Preferred Units (the Partnership Units
referred to in this paragraph being hereinafter referred to, collectively, as
“Senior Partnership Units”);
          (b) on a parity with the Class Three Partnership Preferred Units, as
to the payment of distributions and as to the distribution of assets upon
liquidation, dissolution or winding up, whether or not the distribution rates,
distribution payment dates or redemption or liquidation prices per unit or other
denomination thereof be different from those of the Class Three Partnership
Preferred Units if (i) such class or series of Partnership Units shall be
Class G Partnership Preferred Units, Class One Partnership Preferred Units or
Class Two Partnership Preferred Units or (ii) the holders of such class or
series of Partnership Units and the Class Three Partnership Preferred Units
shall be entitled to the receipt of distributions and of amounts distributable
upon liquidation, dissolution or winding up in proportion to their respective
amounts of accrued and unpaid distributions per unit or other denomination or
liquidation preferences, without preference or priority one over the other (the
Partnership Units referred to in clauses (i) and (ii) of this paragraph being
hereinafter referred to, collectively, as “Parity Partnership Units”); and
          (c) junior to the Class Three Partnership Preferred Units, as to the
payment of distributions and as to the distribution of assets upon liquidation,
dissolution or winding up, if (i) such class or series of Partnership Units
shall be Partnership Common Units or Class I High Performance Partnership Units
or (ii) the holders of Class Three Partnership Preferred Units shall be entitled
to receipt of distributions or of amounts distributable upon liquidation,
dissolution or winding up, as the case may be, in preference or priority to the
holders of such class or series of Partnership Units (the Partnership Units
referred to in clauses (i) and (ii) of this paragraph being hereinafter referred
to, collectively, as “Junior Partnership Units”).
     4. Quarterly Cash Distributions.
          (a) The “Quarterly Distribution Amount,” as of any date, shall be
equal to (i) the Distribution Rate then in effect, multiplied by (ii) $25, and
divided by (iii) four. Holders of Preferred Units will be entitled to receive,
when and as declared by the General Partner, quarterly cash distributions in an
amount per Preferred Unit equal to the Quarterly Distribution Amount in effect
as of the date such distribution is declared by the General Partner, and no
more. On each Reset Date, the Distribution Rate thereafter in effect shall be
adjusted by the General Partner to equal the lesser of (i) the Distribution Rate
in effect immediately prior to such Reset Date or (ii) the Dividend Yield of the
class of Qualifying Preferred Stock most recently issued by the Previous General
Partner or, if there is no class of Qualifying Preferred Stock of the Previous
General Partner outstanding as of any Reset Date, the Weighted Average of
Preferred Stock Dividend Yields, calculated as of the end of the calendar
quarter immediately preceding such Reset Date; provided, further, that if for
any reason there are no classes of Qualifying Preferred Stock of the type
described in the definition of “Weighted Average of Preferred Stock Dividend
Yields” outstanding on any Reset Date and the reference to the Weighted Average
of Preferred Stock Dividend Yields would otherwise be determinative of the
calculation of the adjusted Distribution Rate on such Reset Date, the adjusted
Distribution Rate for the succeeding five (5) year period shall be the
Distribution Rate in effect immediately prior to such Reset Date. Upon any such
adjustment of the Distribution Rate, the General Partner shall send a notice
describing such adjustment to the holders of the Preferred Units at their
respective addresses, as set forth on Exhibit A to the Agreement.
          (b) Any such distributions will be cumulative from the date of
original issue, whether or not in any distribution period or periods such
distributions have been declared, and shall be payable quarterly on February 15,
May 15, August 15 and November 15 of each year (or, if not a Business Day, the
next succeeding Business Day) (each a “Distribution Payment Date”), commencing
on the first such date occurring after the date of original issue. If the
Preferred Units are issued on any day other than a Distribution Payment Date,
the first distribution payable on such Preferred Units will be prorated for the
portion of the quarterly period that such Preferred Units are outstanding on the
basis of twelve 30-day months and a 360-day year. Distributions will be payable
in arrears to holders of record as they appear on the records of the Partnership
at the close of business on the February 1, May 1, August 1 or November 1, as
the case may be, immediately preceding each Distribution Payment Date. If the
Preferred Units are issued other than on a record date for the payment of
distributions to the holders of Preferred Units, the Quarterly Distribution
Amount shall, for any quarter in which the Distribution Rate changes on any
Reset Date, be appropriately prorated based on the portions of such quarter
during which the different

J-4



--------------------------------------------------------------------------------



 



Distribution Rates were in effect, on the basis of twelve 30-day months and a
360-day year. Holders of Preferred Units will not be entitled to receive any
distributions in excess of cumulative distributions on the Preferred Units. No
interest, or sum of money in lieu of interest, shall be payable in respect of
any distribution payment or payments on the Preferred Units that may be in
arrears. Holders of any Preferred Units that are issued after the date of
original issuance will be entitled to receive the same distributions as holders
of any Preferred Units issued on the date of original issuance.
          (c) When distributions are not paid in full upon the Preferred Units
or any Parity Partnership Units, or a sum sufficient for such payment is not set
apart, all distributions declared upon the Preferred Units and any Parity
Partnership Units shall be declared ratably in proportion to the respective
amounts of distributions accumulated and unpaid on the Preferred Units and
accumulated and unpaid on such Parity Partnership Units. Except as set forth in
the preceding sentence, unless distributions on the Preferred Units equal to the
full amount of accumulated and unpaid distributions have been or
contemporaneously are declared and paid, or declared and a sum sufficient for
the payment thereof has been or contemporaneously is set apart for such payment,
for all past distribution periods, no distributions shall be declared or paid or
set apart for payment by the Partnership with respect to any Parity Partnership
Units.
          (d) Unless full cumulative distributions (including all accumulated,
accrued and unpaid distributions) on the Preferred Units have been declared and
paid, or declared and set apart for payment, for all past distribution periods,
no distributions (other than distributions paid in Junior Partnership Units or
options, warrants or rights to subscribe for or purchase Junior Partnership
Units) may be declared or paid or set apart for payment by the Partnership and
no other distribution of cash or other property may be declared or made,
directly or indirectly, by the Partnership with respect to any Junior
Partnership Units, nor shall any Junior Partnership Units be redeemed, purchased
or otherwise acquired (except for a redemption, purchase or other acquisition of
Partnership Common Units made for purposes of an employee incentive or benefit
plan of the Partnership or any affiliate thereof, including, without limitation,
Previous General Partner and its affiliates) for any consideration (or any
monies be paid to or made available for a sinking fund for the redemption of any
such Junior Partnership Units), directly or indirectly, by the Partnership
(except by conversion into or exchange for Junior Partnership Units, or options,
warrants or rights to subscribe for or purchase Junior Partnership Units), nor
shall any other cash or other property be paid or distributed to or for the
benefit of holders of Junior Partnership Units.
          (e) Notwithstanding the foregoing provisions of this Section 4, the
Partnership shall not be prohibited from (i) declaring or paying or setting
apart for payment any distribution on any Parity Partnership Units or
(ii) redeeming, purchasing or otherwise acquiring any Parity Partnership Units,
in each case, if such declaration, payment, redemption, purchase or other
acquisition is necessary to maintain the Previous General Partner’s
qualification as a REIT.
     5. Liquidation Preference.
          (a) Upon any voluntary or involuntary liquidation, dissolution or
winding up of the Partnership, before any allocation of income or gain by the
Partnership shall be made to or set apart for the holders of any Junior
Partnership Units, to the extent possible, the holders of Preferred Units shall
be entitled to be allocated income and gain to the extent necessary to enable
them to receive a liquidation preference (the “Liquidation Preference”) per
Preferred Unit equal to the sum of (i) $25 plus (ii) any accumulated, accrued
and unpaid distributions (whether or not earned or declared) to the date of
final distribution to such holders; but such holders will not be entitled to any
further payment or allocation. Until all holders of the Preferred Units have
been paid the Liquidation Preference in full, no allocation of income or gain
will be made to any holder of Junior Partnership Units upon the liquidation,
dissolution or winding up of the Partnership.
          (b) If, upon any voluntary or involuntary liquidation, dissolution or
winding up of the Partnership, the assets of the Partnership, or proceeds
thereof, distributable among the holders of Preferred Units shall be
insufficient to pay in full the Liquidation Preference and liquidating payments
on any Parity Partnership Units, then following appropriate allocations of
Partnership income, gain, deduction and loss, such assets, or the proceeds
thereof, shall be distributed among the holders of Preferred Units and any such
Parity Partnership Units ratably in the same proportion as the respective
amounts that would be payable on such Preferred Units and any such Parity
Partnership Units if all amounts payable thereon were paid in full.

J-5



--------------------------------------------------------------------------------



 



          (c) A voluntary or involuntary liquidation, dissolution or winding up
of the Partnership will not include a consolidation or merger of the Partnership
with one or more partnerships, corporations or other entities, or a sale or
transfer of all or substantially all of the Partnership’s assets.
          (d) Upon any voluntary or involuntary liquidation, dissolution or
winding up of the Partnership, after all allocations shall have been made in
full to the holders of Preferred Units and any Parity Partnership Units to the
extent necessary to enable them to receive their respective liquidation
preferences, any Junior Partnership Units shall be entitled to receive any and
all assets remaining to be paid or distributed, and the holders of the Preferred
Units and any Parity Partnership Units shall not be entitled to share therein.
     6. Redemption.
          (a) Except as set forth in Section 6(l) hereof, the Preferred Units
may not be redeemed at the option of the Partnership, and will not be required
to be redeemed or repurchased by the Partnership or the Previous General Partner
except if a holder of a Preferred Unit effects a Redemption, as provided for in
Section 6(b) hereof. The Partnership or the Previous General Partner may
purchase Preferred Units from time to time in the open market, by tender or
exchange offer, in privately negotiated purchases or otherwise.
          (b) On or after the first (1st) anniversary of becoming a holder of
Preferred Units, a Qualifying Party shall have the right (subject to the terms
and conditions set forth herein) to require the Partnership to redeem all or a
portion of the Preferred Units held by such Qualifying Party (such Preferred
Units being hereafter “Tendered Units”) in exchange (a “Redemption”) for REIT
Shares issuable on, or the Cash Amount payable on, the Specified Redemption
Date, as determined by the Partnership in its sole discretion. Any Redemption
shall be exercised pursuant to a Notice of Redemption delivered to the General
Partner by the Qualifying Party when exercising the Redemption right (the
“Tendering Party”).
          (c) If the Partnership elects to redeem Tendered Units for REIT Shares
rather than cash, then the Partnership shall direct the Previous General Partner
to issue and deliver such REIT Shares to the Tendering Party pursuant to the
terms set forth in this Section 6, in which case, (i) the Previous General
Partner, acting as a distinct legal entity, shall assume directly the obligation
with respect thereto and shall satisfy the Tendering Party’s exercise of its
Redemption right, and (ii) such transaction shall be treated, for Federal income
tax purposes, as a transfer by the Tendering Party of such Tendered Units to the
Previous General Partner in exchange for REIT Shares. In making such election to
cause the Previous General Partner to acquire Tendered Units, the Partnership
shall act in a fair, equitable and reasonable manner that neither prefers one
group or class of Tendering Parties over another nor discriminates against a
group or class of Tendering Parties. If the Partnership elects to redeem any
number of Tendered Units for REIT Shares, rather than cash, on the Specified
Redemption Date, the Tendering Party shall sell such number of the Tendered
Units to the Previous General Partner in exchange for a number of REIT Shares
equal to the REIT Shares Amount for such number of the Tendered Units. The
Tendering Party shall submit (i) such information, certification or affidavit as
the Previous General Partner may reasonably require in connection with the
application of the Ownership Limit and other restrictions and limitations of the
Charter to any such acquisition and (ii) such written representations,
investment letters, legal opinions or other instruments necessary, in the
Previous General Partner’s view, to effect compliance with the Securities Act.
The REIT Shares shall be delivered by the Previous General Partner as duly
authorized, validly issued, fully paid and accessible REIT Shares, free of any
pledge, lien, encumbrance or restriction, other than the Ownership Limit and
other restrictions provided in the Charter, the Bylaws of the Previous General
Partner, the Securities Act and relevant state securities or “blue sky” laws.
Neither any Tendering Party whose Tendered Units are acquired by the Previous
General Partner pursuant to this Section 6, any Partner, any Assignee nor any
other interested Person shall have any right to require or cause the Previous
General Partner or the General Partner to register, qualify or list any REIT
Shares owned or held by such Person, whether or not such REIT Shares are issued
pursuant to this Section 6, with the SEC, with any state securities
commissioner, department or agency, under the Securities Act or the Exchange Act
or with any stock exchange; provided, however, that this limitation shall not be
in derogation of any registration or similar rights granted pursuant to any
other written agreement between the Previous General Partner and any such
Person. Notwithstanding any delay in such delivery, the Tendering Party shall be
deemed the owner of such REIT Shares for all purposes, including, without
limitation, rights to vote or consent, receive dividends, and exercise rights,
as of the Specified Redemption Date. REIT Shares issued upon an acquisition of
the Tendered Units by the Previous General Partner pursuant to this Section 6
may contain such legends regarding restrictions under the Securities Act and

J-6



--------------------------------------------------------------------------------



 



applicable state securities laws as the Previous General Partner in good faith
determines to be necessary or advisable in order to ensure compliance with such
laws.
          (d) The Partnership shall have no obligation to effect any redemption
unless and until a Tendering Party has given the Partnership a Notice of
Redemption. Each Notice of Redemption shall be sent by hand delivery or by first
class mail, postage prepaid, to AIMCO Properties, L.P., c/o AIMCO-GP, Inc., 4582
South Ulster Street Parkway, Suite 1100, Denver, Colorado 80237, Attention:
Investor Relations, or to such other address as the Partnership shall specify in
writing by delivery to the holders of the Preferred Units in the same manner as
that set forth above for delivery of the Notice of Redemption. At any time prior
to the Specified Redemption Date for any Redemption, any holder may revoke its
Notice of Redemption.
          (e) A Tendering Party shall have no right to receive distributions
with respect to any Tendered Units (other than the Cash Amount) paid after
delivery of the Notice of Redemption, whether or not the record date for such
distribution precedes or coincides with such delivery of the Notice of
Redemption. If the Partnership elects to redeem any number of Tendered Units for
cash, the Cash Amount for such number of Tendered Units shall be delivered as a
certified check payable to the Tendering Party or, in the General Partner’s sole
and absolute discretion, in immediately available funds.
          (f) In the event that the Partnership declines to cause the Previous
General Partner to acquire all of the Tendered Units from the Tendering Party in
exchange for REIT Shares pursuant to this Section 6 following receipt of a
Notice of Redemption (a “Declination”):
          (1) The Previous General Partner or the General Partner shall give
notice of such Declination to the Tendering Party on or before the close of
business on the Cut-Off Date.
          (2) The Partnership may elect to raise funds for the payment of the
Cash Amount either (a) by requiring that the Previous General Partner contribute
such funds from the proceeds of a registered public offering (a “Public Offering
Funding”) by the Previous General Partner of a number of REIT Shares
(“Registrable Shares”) equal to the REIT Shares Amount with respect to the
Tendered Units or (b) from any other sources (including, but not limited to, the
sale of any Property and the incurrence of additional Debt) available to the
Partnership.
          (3) Promptly upon the General Partner’s receipt of the Notice of
Redemption and the Previous General Partner or the General Partner giving notice
of the Partnership’s Declination, the General Partner shall give notice (a
“Single Funding Notice”) to all Qualifying Parties then holding Preferred Units
and having Redemption rights pursuant to this Section 6 and require that all
such Qualifying Parties elect whether or not to effect a Redemption of their
Preferred Units to be funded through such Public Offering Funding. In the event
that any such Qualifying Party elects to effect such a Redemption, it shall give
notice thereof and of the number of Preferred Units to be made subject thereon
in writing to the General Partner within ten (10) Business Days after receipt of
the Single Funding Notice, and such Qualifying Party shall be treated as a
Tendering Party for all purposes of this Section 6. In the event that a
Qualifying Party does not so elect, it shall be deemed to have waived its right
to effect a Redemption for the next twelve months; provided, however, that the
Previous General Partner shall not be required to acquire Preferred Units
pursuant to this Section 6(f) more than twice within any twelve-month period.
Any proceeds from a Public Offering Funding that are in excess of the Cash
Amount shall be for the sole benefit of the Previous General Partner and/or the
General Partner. The General Partner and/or the Special Limited Partner shall
make a Capital Contribution of such amounts to the Partnership for an additional
General Partner Interest and/or Limited Partner Interest. Any such contribution
shall entitle the General Partner and the Special Limited Partner, as the case
may be, to an equitable Percentage Interest adjustment.
          (g) Notwithstanding the provisions of this Section 6, the Previous
General Partner shall not, under any circumstances, elect to acquire Tendered
Units in exchange for REIT Shares if such exchange would be prohibited under the
Charter.

J-7



--------------------------------------------------------------------------------



 



          (h) Notwithstanding anything herein to the contrary, with respect to
any Redemption pursuant to this Section 6:
          (1) All Preferred Units acquired by the Previous General Partner
pursuant to this Section 6 hereof shall be contributed by the Previous General
Partner to either or both of the General Partner and the Special Limited Partner
in such proportions as the Previous General Partner, the General Partner and the
Special Limited Partner shall determine. Any Preferred Units so contributed to
the General Partner shall automatically, and without further action required, be
converted into and deemed to be a General Partner Interest comprised of an equal
number of Partnership Common Units. Any Preferred Units so contributed to the
Special Limited Partner shall be converted into Partnership Common Units.
          (2) Subject to the Ownership Limit, no Tendering Party may effect a
Redemption for less than five hundred (500) Preferred Units or, if such
Tendering Party holds (as a Limited Partner or, economically, as an Assignee)
less than five hundred (500) Preferred Units, all of the Preferred Units held by
such Tendering Party.
          (3) No Tendering Party may (a) effect a Redemption more than once in
any fiscal quarter of a Twelve-Month Period or (b) effect a Redemption during
the period after the Partnership Record Date with respect to a distribution and
before the record date established by the Previous General Partner for a
distribution to its shareholders of some or all of its portion of such
Partnership distribution.
          (4) Notwithstanding anything herein to the contrary, with respect to
any Redemption or acquisition of Tendered Units by the Previous General Partner
pursuant to this Section 6, in the event that the Previous General Partner or
the General Partner gives notice to all Limited Partners (but excluding any
Assignees) then owning Partnership Interests (a “Primary Offering Notice”) that
the Previous General Partner desires to effect a primary offering of its equity
securities then, unless the Previous General Partner and the General Partner
otherwise consent, commencement of the actions denoted in Section 6(f) hereof as
to a Public Offering Funding with respect to any Notice of Redemption thereafter
received, whether or not the Tendering Party is a Limited Partner, may be
delayed until the earlier of (a) the completion of the primary offering or
(b) ninety (90) days following the giving of the Primary Offering Notice.
          (5) Without the Consent of the Previous General Partner, no Tendering
Party may effect a Redemption within ninety (90) days following the closing of
any prior Public Offering Funding.
          (6) The consummation of such Redemption shall be subject to the
expiration or termination of the applicable waiting period, if any, under the
Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended.
          (7) The Tendering Party shall continue to own (subject, in the case of
an Assignee, to the provision of Section 11.5 of the Agreement) all Preferred
Units subject to any Redemption, and be treated as a Limited Partner or an
Assignee, as applicable, with respect to such Preferred Units for all purposes
of the Agreement, until such Preferred Units are either paid for by the
Partnership pursuant to this Section 6 or transferred to the Previous General
Partner (or directly to the General Partner or Special Limited Partner) and paid
for, by the issuance of the REIT Shares, pursuant to this Section 6 on the
Specified Redemption Date. Until a Specified Redemption Date and an acquisition
of the Tendered Units by the Previous General Partner pursuant to this
Section 6, the Tendering Party shall have no rights as a shareholder of the
Previous General Partner with respect to the REIT Shares issuable in connection
with such acquisition.
For purposes of determining compliance with the restrictions set forth in this
Section 6(h), all Partnership Common Units and Partnership Preferred Units,
including Preferred Units, beneficially owned by a Related Party of a Tendering
Party shall be considered to be owned or held by such Tendering Party.

J-8



--------------------------------------------------------------------------------



 



          (i) In connection with an exercise of Redemption rights pursuant to
this Section 6, the Tendering Party shall submit the following to the General
Partner, in addition to the Notice of Redemption:
          (1) A written affidavit, dated the same date as the Notice of
Redemption, (a) disclosing the actual and constructive ownership, as determined
for purposes of Code Sections 856(a)(6) and 856(h), of REIT Shares and any other
classes or shares of the Previous General Partner by (i) such Tendering Party
and (ii) any Related Party and (b) representing that, after giving effect to the
Redemption, neither the Tendering Party nor any Related Party will own REIT
Shares in excess of the Ownership Limit;
          (2) A written representation that neither the Tendering Party nor any
Related Party has any intention to acquire any additional REIT Shares or any
other class of shares of the Previous General Partner prior to the closing of
the Redemption on the Specified Redemption Date; and
          (3) An undertaking to certify, at and as a condition to the closing of
the Redemption on the Specified Redemption Date, that either (a) the actual and
constructive ownership of REIT Shares or any other class of shares of the
Previous General Partner by the Tendering Party and any Related Party remain
unchanged from that disclosed in the affidavit required by Section 6(i)(a) or
(b)) after giving effect to the Redemption, neither the Tendering Party nor any
Related Party shall own REIT Shares or other shares of the Previous General
Partner in violation of the Ownership Limit.
          (j) On or after the Specific Redemption Date, each holder of Preferred
Units shall surrender to the Partnership the certificate evidencing such
holder’s Preferred Units, at the address to which a Notice of Redemption is
required to be sent. Upon such surrender of a certificate, the Partnership shall
thereupon pay the former holder thereof the applicable Cash Amount and/or
deliver REIT Shares for the Preferred Units evidenced thereby. From and after
the Specific Redemption Date (i) distributions with respect to the Preferred
Units shall cease to accumulate, (ii) the Preferred Units shall no longer be
deemed outstanding, (iii) the holders thereof shall cease to be Partners to the
extent of their interest in such Preferred Units, and (iv) all rights whatsoever
with respect to the Preferred Units shall terminate, except the right of the
holders of the Preferred Units to receive Cash Amount and/or REIT Shares
therefor, without interest or any sum of money in lieu of interest thereon, upon
surrender of their certificates therefor.
          (k) Notwithstanding the provisions of this Section 6, the Tendering
Parties (i) shall not be entitled to elect or effect a Redemption where the
Redemption would consist of less than all the Preferred Units held by Partners
and, to the extent that the aggregate Percentage Interests of the Limited
Partners would be reduced, as a result of the Redemption, to less than one
percent (1%) and (ii) shall have no rights under the Agreement that would
otherwise be prohibited under the Charter. To the extent that any attempted
Redemption would be in violation of this Section 6(k), it shall be null and void
ab initio, and the Tendering Party shall not acquire any rights or economic
interests in REIT Shares otherwise issuable by the Previous General Partner
hereunder.
          (l) Notwithstanding any other provision of the Agreement, on and after
the date on which the aggregate Percentage Interests of the Limited Partners
(other than the Special Limited Partner) are less than one percent (1%), the
Partnership shall have the right, but not the obligation, from time to time and
at any time to redeem any and all outstanding Limited Partner Interests (other
than the Special Limited Partner’s Limited Partner Interest) by treating any
Limited Partner as a Tendering Party who has delivered a Notice of Redemption
pursuant to this Section 6 for the amount of Preferred Units to be specified by
the General Partner, in its sole and absolute discretion, by notice to such
Limited Partner that the Partnership has elected to exercise its rights under
this Section 6(l). Such notice given by the General Partner to a Limited Partner
pursuant to this Section 6(l) shall be treated as if it were a Notice of
Redemption delivered to the General Partner by such Limited Partner. For
purposes of this Section 6(l), (a) any Limited Partner (whether or not eligible
to be a Tendering Party) may, in the General Partner’s sole and absolute
discretion, be treated as a Tendering Party and (b) the provisions of
Sections 6(f)(1), 6(h)(2), 6(h)(3) and 6(h)(5) hereof shall not apply, but the
remainder of this Section shall apply, mutatis mutandis.
     7. Status of Reacquired Units.
          All Preferred Units which shall have been issued and reacquired in any
manner by the Partnership shall be deemed cancelled and no longer outstanding.

J-9



--------------------------------------------------------------------------------



 



     8. General.
          The ownership of the Preferred Units shall be evidenced by one or more
certificates in the form of Annex II hereto. The General Partner shall amend
Exhibit A to the Agreement from time to time to the extent necessary to reflect
accurately the issuance of, and subsequent redemption, or any other event having
an effect on the ownership of, the Class Three Partnership Preferred Units.
     9. Allocations of Income and Loss.
          Subject to the terms of Section 5 hereof, for each taxable year,
(i) each holder of Preferred Units will be allocated, to the extent possible,
net income of the Partnership in an amount equal to the distributions made on
such holder’s Preferred Units during such taxable year, and (ii) each holder of
Preferred Units will be allocated its pro rata share, based on the portion of
outstanding Preferred Units held by it, of any net loss of the Partnership that
is not allocated to holders of Partnership Common Units or other interests in
the Partnership.
     10. Voting Rights.
          Except as otherwise required by applicable law or in the Agreement,
the holders of the Preferred Units will have the same voting rights as holders
of the Partnership Common Units. As long as my Preferred Units are outstanding,
in addition to any other vote or consent of partners required by law or by the
Agreement, the affirmative vote or consent of holders of at least 50% of the
outstanding Preferred Units will be necessary for effecting any amendment of any
of the provisions of the Partnership Unit Designation of the Preferred Units
that materially and adversely affects the rights or preferences of the holders
of the Preferred Units. The creation or issuance of any class or series of
Partnership units, including, without limitation, any Partnership units that may
have rights junior to, on a parity with, or senior or superior to the Preferred
Units, will not be deemed to have a material adverse effect on the rights or
preferences of the holders of Preferred Units. With respect to the exercise of
the above described voting rights, each Preferred Unit will have one (1) vote
per Preferred Unit.
     11. Restrictions on Transfer.
          Preferred Units are subject to the same restrictions on transfer as
are, and the holders of Preferred Units shall be entitled to the same rights of
transfer as are, applicable to Common Units as set forth in the Agreement.

J-10



--------------------------------------------------------------------------------



 



ANNEX I
TO EXHIBIT J
NOTICE OF REDEMPTION

     
To:
  AIMCO Properties, L.P.
 
  c/o AIMCO-GP, Inc.
 
  4582 South Ulster Street Parkway
 
  Suite 1100
 
  Denver, Colorado 80237
 
  Attention: Investor Relations

          The undersigned Limited Partner or Assignee hereby tenders for
redemption Class Three Partnership Preferred Units in AIMCO Properties, L.P. in
accordance with the terms of the Agreement of Limited Partnership of AIMCO
Properties, L.P., dated as of July 29, 1994, as it may be amended and
supplemented from time to time (the “Agreement”). All capitalized terms used
herein and not otherwise defined shall have the respective meanings ascribed
thereto in the Partnership Unit Designation of the Class Three Partnership
Preferred Units. The undersigned Limited Partner or Assignee:
          (a) if the Partnership elects to redeem such Class Three Partnership
Preferred Units for REIT Shares rather than cash, hereby irrevocably transfers,
assigns, contributes and sets over to Previous General Partner all of the
undersigned Limited Partner’s or Assignee’s right, title and interest in and to
such Class Three Partnership Preferred Units;
          (b) undertakes (i) to surrender such Class Three Partnership Preferred
Units and any certificate therefor at the closing of the Redemption contemplated
hereby and (ii) to furnish to Previous General Partner, prior to the Specified
Redemption Date:
          (1) A written affidavit, dated the same date as this Notice of
Redemption, (a) disclosing the actual and constructive ownership, as determined
for purposes of Code Sections 856(a)(6) and 856(h), of REIT Shares by (i) the
undersigned Limited Partner or Assignee and (ii) any Related Party and
(b) representing that, after giving effect to the Redemption, neither the
undersigned Limited Partner or Assignee nor any Related Party will own REIT
Shares in excess of the Ownership Limit;
          (2) A written representation that neither the undersigned Limited
Partner or Assignee nor any Related Party has any intention to acquire any
additional REIT Shares prior to the closing of the Redemption contemplated
hereby on the Specified Redemption Date; and
          (3) An undertaking to certify, at and as a condition to the closing of
the Redemption contemplated hereby on the Specified Redemption Date, that either
(a) the actual and constructive ownership of REIT Shares by the undersigned
Limited Partner or Assignee and any Related Party remain unchanged from that
disclosed in the affidavit required by paragraph (1) above, or (b) after giving
effect to the Redemption contemplated hereby, neither the undersigned Limited
Partner or Assignee nor any Related Party shall own REIT Shares in violation of
the Ownership Limit.
          (c) directs that the certificate representing the REIT Shares, or the
certified check representing the Cash Amount, in either case, deliverable upon
the closing of the Redemption contemplated hereby be delivered to the address
specified below;
          (d) represents, warrants, certifies and agrees that:

J-I-1



--------------------------------------------------------------------------------



 



          (i) the undersigned Limited Partner or Assignee has, and at the
closing of the Redemption will have, good, marketable and unencumbered title to
such Preferred Units, free and clear of the rights or interests of any other
person or entity;
          (ii) the undersigned Limited Partner or Assignee has, and at the
closing of the Redemption will have, the full right, power and authority to
tender and surrender such Preferred Units as provided herein; and
          (iii) the undersigned Limited Partner or Assignee has obtained the
consent or approval of all persons and entities, if any, having the right to
consent to or approve such tender and surrender.
Dated:                                         

     
 
  Name of Limited Partner or Assignee:
 
   
 
   
 
   
 
   
 
  (Signature of Limited Partner or Assignee)
 
   
 
   
 
  (Street Address)
 
   
 
   
 
  (City)      (State)     (Zip Code)

     (continued on the next page)

J-I-2



--------------------------------------------------------------------------------



 



Issue check payable to or Certificates in the name
of:                                                            
Please insert social security or identifying
number:                                                            
Signature Guaranteed by:
                                                                       
         
NOTICE: THE SIGNATURE OF THIS NOTICE OF REDEMPTION MUST CORRESPOND WITH THE
NAME(S) AS WRITTEN UPON THE FACE OF THE CERTIFICATE FOR THE CLASS THREE
PREFERRED UNITS WHICH ARE BEING REDEEMED IN EVERY PARTICULAR WITHOUT ALTERATION
OR ENLARGEMENT OR ANY CHANGE WHATEVER.
THE SIGNATURE SHOULD BE GUARANTEED BY AN ELIGIBLE GUARANTOR INSTITUTION, (Banks,
Stockbrokers, Savings and Loan Associations and Credit Unions), WITH MEMBERSHIP
IN AN APPROVED SIGNATURE GUARANTEE MEDALLION PROGRAM PURSUANT TO SEC RULE
17Ad-15.

J-I-3



--------------------------------------------------------------------------------



 



ANNEX II
TO EXHIBIT J
FORM OF UNIT CERTIFICATE
OF
CLASS THREE PARTNERSHIP PREFERRED UNITS
THE SECURITY EVIDENCED HEREBY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED (THE “ACT”), OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT
BE SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF SUCH
REGISTRATION, UNLESS THE TRANSFEROR DELIVERS TO THE PARTNERSHIP AN OPINION OF
COUNSEL SATISFACTORY TO THE PARTNERSHIP, IN FORM AND SUBSTANCE SATISFACTORY TO
THE PARTNERSHIP, TO THE EFFECT THAT THE PROPOSED SALE, TRANSFER OR OTHER
DISPOSITION MAY BE EFFECTED WITHOUT REGISTRATION UNDER THE ACT AND UNDER
APPLICABLE STATE SECURITIES OR “BLUE SKY” LAWS. IN ADDITION, THE LIMITED
PARTNERSHIP INTEREST EVIDENCED BY THIS CERTIFICATE MAY BE SOLD OR OTHERWISE
TRANSFERRED ONLY IN COMPLIANCE WITH THE RESTRICTIONS ON TRANSFER SET FORTH IN
THE AGREEMENT OF LIMITED PARTNERSHIP OF AIMCO PROPERTIES, L.P., DATED AS OF JULY
29, 1994, AS IT MAY BE AMENDED AND/OR SUPPLEMENTED FROM TIME TO TIME, A COPY OF
WHICH MAY BE OBTAINED FROM AIMCO- GP, INC, THE GENERAL PARTNER, AT ITS PRINCIPAL
EXECUTIVE OFFICE.
Certificate Number                     
AIMCO PROPERTIES, L.P.
FORMED UNDER THE LAWS OF THE STATE OF DELAWARE
This certifies that                                                             
is the owner of                                                             
CLASS THREE PARTNERSHIP PREFERRED UNITS
OF
AIMCO PROPERTIES, L.P.,
transferable on the books of the Partnership in person or by duly authorized
attorney on the surrender of this Certificate properly endorsed. This
Certificate and the Class Three Partnership Preferred Units represented hereby
are issued and shall be held subject to all of the provisions of the Agreement
of Limited Partnership of AIMCO Properties, L.P., as the same may be amended
and/or supplemented from time to time.
IN WITNESS WHEREOF, the undersigned has signed this Certificate.

         
Dated:
  By    
 
       

J-II-1



--------------------------------------------------------------------------------



 



ASSIGNMENT
     For Value Received,
                                                            hereby sells,
assigns and transfers unto
                                                             Class Three
Partnership Preferred Unit(s) represented by the within Certificate, and does
hereby irrevocably constitute and appoint the General Partner of AIMCO
Properties, L.P. as its Attorney to transfer said Class Three Partnership
Preferred Unit(s) on the books of AIMCO Properties, L.P. with full power of
substitution in the premises.
Dated:                                         

         
 
  By:    
 
       
 
      Name:
 
            Signature Guaranteed by:
 
             

NOTICE: THE SIGNATURE OF THIS ASSIGNMENT MUST CORRESPOND WITH THE NAME(S) AS
WRITTEN UPON THE FACE OF THE CERTIFICATE IN EVERY PARTICULAR WITHOUT ALTERATION
OR ENLARGEMENT OR ANY CHANGE WHATEVER.
THE SIGNATURE SHOULD BE GUARANTEED BY AN ELIGIBLE GUARANTOR INSTITUTION, (Banks,
Stockbrokers, Savings and Loan Associations and Credit Unions), WITH MEMBERSHIP
IN AN APPROVED SIGNATURE GUARANTEE MEDALLION PROGRAM PURSUANT TO SEC RULE
17Ad-15.

J-II-2



--------------------------------------------------------------------------------



 



EXHIBIT K
PARTNERSHIP UNIT DESIGNATION OF
THE CLASS FOUR PARTNERSHIP PREFERRED UNITS OF
AIMCO PROPERTIES, L.P.
     1. Number of Units and Designation.
          A class of Partnership Preferred Units is hereby designated as
“Class Four Partnership Preferred Units,” and the number of Partnership
Preferred Units constituting such class shall be 5,100,000.
     2. Definitions.
          Capitalized terms used and not otherwise defined herein shall have the
meanings assigned thereto in the Agreement, as modified by this Partnership Unit
Designation and the defined terms used herein. For purposes of this Partnership
Unit Designation, the following terms shall have the respective meanings
ascribed below:
          “Adjustment Factor” means 1.0; provided, however, that in the event
that:
          (i) the Previous General Partner (a) declares or pays a dividend on
its outstanding REIT Shares in REIT Shares or makes a distribution to all
holders of its outstanding REIT Shares in REIT Shares, (b) splits or subdivides
its outstanding REIT Shares or (c) effects a reverse stock split or otherwise
combines its outstanding REIT Shares into a smaller number of REIT Shares, the
Adjustment Factor shall be adjusted by multiplying the Adjustment Factor
previously in effect by a fraction, (i) the numerator of which shall be the
number of REIT Shares issued and outstanding on the record date for such
dividend, distribution, split, subdivision, reverse split or combination
(assuming for such purposes that such dividend, distribution, split,
subdivision, reverse split or combination has occurred as of such time) and
(ii) the denominator of which shall be the actual number of REIT Shares
(determined without the above assumption) issued and outstanding on the record
date for such dividend, distribution, split, subdivision, reverse split or
combination;
          (ii) the Previous General Partner distributes any rights, options or
warrants to all holders of its REIT Shares to subscribe for or to purchase or to
otherwise acquire REIT Shares (or other securities or rights convertible into,
exchangeable for or exercisable for REIT Shares) at a price per share less than
the Value of a REIT Share on the record date for such distribution (each a
“Distributed Right”), then the Adjustment Factor shall be adjusted by
multiplying the Adjustment Factor previously in effect by a fraction (a) the
numerator of which shall be the number of REIT Shares issued and outstanding on
the record date plus the maximum number of REIT Shares purchasable under such
Distributed Rights and (b) the denominator of which shall be the number of REIT
Shares issued and outstanding on the record date plus a fraction (1) the
numerator of which is the maximum number of REIT Shares purchasable under such
Distributed Rights times the minimum purchase price per REIT Share under such
Distributed Rights and (2) the denominator of which is the Value of a REIT Share
as of the record date; provided, however, that, if any such Distributed Rights
expire or become no longer exercisable, then the Adjustment Factor shall be
adjusted, effective retroactive to the date of distribution of the Distributed
Rights, to reflect a reduced maximum number of REIT Shares or any change in the
minimum purchase price for the purposes of the above fraction; and
          (iii) the Previous General Partner shall, by dividend or otherwise,
distribute to all holders of its REIT Shares evidences of its indebtedness or
assets (including securities, but excluding any dividend or distribution
referred to in subsection (i) above), which evidences of indebtedness or assets
relate to assets not received by the Previous General Partner, the General
Partner and/or the Special Limited Partner pursuant to a pro rata distribution
by the Partnership, then the Adjustment Factor shall be adjusted to equal the
amount determined by multiplying the Adjustment Factor in effect immediately
prior to the close of business on the date fixed for determination of
shareholders entitled to receive such distribution by a fraction (i) the
numerator shall be such Value of a REIT Share on the date fixed for such
determination and (ii) the denominator shall be the Value of a REIT Share on the
dates fixed for such determination less the then fair market value (as
determined by the General Partner, whose determination shall be conclusive) of
the portion of the evidences of indebtedness or assets so distributed applicable
to one REIT Share.

K-1



--------------------------------------------------------------------------------



 



          Any adjustments to the Adjustment Factor shall become effective
immediately after the effective date of such event, retroactive to the record
date, if any, for such event.
          “Agreement” shall mean the Agreement of Limited Partnership of the
Partnership, as amended, supplemented or restated from time to time.
          “Assignee” shall mean a Person to whom one or more Preferred Units
have been Transferred in a manner permitted under the Agreement, but who has not
become a Substituted Limited Partner, and who has the rights set forth in
Section 11.5 of the Agreement.
          “Cash Amount” shall mean, with respect to any Tendered Units, cash in
an amount equal to the sum of (x) the product of (i) the number of Tendered
Units, multiplied by (ii) the Liquidation Preference for a Preferred Unit, plus,
(y) if positive, the product of (i) the number of Tendered Units, multiplied by
(ii) the Liquidation Preference for a Preferred Unit (excluding any accumulated,
accrued or unpaid distributions), multiplied by (iii) the quotient obtained by
dividing (a) the amount by which the Market Value of a Common Share, calculated
as of the date of receipt by the General Partner of a Notice of Redemption for
such Tendered Units, exceeds $45, by (b) $45.
          “Class Four Partnership Preferred Unit” or “Preferred Unit” shall mean
a Partnership Preferred Unit with the designations, preferences and relative,
participating, optional or other special rights, powers and duties as are set
forth in this Partnership Unit Designation.
          “Common Shares” shall mean the shares of Class A Common Stock of the
Previous General Partner.
          “Common Shares Amount” shall mean, with respect to any Tendered Units,
a number of Common Shares equal to the quotient obtained by dividing (i) the
Cash Amount for such Tendered Units, by (ii) the Market Value of a Common Share
calculated as of the date of receipt by the General Partner of a Notice of
Redemption for such Tendered Units.
          “Conversion Price” shall mean, as of any date, the quotient obtained
by dividing $45 by the Adjustment Factor in effect as of such date.
          “Current Market Price” of a share of any Equity Stock shall mean the
closing price, regular way on such day, or, if no sale takes place on such day,
the average of the reported closing bid and asked prices, regular way, on such
day, in either case as reported on the principal national securities exchange on
which such securities are listed or admitted for trading, or, if such security
is not quoted on any national securities exchange, on the NASDAQ National Market
or if such security is not quoted on the NASDAQ National Market, the average of
the closing bid and asked prices on such day in the over-the-counter market as
reported by NASDAQ or, if bid and asked prices for each security on such day
shall not have been reported through NASDAQ, the average of the bid and asked
prices on such day as furnished by any New York Stock Exchange or National
Association of Securities Dealers, Inc. member firm regularly making a market in
such security selected for such purpose by the Chief Executive Officer of the
General Partner or the Board of Directors of the General Partner or if any class
or series of securities are not publicly traded, the fair value of the shares of
such class as determined reasonably and in good faith by the Board of Directors
of the General Partner.
          “Cut-Off Date” shall mean the fifth (5th) Business Day after the
General Partner’s receipt of a Notice of Redemption.
          “Declination” shall have the meaning set forth in Section 6(f) of this
Partnership Unit Designation.
          “Distribution Payment Date” shall have the meaning set forth in
Section 4(a) of this Partnership Unit Designation.

K-2



--------------------------------------------------------------------------------



 



          “Equity Stock” shall mean one or more shares of any class of capital
stock of the Previous General Partner.
          “Internal Rate of Return” shall mean, as of any determination date,
the effective discount rate under which the present value of the Inflows
associated with an outstanding Class Four Partnership Preferred Unit equals $25.
For purposes of calculation of Internal Rate of Return, “Inflows” shall mean
(a) all distributions (whether paid in cash or property) that have been received
in respect of such unit, (b) the cash payment in respect of distributions
payable on such unit pursuant to Section 7(b)(iii) hereof if such unit were
converted to Partnership Common Units on the determination date, and (c) the
amount by which the Market Value of a REIT Share, as of the determination date,
exceeds the Conversion Price then in effect. For purposes of calculating the
amounts of any Inflows, all distributions received in property shall be deemed
to have a value equal to the Market Value of such distributions as of the date
such distribution is received. Neither the fact of any transfer of any units of
the Class Four Partnership Preferred Units nor the amount of any consideration
received by the holder thereof or paid by any successor holder in connection
with any transfer shall affect the calculation of Internal Rate of Return.
          “Junior Partnership Units” shall have the meaning set forth in Section
3(c) of this Partnership Unit Designation.
          “Liquidation Preference” shall have the meaning set forth in Section
5(a) of this Partnership Unit Designation.
          “Market Value” shall mean, as of any calculation date and with respect
to any share of stock, the average of the daily market prices for ten
(10) consecutive trading days (or twenty (20) consecutive Trading Days for
purposes of calculating “Internal Rate of Return”) immediately preceding the
calculation date. The market price for any such trading day shall be:
          (i) if the shares are listed or admitted to trading on any securities
exchange or The Nasdaq Stock Market’s National Market System, the closing price,
regular way, on such day, or if no such sale takes place on such day, the
average of the closing bid and asked prices on such day, in either case as
reported in the principal consolidated transaction reporting system,
          (ii) if the shares are not listed or admitted to trading on any
securities exchange or The Nasdaq Stock Market’s National Market System, the
last reported sale price on such day or, if no sale takes place on such day, the
average of the closing bid and asked prices on such day, as reported by a
reliable quotation source designated by the General Partner, or
          (iii) if the shares are not listed or admitted to trading on any
securities exchange or The Nasdaq Stock Market’s National Market System and no
such last reported sale price or closing bid and asked prices are available, the
average of the reported high bid and low asked prices on such day, as reported
by a reliable quotation source designated by the General Partner, or if there
shall be no bid and asked prices on such day, the average of the high bid and
low asked prices, as so reported, on the most recent day (not more than ten
(10) days prior to the date in question) for which prices have been so reported;
provided, however, that, if there are no bid and asked prices reported during
the ten (10) days prior to the date in question, the Market Value of the shares
shall be determined by the General Partner acting in good faith on the basis of
such quotations and other information as it considers, in its reasonable
judgment, appropriate; provided, further, that the General Partner is authorized
to adjust the market price for any trading day as may be necessary, in its
judgment, to reflect an event that occurs at any time after the commencement of
such ten day period that would unfairly distort the Market Value, including,
without limitation, a stock dividend, split, subdivision, reverse stock split,
or share combination.
          “Notice of Redemption” shall mean a Notice of Redemption in the form
of Annex I to this Partnership Unit Designation.

K-3



--------------------------------------------------------------------------------



 



          “Parity Partnership Units” shall have the meaning set forth in Section
3(b) of this Partnership Unit Designation.
          “Partnership” shall mean AIMCO Properties, L.P., a Delaware limited
partnership.
          “Primary Offering Notice” shall have the meaning set forth in
Section 6(h)(4) of this Partnership Unit Designation.
          “Public Offering Funding” shall have the meaning set forth in
Section 6(f)(2) of this Partnership Unit Designation.
          “Redemption” shall have the meaning set forth in Section 6(b) of this
Partnership Unit Designation.
          “Registrable Shares” shall have the meaning set forth in
Section 6(f)(2) of this Partnership Unit Designation.
          “Senior Partnership Units” shall have the meaning set forth in Section
3(a) of this Partnership Unit Designation.
          “Single Funding Notice” shall have the meaning set forth in
Section 6(f)(3) of this Partnership Unit Designation.
          “Specified Redemption Date” shall mean, with respect to any
Redemption, the later of (a) the tenth (10th) Business Day after the receipt by
the General Partner of a Notice of Redemption or (b) in the case of a
Declination followed by a Public Offering Funding, the Business Day next
following the date of the closing of the Public Offering Funding; provided,
however, that the Specified Redemption Date, as well as the closing of a
Redemption, or an acquisition of Tendered Units by the Previous General Partner
pursuant to Section 5 hereof, on any Specified Redemption Date, may be deferred,
in the General Partner’s sole and absolute discretion, for such time (but in any
event not more than one hundred fifty (150) days in the aggregate) as may
reasonably be required to effect, as applicable, (i) a Public Offering Funding
or other necessary funding arrangements, (ii) compliance with the Securities Act
or other law (including, but not limited to, (a) state “blue sky” or other
securities laws and (b) the expiration or termination of the applicable waiting
period, if any, under the Hart-Scott-Rodino Antitrust Improvements Act of 1976,
as amended) and (iii) satisfaction or waiver of other commercially reasonable
and customary closing conditions and requirements for a transaction of such
nature.
          “Tendering Party” shall have the meaning set forth in Section 6(b)
hereof.
          “Tendered Units” shall have the meaning set forth in Section 6(b)
hereof.
          “Trading Day” shall mean, when used with respect to the Closing Price
of a share of any Equity Stock, (i) if the Equity Stock is listed or admitted to
trading on the NYSE, a day on which the NYSE is open for the transaction of
business, (ii) if the Equity Stock is not listed or admitted to trading on the
NYSE but is listed or admitted to trading on another national securities
exchange or automated quotation system, a day on which the principal national
securities exchange or automated quotation system, as the case may be, on which
the Equity Stock is listed or admitted to trading is open for the transaction of
business, or (iii) if the Equity Stock is not listed or admitted to trading on
any national securities exchange or automated quotation system, any day other
than a Saturday, a Sunday or a day on which banking institutions in the State of
New York are authorized or obligated by law or executive order to close.
          “Transfer Agent” shall mean such transfer agent as may be designated
by the Partnership or its designee as the transfer agent for the Class Four
Partnership Preferred Units; provided, that if the Partnership has not
designated a transfer agent then the Partnership shall act as the transfer agent
for the Class Four Partnership Preferred Units.

K-4



--------------------------------------------------------------------------------



 



     3. Ranking.
          Any class or series of Partnership Units of the Partnership shall be
deemed to rank:
          (a) prior or senior to the Class Four Partnership Preferred Units, as
to the payment of distributions and as to the distribution of assets upon
liquidation, dissolution or winding up, if the holders of such class or series
shall be entitled to the receipt of distributions and of amounts distributable
upon liquidation, dissolution or winding up, as the case may be, in preference
or priority to the holders of Class Four Partnership Preferred Units (the
Partnership Units referred to in this paragraph being hereinafter referred to,
collectively, as “Senior Partnership Units”);
          (b) on a parity with the Class Four Partnership Preferred Units, as to
the payment of distributions and as to the distribution of assets upon
liquidation, dissolution or winding up, whether or not the distribution rates,
distribution payment dates or redemption or liquidation prices per unit or other
denomination thereof be different from those of the Class Four Partnership
Preferred Units if (i) such class or series of Partnership Units shall be
Class G Partnership Preferred Units, Class One Partnership Preferred Units,
Class Two Partnership Preferred Units or Class Three Partnership Preferred
Units, or (ii) the holders of such class or series of Partnership Units and the
Class Four Partnership Preferred Units shall be entitled to the receipt of
distributions and of amounts distributable upon liquidation, dissolution or
winding up in proportion to their respective amounts of accrued and unpaid
distributions per unit or other denomination or liquidation preferences, without
preference or priority one over the other (the Partnership Units referred to in
clauses (i) and (ii) of this paragraph being hereinafter referred to,
collectively, as “Parity Partnership Units”); and
          (c) junior to the Class Four Partnership Preferred Units, as to the
payment of distributions and as to the distribution of assets upon liquidation,
dissolution or winding up, if (i) such class or series of Partnership Units
shall be Partnership Common Units or Class I High Performance Partnership Units
or (ii) the holders of Class Four Partnership Preferred Units shall be entitled
to receipt of distributions or of amounts distributable upon liquidation,
dissolution or winding up, as the case may be, in preference or priority to the
holders of such class or series of Partnership Units (the Partnership Units
referred to in clauses (i) and (ii) of this paragraph being hereinafter referred
to, collectively, as “Junior Partnership Units”).
     4. Quarterly Cash Distributions.
          (a) Holders of Preferred Units will be entitled to receive, when and
as declared by the General Partner, quarterly cash distributions at the rate of
$0.50 per Preferred Unit. Any such distributions will be cumulative from the
date of original issue, whether or not in any distribution period or periods
such distributions have been declared, and shall be payable quarterly on
February 15, May 15, August 15 and November 15 of each year (or, if not a
Business Day, the next succeeding Business Day) (each a “Distribution Payment
Date”), commencing on the first such date occurring after the date of original
issue. If the Preferred Units are issued on any day other than a Distribution
Payment Date, the first distribution payable on such Preferred Units will be
prorated for the portion of the quarterly period that such Preferred Units are
outstanding on the basis of twelve 30-day months and a 360-day year.
Distributions will be payable in arrears to holders of record as they appear on
the records of the Partnership at the close of business on February 1, May 1,
August 1 or November 1, as the case may be, immediately preceding each
Distribution Payment Date. Holders of Preferred Units will not be entitled to
receive any distributions in excess of cumulative distributions on the Preferred
Units. No interest, or sum of money in lieu of interest, shall be payable in
respect of any distribution payment or payments on the Preferred Units that may
be in arrears. Holders of any Preferred Units that are issued after the date of
original issuance will be entitled to receive the same distributions as holders
of any Preferred Units issued on the date of original issuance.
          (b) When distributions are not paid in full upon the Preferred Units
or any Parity Partnership Units, or a sum sufficient for such payment is not set
apart, all distributions declared upon the Preferred Units and any Parity
Partnership Units shall be declared ratably in proportion to the respective
amounts of distributions accumulated and unpaid on the Preferred Units and
accumulated and unpaid on such Parity Partnership Units. Except as set forth in
the preceding sentence, unless distributions on the Preferred Units equal to the
full amount of accumulated and unpaid distributions have been or
contemporaneously are declared and paid, or declared and a sum sufficient for
the payment thereof has been or contemporaneously is set apart for such payment,
for all past

K-5



--------------------------------------------------------------------------------



 



distribution periods, no distributions shall be declared or paid or set apart
for payment by the Partnership with respect to any Parity Partnership Units.
          (c) Unless full cumulative distributions (including all accumulated,
accrued and unpaid distributions) on the Preferred Units have been declared and
paid, or declared and set apart for payment, for all past distribution periods,
no distributions (other than distributions paid in Junior Partnership Units or
options, warrants or rights to subscribe for or purchase Junior Partnership
Units) may be declared or paid or set apart for payment by the Partnership and
no other distribution of cash or other property may be declared or made,
directly or indirectly, by the Partnership with respect to any Junior
Partnership Units, nor shall any Junior Partnership Units be redeemed, purchased
or otherwise acquired (except for a redemption, purchase or other acquisition of
Partnership Common Units made for purposes of an employee incentive or benefit
plan of the Partnership or any affiliate thereof, including, without limitation,
the Previous General Partner and its affiliates) for any consideration (or any
monies be paid to or made available for a sinking fund for the redemption of any
such Junior Partnership Units), directly or indirectly, by the Partnership
(except by conversion into or exchange for Junior Partnership Units, or options,
warrants or rights to subscribe for or purchase Junior Partnership Units), nor
shall any other cash or other property be paid or distributed to or for the
benefit of holders of Junior Partnership Units.
          (d) Notwithstanding the foregoing provisions of this Section 4, the
Partnership shall not be prohibited from (i) declaring or paying or setting
apart for payment any distribution on any Parity Partnership Units or
(ii) redeeming, purchasing or otherwise acquiring any Parity Partnership Units,
in each case, if such declaration, payment, redemption, purchase or other
acquisition is necessary to maintain the Previous General Partner’s
qualification as a REIT.
     5. Liquidation Preference.
          (a) Upon any voluntary or involuntary liquidation, dissolution or
winding up of the Partnership, before any allocation of income or gain by the
Partnership shall be made to or set apart for the holders of any Junior
Partnership Units, to the extent possible, the holders of Preferred Units shall
be entitled to be allocated income and gain to effectively enable them to
receive a liquidation preference (the “Liquidation Preference”) of (i) $25 per
Preferred Unit, plus (ii) accumulated, accrued and unpaid distributions (whether
or not earned or declared) to the date of final distribution to such holders;
but such holders shall not be entitled to any further allocation of income or
gain. Until all holders of the Preferred Units have been paid the Liquidation
Preference in full, no allocation of income or gain will be made to any holder
of Junior Units upon the liquidation, dissolution or winding up of the
Partnership.
          (b) If, upon any liquidation, dissolution or winding up of the
Partnership, the assets of the Partnership, or proceeds thereof, distributable
among the holders of Preferred Partnership Units shall be insufficient to pay in
full the Liquidation Preference and liquidating payments on any Parity
Partnership Units, then following certain allocations made by the Partnership,
such assets, or the proceeds thereof, shall be distributed among the holders of
Preferred Units and any such Parity Partnership Units ratably in the same
proportion as the respective amounts that would be payable on such Preferred
Units and any such Parity Partnership Units if all amounts payable thereon were
paid in full.
          (c) A voluntary or involuntary liquidation, dissolution or winding up
of the Partnership will not include a consolidation or merger of the Partnership
with one or more partnerships, corporations or other entities, or a sale or
transfer of all or substantially all of the Partnership’s assets.
          (d) Upon any liquidation, dissolution or winding up of the
Partnership, after all allocations shall have been made in full to the holders
of Preferred Units and any Parity Partnership Units to enable them to receive
their respective liquidation preferences, any Junior Partnership Units shall be
entitled to receive any and all assets remaining to be paid or distributed, and
the holders of the Preferred Units and any Parity Partnership Units shall not be
entitled to share therein.

K-6



--------------------------------------------------------------------------------



 



     6. Redemption.
          (a) Except as set forth in Section 6(l) hereof, the Preferred Units
may not be redeemed at the option of the Partnership, and will not be required
to be redeemed or repurchased by the Partnership or the Previous General Partner
except if a holder of a Preferred Unit effects a Redemption, as provided for in
Section 6(b) hereof. The Partnership or the Previous General Partner may
purchase Preferred Units from time to time in the open market, by tender or
exchange offer, in privately negotiated purchases or otherwise.
          (b) On or after the first (1st) anniversary of becoming a holder of
Preferred Units, a Qualifying Party shall have the right (subject to the terms
and conditions set forth herein) to require the Partnership to redeem all or a
portion of the Preferred Units held by such Qualifying Party (any Preferred
Units tendered for Redemption being hereafter “Tendered Units”) in exchange (a
“Redemption”) for Common Shares issuable on, or the Cash Amount payable on, the
Specified Redemption Date, as determined by the Partnership in its sole
discretion. Any Redemption shall be exercised pursuant to a Notice of Redemption
delivered to the General Partner by the Qualifying Party when exercising the
Redemption right (the “Tendering Party”).
          (c) If the Partnership elects to redeem Tendered Units for Common
Shares rather than cash, then the Partnership shall direct the Previous General
Partner to issue and deliver such Common Shares to the Tendering Party pursuant
to the terms set forth in this Section 6, in which case, (i) the Previous
General Partner, acting as a distinct legal entity, shall assume directly the
obligation with respect thereto and shall satisfy the Tendering Party’s exercise
of its Redemption right, and (ii) such transaction shall be treated, for federal
income tax purposes, as a transfer by the Tendering Party of such Tendered Units
to the Previous General Partner in exchange for Common Shares. In making such
election to cause the Previous General Partner to acquire Tendered Units, the
Partnership shall act in a fair, equitable and reasonable manner that neither
prefers one group or class of Tendering Parties over another nor discriminates
against a group or class of Tendering Parties. If the Partnership elects to
redeem any number of Tendered Units for Common Shares, rather than cash, on the
Specified Redemption Date, the Tendering Party shall sell such number of the
Tendered Units to the Previous General Partner in exchange for a number of
Common Shares equal to the Common Shares Amount for such number of Tendered
Units. The Tendering Party shall submit (i) such information, certification or
affidavit as the Previous General Partner may reasonably require in connection
with the application of the Ownership Limit and other restrictions and
limitations of the Charter to any such acquisition and (ii) such written
representations, investment letters, legal opinions or other instruments
necessary, in the Previous General Partner’s view, to effect compliance with the
Securities Act. The Common Shares shall be delivered by the Previous General
Partner as duly authorized, validly issued, fully paid and non-assessable
shares, free of any pledge, lien, encumbrance or restriction other than the
Ownership Limit and other restrictions provided in the Charter, the Bylaws of
the Previous General Partner, the Securities Act and relevant state securities
or “blue sky” laws. Neither any Tendering Party whose Tendered Units are
acquired by the Previous General Partner pursuant to this Section 6, any
Partner, any Assignee nor any other interested Person shall have any right to
require or cause the Previous General Partner or the General Partner to
register, qualify or list any REIT Shares owned or held by such Person, whether
or not such Common Shares are issued pursuant to this Section 6, with the SEC,
with any state securities commissioner, department or agency, under the
Securities Act or the Exchange Act or with any stock exchange; provided,
however, that this limitation shall not be in derogation of any registration or
similar rights granted pursuant to any other written agreement between the
Previous General Partner and any such Person. Notwithstanding any delay in such
delivery, the Tendering Party shall be deemed the owner of such Common Shares
for all purposes, including, without limitation, rights to vote or consent,
receive dividends, and exercise rights, as of the Specified Redemption Date.
Common Shares issued upon an acquisition of the Tendered Units by the Previous
General Partner pursuant to this Section 6 may contain such legends regarding
restrictions under the Securities Act and applicable state securities laws as
the Previous General Partner in good faith determines to be necessary or
advisable in order to ensure compliance with such laws.
          (d) The Partnership shall have no obligation to effect any redemption
unless and until a Tendering Party has given the Partnership a Notice of
Redemption. Each Notice of Redemption shall be sent by hand delivery or by first
class mail, postage prepaid, to AIMCO Properties, L.P., c/o AIMCO-GP, Inc., 4582
South Ulster Street Parkway, Suite 1100, Denver, Colorado 80237, Attention:
Investor Relations, or to such other address as the Partnership shall specify in
writing by delivery to the holders of the Preferred Units in the same manner as
that set forth above for delivery of the Notice of Redemption. At any time prior
to the Specified Redemption Date for any Redemption, any holder may revoke its
Notice of Redemption.

K-7



--------------------------------------------------------------------------------



 



          (e) A Tendering Party shall have no right to receive distributions
with respect to any Tendered Units (other than the Cash Amount) paid after
delivery of the Notice of Redemption, whether or not the record date for such
distribution precedes or coincides with such delivery of the Notice of
Redemption. If the Partnership elects to redeem any number of Tendered Units for
cash, the Cash Amount for such number of Tendered Units shall be delivered as a
certified check payable to the Tendering Party or, in the General Partner’s sole
and absolute discretion, in immediately available funds.
          (f) In the event that the Partnership declines to cause the Previous
General Partner to acquire all of the Tendered Units from the Tendering Party in
exchange for Common Shares pursuant to this Section 6 following receipt of a
Notice of Redemption (a “Declination”):
          (1) The Previous General Partner or the General Partner shall give
notice of such Declination to the Tendering Party on or before the close of
business on the Cut-Off Date.
          (2) The Partnership may elect to raise funds for the payment of the
Cash Amount either (a) by requiring that the Previous General Partner contribute
such funds from the proceeds of a registered public offering (a “Public Offering
Funding”) by the Previous General Partner of a number of Common Shares
(“Registrable Shares”) equal to the Common Shares Amount with respect to the
Tendered Units or (b) from any other sources (including, but not limited to, the
sale of any Property and the incurrence of additional Debt) available to the
Partnership.
          (3) Promptly upon the General Partner’s receipt of the Notice of
Redemption and the Previous General Partner or the General Partner giving notice
of the Partnership’s Declination, the General Partner shall give notice (a
“Single Funding Notice”) to all Qualifying Parties then holding Preferred Units
and having Redemption rights pursuant to this Section 6 and require that all
such Qualifying Parties elect whether or not to effect a Redemption of their
Preferred Units to be funded through such Public Offering Funding. In the event
that any such Qualifying Party elects to effect such a Redemption, it shall give
notice thereof and of the number of Preferred Units to be made subject thereon
in writing to the General Partner within ten (10) Business Days after receipt of
the Single Funding Notice, and such Qualifying Party shall be treated as a
Tendering Party for all purposes of this Section 6. In the event that a
Qualifying Party does not so elect, it shall be deemed to have waived its right
to effect a Redemption for the next twelve months; provided, however, that the
Previous General Partner shall not be required to acquire Preferred Units
pursuant to this Section 6(f) more than twice within any twelve-month period.
Any proceeds from a Public Offering Funding that are in excess of the Cash
Amount shall be for the sole benefit of the Previous General Partner and/or the
General Partner. The General Partner and/or the Special Limited Partner shall
make a Capital Contribution of such amounts to the Partnership for an additional
General Partner Interest and/or Limited Partner Interest. Any such contribution
shall entitle the General Partner and the Special Limited Partner, as the case
may be, to an equitable Percentage Interest adjustment.
          (g) Notwithstanding the provisions of this Section 6, the Previous
General Partner shall not, under any circumstances, elect to acquire Tendered
Units in exchange for the Common Shares if such exchange would be prohibited
under the Charter.
          (h) Notwithstanding anything herein to the contrary, with respect to
any Redemption pursuant to this Section 6:
          (1) All Preferred Units acquired by the Previous General Partner
pursuant to this Section 6 hereof shall be contributed by the Previous General
Partner to either or both of the General Partner and the Special Limited Partner
in such proportions as the Previous General Partner, the General Partner and the
Special Limited Partner shall determine.
          (2) Subject to the Ownership Limit, no Tendering Party may effect a
Redemption for less than five hundred (500) Preferred Units or, if such
Tendering Party holds (as a Limited Partner or,

K-8



--------------------------------------------------------------------------------



 



economically, as an Assignee) less than five hundred (500) Preferred Units, all
of the Preferred Units held by such Tendering Party.
          (3) Each Tendering Party (a) may effect a Redemption only once in each
fiscal quarter of a Twelve-Month Period and (b) may not effect a Redemption
during the period after the Partnership Record Date with respect to a
distribution and before the record date established by the Previous General
Partner for a distribution to its shareholders of some or all of its portion of
such Partnership distribution.
          (4) Notwithstanding anything herein to the contrary, with respect to
any Redemption or acquisition of Tendered Units by the Previous General Partner
pursuant to this Section 6, in the event that the Previous General Partner or
the General Partner gives notice to all Limited Partners (but excluding any
Assignees) then owning Partnership Interests (a “Primary Offering Notice”) that
the Previous General Partner desires to effect a primary offering of its equity
securities then, unless the Previous General Partner and the General Partner
otherwise consent, commencement of the actions denoted in Section 6(f) hereof as
to a Public Offering Funding with respect to any Notice of Redemption thereafter
received, whether or not the Tendering Party is a Limited Partner, may be
delayed until the earlier of (a) the completion of the primary offering or
(b) ninety (90) days following the giving of the Primary Offering Notice.
          (5) Without the Consent of the Previous General Partner, no Tendering
Party may effect a Redemption within ninety (90) days following the closing of
any prior Public Offering Funding.
          (6) The consummation of such Redemption shall be subject to the
expiration or termination of the applicable waiting period, if any, under the
Hart- Scott-Rodino Antitrust Improvements Act of 1976, as amended.
          (7) The Tendering Party shall continue to own (subject, in the case of
an Assignee, to the provision of Section 11.5 of the Agreement) all Preferred
Units subject to any Redemption, and be treated as a Limited Partner or an
Assignee, as applicable, with respect to such Preferred Units for all purposes
of the Agreement, until such Preferred Units are either paid for by the
Partnership pursuant to this Section 6 or transferred to the Previous General
Partner (or directly to the General Partner or Special Limited Partner) and paid
for, by the issuance of the REIT Shares, pursuant to this Section 6 on the
Specified Redemption Date. Until a Specified Redemption Date and an acquisition
of the Tendered Units by the Previous General Partner pursuant to this
Section 6, the Tendering Party shall have no rights as a shareholder of the
Previous General Partner with respect to the REIT Shares issuable in connection
with such acquisition.
For purposes of determining compliance with the restrictions set forth in this
Section 6(h), all Partnership Common Units and Partnership Preferred Units,
including Preferred Units, beneficially owned by a Related Party of a Tendering
Party shall be considered to be owned or held by such Tendering Party.
          (i) In connection with an exercise of Redemption rights pursuant to
this Section 6, the Tendering Party shall submit the following to the General
Partner, in addition to the Notice of Redemption:
          (1) A written affidavit, dated the same date as the Notice of
Redemption, (a) disclosing the actual and constructive ownership, as determined
for purposes of Code Sections 856(a)(6) and 856(h), of Common Shares and any
other classes or shares of the Previous General Partner by (i) such Tendering
Party and (ii) any Related Party and (b) representing that, after giving effect
to the Redemption, neither the Tendering Party nor any Related Party will own
Common Shares in excess of the Ownership Limit;
          (2) A written representation that neither the Tendering Party nor any
Related Party has any intention to acquire any additional Common Shares or any
other class of shares of the Previous General Partner prior to the closing of
the Redemption on the Specified Redemption Date; and

K-9



--------------------------------------------------------------------------------



 



          (3) An undertaking to certify, at and as a condition to the closing of
the Redemption on the Specified Redemption Date, that either (a) the actual and
constructive ownership of Common Shares or any other class of shares of the
Previous General Partner by the Tendering Party and any Related Party remain
unchanged from that disclosed in the affidavit required by Section 6(i)(a) or
(b)) after giving effect to the Redemption, neither the Tendering Party nor any
Related Party shall own Common Shares or other shares of the Previous General
Partner in violation of the Ownership Limit.
          (j) On or after the Specific Redemption Date, each holder of Preferred
Units shall surrender to the Partnership the certificate evidencing such
holder’s Preferred Units, at the address to which a Notice of Redemption is
required to be sent. Upon such surrender of a certificate, the Partnership shall
thereupon pay the former holder thereof the applicable Cash Amount and/or
deliver Common Shares for the Preferred Units evidenced thereby. From and after
the Specific Redemption Date (i) distributions with respect to the Preferred
Units shall cease to accumulate, (ii) the Preferred Units shall no longer be
deemed outstanding, (iii) the holders thereof shall cease to be Partners to the
extent of their interest in such Preferred Units, and (iv) all rights whatsoever
with respect to the Preferred Units shall terminate, except the right of the
holders of the Preferred Units to receive Cash Amount and/or Common Shares
therefor, without interest or any sum of money in lieu of interest thereon, upon
surrender of their certificates therefor.
          (k) Notwithstanding the provisions of this Section 6, the Tendering
Parties (i) shall not be entitled to elect or effect a Redemption where the
Redemption would consist of less than all the Preferred Units held by Partners
and, to the extent that the aggregate Percentage Interests of the Limited
Partners would be reduced, as a result of the Redemption, to less than one
percent (1%) and (ii) shall have no rights under the Agreement that would
otherwise be prohibited under the Charter. To the extent that any attempted
Redemption would be in violation of this Section 6(k), it shall be null and void
ab initio, and the Tendering Party shall not acquire any rights or economic
interests in Common Shares otherwise issuable by the Previous General Partner
hereunder.
          (l) Notwithstanding any other provision of the Agreement, on and after
the date on which the aggregate Percentage Interests of the Limited Partners
(other than the Special Limited Partner) are less than one percent (1%), the
Partnership shall have the right, but not the obligation, from time to time and
at any time to redeem any and all outstanding Limited Partner Interests (other
than the Special Limited Partner’s Limited Partner Interest) by treating any
Limited Partner as a Tendering Party who has delivered a Notice of Redemption
pursuant to this Section 6 for the amount of Preferred Units to be specified by
the General Partner, in its sole and absolute discretion, by notice to such
Limited Partner that the Partnership has elected to exercise its rights under
this Section 6(l). Such notice given by the General Partner to a Limited Partner
pursuant to this Section 6(l) shall be treated as if it were a Notice of
Redemption delivered to the General Partner by such Limited Partner. For
purposes of this Section 6(l), (a) any Limited Partner (whether or not eligible
to be a Tendering Party) may, in the General Partner’s sole and absolute
discretion, be treated as a Tendering Party and (b) the provisions of
Sections 6(f)(1), 6(h)(2), 6(h)(3) and 6(h)(5) hereof shall not apply, but the
remainder of this Section shall apply, mutatis mutandis.
     7. Conversion.
          (a) (i) Subject to and upon compliance with the provisions of this
Section 7, a holder of Class Four Partnership Preferred Units shall have the
right, at such holder’s option, to convert such units, in whole or in part, into
the number of Partnership Common Units per Class Four Partnership Preferred Unit
obtained by dividing the Liquidation Preference (excluding any accumulated,
accrued and unpaid distributions) per Class Four Partnership Preferred Unit by
the Conversion Price in effect at the time and on the date provided for in
subparagraph (b)(iv) of this Section 7. In order to exercise the conversion
right, the holder of each Class Four Partnership Preferred Unit to be converted
shall surrender the certificate representing such unit, duly endorsed or
assigned to the Partnership or in blank, at the office of the Transfer Agent,
accompanied by written notice to the Partnership that the holder thereof elects
to convert such Class Four Partnership Preferred Unit.
          (ii) With respect to any Class Four Partnership Preferred Units that
have been issued and outstanding for at least two (2) years, if, as of any date,
the Internal Rate of Return exceeds 12.5%, then the Partnership shall have the
right, but not the obligation, to cause such Class Four Partnership Preferred
Units to be converted, in whole or in part, into the number of Partnership
Common Units per Class Four Partnership Preferred Unit obtained by dividing the
Liquidation Preference (excluding any accumulated, accrued and unpaid
distributions)

K-10



--------------------------------------------------------------------------------



 



per Class Four Partnership Preferred Unit by the Conversion Price in effect at
the time and on the date provided for in subparagraph (b)(iv) of this Section 7.
In order to exercise the conversion right, the Partnership shall send notice of
such conversion to each holder of record of Class Four Partnership Preferred
Units no later than five Business Days after a date on which the Internal Rate
of Return exceeds 12.5%. Such notice shall be provided by facsimile or, if
facsimile is not available, then by first class mail, postage prepaid, at such
holders’ address as the same appears on the records of the Partnership. Any
notice which was transmitted or mailed in the manner herein provided shall be
conclusively presumed to have been duly given on the date received by the
holder. Each such notice shall state, as appropriate: (1) the date of
conversion, which date may be any date within one business day following the
date on which the notice is transmitted or mailed; (2) the number of units of
Class Four Partnership Preferred Units to be converted and, if fewer than all
such units held by such holder are to be converted, the number of such units to
be converted; and (3) the then current Conversion Price. Upon receiving such
notice of conversion, each such holder shall promptly surrender the certificates
representing such Class Four Partnership Preferred Units as are being converted
on the conversion date, duly endorsed or assigned to the Partnership or in
blank, at the office of the Transfer Agent; provided, however, that the failure
to so surrender any such certificates shall not in any way affect the validity
of the conversion of the underlying Class Four Partnership Preferred Units into
Partnership Common Units.
          (b) (i) Unless the Partnership Common Units issuable on conversion are
to be issued in the same name as the name in which such Class Four Partnership
Preferred Units are registered, each such unit surrendered following conversion
shall be accompanied by instruments of transfer, in form satisfactory to the
Partnership, duly executed by the holder or such holder’s duly authorized
representative, and an amount sufficient to pay any transfer or similar tax (or
evidence reasonably satisfactory to the Partnership demonstrating that such
taxes have been paid).
          (ii) A holder of Class Four Partnership Preferred Units shall, as of
the date of the conversion of such units to Partnership Common Units, be
entitled to receive a cash payment in respect of any distributions (whether or
not earned or declared) that are accumulated, accrued and unpaid thereon as of
the time of such conversion, provided, however, that payment in respect of any
distributions on such units that has been declared but for which the
Distribution Payment Date has not yet been reached shall be payable as of such
Distribution Payment Date. Except as provided above, the Partnership shall make
no payment or allowance for unpaid distributions, whether or nor in arrears, on
converted units.
          (iii) As promptly as practicable after the surrender of certificates
for Class Four Partnership Preferred Units as aforesaid, and in any event no
later than three business days after the date of such surrender, the Partnership
shall issue and deliver at such office to such holder, or send on such holders’
written order, a certificate or certificates for the number of full Partnership
Common Units issuable upon the conversion of such Class Four Partnership
Preferred Units in accordance with the provisions of this Section 7, and any
fractional interest in respect of a Partnership Common Unit arising upon such
conversion shall be settled as provided in paragraph (c) of this Section 7.
          (iv) Each conversion shall be deemed to have been effected (x) in the
case of a conversion pursuant to subparagraph (a)(i) of this Section 7
immediately prior to the close of business on the date on which the certificates
for Class Four Partnership Preferred Units shall have been surrendered and such
notice received by the Partnership as provided in subparagraph (a)(i) of this
Section 7, and (y) in the case of a conversion pursuant to subparagraph (a)(ii)
of this Section 7, immediately prior to the close of business on the date
identified as the conversion date in the notice of conversion sent by the
Partnership pursuant to subparagraph (a)(ii) of this Section 7; and, in the case
of (x) or (y), the person or persons in whose name or names any certificate or
certificates for Partnership Common Units shall be issuable upon such conversion
shall be deemed to have become the holder or holders of record of the units
represented thereby at such time on such date, and such conversion shall be at
the Conversion Price in effect at such time on such date, unless the transfer
books of the Partnership shall be closed on that date, in which event such
person or persons shall be deemed to become such holder or holders of record at
the close of business on the next succeeding day on which such transfer books
are open, but such conversion shall be at the Conversion Price in effect on the
date in the notice of conversion sent by the Partnership as aforesaid.

K-11



--------------------------------------------------------------------------------



 



          (c) No fractional Partnership Common Units or scrip representing
fractions of a Partnership Common Unit shall be issued upon conversion of the
Class Four Partnership Preferred Units. Instead of any fractional interest in a
Partnership Common Unit that would otherwise be deliverable upon the conversion
of Class Four Partnership Preferred Units, the Partnership shall pay to the
holder of such units an amount of cash equal to the product of (i) such fraction
and (ii) the value of a REIT Share as of the date of conversion. If more than
one of any holder’s units shall be converted at one time, the number of full
Partnership Common Units issuable upon conversion thereof shall be computed on
the basis of the aggregate number of Class Four Partnership Preferred Units so
converted.
          (d) If the Partnership shall be a party to any transaction (including
with limitation a merger, consolidation, statutory exchange, sale of all or
substantially all of the Partnership’s assets or recapitalization of the
Partnership Common Units, but excluding any transaction as to which a charge in
the Adjustment Factor would be effected) (each of the foregoing being referred
to herein as a “Transaction”), in each case, as a result of which Partnership
Common Units shall be converted into the right to receive securities or other
property (including cash or any combination thereof), each Class Four
Partnership Preferred Unit which is not converted into the right to receive
securities or other property in connection with such Transaction shall thereupon
be convertible into the kind and amount of securities and other property
(including cash or any combination thereof) receivable upon such consummation by
a holder of that number of Partnership Common Units into which Class Four
Partnership Preferred Units were convertible immediately prior to such
Transaction. The Partnership shall not be a party to any transaction unless the
terms of such Transaction are consistent with the provisions of this paragraph
(d), and it shall not consent or agree to the occurrence of any Transaction
until the Partnership has entered into an agreement with the successor or
purchasing entity, as the case may be, for the benefit of the holders of the
Class Four Partnership Preferred Units that will contain provisions enabling the
holders of the Class Four Partnership Preferred Units that remain outstanding
after such Transaction to convert into the consideration received by holders of
Partnership Common Units at the Conversion Price in effect immediately prior to
such Transaction. The provisions of this Paragraph (d) shall apply to successive
Transactions.
          (e) Whenever the Conversion Price is adjusted as herein provided
(whether pursuant to paragraph (d) of this Section 7 or as a result of a change
in the Adjustment Factor), the General Partner shall promptly file with the
Transfer Agent an officer’s certificate setting forth the Conversion Price after
such adjustment and setting forth a brief statement of the facts requiring such
adjustment which certificate shall be conclusive evidence of the correctness of
such adjustment absent manifest error. Promptly after delivery of such
certificate, the General Partner shall prepare a notice of such adjustment of
the Conversion Price setting forth the adjusted Conversion Price and the
effective date such adjustment becomes effective and shall mail such notice of
such adjustment of the Conversion Price to each holder of Class Four Partnership
Preferred Units at such holder’s address as shown on the records of the
Partnership.
          (f) In any case in which an adjustment to the Adjustment Factor shall
become effective immediately after the effective date of an event, retroactive
to the record date, if any, for such event, the Partnership may defer until the
occurrence of such event (A) issuing to the holder of any Class Four Partnership
Preferred Units converted after such record date and before the occurrence of
such event the additional Partnership Common Units issuable upon such conversion
by reason of the adjustment required by such event over and above the
Partnership Common Units issuable upon such conversion before giving effect to
such adjustment and (B) paying to such holder any amount of cash in lieu of any
fraction pursuant to Section 7(c).
          (g) There shall be no adjustment of the Conversion Price in case of
the issuance of any unit of the Partnership except as specifically set forth in
the definition of “Adjustment Factor” or in this Section 7. In addition,
notwithstanding any other provision contained in the definition of “Adjustment
Factor” or in this Section 7, there shall be no adjustment of the Conversion
Price upon the payment of any cash distributions on any units of the
Partnership.
          (h) If the Partnership shall take any action affecting the Partnership
Common Units, other than action described in the definition of “Adjustment
Factor” or in this Section 7 that, in the opinion of the General Partner would
materially adversely affect the conversion rights of the holders of Class Four
Partnership Preferred Units, the Conversion Price for the Class Four Partnership
Preferred Units may be adjusted, to the extent permitted

K-12



--------------------------------------------------------------------------------



 



by law in such manner, if any, and at such time as the General Partner, in its
sole discretion, may determine to be equitable under the circumstances.
          (i) The Partnership will pay any and all documentary stamp or similar
issue or transfer taxes payable in respect of the issue or delivery of
Partnership Common Units or other securities or property on conversion of
Class Four Partnership Preferred Units pursuant hereto; provided, however, that
the Partnership shall not be required to pay any tax that may be payable in
respect of any transfer involved in the issue or delivery of Partnership Common
Units or other securities or property in a name other than that of the holder of
the Class Four Partnership Preferred Units to be converted, and no such issue or
delivery shall be made unless and until the person requesting such issue or
delivery has paid to the Partnership the amount of any such tax or established,
to the reasonable satisfaction of the Partnership, that such tax has been paid.
          (j) In addition to any other adjustment required hereby, to the extent
permitted by law, the Partnership from time to time may decrease the Conversion
Price by any amount, permanently or for a period of at least twenty Business
Days, if the decrease is irrevocable during the period.
          (k) For purposes of the definition of “Twelve-Month Period” in the
Agreement, any holder of Class Four Partnership Preferred Units that have been
converted to Partnership Common Units shall be deemed to have acquired such
Partnership Common Units when such Class Four Partnership Units were acquired.
     8. Status of Reacquired Units.
          All Preferred Units which shall have been issued and reacquired in any
manner by the Partnership shall be deemed cancelled and no longer outstanding.
     9. General.
          The ownership of the Preferred Units shall be evidenced by one or more
certificates in the form of Annex II hereto. The General Partner shall amend
Exhibit A to the Agreement from time to time to the extent necessary to reflect
accurately the issuance of, and subsequent redemption, or any other event having
an effect on the ownership of, the Preferred Units.
     10. Allocations of Income and Loss.
          For each taxable year, each holder of Preferred Units will be
allocated a portion of the Net Income and Net Loss of the Partnership equal to
the portion of the Net Income and Net Loss of the Partnership that would be
allocated to such holder pursuant to Article 6 of the Agreement if such holder
held a number of Partnership Common Units equal to (i) the number of Preferred
Units held by such holder, multiplied by (ii) 0.625. Upon liquidation,
dissolution or winding up of the Partnership, the Partnership shall endeavor to
allocate income and gain to the holders of the Preferred Units such that the
Capital Accounts related to the Preferred Units are equal to their Liquidation
Preference.
     11. Voting Rights.
          Except as otherwise required by applicable law or in the Agreement,
the holders of the Preferred Units will have the same voting rights as holders
of the Partnership Common Units. As long as any Preferred Units are outstanding,
in addition to any other vote or consent of partners required by law or by the
Agreement, the affirmative vote or consent of holders of at least 50% of the
outstanding Preferred Units will be necessary for effecting any amendment of any
of the provisions of the Partnership Unit Designation of the Preferred Units
that materially and adversely affects the rights or preferences of the holders
of the Preferred Units. The creation or issuance of any class or series of
Partnership Units, including, without limitation, any Partnership Units that may
have rights junior to, on a parity with, or senior or superior to the Preferred
Units, will not be deemed to materially and adversely affect the rights or
preferences of the holders of Preferred Units. With respect to the exercise of
the above-described voting rights, each Preferred Unit will have one (1) vote
per Preferred Unit.

K-13



--------------------------------------------------------------------------------



 



     12. Restrictions on Transfer.
          Preferred Units are subject to the same restrictions on transfer
applicable to Common Units, as set forth in the Agreement.

K-14



--------------------------------------------------------------------------------



 



ANNEX I
TO EXHIBIT K
NOTICE OF REDEMPTION

     
To:
  AIMCO Properties, L.P.
 
  c/o AIMCO-GP, Inc.
 
  4582 South Ulster Street Parkway, Suite 1100
 
  Denver, Colorado 80237
 
  Attention: Investor Relations

     The undersigned Limited Partner or Assignee hereby tenders for redemption
Class Four Partnership Preferred Units in AIMCO Properties, L.P. in accordance
with the terms of the Agreement of Limited Partnership of AIMCO Properties,
L.P., dated as of July 29, 1994, as it may be amended and supplemented from time
to time (the “Agreement”). All capitalized terms used herein and not otherwise
defined shall have the respective meanings ascribed thereto in the Partnership
Unit Designation of the Class Four Partnership Preferred Units. The undersigned
Limited Partner or Assignee:
          (a) if the Partnership elects to redeem such Class Four Partnership
Preferred Units for Common Shares rather than cash, hereby irrevocably
transfers, assigns, contributes and sets over to the Previous General Partner
all of the undersigned Limited Partner’s or Assignee’s right, title and interest
in and to such Class Four Partnership Preferred Units;
          (b) undertakes (i) to surrender such Class Four Partnership Preferred
Units and any certificate therefor at the closing of the Redemption contemplated
hereby and (ii) to furnish to the Previous General Partner, prior to the
Specified Redemption Date:
               (1) A written affidavit, dated the same date as this Notice of
Redemption, (a) disclosing the actual and constructive ownership, as determined
for purposes of Code Sections 856(a)(6) and 856(h), of Common Shares by (i) the
undersigned Limited Partner or Assignee and (ii) any Related Party and
(b) representing that, after giving effect to the Redemption, neither the
undersigned Limited Partner or Assignee nor any Related Party will own Common
Shares in excess of the Ownership Limit;
               (2) A written representation that neither the undersigned Limited
Partner or Assignee nor any Related Party has any intention to acquire any
additional Common Shares prior to the closing of the Redemption contemplated
hereby on the Specified Redemption Date; and
               (3) An undertaking to certify, at and as a condition to the
closing of the Redemption contemplated hereby on the Specified Redemption Date,
that either (a) the actual and constructive ownership of Common Shares by the
undersigned Limited Partner or Assignee and any Related Party remain unchanged
from that disclosed in the affidavit required by paragraph (1) above, or
(b) after giving effect to the Redemption contemplated hereby, neither the
undersigned Limited Partner or Assignee nor any Related Party shall own Common
Shares in violation of the Ownership Limit.
          (c) directs that the certificate representing the Common Shares, or
the certified check representing the Cash Amount, in either case, deliverable
upon the closing of the Redemption contemplated hereby be delivered to the
address specified below;
          (d) represents, warrants, certifies and agrees that:
               (i) the undersigned Limited Partner or Assignee has, and at the
closing of the Redemption will have, good, marketable and unencumbered title to
such Preferred Units, free and clear of the rights or interests of any other
person or entity;

K-I-1



--------------------------------------------------------------------------------



 



               (ii) the undersigned Limited Partner or Assignee has, and at the
closing of the Redemption will have, the full right, power and authority to
tender and surrender such Preferred Units as provided herein; and
               (iii) the undersigned Limited Partner or Assignee has obtained
the consent or approval of all persons and entities, if any, having the right to
consent to or approve such tender and surrender.
Dated:                                         

         
 
  Name of Limited Partner or Assignee:    
 
       
 
       
 
       
 
       
 
  (Signature of Limited Partner or Assignee)    
 
       
 
       
 
  (Street Address)    
 
       
 
       
 
  (City)      (State)      (Zip Code)    
 
       
 
  Signature Guaranteed by    
 
       
 
       

(continued on next page)

K-I-2



--------------------------------------------------------------------------------



 



Issue check payable to or Certificates in the name of:
                                                            
Please insert social security or identifying
number:                                                            
NOTICE: THE SIGNATURE OF THIS NOTICE OF REDEMPTION MUST CORRESPOND WITH THE
NAME(S) AS WRITTEN UPON THE FACE OF THE CERTIFICATE FOR THE CLASS FOUR PREFERRED
UNITS WHICH ARE BEING REDEEMED IN EVERY PARTICULAR WITHOUT ALTERATION OR
ENLARGEMENT OR ANY CHANGE WHATEVER.
THE SIGNATURE SHOULD BE GUARANTEED BY AN ELIGIBLE GUARANTOR INSTITUTION, (Banks,
Stockbrokers, Savings and Loan Associations and Credit Unions), WITH MEMBERSHIP
IN AN APPROVED SIGNATURE GUARANTEE MEDALLION PROGRAM PURSUANT TO SEC RULE
17Ad-15.

K-I-3



--------------------------------------------------------------------------------



 



ANNEX II
TO EXHIBIT K
FORM OF UNIT CERTIFICATE
OF
CLASS FOUR PARTNERSHIP PREFERRED UNITS
[THE SECURITY EVIDENCED HEREBY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED (THE “ACT”), OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT
BE SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF SUCH
REGISTRATION, UNLESS THE TRANSFEROR DELIVERS TO THE PARTNERSHIP AN OPINION OF
COUNSEL SATISFACTORY TO THE PARTNERSHIP, IN FORM AND SUBSTANCE SATISFACTORY TO
THE PARTNERSHIP, TO THE EFFECT THAT THE PROPOSED SALE, TRANSFER OR OTHER
DISPOSITION MAY BE EFFECTED WITHOUT REGISTRATION UNDER THE ACT AND UNDER
APPLICABLE STATE SECURITIES OR “BLUE SKY” LAWS. IN ADDITION,] THE LIMITED
PARTNERSHIP INTEREST EVIDENCED BY THIS CERTIFICATE MAY BE SOLD OR OTHERWISE
TRANSFERRED ONLY IN COMPLIANCE WITH THE RESTRICTIONS ON TRANSFER SET FORTH IN
THE AGREEMENT OF LIMITED PARTNERSHIP OF AIMCO PROPERTIES, L.P., DATED AS OF JULY
29, 1994, AS IT MAY BE AMENDED AND/OR SUPPLEMENTED FROM TIME TO TIME, A COPY OF
WHICH MAY BE OBTAINED FROM AIMCO-GP, INC, THE GENERAL PARTNER, AT ITS PRINCIPAL
EXECUTIVE OFFICE.
Certificate Number                     
AIMCO PROPERTIES, L.P.
FORMED UNDER THE LAWS OF THE STATE OF DELAWARE

     
This certifies that
   
 
   
 
   
is the owner of
   
 
   

CLASS FOUR PARTNERSHIP PREFERRED UNITS
OF
AIMCO PROPERTIES, L.P.,
transferable on the books of the Partnership in person or by duly authorized
attorney on the surrender of this Certificate properly endorsed. This
Certificate and the Class Four Partnership Preferred Units represented hereby
are issued and shall be held subject to all of the provisions of the Agreement
of Limited Partnership of AIMCO Properties, L.P., as the same may be amended
and/or supplemented from time to time.
IN WITNESS WHEREOF, the undersigned has signed this Certificate.

         
Dated:
  By    
 
       

K-II-1



--------------------------------------------------------------------------------



 



ASSIGNMENT
     For Value Received,                                         hereby sells,
assigns and transfers unto
                                                            
                                                             Class Four
Partnership Preferred Unit(s) represented by the within Certificate, and does
hereby irrevocably constitute and appoint the General Partner of AIMCO
Properties, L.P. as its Attorney to transfer said Class Four Partnership
Preferred Unit(s) on the books of AIMCO Properties, L.P. with full power of
substitution in the premises.
Dated:                                         

         
 
  By:    
 
       
 
      Name:
 
            Signature Guaranteed by:
 
             

NOTICE: THE SIGNATURE OF THIS ASSIGNMENT MUST CORRESPOND WITH THE NAME(S) AS
WRITTEN UPON THE FACE OF THE CERTIFICATE IN EVERY PARTICULAR WITHOUT ALTERATION
OR ENLARGEMENT OR ANY CHANGE WHATEVER.
THE SIGNATURE SHOULD BE GUARANTEED BY AN ELIGIBLE GUARANTOR INSTITUTION, (Banks,
Stockbrokers, Savings and Loan Associations and Credit Unions), WITH MEMBERSHIP
IN AN APPROVED SIGNATURE GUARANTEE MEDALLION PROGRAM PURSUANT TO SEC RULE
17Ad-15.

K-II-2



--------------------------------------------------------------------------------



 



EXHIBIT L
PARTNERSHIP UNIT DESIGNATION OF
THE CLASS FIVE PARTNERSHIP PREFERRED UNITS OF
AIMCO PROPERTIES, L.P.
     1. Number of Units and Designation.
          A class of Partnership Preferred Units is hereby designated as
“Class Five Partnership Preferred Units,” and the number of Partnership
Preferred Units constituting such class shall be 150,000.
     2. Definitions.
          Capitalized terms used and not otherwise defined herein shall have the
meanings assigned thereto in the Agreement, as modified by this Partnership Unit
Designation and the defined terms used herein. For purposes of this Partnership
Unit Designation, the following terms shall have the respective meanings
ascribed below:
          “Agreement” shall mean the Agreement of Limited Partnership of the
Partnership, as amended, supplemented or restated from time to time.
          “Assignee” shall mean a Person to whom one or more Class Five
Partnership Preferred Units have been Transferred in a manner permitted under
the Agreement, but who has not become a Substituted Limited Partner, and who has
the rights set forth in Section 11.5 of the Agreement.
          “Class Five Partnership Preferred Unit” shall mean a Partnership
Preferred Unit with the designations, preferences and relative, participating,
optional or other special rights, powers and duties as are set forth in this
Partnership Unit Designation.
          “Fair Market Value” shall mean, at any time and with respect to any
Class Five Partnership Preferred Units, the greater of (i) that portion of the
capital account balance of the holder of such Class Five Partnership Preferred
Units at that time attributable solely to such Class Five Partnership Preferred
Units, or (ii) zero.
          “Notice of Redemption” shall mean a Notice of Redemption in the form
of Annex I to this Partnership Unit Designation.
          “Partnership” shall mean AIMCO Properties, L.P., a Delaware limited
partnership.
          “Transfer Agent” shall mean such transfer agent as may be designated
by the Partnership or its designee as the transfer agent for the Class Five
Partnership Preferred Units; provided, that if the Partnership has not
designated a transfer agent, then the Partnership shall act as the Transfer
Agent for the Class Five Partnership Preferred Units.
     3. Cash Distributions.
          At any time that the Partnership pays cash distributions to holders of
Partnership Common Units, the Partnership shall pay cash distributions to
holders of the Class Five Partnership Preferred Units in an amount per
Class Five Partnership Preferred Unit equal to the per unit distribution on the
Partnership Common Units; provided, that distributions upon liquidation of the
Partnership shall be made in accordance with Section 13.2 of the Agreement.
Holders of Class Five Partnership Preferred Units will not be entitled to
receive any other distributions. If a record date is established by the General
Partner for the payment of distributions in respect of Partnership Common Units,
the same date shall be the record date for payment of distributions in respect
of the Class Five Partnership Preferred Units. With respect to the first
distribution paid to holders of Class Five Partnership Preferred Units after the
initial issuance thereof, such distribution shall be pro rated based on the
portion of the period in respect of which such distribution is paid that such
that such Class Five Partnership Preferred Units were outstanding.

L-1



--------------------------------------------------------------------------------



 



     4. Redemption.
          (a) The Class Five Partnership Preferred Units may be redeemed at the
option of the Partnership at any time at a redemption price payable in cash
equal to the Fair Market Value of such Class Five Partnership Preferred Units.
          (b) The redemption date shall be selected by the Partnership, shall be
specified in a notice of redemption, and shall be not less than 5 days nor more
than 60 days after the date notice of redemption is sent by the Partnership.
          (c) If the Partnership shall redeem Class Five Partnership Preferred
Units, notice of such redemption shall be given to each holder of record of the
Class Five Partnership Preferred Units to be redeemed. Such notice shall be
provided by first class mail, postage prepaid, at such holder’s address as the
same appears on the records of the Partnership. Neither the failure to mail any
notice required by this paragraph (c), nor any defect therein or in the mailing
thereof to any particular holder, shall affect the sufficiency of the notice or
the validity of the proceedings for redemption with respect to the other
holders. Any notice which has been mailed in the manner herein provided shall be
conclusively presumed to have been duly given on the date mailed whether or not
the holder receives the notice. Each such notice shall state, as appropriate:
(i) the redemption date; (ii) the place or places at which certificates for such
shares are to be surrendered for cash; and (iii) the redemption price payable on
such redemption date. Notice having been mailed as aforesaid, from and after the
redemption date (unless the Partnership shall fail to make available the amount
of cash necessary to effect such redemption), (i) such Class Five Partnership
Preferred Units shall no longer be deemed to be outstanding, and (ii) all rights
of the holders thereof as holders of Class Five Partnership Preferred Units
shall cease except the right to receive the cash payable upon such redemption,
without interest thereon, upon surrender of their certificates if so required.
As promptly as practicable after the surrender in accordance with such notice of
the certificates for any such Class Five Partnership Preferred Units to be so
redeemed (properly endorsed or assigned for transfer, if the Partnership shall
so require and the notice shall so state), such certificates shall be exchanged
for cash (without interest thereon) for which such shares have been redeemed in
accordance with such notice.
     5. Conversion.
          (a) Subject to and upon compliance with the provisions of this
Section 5, on or after December 21, 2000, a holder of Class Five Partnership
Preferred Units shall have the right, at such holder’s option, to convert such
units, in whole or in part, into the number of Partnership Common Units obtained
by dividing (i) the Fair Market Value of the Class Five Partnership Preferred
Units converted, by (ii) the value of a REIT Share (assuming, for such purpose,
that the Valuation Date is the date of conversion of such units). In order to
exercise the conversion right, the holder of each Class Five Partnership
Preferred Unit to be converted shall surrender the certificate representing such
unit, duly endorsed or assigned to the Partnership or in blank at the office of
the Transfer Agent, accompanied by written notice to the Partnership that the
holder thereof elects to covert such Class Five Partnership Preferred Unit.
          (b) (i) Unless the Partnership Common Units issuable on conversion are
to be issued in the same name as the name in which such Class Five Partnership
Preferred Units are registered, each such unit surrendered following conversion
shall be accompanied by instruments of transfer, in form satisfactory to the
Partnership, duly executed by the holder or such holder’s duly authorized
representative, and an amount sufficient to pay any transfer or similar tax (or
evidence reasonably satisfactory to the Partnership demonstrating that such
taxes have been paid).
               (ii) As promptly as practicable after the surrender of
certificates for Class Five Partnership Preferred Units as aforesaid, and in any
event no later than three business days after the date of such surrender, the
Partnership shall issue and deliver at such office to such holder, or send on
such holders’ written order, a certificate or certificates for the number of
full Partnership Common Units issuable upon the conversion of such Class Five
Partnership Preferred Units in accordance with the provisions of this Section 5,
and any fractional interest in respect of a Partnership Common Unit arising upon
such conversion shall be settled as provided in paragraph (c) of this Section 5.

L-2



--------------------------------------------------------------------------------



 



               (iii) Each conversion shall be deemed to have been effected
immediately prior to the close of business on the date on which the certificates
for Class Five Partnership Preferred Units shall have been surrendered to the
Partnership for conversion as provided in paragraph (a) of this Section 5; and
the person or persons in whose name or names any certificate or certificates for
Partnership Common Units shall be issuable upon such conversion shall be deemed
to have become the holder or holders of record of the units represented thereby
at such time on such date unless the transfer books of the Partnership shall be
closed on that date, in which event such person or persons shall be deemed to
become such holder or holders of record at the close of business on the next
succeeding day on which such transfer books are open.
          (c) No fractional Partnership Common Units or scrip representing
fractions of a Partnership Common Unit shall be issued upon conversion of the
Class Five Partnership Preferred Units. Instead of any fractional interest in a
Partnership Common Unit that would otherwise be deliverable upon the conversion
of Class Five Partnership Preferred Units, the Partnership shall pay to the
holder of such units an amount of cash equal to the Fair Market Value of such
fractional interest as of the date of conversion. If more than one of any
holder’s units shall be converted at one time, the number of full Partnership
Common Units issuable upon conversion thereof shall be computed on the basis of
the aggregate number of Class Five Partnership Preferred Units so converted.
          (d) If the Partnership shall be a party to any transaction (including
with limitation a merger, consolidation, statutory exchange, sale of all or
substantially all of the Partnership’s assets or recapitalization of the
Partnership Common Units, but excluding any transaction as to which a change in
the Adjustment Factor would be effected) (each of the foregoing being referred
to herein as a “Transaction”), in each case, as a result of which Partnership
Common Units shall be converted into the right to receive securities or other
property (including cash or any combination thereof), each Class Five
Partnership Preferred Unit which is not converted into the right to receive
securities or other property in connection with such Transaction shall thereupon
be convertible into the kind and amount of securities and other property
(including cash or any combination thereof) receivable upon such consummation by
a holder of that number of Partnership Common Units into which a Class Five
Partnership Preferred Unit was convertible immediately prior to such
Transaction. The Partnership shall not be a party to any Transaction unless the
terms of such Transaction are consistent with the provisions of this paragraph
(d), and it shall not consent or agree to the occurrence of any Transaction
until the Partnership has entered into an agreement with the successor or
purchasing entity, as the case may be, for the benefit of the holders of the
Class Five Partnership Preferred Units that will contain provisions enabling the
holders of Class Five Partnership Preferred Units that remain outstanding after
such Transaction to convert into the consideration received by holders of
Partnership Common Units at the conversion price in effect immediately prior to
such Transaction. The provisions of this paragraph (d) shall apply to successive
Transactions.
          (e) The Partnership will pay any and all documentary stamp or similar
issue or transfer taxes payable in respect of the issue or delivery of
Partnership Common Units or other securities or property on conversion of
Class Five Partnership Preferred Units pursuant hereto; provided, however, that
the Partnership shall not be required to pay any tax that may be payable in
respect of any transfer involved in the issue or delivery of Partnership Common
Units or other securities or property in a name other than that of the holder of
the Class Five Partnership Preferred Units to be converted, and no such issue or
delivery shall be made unless and until the person requesting such issue or
delivery has paid to the Partnership the amount of any such tax or established,
to the reasonable satisfaction of the Partnership, that such tax has been paid.
     6. Status of Reacquired Units.
          All Class Five Partnership Preferred Units which shall have been
issued and reacquired in any manner by the Partnership shall be deemed cancelled
and no longer outstanding.
     7. General.
          The ownership of the Class Five Partnership Preferred Units shall be
evidenced by one or more certificates in the form of Annex II hereto. The
General Partner shall amend Exhibit A to the Agreement from time to time to the
extent necessary to reflect accurately the issuance of, and subsequent
redemption, or any other event having an effect on the ownership of, the
Class Five Partnership Preferred Units.

L-3



--------------------------------------------------------------------------------



 



     8. Allocations of Income and Loss; Capital Accounts.
          Upon initial issuance, the capital account balance attributable to the
Class Five Partnership Preferred Units shall be zero. Thereafter, for each
Fiscal Year, the Class Five Partnership Preferred Units shall be allocated a
portion of the Net Income and Net Loss of the Partnership equal to the portion
of the Net Income and Net Loss of the Partnership that would be allocated to
such Class Five Partnership Preferred Units pursuant to Article 6 of the
Agreement if the Class Five Partnership Preferred Units were Partnership Common
Units. In addition, (i) not more than 60 days prior to a redemption of
Class Five Partnership Preferred Units pursuant to Section 4 hereof and (ii) at
any time after December 21, 2001, upon (x) a sale of substantially all of the
assets of the Partnership or a liquidation, dissolution, or winding up of the
Partnership or (y) in the event the Gross Asset Value of any Partnership Asset
is adjusted pursuant to subsection (b) or (c) of the definition of “Gross Asset
Value” in the Agreement, to the extent possible, the Partnership shall first
allocate Partnership gain (and, to the extent necessary, gross income) among the
Class Five Partnership Preferred Units (the “Special Allocation”) in an amount
equal to that necessary to permit each Class Five Partnership Preferred Unit to
receive, upon a liquidation, dissolution, or winding up of the Partnership
pursuant to Section 13.2 of the Agreement, an amount of assets of the
Partnership equal to the amount of assets that would be receivable with respect
to a Partnership Common Unit, as determined on a per unit basis. Notwithstanding
the foregoing, the Class Five Partnership Preferred Units shall not be entitled
to receive, and shall not receive, the Special Allocation unless and until the
Class I High Performance Partnership Units have been allocated the full amount
of Partnership income and gain required under Section 5 of the Partnership Unit
Designation for the Class I High Performance Partnership Units.
     9. Voting Rights.
          Except as otherwise required by applicable law or in the Agreement,
the holders of the Class Five Partnership Preferred Units will have the same
voting rights as holders of the Partnership Common Units. As long as any
Class Five Partnership Preferred Units are outstanding, in addition to any other
vote or consent of partners required by law or by the Agreement, the affirmative
vote or consent of holders of at least 50% of the outstanding Class Five
Partnership Preferred Units will be necessary for effecting any amendment of any
of the provisions of the Partnership Unit Designation of the Class Five
Partnership Preferred Units that materially and adversely affects the rights or
preferences of the holders of the Class Five Partnership Preferred Units. The
creation or issuance of any class or series of Partnership Units, including,
without limitation, any Partnership Units that may have rights junior to, on a
parity with, or senior or superior to the Class Five Partnership Preferred
Units, will not be deemed to materially and adversely affect the rights or
preferences of the holders of the Class Five Partnership Preferred Units. With
respect to the exercise of the above-described voting rights, each Class Five
Partnership Preferred Unit will have one (1) vote per Class Five Partnership
Preferred Unit.
     10. Restrictions on Transfer.
          Class Five Partnership Preferred Units are subject to the same
restrictions on transfer applicable to Partnership Common Units, as set forth in
the Agreement.
     11. Ranking.
          Any class or series of Partnership Units of the Partnership shall be
deemed to rank:
          (a) prior or senior to the Class Five Partnership Preferred Units, as
to the payment of distributions and as to the distribution of assets upon
liquidation, dissolution or winding up, if (i) the holders of such class or
series shall be entitled to the receipt of distributions and of amounts
distributable upon liquidation, dissolution or winding up, as the case may be,
in preference or priority to the holders of Class Five Partnership Preferred
Units or (ii) such class or series of Partnership Units shall be Class G
Partnership Preferred Units, Class One Partnership Preferred Units, Class Two
Partnership Preferred Units, Class Three Partnership Preferred Units or
Class Four Partnership Preferred Units or (the Partnership Units referred to in
clauses (i) and (ii) of this paragraph being hereinafter referred to,
collectively, as “Senior Partnership Units”);

L-4



--------------------------------------------------------------------------------



 



          (b) on a parity with the Class Five Partnership Preferred Units, as to
the payment of distributions and as to the distribution of assets upon
liquidation, dissolution or winding up, whether or not the distribution rates,
distribution payment dates or redemption or liquidation prices per unit or other
denomination thereof be different from those of the Class Five Partnership
Preferred Units if (i) such class or series of Partnership Units shall be
Partnership Common Units or Class I High Performance Partnership Units or
(ii) the holders of such class or series of Partnership Units and the Class Five
Partnership Preferred Units shall be entitled to the receipt of distributions
and of amounts distributable upon liquidation, dissolution or winding up in
proportion to their respective amounts of accrued and unpaid distributions per
unit or other denomination or liquidation preferences, without preference or
priority one over the other (the Partnership Units referred to in clauses
(i) and (ii) of this paragraph being hereinafter referred to, collectively, as
“Parity Partnership Units”); and
          (c) junior to the Class Five Partnership Preferred Units, as to the
payment of distributions and as to the distribution of assets upon liquidation,
dissolution or winding up, if the holders of Class Five Partnership Preferred
Units shall be entitled to receipt of distributions or of amounts distributable
upon liquidation, dissolution or winding up, as the case may be, in preference
or priority to the holders of such class or series of Partnership Units (the
Partnership Units referred to in this paragraph being hereinafter referred to,
collectively, as “Junior Partnership Units”).

L-5



--------------------------------------------------------------------------------



 



ANNEX I
TO EXHIBIT L
FORM OF UNIT CERTIFICATE
OF
CLASS FIVE PARTNERSHIP PREFERRED UNITS
THE SECURITY EVIDENCED HEREBY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED (THE “ACT”), OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT
BE SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF SUCH
REGISTRATION, UNLESS THE TRANSFEROR DELIVERS TO THE PARTNERSHIP AN OPINION OF
COUNSEL SATISFACTORY TO THE PARTNERSHIP, IN FORM AND SUBSTANCE SATISFACTORY TO
THE PARTNERSHIP, TO THE EFFECT THAT THE PROPOSED SALE, TRANSFER OR OTHER
DISPOSITION MAY BE EFFECTED WITHOUT REGISTRATION UNDER THE ACT AND UNDER
APPLICABLE STATE SECURITIES OR “BLUE SKY” LAWS. IN ADDITION, THE LIMITED
PARTNERSHIP INTEREST EVIDENCED BY THIS CERTIFICATE MAY BE SOLD OR OTHERWISE
TRANSFERRED ONLY IN COMPLIANCE WITH THE RESTRICTIONS ON TRANSFER SET FORTH IN
THE AGREEMENT OF LIMITED PARTNERSHIP OF AIMCO PROPERTIES, L.P., DATED AS OF JULY
29, 1994, AS IT MAY BE AMENDED AND/OR SUPPLEMENTED FROM TIME TO TIME, A COPY OF
WHICH MAY BE OBTAINED FROM AIMCO-GP, INC, THE GENERAL PARTNER, AT ITS PRINCIPAL
EXECUTIVE OFFICE.
Certificate Number
AIMCO PROPERTIES, L.P.
FORMED UNDER THE LAWS OF THE STATE OF DELAWARE

         
This certifies that
       
 
       
is the owner of
       
 
       

CLASS FIVE PARTNERSHIP PREFERRED UNITS
OF
AIMCO PROPERTIES, L.P.,
          transferable on the books of the Partnership in person or by duly
authorized attorney on the surrender of this Certificate properly endorsed. This
Certificate and the Class Five Partnership Preferred Units represented hereby
are issued and shall be held subject to all of the provisions of the Agreement
of Limited Partnership of AIMCO Properties, L.P., as the same may be amended
and/or supplemented from time to time.
IN WITNESS WHEREOF, the undersigned has signed this Certificate.

             
Dated:
      By:    
 
           
 
          Name:
 
          Title:

L-I-1



--------------------------------------------------------------------------------



 



ASSIGNMENT
     For Value Received,
                                                            hereby sells,
assigns and transfers unto
                                                             Class Five
Partnership Preferred Unit(s) represented by the within Certificate, and does
hereby irrevocably constitute and appoint the General Partner of AIMCO
Properties, L.P. as its Attorney to transfer said Class Five Partnership
Preferred Unit(s) on the books of AIMCO Properties, L.P. with full power of
substitution in the premises.
Dated: ____________________

             
 
  By:                  
 
      Name:    
 
                Signature Guaranteed by:    
 
           

     NOTICE: THE SIGNATURE OF THIS ASSIGNMENT MUST CORRESPOND WITH THE NAME(S)
AS WRITTEN UPON THE FACE OF THE CERTIFICATE IN EVERY PARTICULAR WITHOUT
ALTERATION OR ENLARGEMENT OR ANY CHANGE WHATEVER.
     THE SIGNATURE SHOULD BE GUARANTEED BY AN ELIGIBLE GUARANTOR INSTITUTION,
(Banks, Stockbrokers, Savings and Loan Associations and Credit Unions), WITH
MEMBERSHIP IN AN APPROVED SIGNATURE GUARANTEE MEDALLION PROGRAM PURSUANT TO SEC
RULE 17Ad-15.

L-I-2



--------------------------------------------------------------------------------



 



EXHIBIT M
PARTNERSHIP UNIT DESIGNATION OF
THE CLASS SIX PARTNERSHIP PREFERRED UNITS OF
AIMCO PROPERTIES, L.P.
     1. Number of Units and Designation.
          A class of Partnership Preferred Units is hereby designated as
“Class Six Partnership Preferred Units,” and the number of Partnership Preferred
Units constituting such class shall be 900,000.
     2. Definitions.
          Capitalized terms used and not otherwise defined herein shall have the
meanings assigned thereto in the Agreement, as modified by this Partnership Unit
Designation and the defined terms used herein. For purposes of this Partnership
Unit Designation, the following terms shall have the respective meanings
ascribed below:
          “Adjustment Factor” means 1.0; provided, however, that in the event
that:
          (i) the Previous General Partner (a) declares or pays a dividend on
its outstanding REIT Shares in REIT Shares or makes a distribution to all
holders of its outstanding REIT Shares in REIT Shares, (b) splits or subdivides
its outstanding REIT Shares or (c) effects a reverse stock split or otherwise
combines its outstanding REIT Shares into a smaller number of REIT Shares, the
Adjustment Factor shall be adjusted by multiplying the Adjustment Factor
previously in effect by a fraction, (i) the numerator of which shall be the
number of REIT Shares issued and outstanding on the record date for such
dividend, distribution, split, subdivision, reverse split or combination
(assuming for such purposes that such dividend, distribution, split,
subdivision, reverse split or combination has occurred as of such time) and
(ii) the denominator of which shall be the actual number of REIT Shares
(determined without the above assumption) issued and outstanding on the record
date for such dividend, distribution, split, subdivision, reverse split or
combination;
          (ii) the Previous General Partner distributes any rights, options or
warrants to all holders of its REIT Shares to subscribe for or to purchase or to
otherwise acquire REIT Shares (or other securities or rights convertible into,
exchangeable for or exercisable for REIT Shares) at a price per share less than
the Value of a REIT Share on the record date for such distribution (each a
“Distributed Right”), then the Adjustment Factor shall be adjusted by
multiplying the Adjustment Factor previously in effect by a fraction (a) the
numerator of which shall be the number of REIT Shares issued and outstanding on
the record date plus the maximum number of REIT Shares purchasable under such
Distributed Rights and (b) the denominator of which shall be the number of REIT
Shares issued and outstanding on the record date plus a fraction (1) the
numerator of which is the maximum number of REIT Shares purchasable under such
Distributed Rights times the minimum purchase price per REIT Share under such
Distributed Rights and (2) the denominator of which is the Value of a REIT Share
as of the record date; provided, however, that, if any such Distributed Rights
expire or become no longer exercisable, then the Adjustment Factor shall be
adjusted, effective retroactive to the date of distribution of the Distributed
Rights, to reflect a reduced maximum number of REIT Shares or any change in the
minimum purchase price for the purposes of the above fraction; and
          (iii) the Previous General Partner shall, by dividend or otherwise,
distribute to all holders of its REIT Shares evidences of its indebtedness or
assets (including securities, but excluding any dividend or distribution
referred to in subsection (i) above), which evidences of indebtedness or assets
relate to assets not received by the Previous General Partner, the General
Partner and/or the Special Limited Partner pursuant to a pro rata distribution
by the Partnership, then the Adjustment Factor shall be adjusted to equal the
amount determined by multiplying the Adjustment Factor in effect immediately
prior to the close of business on the date fixed for determination of
shareholders entitled to receive such distribution by a fraction (i) the
numerator shall be such Value of a REIT Share on the date fixed for such
determination and (ii) the denominator shall be the Value of a REIT Share on the
dates fixed for such determination less the then fair market value (as
determined by the General Partner, whose

M-1



--------------------------------------------------------------------------------



 



determination shall be conclusive) of the portion of the evidences of
indebtedness or assets so distributed applicable to one REIT Share.
          Any adjustments to the Adjustment Factor shall become effective
immediately after the effective date of such event, retroactive to the record
date, if any, for such event.
          “Agreement” shall mean the Agreement of Limited Partnership of the
Partnership, as amended, supplemented or restated from time to time.
          “Assignee” shall mean a Person to whom one or more Preferred Units
have been Transferred in a manner permitted under the Agreement, but who has not
become a Substituted Limited Partner, and who has the rights set forth in
Section 11.5 of the Agreement.
          “Cash Amount” shall mean, with respect to any Tendered Units, cash in
an amount equal to the sum of (x) the product of (i) the number of Tendered
Units, multiplied by (ii) the Liquidation Preference for a Preferred Unit, plus,
(y) if positive, the product of (i) the number of Tendered Units, multiplied by
(ii) the Liquidation Preference for a Preferred Unit (excluding any accumulated,
accrued or unpaid distributions), multiplied by (iii) the quotient obtained by
dividing (a) the amount by which the Market Value of a Common Share, calculated
as of the date of receipt by the General Partner of a Notice of Redemption for
such Tendered Units, exceeds $50, by (b) $50.
          “Class Six Partnership Preferred Unit” or “Preferred Unit” shall mean
a Partnership Preferred Unit with the designations, preferences and relative,
participating, optional or other special rights, powers and duties as are set
forth in this Partnership Unit Designation.
          “Common Shares” shall mean the shares of Class A Common Stock of the
Previous General Partner.
          “Common Shares Amount” shall mean, with respect to any Tendered Units,
a number of Common Shares equal to the quotient obtained by dividing (i) the
Cash Amount for such Tendered Units, by (ii) the Market Value of a Common Share
calculated as of the date of receipt by the General Partner of a Notice of
Redemption for such Tendered Units.
          “Conversion Price” shall mean, as of any date, the quotient obtained
by dividing $50 by the Adjustment Factor in effect as of such date.
          “Current Market Price” of a share of any Equity Stock shall mean the
closing price, regular way on such day, or, if no sale takes place on such day,
the average of the reported closing bid and asked prices, regular way, on such
day, in either case as reported on the principal national securities exchange on
which such securities are listed or admitted for trading, or, if such security
is not quoted on any national securities exchange, on the NASDAQ National Market
or if such security is not quoted on the NASDAQ National Market, the average of
the closing bid and asked prices on such day in the over-the-counter market as
reported by NASDAQ or, if bid and asked prices for each security on such day
shall not have been reported through NASDAQ, the average of the bid and asked
prices on such day as furnished by any New York Stock Exchange or National
Association of Securities Dealers, Inc. member firm regularly making a market in
such security selected for such purpose by the Chief Executive Officer of the
General Partner or the Board of Directors of the General Partner or if any class
or series of securities are not publicly traded, the fair value of the shares of
such class as determined reasonably and in good faith by the Board of Directors
of the General Partner.
          “Cut-Off Date” shall mean the fifth (5th) Business Day after the
General Partner’s receipt of a Notice of Redemption.
          “Declination” shall have the meaning set forth in Section 6(f) of this
Partnership Unit Designation.

M-2



--------------------------------------------------------------------------------



 



          “Distribution Payment Date” shall have the meaning set forth in
Section 4(a) of this Partnership Unit Designation.
          “Equity Stock” shall mean one or more shares of any class of capital
stock of the Previous General Partner.
          “Internal Rate of Return” shall mean, as of any determination date,
the effective discount rate under which the present value of the Inflows
associated with an outstanding Class Six Partnership Preferred Unit equals $25.
For purposes of calculation of Internal Rate of Return, “Inflows” shall mean
(a) all distributions (whether paid in cash or property) that have been received
in respect of such unit, (b) the cash payment in respect of distributions
payable on such unit pursuant to Section 7(b)(iii) hereof if such unit were
converted to Partnership Common Units on the determination date, and (c) the
amount by which the Market Value of a REIT Share, as of the determination date,
exceeds the Conversion Price then in effect. For purposes of calculating the
amounts of any Inflows, all distributions received in property shall be deemed
to have a value equal to the Market Value of such distributions as of the date
such distribution is received. Neither the fact of any transfer of any units of
the Class Six Partnership Preferred Units nor the amount of any consideration
received by the holder thereof or paid by any successor holder in connection
with any transfer shall affect the calculation of Internal Rate of Return.
          “Junior Partnership Units” shall have the meaning set forth in Section
3(c) of this Partnership Unit Designation.
          “Liquidation Preference” shall have the meaning set forth in Section
5(a) of this Partnership Unit Designation.
          “Market Value” shall mean, as of any calculation date and with respect
to any share of stock, the average of the daily market prices for ten
(10) consecutive trading days (or twenty (20) consecutive Trading Days for
purposes of calculating “Internal Rate of Return”) immediately preceding the
calculation date. The market price for any such trading day shall be:
          (i) if the shares are listed or admitted to trading on any securities
exchange or The Nasdaq Stock Market’s National Market System, the closing price,
regular way, on such day, or if no such sale takes place on such day, the
average of the closing bid and asked prices on such day, in either case as
reported in the principal consolidated transaction reporting system,
          (ii) if the shares are not listed or admitted to trading on any
securities exchange or The Nasdaq Stock Market’s National Market System, the
last reported sale price on such day or, if no sale takes place on such day, the
average of the closing bid and asked prices on such day, as reported by a
reliable quotation source designated by the General Partner, or
          (iii) if the shares are not listed or admitted to trading on any
securities exchange or The Nasdaq Stock Market’s National Market System and no
such last reported sale price or closing bid and asked prices are available, the
average of the reported high bid and low asked prices on such day, as reported
by a reliable quotation source designated by the General Partner, or if there
shall be no bid and asked prices on such day, the average of the high bid and
low asked prices, as so reported, on the most recent day (not more than ten
(10) days prior to the date in question) for which prices have been so reported;
provided, however, that, if there are no bid and asked prices reported during
the ten (10) days prior to the date in question, the Market Value of the shares
shall be determined by the General Partner acting in good faith on the basis of
such quotations and other information as it considers, in its reasonable
judgment, appropriate; provided, further, that the General Partner is authorized
to adjust the market price for any trading day as may be necessary, in its
judgment, to reflect an event that occurs at any time after the commencement of
such ten day period that would unfairly distort the Market Value, including,
without limitation, a stock dividend, split, subdivision, reverse stock split,
or share combination.

M-3



--------------------------------------------------------------------------------



 



          “Notice of Redemption” shall mean a Notice of Redemption in the form
of Annex I to this Partnership Unit Designation.
          “Parity Partnership Units” shall have the meaning set forth in Section
3(b) of this Partnership Unit Designation.
          “Partnership” shall mean AIMCO Properties, L.P., a Delaware limited
partnership.
          “Primary Offering Notice” shall have the meaning set forth in
Section 6(h)(4) of this Partnership Unit Designation.
          “Public Offering Funding” shall have the meaning set forth in
Section 6(f)(2) of this Partnership Unit Designation.
          “Redemption” shall have the meaning set forth in Section 6(b) of this
Partnership Unit Designation.
          “Registrable Shares” shall have the meaning set forth in
Section 6(f)(2) of this Partnership Unit Designation.
          “Senior Partnership Units” shall have the meaning set forth in Section
3(a) of this Partnership Unit Designation.
          “Single Funding Notice” shall have the meaning set forth in
Section 6(f)(3) of this Partnership Unit Designation.
          “Specified Redemption Date” shall mean, with respect to any
Redemption, the later of (a) the tenth (10th) Business Day after the receipt by
the General Partner of a Notice of Redemption or (b) in the case of a
Declination followed by a Public Offering Funding, the Business Day next
following the date of the closing of the Public Offering Funding; provided,
however, that the Specified Redemption Date, as well as the closing of a
Redemption, or an acquisition of Tendered Units by the Previous General Partner
pursuant to Section 5 hereof, on any Specified Redemption Date, may be deferred,
in the General Partner’s sole and absolute discretion, for such time (but in any
event not more than one hundred fifty (150) days in the aggregate) as may
reasonably be required to effect, as applicable, (i) a Public Offering Funding
or other necessary funding arrangements, (ii) compliance with the Securities Act
or other law (including, but not limited to, (a) state “blue sky” or other
securities laws and (b) the expiration or termination of the applicable waiting
period, if any, under the Hart-Scott-Rodino Antitrust Improvements Act of 1976,
as amended) and (iii) satisfaction or waiver of other commercially reasonable
and customary closing conditions and requirements for a transaction of such
nature.
          “Tendering Party” shall have the meaning set forth in Section 6(b)
hereof.
          “Tendered Units” shall have the meaning set forth in Section 6(b)
hereof.
          “Trading Day” shall mean, when used with respect to the Closing Price
of a share of any Equity Stock, (i) if the Equity Stock is listed or admitted to
trading on the NYSE, a day on which the NYSE is open for the transaction of
business, (ii) if the Equity Stock is not listed or admitted to trading on the
NYSE but is listed or admitted to trading on another national securities
exchange or automated quotation system, a day on which the principal national
securities exchange or automated quotation system, as the case may be, on which
the Equity Stock is listed or admitted to trading is open for the transaction of
business, or (iii) if the Equity Stock is not listed or admitted to trading on
any national securities exchange or automated quotation system, any day other
than a Saturday, a Sunday or a day on which banking institutions in the State of
New York are authorized or obligated by law or executive order to close.
          “Transfer Agent” shall mean such transfer agent as may be designated
by the Partnership or its designee as the transfer agent for the Class Six
Partnership Preferred Units; provided, that if the Partnership has not

M-4



--------------------------------------------------------------------------------



 



designated a transfer agent then the Partnership shall act as the transfer agent
for the Class Six Partnership Preferred Units.
     3. Ranking.
          Any class or series of Partnership Units of the Partnership shall be
deemed to rank:
          (a) prior or senior to the Class Six Partnership Preferred Units, as
to the payment of distributions and as to the distribution of assets upon
liquidation, dissolution or winding up, if the holders of such class or series
shall be entitled to the receipt of distributions and of amounts distributable
upon liquidation, dissolution or winding up, as the case may be, in preference
or priority to the holders of Class Six Partnership Preferred Units (the
Partnership Units referred to in this paragraph being hereinafter referred to,
collectively, as “Senior Partnership Units”);
          (b) on a parity with the Class Six Partnership Preferred Units, as to
the payment of distributions and as to the distribution of assets upon
liquidation, dissolution or winding up, whether or not the distribution rates,
distribution payment dates or redemption or liquidation prices per unit or other
denomination thereof be different from those of the Class Six Partnership
Preferred Units if (i) such class or series of Partnership Units shall be
Class G Partnership Preferred Units, Class One Partnership Preferred Units,
Class Two Partnership Preferred Units, Class Three Partnership Preferred Units
or Class Four Partnership Preferred Units or (ii) the holders of such class or
series of Partnership Units and the Class Six Partnership Preferred Units shall
be entitled to the receipt of distributions and of amounts distributable upon
liquidation, dissolution or winding up in proportion to their respective amounts
of accrued and unpaid distributions per unit or other denomination or
liquidation preferences, without preference or priority one over the other (the
Partnership Units referred to in clauses (i) and (ii) of this paragraph being
hereinafter referred to, collectively, as “Parity Partnership Units”); and
          (c) junior to the Class Six Partnership Preferred Units, as to the
payment of distributions and as to the distribution of assets upon liquidation,
dissolution or winding up, if (i) such class or series of Partnership Units
shall be Partnership Common Units, Class I High Performance Partnership Units or
Class Five Partnership Preferred Units or (ii) the holders of Class Six
Partnership Preferred Units shall be entitled to receipt of distributions or of
amounts distributable upon liquidation, dissolution or winding up, as the case
may be, in preference or priority to the holders of such class or series of
Partnership Units (the Partnership Units referred to in clauses (i) and (ii) of
this paragraph being hereinafter referred to, collectively, as “Junior
Partnership Units”).
     4. Quarterly Cash Distributions.
          (a) Holders of Preferred Units will be entitled to receive, when and
as declared by the General Partner, quarterly cash distributions at the rate of
$0.53125 per Preferred Unit. Any such distributions will be cumulative from the
date of original issue, whether or not in any distribution period or periods
such distributions have been declared, and shall be payable quarterly on
February 15, May 15, August 15 and November 15 of each year (or, if not a
Business Day, the next succeeding Business Day) (each a “Distribution Payment
Date”), commencing on the first such date occurring after the date of original
issue. If the Preferred Units are issued on any day other than a Distribution
Payment Date, the first distribution payable on such Preferred Units will be
prorated for the portion of the quarterly period that such Preferred Units are
outstanding on the basis of twelve 30-day months and a 360-day year.
Distributions will be payable in arrears to holders of record as they appear on
the records of the Partnership at the close of business on February 1, May 1,
August 1 or November 1, as the case may be, immediately preceding each
Distribution Payment Date. Holders of Preferred Units will not be entitled to
receive any distributions in excess of cumulative distributions on the Preferred
Units. No interest, or sum of money in lieu of interest, shall be payable in
respect of any distribution payment or payments on the Preferred Units that may
be in arrears. Holders of any Preferred Units that are issued after the date of
original issuance will be entitled to receive the same distributions as holders
of any Preferred Units issued on the date of original issuance.
          (b) When distributions are not paid in full upon the Preferred Units
or any Parity Partnership Units, or a sum sufficient for such payment is not set
apart, all distributions declared upon the Preferred Units and any Parity
Partnership Units shall be declared ratably in proportion to the respective
amounts of distributions accumulated and unpaid on the Preferred Units and
accumulated and unpaid on such Parity Partnership Units.

M-5



--------------------------------------------------------------------------------



 



Except as set forth in the preceding sentence, unless distributions on the
Preferred Units equal to the full amount of accumulated and unpaid distributions
have been or contemporaneously are declared and paid, or declared and a sum
sufficient for the payment thereof has been or contemporaneously is set apart
for such payment, for all past distribution periods, no distributions shall be
declared or paid or set apart for payment by the Partnership with respect to any
Parity Partnership Units.
          (c) Unless full cumulative distributions (including all accumulated,
accrued and unpaid distributions) on the Preferred Units have been declared and
paid, or declared and set apart for payment, for all past distribution periods,
no distributions (other than distributions paid in Junior Partnership Units or
options, warrants or rights to subscribe for or purchase Junior Partnership
Units) may be declared or paid or set apart for payment by the Partnership and
no other distribution of cash or other property may be declared or made,
directly or indirectly, by the Partnership with respect to any Junior
Partnership Units, nor shall any Junior Partnership Units be redeemed, purchased
or otherwise acquired (except for a redemption, purchase or other acquisition of
Partnership Common Units made for purposes of an employee incentive or benefit
plan of the Partnership or any affiliate thereof, including, without limitation,
the Previous General Partner and its affiliates) for any consideration (or any
monies be paid to or made available for a sinking fund for the redemption of any
such Junior Partnership Units), directly or indirectly, by the Partnership
(except by conversion into or exchange for Junior Partnership Units, or options,
warrants or rights to subscribe for or purchase Junior Partnership Units), nor
shall any other cash or other property be paid or distributed to or for the
benefit of holders of Junior Partnership Units.
          (d) Notwithstanding the foregoing provisions of this Section 4, the
Partnership shall not be prohibited from (i) declaring or paying or setting
apart for payment any distribution on any Parity Partnership Units or
(ii) redeeming, purchasing or otherwise acquiring any Parity Partnership Units,
in each case, if such declaration, payment, redemption, purchase or other
acquisition is necessary to maintain the Previous General Partner’s
qualification as a REIT.
     5. Liquidation Preference.
          (a) Upon any voluntary or involuntary liquidation, dissolution or
winding up of the Partnership, before any allocation of income or gain by the
Partnership shall be made to or set apart for the holders of any Junior
Partnership Units, to the extent possible, the holders of Preferred Units shall
be entitled to be allocated income and gain to effectively enable them to
receive a liquidation preference (the “Liquidation Preference”) of (i) $25 per
Preferred Unit, plus (ii) accumulated, accrued and unpaid distributions (whether
or not earned or declared) to the date of final distribution to such holders;
but such holders shall not be entitled to any further allocation of income or
gain. Until all holders of the Preferred Units have been paid the Liquidation
Preference in full, no allocation of income or gain will be made to any holder
of Junior Units upon the liquidation, dissolution or winding up of the
Partnership.
          (b) If, upon any liquidation, dissolution or winding up of the
Partnership, the assets of the Partnership, or proceeds thereof, distributable
among the holders of Preferred Partnership Units shall be insufficient to pay in
full the Liquidation Preference and liquidating payments on any Parity
Partnership Units, then following certain allocations made by the Partnership,
such assets, or the proceeds thereof, shall be distributed among the holders of
Preferred Units and any such Parity Partnership Units ratably in the same
proportion as the respective amounts that would be payable on such Preferred
Units and any such Parity Partnership Units if all amounts payable thereon were
paid in full.
          (c) A voluntary or involuntary liquidation, dissolution or winding up
of the Partnership will not include a consolidation or merger of the Partnership
with one or more partnerships, corporations or other entities, or a sale or
transfer of all or substantially all of the Partnership’s assets.
          (d) Upon any liquidation, dissolution or winding up of the
Partnership, after all allocations shall have been made in full to the holders
of Preferred Units and any Parity Partnership Units to enable them to receive
their respective liquidation preferences, any Junior Partnership Units shall be
entitled to receive any and all assets remaining to be paid or distributed, and
the holders of the Preferred Units and any Parity Partnership Units shall not be
entitled to share therein.

M-6



--------------------------------------------------------------------------------



 



     6. Redemption.
          (a) Except as set forth in Section 6(l) hereof, the Preferred Units
may not be redeemed at the option of the Partnership, and will not be required
to be redeemed or repurchased by the Partnership or the Previous General Partner
except if a holder of a Preferred Unit effects a Redemption, as provided for in
Section 6(b) hereof. The Partnership or the Previous General Partner may
purchase Preferred Units from time to time in the open market, by tender or
exchange offer, in privately negotiated purchases or otherwise.
          (b) On or after the first (1st) anniversary of becoming a holder of
Preferred Units, a Qualifying Party shall have the right (subject to the terms
and conditions set forth herein) to require the Partnership to redeem all or a
portion of the Preferred Units held by such Qualifying Party (any Preferred
Units tendered for Redemption being hereafter “Tendered Units”) in exchange (a
“Redemption”) for Common Shares issuable on, or the Cash Amount payable on, the
Specified Redemption Date, as determined by the Partnership in its sole
discretion. Any Redemption shall be exercised pursuant to a Notice of Redemption
delivered to the General Partner by the Qualifying Party when exercising the
Redemption right (the “Tendering Party”).
          (c) If the Partnership elects to redeem Tendered Units for Common
Shares rather than cash, then the Partnership shall direct the Previous General
Partner to issue and deliver such Common Shares to the Tendering Party pursuant
to the terms set forth in this Section 6, in which case, (i) the Previous
General Partner, acting as a distinct legal entity, shall assume directly the
obligation with respect thereto and shall satisfy the Tendering Party’s exercise
of its Redemption right, and (ii) such transaction shall be treated, for federal
income tax purposes, as a transfer by the Tendering Party of such Tendered Units
to the Previous General Partner in exchange for Common Shares. In making such
election to cause the Previous General Partner to acquire Tendered Units, the
Partnership shall act in a fair, equitable and reasonable manner that neither
prefers one group or class of Tendering Parties over another nor discriminates
against a group or class of Tendering Parties. If the Partnership elects to
redeem any number of Tendered Units for Common Shares, rather than cash, on the
Specified Redemption Date, the Tendering Party shall sell such number of the
Tendered Units to the Previous General Partner in exchange for a number of
Common Shares equal to the Common Shares Amount for such number of Tendered
Units. The Tendering Party shall submit (i) such information, certification or
affidavit as the Previous General Partner may reasonably require in connection
with the application of the Ownership Limit and other restrictions and
limitations of the Charter to any such acquisition and (ii) such written
representations, investment letters, legal opinions or other instruments
necessary, in the Previous General Partner’s view, to effect compliance with the
Securities Act. The Common Shares shall be delivered by the Previous General
Partner as duly authorized, validly issued, fully paid and non-assessable
shares, free of any pledge, lien, encumbrance or restriction other than the
Ownership Limit and other restrictions provided in the Charter, the Bylaws of
the Previous General Partner, the Securities Act and relevant state securities
or “blue sky” laws. Neither any Tendering Party whose Tendered Units are
acquired by the Previous General Partner pursuant to this Section 6, any
Partner, any Assignee nor any other interested Person shall have any right to
require or cause the Previous General Partner or the General Partner to
register, qualify or list any REIT Shares owned or held by such Person, whether
or not such Common Shares are issued pursuant to this Section 6, with the SEC,
with any state securities commissioner, department or agency, under the
Securities Act or the Exchange Act or with any stock exchange; provided,
however, that this limitation shall not be in derogation of any registration or
similar rights granted pursuant to any other written agreement between the
Previous General Partner and any such Person. Notwithstanding any delay in such
delivery, the Tendering Party shall be deemed the owner of such Common Shares
for all purposes, including, without limitation, rights to vote or consent,
receive dividends, and exercise rights, as of the Specified Redemption Date.
Common Shares issued upon an acquisition of the Tendered Units by the Previous
General Partner pursuant to this Section 6 may contain such legends regarding
restrictions under the Securities Act and applicable state securities laws as
the Previous General Partner in good faith determines to be necessary or
advisable in order to ensure compliance with such laws.
          (d) The Partnership shall have no obligation to effect any redemption
unless and until a Tendering Party has given the Partnership a Notice of
Redemption. Each Notice of Redemption shall be sent by hand delivery or by first
class mail, postage prepaid, to AIMCO Properties, L.P., c/o AIMCO-GP, Inc., 4582
South Ulster Street Parkway, Suite 1100, Denver, Colorado 80237, Attention:
Investor Relations, or to such other address as the Partnership shall specify in
writing by delivery to the holders of the Preferred Units in the same manner as
that set forth above for delivery of the Notice of Redemption. At any time prior
to the Specified Redemption Date for any Redemption, any holder may revoke its
Notice of Redemption.

M-7



--------------------------------------------------------------------------------



 



          (e) A Tendering Party shall have no right to receive distributions
with respect to any Tendered Units (other than the Cash Amount) paid after
delivery of the Notice of Redemption, whether or not the record date for such
distribution precedes or coincides with such delivery of the Notice of
Redemption. If the Partnership elects to redeem any number of Tendered Units for
cash, the Cash Amount for such number of Tendered Units shall be delivered as a
certified check payable to the Tendering Party or, in the General Partner’s sole
and absolute discretion, in immediately available funds.
          (f) In the event that the Partnership declines to cause the Previous
General Partner to acquire all of the Tendered Units from the Tendering Party in
exchange for Common Shares pursuant to this Section 6 following receipt of a
Notice of Redemption (a “Declination”):
          (1) The Previous General Partner or the General Partner shall give
notice of such Declination to the Tendering Party on or before the close of
business on the Cut-Off Date.
          (2) The Partnership may elect to raise funds for the payment of the
Cash Amount either (a) by requiring that the Previous General Partner contribute
such funds from the proceeds of a registered public offering (a “Public Offering
Funding”) by the Previous General Partner of a number of Common Shares
(“Registrable Shares”) equal to the Common Shares Amount with respect to the
Tendered Units or (b) from any other sources (including, but not limited to, the
sale of any Property and the incurrence of additional Debt) available to the
Partnership.
          (3) Promptly upon the General Partner’s receipt of the Notice of
Redemption and the Previous General Partner or the General Partner giving notice
of the Partnership’s Declination, the General Partner shall give notice (a
“Single Funding Notice”) to all Qualifying Parties then holding Preferred Units
and having Redemption rights pursuant to this Section 6 and require that all
such Qualifying Parties elect whether or not to effect a Redemption of their
Preferred Units to be funded through such Public Offering Funding. In the event
that any such Qualifying Party elects to effect such a Redemption, it shall give
notice thereof and of the number of Preferred Units to be made subject thereon
in writing to the General Partner within ten (10) Business Days after receipt of
the Single Funding Notice, and such Qualifying Party shall be treated as a
Tendering Party for all purposes of this Section 6. In the event that a
Qualifying Party does not so elect, it shall be deemed to have waived its right
to effect a Redemption for the next twelve months; provided, however, that the
Previous General Partner shall not be required to acquire Preferred Units
pursuant to this Section 6(f) more than twice within any twelve-month period.
Any proceeds from a Public Offering Funding that are in excess of the Cash
Amount shall be for the sole benefit of the Previous General Partner and/or the
General Partner. The General Partner and/or the Special Limited Partner shall
make a Capital Contribution of such amounts to the Partnership for an additional
General Partner Interest and/or Limited Partner Interest. Any such contribution
shall entitle the General Partner and the Special Limited Partner, as the case
may be, to an equitable Percentage Interest adjustment.
          (g) Notwithstanding the provisions of this Section 6, the Previous
General Partner shall not, under any circumstances, elect to acquire Tendered
Units in exchange for the Common Shares if such exchange would be prohibited
under the Charter.
          (h) Notwithstanding anything herein to the contrary, with respect to
any Redemption pursuant to this Section 6:
          (1) All Preferred Units acquired by the Previous General Partner
pursuant to this Section 6 hereof shall be contributed by the Previous General
Partner to either or both of the General Partner and the Special Limited Partner
in such proportions as the Previous General Partner, the General Partner and the
Special Limited Partner shall determine.

M-8



--------------------------------------------------------------------------------



 



          (2) Subject to the Ownership Limit, no Tendering Party may effect a
Redemption for less than five hundred (500) Preferred Units or, if such
Tendering Party holds (as a Limited Partner or, economically, as an Assignee)
less than five hundred (500) Preferred Units, all of the Preferred Units held by
such Tendering Party.
          (3) Each Tendering Party (a) may effect a Redemption only once in each
fiscal quarter of a Twelve-Month Period and (b) may not effect a Redemption
during the period after the Partnership Record Date with respect to a
distribution and before the record date established by the Previous General
Partner for a distribution to its shareholders of some or all of its portion of
such Partnership distribution.
          (4) Notwithstanding anything herein to the contrary, with respect to
any Redemption or acquisition of Tendered Units by the Previous General Partner
pursuant to this Section 6, in the event that the Previous General Partner or
the General Partner gives notice to all Limited Partners (but excluding any
Assignees) then owning Partnership Interests (a “Primary Offering Notice”) that
the Previous General Partner desires to effect a primary offering of its equity
securities then, unless the Previous General Partner and the General Partner
otherwise consent, commencement of the actions denoted in Section 6(f) hereof as
to a Public Offering Funding with respect to any Notice of Redemption thereafter
received, whether or not the Tendering Party is a Limited Partner, may be
delayed until the earlier of (a) the completion of the primary offering or
(b) ninety (90) days following the giving of the Primary Offering Notice.
          (5) Without the Consent of the Previous General Partner, no Tendering
Party may effect a Redemption within ninety (90) days following the closing of
any prior Public Offering Funding.
          (6) The consummation of such Redemption shall be subject to the
expiration or termination of the applicable waiting period, if any, under the
Hart- Scott-Rodino Antitrust Improvements Act of 1976, as amended.
          (7) The Tendering Party shall continue to own (subject, in the case of
an Assignee, to the provision of Section 11.5 of the Agreement) all Preferred
Units subject to any Redemption, and be treated as a Limited Partner or an
Assignee, as applicable, with respect to such Preferred Units for all purposes
of the Agreement, until such Preferred Units are either paid for by the
Partnership pursuant to this Section 6 or transferred to the Previous General
Partner (or directly to the General Partner or Special Limited Partner) and paid
for, by the issuance of the REIT Shares, pursuant to this Section 6 on the
Specified Redemption Date. Until a Specified Redemption Date and an acquisition
of the Tendered Units by the Previous General Partner pursuant to this
Section 6, the Tendering Party shall have no rights as a shareholder of the
Previous General Partner with respect to the REIT Shares issuable in connection
with such acquisition.
For purposes of determining compliance with the restrictions set forth in this
Section 6(h), all Partnership Common Units and Partnership Preferred Units,
including Preferred Units, beneficially owned by a Related Party of a Tendering
Party shall be considered to be owned or held by such Tendering Party.
          (i) In connection with an exercise of Redemption rights pursuant to
this Section 6, the Tendering Party shall submit the following to the General
Partner, in addition to the Notice of Redemption:
          (1) A written affidavit, dated the same date as the Notice of
Redemption, (a) disclosing the actual and constructive ownership, as determined
for purposes of Code Sections 856(a)(6) and 856(h), of Common Shares and any
other classes or shares of the Previous General Partner by (i) such Tendering
Party and (ii) any Related Party and (b) representing that, after giving effect
to the Redemption, neither the Tendering Party nor any Related Party will own
Common Shares in excess of the Ownership Limit;

M-9



--------------------------------------------------------------------------------



 



          (2) A written representation that neither the Tendering Party nor any
Related Party has any intention to acquire any additional Common Shares or any
other class of shares of the Previous General Partner prior to the closing of
the Redemption on the Specified Redemption Date; and
          (3) An undertaking to certify, at and as a condition to the closing of
the Redemption on the Specified Redemption Date, that either (a) the actual and
constructive ownership of Common Shares or any other class of shares of the
Previous General Partner by the Tendering Party and any Related Party remain
unchanged from that disclosed in the affidavit required by Section 6(i)(a) or
(b)) after giving effect to the Redemption, neither the Tendering Party nor any
Related Party shall own Common Shares or other shares of the Previous General
Partner in violation of the Ownership Limit.
          (j) On or after the Specific Redemption Date, each holder of Preferred
Units shall surrender to the Partnership the certificate evidencing such
holder’s Preferred Units, at the address to which a Notice of Redemption is
required to be sent. Upon such surrender of a certificate, the Partnership shall
thereupon pay the former holder thereof the applicable Cash Amount and/or
deliver Common Shares for the Preferred Units evidenced thereby. From and after
the Specific Redemption Date (i) distributions with respect to the Preferred
Units shall cease to accumulate, (ii) the Preferred Units shall no longer be
deemed outstanding, (iii) the holders thereof shall cease to be Partners to the
extent of their interest in such Preferred Units, and (iv) all rights whatsoever
with respect to the Preferred Units shall terminate, except the right of the
holders of the Preferred Units to receive Cash Amount and/or Common Shares
therefor, without interest or any sum of money in lieu of interest thereon, upon
surrender of their certificates therefor.
          (k) Notwithstanding the provisions of this Section 6, the Tendering
Parties (i) shall not be entitled to elect or effect a Redemption where the
Redemption would consist of less than all the Preferred Units held by Partners
and, to the extent that the aggregate Percentage Interests of the Limited
Partners would be reduced, as a result of the Redemption, to less than one
percent (1%) and (ii) shall have no rights under the Agreement that would
otherwise be prohibited under the Charter. To the extent that any attempted
Redemption would be in violation of this Section 6(k), it shall be null and void
ab initio, and the Tendering Party shall not acquire any rights or economic
interests in Common Shares otherwise issuable by the Previous General Partner
hereunder.
          (l) Notwithstanding any other provision of the Agreement, on and after
the date on which the aggregate Percentage Interests of the Limited Partners
(other than the Special Limited Partner) are less than one percent (1%), the
Partnership shall have the right, but not the obligation, from time to time and
at any time to redeem any and all outstanding Limited Partner Interests (other
than the Special Limited Partner’s Limited Partner Interest) by treating any
Limited Partner as a Tendering Party who has delivered a Notice of Redemption
pursuant to this Section 6 for the amount of Preferred Units to be specified by
the General Partner, in its sole and absolute discretion, by notice to such
Limited Partner that the Partnership has elected to exercise its rights under
this Section 6(l). Such notice given by the General Partner to a Limited Partner
pursuant to this Section 6(l) shall be treated as if it were a Notice of
Redemption delivered to the General Partner by such Limited Partner. For
purposes of this Section 6(l), (a) any Limited Partner (whether or not eligible
to be a Tendering Party) may, in the General Partner’s sole and absolute
discretion, be treated as a Tendering Party and (b) the provisions of
Sections 6(f)(1), 6(h)(2), 6(h)(3) and 6(h)(5) hereof shall not apply, but the
remainder of this Section shall apply, mutatis mutandis.
     7. Conversion.
          (a) (i) Subject to and upon compliance with the provisions of this
Section 7, a holder of Class Six Partnership Preferred Units shall have the
right, at such holder’s option, to convert such units, in whole or in part, into
the number of Partnership Common Units per Class Six Partnership Preferred Unit
obtained by dividing the Liquidation Preference (excluding any accumulated,
accrued and unpaid distributions) per Class Six Partnership Preferred Unit by
the Conversion Price in effect at the time and on the date provided for in
subparagraph (b)(iv) of this Section 7. In order to exercise the conversion
right, the holder of each Class Six Partnership Preferred Unit to be converted
shall surrender the certificate representing such unit, duly endorsed or
assigned to the Partnership or in blank, at the office of the Transfer Agent,
accompanied by written notice to the Partnership that the holder thereof elects
to convert such Class Six Partnership Preferred Unit.

M-10



--------------------------------------------------------------------------------



 



               (ii) With respect to any Class Six Partnership Preferred Units
that have been issued and outstanding for at least three (3) years, if, as of
any date, the Internal Rate of Return exceeds 12.5%, then the Partnership shall
have the right, but not the obligation, to cause such Class Six Partnership
Preferred Units to be converted, in whole or in part, into the number of
Partnership Common Units per Class Six Partnership Preferred Unit obtained by
dividing the Liquidation Preference (excluding any accumulated, accrued and
unpaid distributions) per Class Six Partnership Preferred Unit by the Conversion
Price in effect at the time and on the date provided for in subparagraph (b)(iv)
of this Section 7. In order to exercise the conversion right, the Partnership
shall send notice of such conversion to each holder of record of Class Six
Partnership Preferred Units no later than five Business Days after a date on
which the Internal Rate of Return exceeds 12.5%. Such notice shall be provided
by facsimile or, if facsimile is not available, then by first class mail,
postage prepaid, at such holders’ address as the same appears on the records of
the Partnership. Any notice which was transmitted or mailed in the manner herein
provided shall be conclusively presumed to have been duly given on the date
received by the holder. Each such notice shall state, as appropriate: (1) the
date of conversion, which date may be any date within one business day following
the date on which the notice is transmitted or mailed; (2) the number of units
of Class Six Partnership Preferred Units to be converted and, if fewer than all
such units held by such holder are to be converted, the number of such units to
be converted; and (3) the then current Conversion Price. Upon receiving such
notice of conversion, each such holder shall promptly surrender the certificates
representing such Class Six Partnership Preferred Units as are being converted
on the conversion date, duly endorsed or assigned to the Partnership or in
blank, at the office of the Transfer Agent; provided, however, that the failure
to so surrender any such certificates shall not in any way affect the validity
of the conversion of the underlying Class Six Partnership Preferred Units into
Partnership Common Units.
          (b) (i) Unless the Partnership Common Units issuable on conversion are
to be issued in the same name as the name in which such Class Six Partnership
Preferred Units are registered, each such unit surrendered following conversion
shall be accompanied by instruments of transfer, in form satisfactory to the
Partnership, duly executed by the holder or such holder’s duly authorized
representative, and an amount sufficient to pay any transfer or similar tax (or
evidence reasonably satisfactory to the Partnership demonstrating that such
taxes have been paid).
               (ii) A holder of Class Six Partnership Preferred Units shall, as
of the date of the conversion of such units to Partnership Common Units, be
entitled to receive a cash payment in respect of any distributions (whether or
not earned or declared) that are accumulated, accrued and unpaid thereon as of
the time of such conversion, provided, however, that payment in respect of any
distributions on such units that has been declared but for which the
Distribution Payment Date has not yet been reached shall be payable as of such
Distribution Payment Date. Except as provided above, the Partnership shall make
no payment or allowance for unpaid distributions, whether or nor in arrears, on
converted units.
               (iii) As promptly as practicable after the surrender of
certificates for Class Six Partnership Preferred Units as aforesaid, and in any
event no later than three business days after the date of such surrender, the
Partnership shall issue and deliver at such office to such holder, or send on
such holders’ written order, a certificate or certificates for the number of
full Partnership Common Units issuable upon the conversion of such Class Six
Partnership Preferred Units in accordance with the provisions of this Section 7,
and any fractional interest in respect of a Partnership Common Unit arising upon
such conversion shall be settled as provided in paragraph (c) of this Section 7.
               (iv) Each conversion shall be deemed to have been effected (x) in
the case of a conversion pursuant to subparagraph (a)(i) of this Section 7
immediately prior to the close of business on the date on which the certificates
for Class Six Partnership Preferred Units shall have been surrendered and such
notice received by the Partnership as provided in subparagraph (a)(i) of this
Section 7, and (y) in the case of a conversion pursuant to subparagraph (a)(ii)
of this Section 7, immediately prior to the close of business on the date
identified as the conversion date in the notice of conversion sent by the
Partnership pursuant to subparagraph (a)(ii) of this Section 7; and, in the case
of (x) or (y), the person or persons in whose name or names any certificate or
certificates for Partnership Common Units shall be issuable upon such conversion
shall be deemed to have become the holder or holders of record of the units
represented thereby at such time on such date, and such conversion shall be at
the Conversion Price in effect at such time on such date, unless the transfer
books of the Partnership shall be closed on that date, in which event such
person or persons shall be deemed to become such holder or holders of record at
the

M-11



--------------------------------------------------------------------------------



 



close of business on the next succeeding day on which such transfer books are
open, but such conversion shall be at the Conversion Price in effect on the date
in the notice of conversion sent by the Partnership as aforesaid.
          (c) No fractional Partnership Common Units or scrip representing
fractions of a Partnership Common Unit shall be issued upon conversion of the
Class Six Partnership Preferred Units. Instead of any fractional interest in a
Partnership Common Unit that would otherwise be deliverable upon the conversion
of Class Six Partnership Preferred Units, the Partnership shall pay to the
holder of such units an amount of cash equal to the product of (i) such fraction
and (ii) the value of a REIT Share as of the date of conversion. If more than
one of any holder’s units shall be converted at one time, the number of full
Partnership Common Units issuable upon conversion thereof shall be computed on
the basis of the aggregate number of Class Six Partnership Preferred Units so
converted.
          (d) If the Partnership shall be a party to any transaction (including
with limitation a merger, consolidation, statutory exchange, sale of all or
substantially all of the Partnership’s assets or recapitalization of the
Partnership Common Units, but excluding any transaction as to which a charge in
the Adjustment Factor would be effected) (each of the foregoing being referred
to herein as a “Transaction”), in each case, as a result of which Partnership
Common Units shall be converted into the right to receive securities or other
property (including cash or any combination thereof), each Class Six Partnership
Preferred Unit which is not converted into the right to receive securities or
other property in connection with such Transaction shall thereupon be
convertible into the kind and amount of securities and other property (including
cash or any combination thereof) receivable upon such consummation by a holder
of that number of Partnership Common Units into which Class Six Partnership
Preferred Units were convertible immediately prior to such Transaction. The
Partnership shall not be a party to any transaction unless the terms of such
Transaction are consistent with the provisions of this paragraph (d), and it
shall not consent or agree to the occurrence of any Transaction until the
Partnership has entered into an agreement with the successor or purchasing
entity, as the case may be, for the benefit of the holders of the Class Six
Partnership Preferred Units that will contain provisions enabling the holders of
the Class Six Partnership Preferred Units that remain outstanding after such
Transaction to convert into the consideration received by holders of Partnership
Common Units at the Conversion Price in effect immediately prior to such
Transaction. The provisions of this Paragraph (d) shall apply to successive
Transactions.
          (e) Whenever the Conversion Price is adjusted as herein provided
(whether pursuant to paragraph (d) of this Section 7 or as a result of a change
in the Adjustment Factor), the General Partner shall promptly file with the
Transfer Agent an officer’s certificate setting forth the Conversion Price after
such adjustment and setting forth a brief statement of the facts requiring such
adjustment which certificate shall be conclusive evidence of the correctness of
such adjustment absent manifest error. Promptly after delivery of such
certificate, the General Partner shall prepare a notice of such adjustment of
the Conversion Price setting forth the adjusted Conversion Price and the
effective date such adjustment becomes effective and shall mail such notice of
such adjustment of the Conversion Price to each holder of Class Six Partnership
Preferred Units at such holder’s address as shown on the records of the
Partnership.
          (f) In any case in which an adjustment to the Adjustment Factor shall
become effective immediately after the effective date of an event, retroactive
to the record date, if any, for such event, the Partnership may defer until the
occurrence of such event (A) issuing to the holder of any Class Six Partnership
Preferred Units converted after such record date and before the occurrence of
such event the additional Partnership Common Units issuable upon such conversion
by reason of the adjustment required by such event over and above the
Partnership Common Units issuable upon such conversion before giving effect to
such adjustment and (B) paying to such holder any amount of cash in lieu of any
fraction pursuant to Section 7(c).
          (g) There shall be no adjustment of the Conversion Price in case of
the issuance of any unit of the Partnership except as specifically set forth in
the definition of “Adjustment Factor” or in this Section 7. In addition,
notwithstanding any other provision contained in the definition of “Adjustment
Factor” or in this Section 7, there shall be no adjustment of the Conversion
Price upon the payment of any cash distributions on any units of the
Partnership.
          (h) If the Partnership shall take any action affecting the Partnership
Common Units, other than action described in the definition of “Adjustment
Factor” or in this Section 7 that, in the opinion of the General

M-12



--------------------------------------------------------------------------------



 



Partner would materially adversely affect the conversion rights of the holders
of Class Six Partnership Preferred Units, the Conversion Price for the Class Six
Partnership Preferred Units may be adjusted, to the extent permitted by law in
such manner, if any, and at such time as the General Partner, in its sole
discretion, may determine to be equitable under the circumstances.
          (i) The Partnership will pay any and all documentary stamp or similar
issue or transfer taxes payable in respect of the issue or delivery of
Partnership Common Units or other securities or property on conversion of
Class Six Partnership Preferred Units pursuant hereto; provided, however, that
the Partnership shall not be required to pay any tax that may be payable in
respect of any transfer involved in the issue or delivery of Partnership Common
Units or other securities or property in a name other than that of the holder of
the Class Six Partnership Preferred Units to be converted, and no such issue or
delivery shall be made unless and until the person requesting such issue or
delivery has paid to the Partnership the amount of any such tax or established,
to the reasonable satisfaction of the Partnership, that such tax has been paid.
          (j) In addition to any other adjustment required hereby, to the extent
permitted by law, the Partnership from time to time may decrease the Conversion
Price by any amount, permanently or for a period of at least twenty Business
Days, if the decrease is irrevocable during the period.
          (k) For purposes of the definition of “Twelve-Month Period” in the
Agreement, any holder of Class Six Partnership Preferred Units that have been
converted to Partnership Common Units shall be deemed to have acquired such
Partnership Common Units when such Class Six Partnership Units were acquired.
     8. Status of Reacquired Units.
          All Preferred Units which shall have been issued and reacquired in any
manner by the Partnership shall be deemed cancelled and no longer outstanding.
     9. General.
          The ownership of the Preferred Units shall be evidenced by one or more
certificates in the form of Annex II hereto. The General Partner shall amend
Exhibit A to the Agreement from time to time to the extent necessary to reflect
accurately the issuance of, and subsequent redemption, or any other event having
an effect on the ownership of, the Preferred Units.
     10. Allocations of Income and Loss.
          For each taxable year, each holder of Preferred Units will be
allocated a portion of the Net Income and Net Loss of the Partnership equal to
the portion of the Net Income and Net Loss of the Partnership that would be
allocated to such holder pursuant to Article 6 of the Agreement if such holder
held a number of Partnership Common Units equal to (i) the number of Preferred
Units held by such holder, multiplied by (ii) 0.5. Upon liquidation, dissolution
or winding up of the Partnership, the Partnership shall endeavor to allocate
income and gain to the holders of the Preferred Units such that the Capital
Accounts related to the Preferred Units are equal to their Liquidation
Preference.
     11. Voting Rights.
          Except as otherwise required by applicable law or in the Agreement,
the holders of the Preferred Units will have the same voting rights as holders
of the Partnership Common Units. As long as any Preferred Units are outstanding,
in addition to any other vote or consent of partners required by law or by the
Agreement, the affirmative vote or consent of holders of at least 50% of the
outstanding Preferred Units will be necessary for effecting any amendment of any
of the provisions of the Partnership Unit Designation of the Preferred Units
that materially and adversely affects the rights or preferences of the holders
of the Preferred Units. The creation or issuance of any class or series of
Partnership Units, including, without limitation, any Partnership Units that may
have rights junior to, on a parity with, or senior or superior to the Preferred
Units, will not be deemed to materially

M-13



--------------------------------------------------------------------------------



 



and adversely affect the rights or preferences of the holders of Preferred
Units. With respect to the exercise of the above-described voting rights, each
Preferred Unit will have one (1) vote per Preferred Unit.
     12. Restrictions on Transfer.
          Preferred Units are subject to the same restrictions on transfer
applicable to Common Units, as set forth in the Agreement.

M-14



--------------------------------------------------------------------------------



 



ANNEX I
TO EXHIBIT M
NOTICE OF REDEMPTION

     
To:
  AIMCO Properties, L.P.
 
  c/o AIMCO-GP, Inc.
 
  4582 South Ulster Street Parkway
 
  Suite 1100
 
  Denver, Colorado 80237
 
  Attention: Investor Relations

          The undersigned Limited Partner or Assignee hereby tenders for
redemption Class Six Partnership Preferred Units in AIMCO Properties, L.P. in
accordance with the terms of the Agreement of Limited Partnership of AIMCO
Properties, L.P., dated as of July 29, 1994, as it may be amended and
supplemented from time to time (the “Agreement”). All capitalized terms used
herein and not otherwise defined shall have the respective meanings ascribed
thereto in the Partnership Unit Designation of the Class Six Partnership
Preferred Units. The undersigned Limited Partner or Assignee:
          (a) if the Partnership elects to redeem such Class Six Partnership
Preferred Units for Common Shares rather than cash, hereby irrevocably
transfers, assigns, contributes and sets over to the Previous General Partner
all of the undersigned Limited Partner’s or Assignee’s right, title and interest
in and to such Class Six Partnership Preferred Units;
          (b) undertakes (i) to surrender such Class Six Partnership Preferred
Units and any certificate therefor at the closing of the Redemption contemplated
hereby and (ii) to furnish to the Previous General Partner, prior to the
Specified Redemption Date:
          (1) A written affidavit, dated the same date as this Notice of
Redemption, (a) disclosing the actual and constructive ownership, as determined
for purposes of Code Sections 856(a)(6) and 856(h), of Common Shares by (i) the
undersigned Limited Partner or Assignee and (ii) any Related Party and
(b) representing that, after giving effect to the Redemption, neither the
undersigned Limited Partner or Assignee nor any Related Party will own Common
Shares in excess of the Ownership Limit;
          (2) A written representation that neither the undersigned Limited
Partner or Assignee nor any Related Party has any intention to acquire any
additional Common Shares prior to the closing of the Redemption contemplated
hereby on the Specified Redemption Date; and
          (3) An undertaking to certify, at and as a condition to the closing of
the Redemption contemplated hereby on the Specified Redemption Date, that either
(a) the actual and constructive ownership of Common Shares by the undersigned
Limited Partner or Assignee and any Related Party remain unchanged from that
disclosed in the affidavit required by paragraph (1) above, or (b) after giving
effect to the Redemption contemplated hereby, neither the undersigned Limited
Partner or Assignee nor any Related Party shall own Common Shares in violation
of the Ownership Limit.
          (c) directs that the certificate representing the Common Shares, or
the certified check representing the Cash Amount, in either case, deliverable
upon the closing of the Redemption contemplated hereby be delivered to the
address specified below;
          (d) represents, warrants, certifies and agrees that:
          (i) the undersigned Limited Partner or Assignee has, and at the
closing of the Redemption will have, good, marketable and unencumbered title to
such Preferred Units, free and clear of the rights or interests of any other
person or entity;

M-I-1



--------------------------------------------------------------------------------



 



          (ii) the undersigned Limited Partner or Assignee has, and at the
closing of the Redemption will have, the full right, power and authority to
tender and surrender such Preferred Units as provided herein; and
          (iii) the undersigned Limited Partner or Assignee has obtained the
consent or approval of all persons and entities, if any, having the right to
consent to or approve such tender and surrender.
Dated:                                         

         
 
  Name of Limited Partner or Assignee:    
 
       
 
 
 
   
 
 
 
(Signature of Limited Partner or Assignee)    
 
       
 
 
 
(Street Address)    
 
       
 
 
 
(City) (State) (Zip Code)    
 
       
 
  Signature Guaranteed by:    
 
       
 
 
 
   

(continued on next page)

M-I-2



--------------------------------------------------------------------------------



 



Issue check payable to
or Certificates in the
name of:                                                            
Please insert social security
or identifying
number:                                                            
NOTICE: THE SIGNATURE OF THIS NOTICE OF REDEMPTION MUST CORRESPOND WITH THE
NAME(S) AS WRITTEN UPON THE FACE OF THE CERTIFICATE FOR THE CLASS SIX PREFERRED
UNITS WHICH ARE BEING REDEEMED IN EVERY PARTICULAR WITHOUT ALTERATION OR
ENLARGEMENT OR ANY CHANGE WHATEVER.
THE SIGNATURE SHOULD BE GUARANTEED BY AN ELIGIBLE GUARANTOR INSTITUTION, (Banks,
Stockbrokers, Savings and Loan Associations and Credit Unions), WITH MEMBERSHIP
IN AN APPROVED SIGNATURE GUARANTEE MEDALLION PROGRAM PURSUANT TO SEC RULE
17Ad-15.

M-I-3



--------------------------------------------------------------------------------



 



ANNEX II
TO EXHIBIT M
FORM OF UNIT CERTIFICATE
OF
CLASS SIX PARTNERSHIP PREFERRED UNITS
[THE SECURITY EVIDENCED HEREBY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED (THE “ACT”), OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT
BE SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF SUCH
REGISTRATION, UNLESS THE TRANSFEROR DELIVERS TO THE PARTNERSHIP AN OPINION OF
COUNSEL SATISFACTORY TO THE PARTNERSHIP, IN FORM AND SUBSTANCE SATISFACTORY TO
THE PARTNERSHIP, TO THE EFFECT THAT THE PROPOSED SALE, TRANSFER OR OTHER
DISPOSITION MAY BE EFFECTED WITHOUT REGISTRATION UNDER THE ACT AND UNDER
APPLICABLE STATE SECURITIES OR “BLUE SKY” LAWS. IN ADDITION,]1 THE LIMITED
PARTNERSHIP INTEREST EVIDENCED BY THIS CERTIFICATE MAY BE SOLD OR OTHERWISE
TRANSFERRED ONLY IN COMPLIANCE WITH THE RESTRICTIONS ON TRANSFER SET FORTH IN
THE AGREEMENT OF LIMITED PARTNERSHIP OF AIMCO PROPERTIES, L.P., DATED AS OF JULY
29, 1994, AS IT MAY BE AMENDED AND/OR SUPPLEMENTED FROM TIME TO TIME, A COPY OF
WHICH MAY BE OBTAINED FROM AIMCO-GP, INC, THE GENERAL PARTNER, AT ITS PRINCIPAL
EXECUTIVE OFFICE. Certificate Number                    
AIMCO PROPERTIES, L.P.
FORMED UNDER THE LAWS OF THE STATE OF DELAWARE
This certifies that
 
is the owner of
 
CLASS SIX PARTNERSHIP PREFERRED UNITS
OF
AIMCO PROPERTIES, L.P.,
transferable on the books of the Partnership in person or by duly authorized
attorney on the surrender of this Certificate properly endorsed. This
Certificate and the Class Six Partnership Preferred Units represented hereby are
issued and shall be held subject to all of the provisions of the Agreement of
Limited Partnership of AIMCO Properties, L.P., as the same may be amended and/or
supplemented from time to time.
IN WITNESS WHEREOF, the undersigned has signed this Certificate.

             
Dated:
  By    
 
   

 

2   Not required if Units are issued pursuant to a current and effective
registration statement under Act.

M-II-1



--------------------------------------------------------------------------------



 



ASSIGNMENT
          For Value Received,                                          hereby
sells, assigns and transfers unto
                                                                                
Class Six Partnership Preferred Unit(s) represented by the within Certificate,
and does hereby irrevocably constitute and appoint the General Partner of AIMCO
Properties, L.P. as its Attorney to transfer said Class Six Partnership
Preferred Unit(s) on the books of AIMCO Properties, L.P. with full power of
substitution in the premises.
Dated:                                        
By:                                        
Name:
Signature Guaranteed by:
                                                            
NOTICE: THE SIGNATURE OF THIS ASSIGNMENT MUST CORRESPOND WITH THE NAME(S) AS
WRITTEN UPON THE FACE OF THE CERTIFICATE IN EVERY PARTICULAR WITHOUT ALTERATION
OR ENLARGEMENT OR ANY CHANGE WHATEVER.
THE SIGNATURE SHOULD BE GUARANTEED BY AN ELIGIBLE GUARANTOR INSTITUTION, (Banks,
Stockbrokers, Savings and Loan Associations and Credit Unions), WITH MEMBERSHIP
IN AN APPROVED SIGNATURE GUARANTEE MEDALLION PROGRAM PURSUANT TO SEC RULE
17Ad-15.

M-II-2



--------------------------------------------------------------------------------



 



EXHIBIT N
PARTNERSHIP UNIT DESIGNATION OF
THE CLASS SEVEN PARTNERSHIP PREFERRED UNITS OF
AIMCO PROPERTIES, L.P.
     1. Number of Units and Designation.
          A class of Partnership Preferred Units is hereby designated as
“Class Seven Partnership Preferred Units,” and the number of Partnership
Preferred Units constituting such class shall be three million (3,000,000).
     2. Definitions.
          Capitalized terms used and not otherwise defined herein shall have the
meanings assigned thereto in the Agreement, as modified by this Partnership Unit
Designation and the defined terms used herein. For purposes of this Partnership
Unit Designation, the following terms shall have the respective meanings
ascribed below:
          “Agreement” shall mean the Agreement of Limited Partnership of the
Partnership, as amended, supplemented or restated from time to time.
          “Assignee” shall mean a Person to whom one or more Preferred Units
have been Transferred in a manner permitted under the Agreement, but who has not
become a Substituted Limited Partner, and who has the rights set forth in
Section 11.5 of the Agreement.
          “Cash Amount” shall mean, with respect to any Tendered Unit, cash in
an amount equal to the Liquidation Preference of such Tendered Unit.
          “Class Seven Partnership Preferred Unit” or “Preferred Unit” shall
mean a Partnership Preferred Unit with the designations, preferences and
relative, participating, optional or other special rights, powers and duties as
are set forth in this Partnership Unit Designation.
          “Cut-Off Date” shall mean the fifth (5th) Business Day after the
General Partner’s receipt of a Notice of Redemption.
          “Declination” shall have the meaning set forth in Section 6(f) of this
Partnership Unit Designation.
          “Distribution Payment Date” shall have the meaning set forth of
Section 4(b) of this Partnership Unit Designation.
          “Distribution Rate” shall mean 9.5%, subject to adjustment as provided
in Section 4(a) of this Partnership Unit Designation.
          “Dividend Yield” shall mean, as of any calculation date and with
respect to any class or series of capital stock, the quotient obtained by
dividing (i) the aggregate dollar amount of dividends payable on one share of
such class or series of capital stock, in accordance with its terms, for the
12 month period ending on the dividend payment date immediately preceding such
calculation date, by (ii) the Market Value of one share of such stock as of such
calculation date.
          “Junior Partnership Units” shall have the meaning set forth in Section
3(c) of this Partnership Unit Designation.
          “Liquidation Preference” shall have the meaning set forth in Section
5(a) of this Partnership Unit Designation.

N-1



--------------------------------------------------------------------------------



 



     “Market Value” shall mean, as of any calculation date and with respect to
any share of stock, the average of the daily market prices for ten
(10) consecutive trading days immediately preceding the calculation date. The
market price for any such trading day shall be:
     (i) if the shares are listed or admitted to trading on any securities
exchange or The Nasdaq Stock Market’s National Market System, the closing price,
regular way, on such day, or if no such sale takes place on such day, the
average of the closing bid and asked prices on such day, in either case as
reported in the principal consolidated transaction reporting system,
     (ii) if the shares are not listed or admitted to trading on any securities
exchange or The Nasdaq Stock Market’s National Market System, the last reported
sale price on such day or, if no sale takes place on such day, the average of
the closing bid and asked prices on such day, as reported by a reliable
quotation source designated by the General Partner, or
     (iii) if the shares are not listed or admitted to trading on any securities
exchange or The Nasdaq Stock Market’s National Market System and no such last
reported sale price or closing bid and asked prices are available, the average
of the reported high bid and low asked prices on such day, as reported by a
reliable quotation source designated by the General Partner, or if there shall
be no bid and asked prices on such day, the average of the high bid and low
asked prices, as so reported, on the most recent day (not more than ten
(10) days prior to the date in question) for which prices have been so reported;
provided, however, that, if there are no bid and asked prices reported during
the ten (10) days prior to the date in question, the Market Value of the shares
shall be determined by the General Partner acting in good faith on the basis of
such quotations and other information as it considers, in its reasonable
judgment, appropriate; provided, further, that the General Partner is authorized
to adjust the market price for any trading day as may be necessary, in its
judgment, to reflect an event that occurs at any time after the commencement of
such ten day period that would unfairly distort the Market Value, including,
without limitation, a stock dividend, split, subdivision, reverse stock split,
or share combination.
     “Notice of Redemption” shall mean a Notice of Redemption in the form of
Annex I to this Partnership Unit Designation.
     “Parity Partnership Units” shall have the meaning set forth in Section 3(b)
of this Partnership Unit Designation.
     “Partnership” shall mean AIMCO Properties, L.P., a Delaware limited
partnership.
     “Previous General Partner” shall mean Apartment Investment and Management
Company, a Maryland corporation.
     “Primary Offering Notice” shall have the meaning set forth in
Section 6(h)(4) of this Partnership Unit Designation.
     “Public Offering Funding” shall have the meaning set forth in
Section 6(f)(2) of this Partnership Unit Designation.
     “Qualifying Preferred Stock” shall mean any class or series of
non-convertible perpetual preferred stock that (i) has been issued by a
corporation that has elected to be taxed as a REIT, (ii) has a fixed rate of
distributions or dividends, (iii) has a fixed liquidation preference (and which
entitles the holder thereof to no payments other than the payment of
distributions at a fixed rate and the payment of a fixed liquidation
preference), (iv) is listed on the New York Stock Exchange, (v) cannot be
redeemed at the option of the issuer for the first five years after issuance of
such class or series of preferred stock and that, at the Reset Date (or, if
applicable, as of the date the calculation of the Weighted Average of Preferred
Stock Dividend Yields is being made for purposes hereof in respect of such Reset
Date) cannot be so redeemed and (vi) is issued by an issuer the unsecured debt
of which has an average rating from Moody’s Investors Services, Inc., Standard &
Poors Rating Services or Duff & Phelps Credit
N-2

 



--------------------------------------------------------------------------------



 



Rating Co. in a category that is one rating category below the average rating,
as of such date, of the Previous General Partner’s unsecured debt.
     “Redemption” shall have the meaning set forth in Section 6(b) of this
Partnership Unit Designation.
     “Registrable Shares” shall have the meaning set forth in Section 6(f)(2) of
this Partnership Unit Designation.
     “REIT Shares Amount” shall mean, with respect to any Tendered Units, a
number of REIT Shares equal to the quotient obtained by dividing (i) the Cash
Amount for such Tendered Units, by (ii) the Market Value of a REIT Share as of
the fifth (5th) Business Day prior to the date of receipt by the General Partner
of a Notice of Redemption for such Tendered Units.
     “Reset Date” shall mean November 9, 2005 and every fifth anniversary of
such date that occurs thereafter.
     “Senior Partnership Units” shall have the meaning set forth in Section 3(a)
of this Partnership Unit Designation.
     “Single Funding Notice” shall have the meaning set forth in Section 6(f)(3)
of this Partnership Unit Designation.
     “Specified Redemption Date” shall mean, with respect to any Redemption, the
later of (a) the tenth (10th) Business Day after the receipt by the General
Partner of a Notice of Redemption or (b) in the case of a Declination followed
by a Public Offering Funding, the Business Day next following the date of the
closing of the Public Offering Funding; provided, however, that the Specified
Redemption Date, as well as the closing of a Redemption, or an acquisition of
Tendered Units by the Previous General Partner pursuant to Section 6 hereof, on
any Specified Redemption Date, may be deferred, in the General Partner’s sole
and absolute discretion, for such time (but in any event not more than one
hundred fifty (150) days in the aggregate) as may reasonably be required to
effect, as applicable, (i) a Public Offering Funding or other necessary funding
arrangements, (ii) compliance with the Securities Act or other law (including,
but not limited to, (a) state “blue sky” or other securities laws and (b) the
expiration or termination of the applicable waiting period, if any, under the
Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended) and
(iii) satisfaction or waiver of other commercially reasonable and customary
closing conditions and requirements for a transaction of such nature.
     “Tendering Party” shall have the meaning set forth in Section 6(b) of this
Partnership Unit Designation.
     “Tendered Units” shall have the meaning set forth in Section 6(b) of this
Partnership Unit Designation.
     “Weighted Average of Preferred Stock Dividend Yields” shall mean, as of any
date of calculation, the average of the Dividend Yields, as of such date, of
each Qualifying Preferred Stock (other than a Qualifying Preferred Stock issued
by the Previous General Partner) that has been outstanding during the entire
year immediately preceding the date of calculation. Each such class of
Qualifying Preferred Stock (except Qualifying Preferred Stock of the Previous
General Partner) shall be weighted for its total market value.
     3. Ranking.
     Any class or series of Partnership Units of the Partnership shall be deemed
to rank:
     (a) prior or senior to the Class Seven Partnership Preferred Units, as to
the payment of distributions and as to the distribution of assets upon
liquidation, dissolution or winding up, if the holders of such class or series
shall be entitled to the receipt of distributions and of amounts distributable
upon liquidation,
N-3

 



--------------------------------------------------------------------------------



 



dissolution or winding up, as the case may be, in preference or priority to the
holders of Class Seven Partnership Preferred Units (the partnership units being
hereinafter referred to, collectively, as “Senior Partnership Units”);
     (b) on a parity with the Class Seven Partnership Preferred Units, as to the
payment of distributions and as to the distribution of assets upon liquidation,
dissolution or winding up, whether or not the distribution rates, distribution
payment dates or redemption or liquidation prices per unit or other denomination
thereof be different from those of the Class Seven Partnership Preferred Units
(i) if such class or series of partnership units shall be Class G Partnership
Preferred Units, Class One Partnership Preferred Units, Class Two Partnership
Preferred Units, Class Three Partnership Preferred Units, Class Four Partnership
Preferred Units or Class Six Partnership Preferred Units or (ii) if the holders
of such class or series of partnership units and the Class Seven Partnership
Preferred Units shall be entitled to the receipt of distributions and of amounts
distributable upon liquidation, dissolution or winding up in proportion to their
respective amounts of accrued and unpaid distributions per unit or other
denomination or liquidation preferences, without preference or priority one over
the other (the partnership units referred to in clauses (i) and (ii) of this
paragraph being hereinafter referred to, collectively, as “Parity Partnership
Units”); and
     (c) junior to the Class Seven Partnership Preferred Units, as to the
payment of distributions and as to the distribution of assets upon liquidation,
dissolution or winding up, (i) if such class or series of partnership units
shall be Partnership Common Units, Class I High Performance Partnership Units or
Class Five Partnership Preferred Units or (ii) if the holders of Class Seven
Partnership Preferred Units shall be entitled to receipt of distributions or of
amounts distributable upon liquidation, dissolution or winding up, as the case
may be, in preference or priority to the holders of such class or series of
Partnership Units (the partnership units referred to in clauses (i) and (ii) of
this paragraph being hereinafter referred to, collectively, as “Junior
Partnership Units”).
     4. Quarterly Cash Distributions.
     (a) The “Quarterly Distribution Amount,” as of any date, shall be equal to
(i) the Distribution Rate then in effect, multiplied by (ii) $25, and divided by
(iii) four. Holders of Preferred Units will be entitled to receive, when and as
declared by the General Partner, quarterly cash distributions in an amount per
Preferred Unit equal to the Quarterly Distribution Amount in effect as of the
date such distribution is declared by the General Partner, and no more. On each
Reset Date, the Distribution Rate thereafter in effect shall be adjusted by the
General Partner to equal the lesser of (i) the Distribution Rate in effect
immediately prior to such Reset Date or (ii) the Dividend Yield of the class of
Qualifying Preferred Stock most recently issued by the Previous General Partner
or, if there is no class of Qualifying Preferred Stock of the Previous General
Partner outstanding as of any Reset Date, the Weighted Average of Preferred
Stock Dividend Yields, calculated as of the end of the calendar quarter
immediately preceding such Reset Date; provided, further, that if for any reason
there are no classes of Qualifying Preferred Stock of the type described in the
definition of “Weighted Average of Preferred Stock Dividend Yields” outstanding
on any Reset Date and the reference to the Weighted Average of Preferred Stock
Dividend Yields would otherwise be determinative of the calculation of the
adjusted Distribution Rate on such Reset Date, the adjusted Distribution Rate
for the succeeding five (5) year period shall be the Distribution Rate in effect
immediately prior to such Reset Date. Upon any such adjustment of the
Distribution Rate, the General Partner shall send a notice describing such
adjustment to the holders of the Preferred Units at their respective addresses,
as set forth on Exhibit A to the Agreement.
     (b) Any such distributions will be cumulative from the date of original
issue, whether or not in any distribution period or periods such distributions
have been declared, and shall be payable quarterly on February 15, May 15,
August 15 and November 15 of each year (or, if not a Business Day, the next
succeeding Business Day) (each a “Distribution Payment Date”), commencing on the
first such date occurring after the date of original issue. If the Preferred
Units are issued on any day other than a Distribution Payment Date, the first
distribution payable on such Preferred Units will be prorated for the portion of
the quarterly period that such Preferred Units are outstanding on the basis of
twelve 30-day months and a 360-day year. Distributions will be payable in
arrears to holders of record as they appear on the records of the Partnership at
the close of business on the February 1, May 1, August 1 or November 1, as the
case may be, immediately preceding each Distribution Payment Date. If the
Preferred Units are issued other than on a record date for the payment of
distributions to the holders of Preferred Units, the Quarterly Distribution
Amount shall, for any quarter in which the Distribution Rate changes on any
Reset Date, be appropriately prorated based on the portions of such quarter
during which the different

N-4



--------------------------------------------------------------------------------



 



Distribution Rates were in effect, on the basis of twelve 30-day months and a
360-day year. Holders of Preferred Units will not be entitled to receive any
distributions in excess of cumulative distributions on the Preferred Units. No
interest, or sum of money in lieu of interest, shall be payable in respect of
any distribution payment or payments on the Preferred Units that may be in
arrears. Holders of any Preferred Units that are issued after the date of
original issuance will be entitled to receive the same distributions as holders
of any Preferred Units issued on the date of original issuance.
     (c) When distributions are not paid in full upon the Preferred Units or any
Parity Partnership Units, or a sum sufficient for such payment is not set apart,
all distributions declared upon the Preferred Units and any Parity Partnership
Units shall be declared ratably in proportion to the respective amounts of
distributions accumulated and unpaid on the Preferred Units and accumulated and
unpaid on such Parity Partnership Units. Except as set forth in the preceding
sentence, unless distributions on the Preferred Units equal to the full amount
of accumulated and unpaid distributions have been or contemporaneously are
declared and paid, or declared and a sum sufficient for the payment thereof has
been or contemporaneously is set apart for such payment, for all past
distribution periods, no distributions shall be declared or paid or set apart
for payment by the Partnership with respect to any Parity Partnership Units.
     (d) Unless full cumulative distributions (including all accumulated,
accrued and unpaid distributions) on the Preferred Units have been declared and
paid, or declared and set apart for payment, for all past distribution periods,
no distributions (other than distributions paid in Junior Partnership Units or
options, warrants or rights to subscribe for or purchase Junior Partnership
Units) may be declared or paid or set apart for payment by the Partnership and
no other distribution of cash or other property may be declared or made,
directly or indirectly, by the Partnership with respect to any Junior
Partnership Units, nor shall any Junior Partnership Units be redeemed, purchased
or otherwise acquired (except for a redemption, purchase or other acquisition of
Partnership Common Units made for purposes of an employee incentive or benefit
plan of the Partnership or any affiliate thereof, including, without limitation,
Previous General Partner and its affiliates) for any consideration (or any
monies be paid to or made available for a sinking fund for the redemption of any
such Junior Partnership Units), directly or indirectly, by the Partnership
(except by conversion into or exchange for Junior Partnership Units, or options,
warrants or rights to subscribe for or purchase Junior Partnership Units), nor
shall any other cash or other property be paid or distributed to or for the
benefit of holders of Junior Partnership Units.
     (e) Notwithstanding the foregoing provisions of this Section 4, the
Partnership shall not be prohibited from (i) declaring or paying or setting
apart for payment any distribution on any Parity Partnership Units or
(ii) redeeming, purchasing or otherwise acquiring any Parity Partnership Units,
in each case, if such declaration, payment, redemption, purchase or other
acquisition is necessary to maintain the Previous General Partner’s
qualification as a REIT.
     5. Liquidation Preference.
     (a) Upon any voluntary or involuntary liquidation, dissolution or winding
up of the Partnership, before any allocation of income or gain by the
Partnership shall be made to or set apart for the holders of any Junior
Partnership Units, to the extent possible, the holders of Preferred Units shall
be entitled to be allocated income and gain to the extent necessary to enable
them to receive a liquidation preference (the “Liquidation Preference”) per
Preferred Unit equal to the sum of (i) $25 plus (ii) any accumulated, accrued
and unpaid distributions (whether or not earned or declared) to the date of
final distribution to such holders; but such holders will not be entitled to any
further payment or allocation. Until all holders of the Preferred Units have
been paid the Liquidation Preference in full, no allocation of income or gain
will be made to any holder of Junior Partnership Units upon the liquidation,
dissolution or winding up of the Partnership.
     (b) If, upon any voluntary or involuntary liquidation, dissolution or
winding up of the Partnership, the assets of the Partnership, or proceeds
thereof, distributable among the holders of Preferred Units shall be
insufficient to pay in full the Liquidation Preference and liquidating payments
on any Parity Partnership Units, then following appropriate allocations of
Partnership income, gain, deduction and loss, such assets, or the proceeds
thereof, shall be distributed among the holders of Preferred Units and any such
Parity Partnership Units ratably in the same proportion as the respective
amounts that would be payable on such Preferred Units and any such Parity
Partnership Units if all amounts payable thereon were paid in full.
N-5

 



--------------------------------------------------------------------------------



 



     (c) A voluntary or involuntary liquidation, dissolution or winding up of
the Partnership will not include a consolidation or merger of the Partnership
with one or more partnerships, corporations or other entities, or a sale or
transfer of all or substantially all of the Partnership’s assets.
     (d) Upon any voluntary or involuntary liquidation, dissolution or winding
up of the Partnership, after all allocations shall have been made in full to the
holders of Preferred Units and any Parity Partnership Units to the extent
necessary to enable them to receive their respective liquidation preferences,
any Junior Partnership Units shall be entitled to receive any and all assets
remaining to be paid or distributed, and the holders of the Preferred Units and
any Parity Partnership Units shall not be entitled to share therein.
     6. Redemption.
     (a) Except as set forth in Section 6(l) hereof, the Preferred Units may not
be redeemed at the option of the Partnership, and will not be required to be
redeemed or repurchased by the Partnership or the Previous General Partner
except if a holder of a Preferred Unit effects a Redemption, as provided for in
Section 6(b) hereof. The Partnership or the Previous General Partner may
purchase Preferred Units from time to time in the open market, by tender or
exchange offer, in privately negotiated purchases or otherwise.
     (b) On or after the first (1st) anniversary of becoming a holder of
Preferred Units, a Qualifying Party shall have the right (subject to the terms
and conditions set forth herein) to require the Partnership to redeem all or a
portion of the Preferred Units held by such Qualifying Party (such Preferred
Units being hereafter “Tendered Units”) in exchange (a “Redemption”) for REIT
Shares issuable on, or the Cash Amount payable on, the Specified Redemption
Date, as determined by the Partnership in its sole discretion. Any Redemption
shall be exercised pursuant to a Notice of Redemption delivered to the General
Partner by the Qualifying Party when exercising the Redemption right (the
“Tendering Party”).
     (c) If the Partnership elects to redeem Tendered Units for REIT Shares
rather than cash, then the Partnership shall direct the Previous General Partner
to issue and deliver such REIT Shares to the Tendering Party pursuant to the
terms set forth in this Section 6, in which case, (i) the Previous General
Partner, acting as a distinct legal entity, shall assume directly the obligation
with respect thereto and shall satisfy the Tendering Party’s exercise of its
Redemption right, and (ii) such transaction shall be treated, for Federal income
tax purposes, as a transfer by the Tendering Party of such Tendered Units to the
Previous General Partner in exchange for REIT Shares. In making such election to
cause the Previous General Partner to acquire Tendered Units, the Partnership
shall act in a fair, equitable and reasonable manner that neither prefers one
group or class of Tendering Parties over another nor discriminates against a
group or class of Tendering Parties. If the Partnership elects to redeem any
number of Tendered Units for REIT Shares, rather than cash, on the Specified
Redemption Date, the Tendering Party shall sell such number of the Tendered
Units to the Previous General Partner in exchange for a number of REIT Shares
equal to the REIT Shares Amount for such number of the Tendered Units. The
Tendering Party shall submit (i) such information, certification or affidavit as
the Previous General Partner may reasonably require in connection with the
application of the Ownership Limit and other restrictions and limitations of the
Charter to any such acquisition and (ii) such written representations,
investment letters, legal opinions or other instruments necessary, in the
Previous General Partner’s view, to effect compliance with the Securities Act.
The REIT Shares shall be delivered by the Previous General Partner as duly
authorized, validly issued, fully paid and accessible REIT Shares, free of any
pledge, lien, encumbrance or restriction, other than the Ownership Limit and
other restrictions provided in the Charter, the Bylaws of the Previous General
Partner, the Securities Act and relevant state securities or “blue sky” laws.
Neither any Tendering Party whose Tendered Units are acquired by the Previous
General Partner pursuant to this Section 6, any Partner, any Assignee nor any
other interested Person shall have any right to require or cause the Previous
General Partner or the General Partner to register, qualify or list any REIT
Shares owned or held by such Person, whether or not such REIT Shares are issued
pursuant to this Section 6, with the SEC, with any state securities
commissioner, department or agency, under the Securities Act or the Exchange Act
or with any stock exchange; provided, however, that this limitation shall not be
in derogation of any registration or similar rights granted pursuant to any
other written agreement between the Previous General Partner and any such
Person. Notwithstanding any delay in such delivery, the Tendering Party shall be
deemed the owner of such REIT Shares for all purposes, including, without
limitation, rights to vote or consent, receive dividends, and exercise rights,
as of the Specified Redemption Date. REIT Shares issued upon an acquisition of
the Tendered Units by the Previous General Partner pursuant to this Section 6
may contain such legends regarding restrictions under the Securities Act and
N-6

 



--------------------------------------------------------------------------------



 



applicable state securities laws as the Previous General Partner in good faith
determines to be necessary or advisable in order to ensure compliance with such
laws.
     (d) The Partnership shall have no obligation to effect any redemption
unless and until a Tendering Party has given the Partnership a Notice of
Redemption. Each Notice of Redemption shall be sent by hand delivery or by first
class mail, postage prepaid, to AIMCO Properties, L.P., c/o AIMCO-GP, Inc., 4582
South Ulster Street Parkway, Suites 1100, Denver, Colorado 80237, Attention:
Investor Relations, or to such other address as the Partnership shall specify in
writing by delivery to the holders of the Preferred Units in the same manner as
that set forth above for delivery of the Notice of Redemption. At any time prior
to the Specified Redemption Date for any Redemption, any holder may revoke its
Notice of Redemption.
     (e) A Tendering Party shall have no right to receive distributions with
respect to any Tendered Units (other than the Cash Amount) paid after delivery
of the Notice of Redemption, whether or not the record date for such
distribution precedes or coincides with such delivery of the Notice of
Redemption. If the Partnership elects to redeem any number of Tendered Units for
cash, the Cash Amount for such number of Tendered Units shall be delivered as a
certified check payable to the Tendering Party or, in the General Partner’s sole
and absolute discretion, in immediately available funds.
     (f) In the event that the Partnership declines to cause the Previous
General Partner to acquire all of the Tendered Units from the Tendering Party in
exchange for REIT Shares pursuant to this Section 6 following receipt of a
Notice of Redemption (a “Declination”):
     (1) The Previous General Partner or the General Partner shall give notice
of such Declination to the Tendering Party on or before the close of business on
the Cut-Off Date.
     (2) The Partnership may elect to raise funds for the payment of the Cash
Amount either (a) by requiring that the Previous General Partner contribute such
funds from the proceeds of a registered public offering (a “Public Offering
Funding”) by the Previous General Partner of a number of REIT Shares
(“Registrable Shares”) equal to the REIT Shares Amount with respect to the
Tendered Units or (b) from any other sources (including, but not limited to, the
sale of any Property and the incurrence of additional Debt) available to the
Partnership.
     (3) Promptly upon the General Partner’s receipt of the Notice of Redemption
and the Previous General Partner or the General Partner giving notice of the
Partnership’s Declination, the General Partner shall give notice (a “Single
Funding Notice”) to all Qualifying Parties then holding Preferred Units and
having Redemption rights pursuant to this Section 6 and require that all such
Qualifying Parties elect whether or not to effect a Redemption of their
Preferred Units to be funded through such Public Offering Funding. In the event
that any such Qualifying Party elects to effect such a Redemption, it shall give
notice thereof and of the number of Preferred Units to be made subject thereon
in writing to the General Partner within ten (10) Business Days after receipt of
the Single Funding Notice, and such Qualifying Party shall be treated as a
Tendering Party for all purposes of this Section 6. In the event that a
Qualifying Party does not so elect, it shall be deemed to have waived its right
to effect a Redemption for the next twelve months; provided, however, that the
Previous General Partner shall not be required to acquire Preferred Units
pursuant to this Section 6(f) more than twice within any twelve-month period.
Any proceeds from a Public Offering Funding that are in excess of the Cash
Amount shall be for the sole benefit of the Previous General Partner and/or the
General Partner. The General Partner and/or the Special Limited Partner shall
make a Capital Contribution of such amounts to the Partnership for an additional
General Partner Interest and/or Limited Partner Interest. Any such contribution
shall entitle the General Partner and the Special Limited Partner, as the case
may be, to an equitable Percentage Interest adjustment.
     (g) Notwithstanding the provisions of this Section 6, the Previous General
Partner shall not, under any circumstances, elect to acquire Tendered Units in
exchange for REIT Shares if such exchange would be prohibited under the Charter.
N-7

 



--------------------------------------------------------------------------------



 



     (h) Notwithstanding anything herein to the contrary, with respect to any
Redemption pursuant to this Section 6:
          (1) All Preferred Units acquired by the Previous General Partner
pursuant to this Section 6 hereof shall be contributed by the Previous General
Partner to either or both of the General Partner and the Special Limited Partner
in such proportions as the Previous General Partner, the General Partner and the
Special Limited Partner shall determine. Any Preferred Units so contributed to
the General Partner shall automatically, and without further action required, be
converted into and deemed to be a General Partner Interest comprised of an equal
number of Partnership Common Units. Any Preferred Units so contributed to the
Special Limited Partner shall be converted into Partnership Common Units.
          (2) Subject to the Ownership Limit, no Tendering Party may effect a
Redemption for less than five hundred (500) Preferred Units or, if such
Tendering Party holds (as a Limited Partner or, economically, as an Assignee)
less than five hundred (500) Preferred Units, all of the Preferred Units held by
such Tendering Party.
          (3) No Tendering Party may (a) effect a Redemption more than once in
any fiscal quarter of a Twelve-Month Period or (b) effect a Redemption during
the period after the Partnership Record Date with respect to a distribution and
before the record date established by the Previous General Partner for a
distribution to its shareholders of some or all of its portion of such
Partnership distribution.
          (4) Notwithstanding anything herein to the contrary, with respect to
any Redemption or acquisition of Tendered Units by the Previous General Partner
pursuant to this Section 6, in the event that the Previous General Partner or
the General Partner gives notice to all Limited Partners (but excluding any
Assignees) then owning Partnership Interests (a “Primary Offering Notice”) that
the Previous General Partner desires to effect a primary offering of its equity
securities then, unless the Previous General Partner and the General Partner
otherwise consent, commencement of the actions denoted in Section 6(f) hereof as
to a Public Offering Funding with respect to any Notice of Redemption thereafter
received, whether or not the Tendering Party is a Limited Partner, may be
delayed until the earlier of (a) the completion of the primary offering or
(b) ninety (90) days following the giving of the Primary Offering Notice.
          (5) Without the Consent of the Previous General Partner, no Tendering
Party may effect a Redemption within ninety (90) days following the closing of
any prior Public Offering Funding.
          (6) The consummation of such Redemption shall be subject to the
expiration or termination of the applicable waiting period, if any, under the
Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended.
          (7) The Tendering Party shall continue to own (subject, in the case of
an Assignee, to the provision of Section 11.5 of the Agreement) all Preferred
Units subject to any Redemption, and be treated as a Limited Partner or an
Assignee, as applicable, with respect to such Preferred Units for all purposes
of the Agreement, until such Preferred Units are either paid for by the
Partnership pursuant to this Section 6 or transferred to the Previous General
Partner (or directly to the General Partner or Special Limited Partner) and paid
for, by the issuance of the REIT Shares, pursuant to this Section 6 on the
Specified Redemption Date. Until a Specified Redemption Date and an acquisition
of the Tendered Units by the Previous General Partner pursuant to this
Section 6, the Tendering Party shall have no rights as a shareholder of the
Previous General Partner with respect to the REIT Shares issuable in connection
with such acquisition.
     For purposes of determining compliance with the restrictions set forth in
this Section 6(h), all Partnership Common Units and Partnership Preferred Units,
including Preferred Units, beneficially owned by a Related Party of a Tendering
Party shall be considered to be owned or held by such Tendering Party.
     (i) In connection with an exercise of Redemption rights pursuant to this
Section 6, the Tendering Party shall submit the following to the General
Partner, in addition to the Notice of Redemption:
N-8

 



--------------------------------------------------------------------------------



 



          (1) A written affidavit, dated the same date as the Notice of
Redemption, (a) disclosing the actual and constructive ownership, as determined
for purposes of Code Sections 856(a)(6) and 856(h), of REIT Shares and any other
classes or shares of the Previous General Partner by (i) such Tendering Party
and (ii) any Related Party and (b) representing that, after giving effect to the
Redemption, neither the Tendering Party nor any Related Party will own REIT
Shares in excess of the Ownership Limit;
          (2) A written representation that neither the Tendering Party nor any
Related Party has any intention to acquire any additional REIT Shares or any
other class of shares of the Previous General Partner prior to the closing of
the Redemption on the Specified Redemption Date; and
          (3) An undertaking to certify, at and as a condition to the closing of
the Redemption on the Specified Redemption Date, that either (a) the actual and
constructive ownership of REIT Shares or any other class of shares of the
Previous General Partner by the Tendering Party and any Related Party remain
unchanged from that disclosed in the affidavit required by Section 6(i)(1) or
(b) after giving effect to the Redemption, neither the Tendering Party nor any
Related Party shall own REIT Shares or other shares of the Previous General
Partner in violation of the Ownership Limit.
          (j) On or after the Specific Redemption Date, each holder of Preferred
Units shall surrender to the Partnership the certificate evidencing such
holder’s Preferred Units, at the address to which a Notice of Redemption is
required to be sent. Upon such surrender of a certificate, the Partnership shall
thereupon pay the former holder thereof the applicable Cash Amount and/or
deliver REIT Shares for the Preferred Units evidenced thereby. From and after
the Specific Redemption Date (i) distributions with respect to the Preferred
Units shall cease to accumulate, (ii) the Preferred Units shall no longer be
deemed outstanding, (iii) the holders thereof shall cease to be Partners to the
extent of their interest in such Preferred Units, and (iv) all rights whatsoever
with respect to the Preferred Units shall terminate, except the right of the
holders of the Preferred Units to receive Cash Amount and/or REIT Shares
therefor, without interest or any sum of money in lieu of interest thereon, upon
surrender of their certificates therefor.
          (k) Notwithstanding the provisions of this Section 6, the Tendering
Parties (i) shall not be entitled to elect or effect a Redemption where the
Redemption would consist of less than all the Preferred Units held by Partners
and, to the extent that the aggregate Percentage Interests of the Limited
Partners would be reduced, as a result of the Redemption, to less than one
percent (1%) and (ii) shall have no rights under the Agreement that would
otherwise be prohibited under the Charter. To the extent that any attempted
Redemption would be in violation of this Section 6(k), it shall be null and void
ab initio, and the Tendering Party shall not acquire any rights or economic
interests in REIT Shares otherwise issuable by the Previous General Partner
hereunder.
          (l) Notwithstanding any other provision of the Agreement, on and after
the date on which the aggregate Percentage Interests of the Limited Partners
(other than the Special Limited Partner) are less than one percent (1%), the
Partnership shall have the right, but not the obligation, from time to time and
at any time to redeem any and all outstanding Limited Partner Interests (other
than the Special Limited Partner’s Limited Partner Interest) by treating any
Limited Partner as a Tendering Party who has delivered a Notice of Redemption
pursuant to this Section 6 for the amount of Preferred Units to be specified by
the General Partner, in its sole and absolute discretion, by notice to such
Limited Partner that the Partnership has elected to exercise its rights under
this Section 6(l). Such notice given by the General Partner to a Limited Partner
pursuant to this Section 6(l) shall be treated as if it were a Notice of
Redemption delivered to the General Partner by such Limited Partner. For
purposes of this Section 6(l), (a) any Limited Partner (whether or not eligible
to be a Tendering Party) may, in the General Partner’s sole and absolute
discretion, be treated as a Tendering Party and (b) the provisions of
Sections 6(f)(1), 6(h)(2), 6(h)(3) and 6(h)(5) hereof shall not apply, but the
remainder of this Section shall apply, mutatis mutandis.
     7. Status of Reacquired Units.
     All Preferred Units which shall have been issued and reacquired in any
manner by the Partnership shall be deemed cancelled and no longer outstanding.
N-9

 



--------------------------------------------------------------------------------



 



     8. General.
     The ownership of the Preferred Units shall be evidenced by one or more
certificates in the form of Annex II hereto. The General Partner shall amend
Exhibit A to the Agreement from time to time to the extent necessary to reflect
accurately the issuance of, and subsequent redemption, or any other event having
an effect on the ownership of, the Class Seven Partnership Preferred Units.
     9. Allocations of Income and Loss.
     Subject to the terms of Section 5 hereof, for each taxable year, (i) each
holder of Preferred Units will be allocated, to the extent possible, net income
of the Partnership in an amount equal to the distributions made on such holder’s
Preferred Units during such taxable year, and (ii) each holder of Preferred
Units will be allocated its pro rata share, based on the portion of outstanding
Preferred Units held by it, of any net loss of the Partnership that is not
allocated to holders of Partnership Common Units or other interests in the
Partnership.
     10. Voting Rights.
     Except as otherwise required by applicable law or in the Agreement, the
holders of the Preferred Units will have the same voting rights as holders of
the Partnership Common Units. As long as any Preferred Units are outstanding, in
addition to any other vote or consent of partners required by law or by the
Agreement, the affirmative vote or consent of holders of at least 50% of the
outstanding Preferred Units will be necessary for effecting any amendment of any
of the provisions of the Partnership Unit Designation of the Preferred Units
that materially and adversely affects the rights or preferences of the holders
of the Preferred Units. The creation or issuance of any class or series of
Partnership units, including, without limitation, any Partnership units that may
have rights junior to, on a parity with, or senior or superior to the Preferred
Units, will not be deemed to have a material adverse effect on the rights or
preferences of the holders of Preferred Units. With respect to the exercise of
the above described voting rights, each Preferred Unit will have one (1) vote
per Preferred Unit.
     11. Restrictions on Transfer.
     Preferred Units are subject to the same restrictions on transfer as are,
and the holders of Preferred Units shall be entitled to the same rights of
transfer as are, applicable to Common Units as set forth in the Agreement.
N-10

 



--------------------------------------------------------------------------------



 



ANNEX I
TO EXHIBIT N
NOTICE OF REDEMPTION

     
To:
  AIMCO Properties, L.P.
 
  c/o AIMCO-GP, Inc.
 
  4582 South Ulster Street Parkway
 
  Suite 1100
 
  Denver, Colorado 80237
 
  Attention: Investor Relations

     The undersigned Limited Partner or Assignee hereby tenders for redemption
Class Seven Partnership Preferred Units in AIMCO Properties, L.P. in accordance
with the terms of the Agreement of Limited Partnership of AIMCO Properties,
L.P., dated as of July 29, 1994, as it may be amended and supplemented from time
to time (the “Agreement”). All capitalized terms used herein and not otherwise
defined shall have the respective meanings ascribed thereto in the Partnership
Unit Designation of the Class Seven Partnership Preferred Units. The undersigned
Limited Partner or Assignee:
     (a) if the Partnership elects to redeem such Class Seven Partnership
Preferred Units for REIT Shares rather than cash, hereby irrevocably transfers,
assigns, contributes and sets over to Previous General Partner all of the
undersigned Limited Partner’s or Assignee’s right, title and interest in and to
such Class Seven Partnership Preferred Units;
     (b) undertakes (i) to surrender such Class Seven Partnership Preferred
Units and any certificate therefor at the closing of the Redemption contemplated
hereby and (ii) to furnish to Previous General Partner, prior to the Specified
Redemption Date:
     (1) A written affidavit, dated the same date as this Notice of Redemption,
(a) disclosing the actual and constructive ownership, as determined for purposes
of Code Sections 856(a)(6) and 856(h), of REIT Shares by (i) the undersigned
Limited Partner or Assignee and (ii) any Related Party and (b) representing
that, after giving effect to the Redemption, neither the undersigned Limited
Partner or Assignee nor any Related Party will own REIT Shares in excess of the
Ownership Limit;
     (2) A written representation that neither the undersigned Limited Partner
or Assignee nor any Related Party has any intention to acquire any additional
REIT Shares prior to the closing of the Redemption contemplated hereby on the
Specified Redemption Date; and
     (3) An undertaking to certify, at and as a condition to the closing of the
Redemption contemplated hereby on the Specified Redemption Date, that either
(a) the actual and constructive ownership of REIT Shares by the undersigned
Limited Partner or Assignee and any Related Party remain unchanged from that
disclosed in the affidavit required by paragraph (1) above, or (b) after giving
effect to the Redemption contemplated hereby, neither the undersigned Limited
Partner or Assignee nor any Related Party shall own REIT Shares in violation of
the Ownership Limit.
     (c) directs that the certificate representing the REIT Shares, or the
certified check representing the Cash Amount, in either case, deliverable upon
the closing of the Redemption contemplated hereby be delivered to the address
specified below;
     (d) represents, warrants, certifies and agrees that:
     (i) the undersigned Limited Partner or Assignee has, and at the closing of
the Redemption will have, good, marketable and unencumbered title to such
Preferred Units, free and clear of the rights or interests of any other person
or entity;
N-I-1

 



--------------------------------------------------------------------------------



 



     (ii) the undersigned Limited Partner or Assignee has, and at the closing of
the Redemption will have, the full right, power and authority to tender and
surrender such Preferred Units as provided herein; and
     (iii) the undersigned Limited Partner or Assignee has obtained the consent
or approval of all persons and entities, if any, having the right to consent to
or approve such tender and surrender.
     Dated: _______________

         
 
  Name of Limited Partner or Assignee:    
 
       
 
 
 
   
 
  Signature of Limited Partner or Assignee)    
 
       
 
 
 
   
 
  (Street Address)    
 
       
 
 
 
   
(continued on the next page)
  (City)     (State)     (Zip Code)    

N-I-2

 



--------------------------------------------------------------------------------



 



         
Issue check payable to or Certificates in the name of:
       
 
 
 
   
 
       
Please insert social security
or identifying number:
       
 
 
 
   
 
       
 
            Signature Guaranteed by:    
 
       
 
 
 
   

NOTICE: THE SIGNATURE OF THIS NOTICE OF REDEMPTION MUST CORRESPOND WITH THE
NAME(S) AS WRITTEN UPON THE FACE OF THE CERTIFICATE FOR THE CLASS SEVEN
PREFERRED UNITS WHICH ARE BEING REDEEMED IN EVERY PARTICULAR WITHOUT ALTERATION
OR ENLARGEMENT OR ANY CHANGE WHATEVER.
THE SIGNATURE SHOULD BE GUARANTEED BY AN ELIGIBLE GUARANTOR INSTITUTION, (Banks,
Stockbrokers, Savings and Loan Associations and Credit Unions), WITH MEMBERSHIP
IN AN APPROVED SIGNATURE GUARANTEE MEDALLION PROGRAM PURSUANT TO SEC RULE
17Ad-15.
N-I-3

 



--------------------------------------------------------------------------------



 



ANNEX II
TO EXHIBIT N
FORM OF UNIT CERTIFICATE
OF
CLASS SEVEN PARTNERSHIP PREFERRED UNITS
THE SECURITY EVIDENCED HEREBY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED (THE “ACT”), OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT
BE SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF SUCH
REGISTRATION, UNLESS THE TRANSFEROR DELIVERS TO THE PARTNERSHIP AN OPINION OF
COUNSEL SATISFACTORY TO THE PARTNERSHIP, IN FORM AND SUBSTANCE SATISFACTORY TO
THE PARTNERSHIP, TO THE EFFECT THAT THE PROPOSED SALE, TRANSFER OR OTHER
DISPOSITION MAY BE EFFECTED WITHOUT REGISTRATION UNDER THE ACT AND UNDER
APPLICABLE STATE SECURITIES OR “BLUE SKY” LAWS. IN ADDITION, THE LIMITED
PARTNERSHIP INTEREST EVIDENCED BY THIS CERTIFICATE MAY BE SOLD OR OTHERWISE
TRANSFERRED ONLY IN COMPLIANCE WITH THE RESTRICTIONS ON TRANSFER SET FORTH IN
THE AGREEMENT OF LIMITED PARTNERSHIP OF AIMCO PROPERTIES, L.P., DATED AS OF JULY
29, 1994, AS IT MAY BE AMENDED AND/OR SUPPLEMENTED FROM TIME TO TIME, A COPY OF
WHICH MAY BE OBTAINED FROM AIMCO- GP, INC, THE GENERAL PARTNER, AT ITS PRINCIPAL
EXECUTIVE OFFICE.
Certificate Number ________
AIMCO PROPERTIES, L.P.
FORMED UNDER THE LAWS OF THE STATE OF DELAWARE
This certifies that ________________________________________________
is the owner of __________________________________________________
CLASS SEVEN PARTNERSHIP PREFERRED UNITS
OF
AIMCO PROPERTIES, L.P.,
transferable on the books of the Partnership in person or by duly authorized
attorney on the surrender of this Certificate properly endorsed. This
Certificate and the Class Seven Partnership Preferred Units represented hereby
are issued and shall be held subject to all of the provisions of the Agreement
of Limited Partnership of AIMCO Properties, L.P., as the same may be amended
and/or supplemented from time to time.
IN WITNESS WHEREOF, the undersigned has signed this Certificate.

          Dated:  By
 

                       

N-II-1

 



--------------------------------------------------------------------------------



 



ASSIGNMENT
     For Value Received,
                                                            hereby sells,
assigns and transfers unto                                        Class Seven
Partnership Preferred Unit(s) represented by the within Certificate, and does
hereby irrevocably constitute and appoint the General Partner of AIMCO
Properties, L.P. as its Attorney to transfer said Class Seven Partnership
Preferred Unit(s) on the books of AIMCO Properties, L.P. with full power of
substitution in the premises.
Dated: ____________________

     
 
  By:                                                            
 
  Name:
 
  Signature Guaranteed by:
 
   
 
 
 

NOTICE: THE SIGNATURE OF THIS ASSIGNMENT MUST CORRESPOND WITH THE NAME(S) AS
WRITTEN UPON THE FACE OF THE CERTIFICATE IN EVERY PARTICULAR WITHOUT ALTERATION
OR ENLARGEMENT OR ANY CHANGE WHATEVER.
THE SIGNATURE SHOULD BE GUARANTEED BY AN ELIGIBLE GUARANTOR INSTITUTION, (Banks,
Stockbrokers, Savings and Loan Associations and Credit Unions), WITH MEMBERSHIP
IN AN APPROVED SIGNATURE GUARANTEE MEDALLION PROGRAM PURSUANT TO SEC RULE
17Ad-15.
N-II-2

 



--------------------------------------------------------------------------------



 



EXHIBIT O
PARTNERSHIP UNIT DESIGNATION OF
THE CLASS EIGHT PARTNERSHIP PREFERRED UNITS OF
AIMCO PROPERTIES, L.P.
     1. Number of Units and Designation.
     A class of Partnership Preferred Units is hereby designated as “Class Eight
Partnership Preferred Units,” and the number of Partnership Preferred Units
constituting such class shall be 150,000.
     2. Definitions.
     Capitalized terms used and not otherwise defined herein shall have the
meanings assigned thereto in the Agreement, as modified by this Partnership Unit
Designation and the defined terms used herein. For purposes of this Partnership
Unit Designation, the following terms shall have the respective meanings
ascribed below:
     “Agreement” shall mean the Agreement of Limited Partnership of the
Partnership, as amended, supplemented or restated from time to time.
     “Assignee” shall mean a Person to whom one or more Class Eight Partnership
Preferred Units have been Transferred in a manner permitted under the Agreement,
but who has not become a Substituted Limited Partner, and who has the rights set
forth in Section 11.5 of the Agreement.
     “Class Eight Partnership Preferred Unit” shall mean a Partnership Preferred
Unit with the designations, preferences and relative, participating, optional or
other special rights, powers and duties as are set forth in this Partnership
Unit Designation.
     “Fair Market Value” shall mean, at any time and with respect to any
Class Eight Partnership Preferred Units, an amount equal to the amount of assets
that would be receivable by the holder of such Class Eight Partnership Preferred
Units at that time if all of the assets of the Partnership were sold and the
proceeds therefrom were distributed in accordance with the Agreement.
     “Junior Partnership Units” shall have the meaning set forth in Section
11(c) of this Partnership Unit Designation.
     “Partnership” shall mean AIMCO Properties, L.P., a Delaware limited
partnership.
     “Senior Partnership Units” shall have the meaning set forth in Section
11(a) of this Partnership Unit Designation.
     “Transfer Agent” shall mean such transfer agent as may be designated by the
Partnership or its designee as the transfer agent for the Class Eight
Partnership Preferred Units; provided, that if the Partnership has not
designated a transfer agent, then the Partnership shall act as the Transfer
Agent for the Class Eight Partnership Preferred Units.
3. Cash Distributions.
     At any time that the Partnership pays cash distributions to holders of
Partnership Common Units, the Partnership shall pay cash distributions to
holders of the Class Eight Partnership Preferred Units in an amount per
Class Eight Partnership Preferred Unit equal to the per unit distribution on the
Partnership Common Units; provided, that distributions upon liquidation of the
Partnership shall be made in accordance with Section 13.2 of the Agreement.
Holders of Class Eight Partnership Preferred Units will not be entitled to
receive any other distributions. If a record date is established by the General
Partner for the payment of distributions in respect of Partnership Common Units,
the same date shall be the record date for payment of distributions in respect
of the Class Eight
O-1

 



--------------------------------------------------------------------------------



 



Partnership Preferred Units. With respect to the first distribution paid to
holders of Class Eight Partnership Preferred Units after the initial issuance
thereof, such distribution shall be pro rated based on the portion of the period
in respect of which such distribution is paid that such Class Eight Partnership
Preferred Units were outstanding.
     4. Redemption.
     (a) The Class Eight Partnership Preferred Units may be redeemed at the
option of the Partnership at any time at a redemption price payable in cash
equal to the Fair Market Value of such Class Eight Partnership Preferred Units.
     (b) The redemption date shall be selected by the Partnership, shall be
specified in a notice of redemption, and shall be not less than 5 days nor more
than 60 days after the date notice of redemption is sent by the Partnership.
     (c) If the Partnership shall redeem Class Eight Partnership Preferred
Units, notice of such redemption shall be given to each holder of record of the
Class Eight Partnership Preferred Units to be redeemed. Such notice shall be
provided by first class mail, postage prepaid, at such holder’s address as the
same appears on the records of the Partnership. Neither the failure to mail any
notice required by this paragraph (c), nor any defect therein or in the mailing
thereof to any particular holder, shall affect the sufficiency of the notice or
the validity of the proceedings for redemption with respect to the other
holders. Any notice which has been mailed in the manner herein provided shall be
conclusively presumed to have been duly given on the date mailed whether or not
the holder receives the notice. Each such notice shall state, as appropriate:
(i) the redemption date; (ii) the place or places at which certificates for such
shares are to be surrendered for cash; and (iii) the redemption price payable on
such redemption date. Notice having been mailed as aforesaid, from and after the
redemption date (unless the Partnership shall fail to make available the amount
of cash necessary to effect such redemption), (i) such Class Eight Partnership
Preferred Units shall no longer be deemed to be outstanding, and (ii) all rights
of the holders thereof as holders of Class Eight Partnership Preferred Units
shall cease except the right to receive the cash payable upon such redemption,
without interest thereon, upon surrender of their certificates if so required.
As promptly as practicable after the surrender in accordance with such notice of
the certificates for any such Class Eight Partnership Preferred Units to be so
redeemed (properly endorsed or assigned for transfer, if the Partnership shall
so require and the notice shall so state), such certificates shall be exchanged
for cash (without interest thereon) for which such shares have been redeemed in
accordance with such notice.
     5. Conversion.
     (a) Subject to and upon compliance with the provisions of this Section 5,
on or after November 16, 2001, a holder of Class Eight Partnership Preferred
Units shall have the right, at such holder’s option, to convert such units, in
whole or in part, into the number of Partnership Common Units obtained by
dividing (i) the Fair Market Value of the Class Eight Partnership Preferred
Units converted, by (ii) the value of a REIT Share (assuming, for such purpose,
that the Valuation Date is the date of conversion of such units). In order to
exercise the conversion right, the holder of each Class Eight Partnership
Preferred Unit to be converted shall surrender the certificate representing such
unit, duly endorsed or assigned to the Partnership or in blank at the office of
the Transfer Agent, accompanied by written notice to the Partnership that the
holder thereof elects to convert such Class Eight Partnership Preferred Unit.
     (b) i) Unless the Partnership Common Units issuable on conversion are to be
issued in the same name as the name in which such Class Eight Partnership
Preferred Units are registered, each such unit surrendered following conversion
shall be accompanied by instruments of transfer, in form satisfactory to the
Partnership, duly executed by the holder or such holder’s duly authorized
representative, and an amount sufficient to pay any transfer or similar tax (or
evidence reasonably satisfactory to the Partnership demonstrating that such
taxes have been paid).
                (ii) As promptly as practicable after the surrender of
certificates for Class Eight Partnership Preferred Units as aforesaid, and in
any event no later than three business days after the date of such surrender,
the Partnership shall issue and deliver at such office to such holder, or send
on such holders’ written order,
O-2

 



--------------------------------------------------------------------------------



 



a certificate or certificates for the number of full Partnership Common Units
issuable upon the conversion of such Class Eight Partnership Preferred Units in
accordance with the provisions of this Section 5, and any fractional interest in
respect of a Partnership Common Unit arising upon such conversion shall be
settled as provided in paragraph (c) of this Section 5.
               (iii) Each conversion shall be deemed to have been effected
immediately prior to the close of business on the date on which the certificates
for Class Eight Partnership Preferred Units shall have been surrendered to the
Partnership for conversion as provided in paragraph (a) of this Section 5; and
the person or persons in whose name or names any certificate or certificates for
Partnership Common Units shall be issuable upon such conversion shall be deemed
to have become the holder or holders of record of the units represented thereby
at such time on such date unless the transfer books of the Partnership shall be
closed on that date, in which event such person or persons shall be deemed to
become such holder or holders of record at the close of business on the next
succeeding day on which such transfer books are open.
     (c) No fractional Partnership Common Units or scrip representing fractions
of a Partnership Common Unit shall be issued upon conversion of the Class Eight
Partnership Preferred Units. Instead of any fractional interest in a Partnership
Common Unit that would otherwise be deliverable upon the conversion of
Class Eight Partnership Preferred Units, the Partnership shall pay to the holder
of such units an amount of cash equal to the Fair Market Value of such
fractional interest as of the date of conversion. If more than one of any
holder’s units shall be converted at one time, the number of full Partnership
Common Units issuable upon conversion thereof shall be computed on the basis of
the aggregate number of Class Eight Partnership Preferred Units so converted.
     (d) If the Partnership shall be a party to any transaction (including with
limitation a merger, consolidation, statutory exchange, sale of all or
substantially all of the Partnership’s assets or recapitalization of the
Partnership Common Units, but excluding any transaction as to which a change in
the Adjustment Factor would be effected) (each of the foregoing being referred
to herein as a “Transaction”), in each case, as a result of which Partnership
Common Units shall be converted into the right to receive securities or other
property (including cash or any combination thereof), each Class Eight
Partnership Preferred Unit which is not converted into the right to receive
securities or other property in connection with such Transaction shall thereupon
be convertible into the kind and amount of securities and other property
(including cash or any combination thereof) receivable upon such consummation by
a holder of that number of Partnership Common Units into which a Class Eight
Partnership Preferred Unit was convertible immediately prior to such
Transaction. The Partnership shall not be a party to any Transaction unless the
terms of such Transaction are consistent with the provisions of this paragraph
(d), and it shall not consent or agree to the occurrence of any Transaction
until the Partnership has entered into an agreement with the successor or
purchasing entity, as the case may be, for the benefit of the holders of the
Class Eight Partnership Preferred Units that will contain provisions enabling
the holders of Class Eight Partnership Preferred Units that remain outstanding
after such Transaction to convert into the consideration received by holders of
Partnership Common Units at the conversion price in effect immediately prior to
such Transaction. The provisions of this paragraph (d) shall apply to successive
Transactions.
     (e) The Partnership will pay any and all documentary stamp or similar issue
or transfer taxes payable in respect of the issue or delivery of Partnership
Common Units or other securities or property on conversion of Class Eight
Partnership Preferred Units pursuant hereto; provided, however, that the
Partnership shall not be required to pay any tax that may be payable in respect
of any transfer involved in the issue or delivery of Partnership Common Units or
other securities or property in a name other than that of the holder of the
Class Eight Partnership Preferred Units to be converted, and no such issue or
delivery shall be made unless and until the person requesting such issue or
delivery has paid to the Partnership the amount of any such tax or established,
to the reasonable satisfaction of the Partnership, that such tax has been paid.
     6. Status of Reacquired Units.
     All Class Eight Partnership Preferred Units which shall have been issued
and reacquired in any manner by the Partnership shall be deemed cancelled and no
longer outstanding.
O-3

 



--------------------------------------------------------------------------------



 



     7. General.
     The ownership of the Class Eight Partnership Preferred Units shall be
evidenced by one or more certificates in the form of Annex I hereto. The General
Partner shall amend Exhibit A to the Agreement from time to time to the extent
necessary to reflect accurately the issuance of, and subsequent redemption, or
any other event having an effect on the ownership of, the Class Eight
Partnership Preferred Units.
     8. Allocations of Income and Loss; Capital Accounts.
     Upon initial issuance, the capital account balance attributable to the
Class Eight Partnership Preferred Units shall be zero. Thereafter, for each
Fiscal Year, the Class Eight Partnership Preferred Units shall be allocated a
portion of the Net Income and Net Loss of the Partnership equal to the portion
of the Net Income and Net Loss of the Partnership that would be allocated to
such Class Eight Partnership Preferred Units pursuant to Article 6 of the
Agreement if the Class Eight Partnership Preferred Units were Partnership Common
Units. In addition, (i) not more than 60 days prior to a redemption of
Class Eight Partnership Preferred Units pursuant to Section 4 hereof and (ii) at
any time after January 1, 2000, upon (x) a sale of substantially all of the
assets of the Partnership or a liquidation, dissolution, or winding up of the
Partnership or (y) in the event the Gross Asset Value of any Partnership Asset
is adjusted pursuant to subsection (b) or (c) of the definition of “Gross Asset
Value” in the Agreement, to the extent possible, the Partnership shall first
allocate Partnership gain (and, to the extent necessary, gross income) among the
Class Eight Partnership Preferred Units (the “Special Allocation”) in an amount
equal to that necessary to permit each Class Eight Partnership Preferred Unit to
receive, upon a liquidation, dissolution, or winding up of the Partnership
pursuant to Section 13.2 of the Agreement, an amount of assets of the
Partnership equal to the amount of assets that would be receivable with respect
to a Partnership Common Unit, as determined on a per unit basis. Notwithstanding
the foregoing, the Class Eight Partnership Preferred Units shall not be entitled
to receive, and shall not receive, the Special Allocation unless and until the
Class I High Performance Partnership Units have been allocated the full amount
of Partnership income and gain required under Section 5 of the Partnership Unit
Designation for the Class I High Performance Partnership Units.
     9. Voting Rights
     Except as otherwise required by applicable law or in the Agreement, the
holders of the Class Eight Partnership Preferred Units will have the same voting
rights as holders of the Partnership Common Units. As long as any Class Eight
Partnership Preferred Units are outstanding, in addition to any other vote or
consent of partners required by law or by the Agreement, the affirmative vote or
consent of holders of at least 50% of the outstanding Class Eight Partnership
Preferred Units will be necessary for effecting any amendment of any of the
provisions of the Partnership Unit Designation of the Class Eight Partnership
Preferred Units that materially and adversely affects the rights or preferences
of the holders of the Class Eight Partnership Preferred Units. The creation or
issuance of any class or series of Partnership Units, including, without
limitation, any Partnership Units that may have rights junior to, on a parity
with, or senior or superior to the Class Eight Partnership Preferred Units, will
not be deemed to materially and adversely affect the rights or preferences of
the holders of the Class Eight Partnership Preferred Units. With respect to the
exercise of the above-described voting rights, each Class Eight Partnership
Preferred Unit will have one (1) vote per Class Eight Partnership Preferred
Unit.
     11. Restrictions on Transfer.
     Class Eight Partnership Preferred Units are subject to the same
restrictions on transfer applicable to Partnership Common Units, as set forth in
the Agreement.
     11. Ranking.
     Any class or series of Partnership Units of the Partnership shall be deemed
to rank:
     (a) prior or senior to the Class Eight Partnership Preferred Units, as to
the payment of distributions and as to the distribution of assets upon
liquidation, dissolution or winding up, if (i) the holders of such class or
series shall be entitled to the receipt of distributions and of amounts
distributable upon liquidation,
O-4

 



--------------------------------------------------------------------------------



 



dissolution or winding up, as the case may be, in preference or priority to the
holders of Class Eight Partnership Preferred Units or (ii) such class or series
of Partnership Units shall be Class G Partnership Preferred Units, Class One
Partnership Preferred Units, Class Two Partnership Preferred Units, Class Three
Partnership Preferred Units, Class Four Partnership Preferred Units, Class Six
Partnership Preferred Units or Class Seven Partnership Preferred Units (the
Partnership Units referred to in clauses (i) and (ii) of this paragraph being
hereinafter referred to, collectively, as “Senior Partnership Units”);
     (b) on a parity with the Class Eight Partnership Preferred Units, as to the
payment of distributions and as to the distribution of assets upon liquidation,
dissolution or winding up, whether or not the distribution rates, distribution
payment dates or redemption or liquidation prices per unit or other denomination
thereof be different from those of the Class Eight Partnership Preferred Units
if (i) such class or series of Partnership Units shall be Partnership Common
Units, Class I High Performance Partnership Units or Class Five Partnership
Units or (ii) the holders of such class or series of Partnership Units and the
Class Eight Partnership Preferred Units shall be entitled to the receipt of
distributions and of amounts distributable upon liquidation, dissolution or
winding up in proportion to their respective amounts of accrued and unpaid
distributions per unit or other denomination or liquidation preferences, without
preference or priority one over the other (the Partnership Units referred to in
clauses (i) and (ii) of this paragraph being hereinafter referred to,
collectively, as “Parity Partnership Units”); and
     (c) junior to the Class Eight Partnership Preferred Units, as to the
payment of distributions and as to the distribution of assets upon liquidation,
dissolution or winding up, if the holders of Class Eight Partnership Preferred
Units shall be entitled to receipt of distributions or of amounts distributable
upon liquidation, dissolution or winding up, as the case may be, in preference
or priority to the holders of such class or series of Partnership Units (the
Partnership Units referred to in this paragraph being hereinafter referred to,
collectively, as “Junior Partnership Units”).
O-5

 



--------------------------------------------------------------------------------



 



ANNEX I
FORM OF UNIT CERTIFICATE
OF
CLASS EIGHT PARTNERSHIP PREFERRED UNITS
THE SECURITY EVIDENCED HEREBY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED (THE “ACT”), OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT
BE SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF SUCH
REGISTRATION, UNLESS THE TRANSFEROR DELIVERS TO THE PARTNERSHIP AN OPINION OF
COUNSEL SATISFACTORY TO THE PARTNERSHIP, IN FORM AND SUBSTANCE SATISFACTORY TO
THE PARTNERSHIP, TO THE EFFECT THAT THE PROPOSED SALE, TRANSFER OR OTHER
DISPOSITION MAY BE EFFECTED WITHOUT REGISTRATION UNDER THE ACT AND UNDER
APPLICABLE STATE SECURITIES OR “BLUE SKY” LAWS. IN ADDITION, THE LIMITED
PARTNERSHIP INTEREST EVIDENCED BY THIS CERTIFICATE MAY BE SOLD OR OTHERWISE
TRANSFERRED ONLY IN COMPLIANCE WITH THE RESTRICTIONS ON TRANSFER SET FORTH IN
THE AGREEMENT OF LIMITED PARTNERSHIP OF AIMCO PROPERTIES, L.P., DATED AS OF JULY
29, 1994, AS IT MAY BE AMENDED AND/OR SUPPLEMENTED FROM TIME TO TIME, A COPY OF
WHICH MAY BE OBTAINED FROM AIMCO-GP, INC, THE GENERAL PARTNER, AT ITS PRINCIPAL
EXECUTIVE OFFICE.
Certificate Number                     
AIMCO PROPERTIES, L.P.
FORMED UNDER THE LAWS OF THE STATE OF DELAWARE

         
This certifies that
       
 
       
 
       
is the owner of
       
 
       

CLASS EIGHT PARTNERSHIP PREFERRED UNITS
OF
AIMCO PROPERTIES, L.P.,
transferable on the books of the Partnership in person or by duly authorized
attorney on the surrender of this Certificate properly endorsed. This
Certificate and the Class Eight Partnership Preferred Units represented hereby
are issued and shall be held subject to all of the provisions of the Agreement
of Limited Partnership of AIMCO Properties, L.P., as the same may be amended
and/or supplemented from time to time.
IN WITNESS WHEREOF, the undersigned has signed this Certificate.

             
Dated:                                        
  By:        
 
           
 
      Name:    
 
      Title:    

O-I-1



--------------------------------------------------------------------------------



 



ASSIGNMENT
          For Value Received,                                         , an
individual hereby sells, assigns and transfers unto
                                                                                Clas
s Eight Partnership Preferred Unit(s) represented by the within Certificate, and
does hereby irrevocably constitute and appoint the General Partner of AIMCO
Properties, L.P. as its Attorney to transfer said Class Eight Partnership
Preferred Unit(s) on the books of AIMCO Properties, L.P. with full power of
substitution in the premises.
Dated:                                         

                 
 
  By:                          
 
  Name:            
 
                    Signature Guaranteed by:        
 
               

NOTICE: THE SIGNATURE OF THIS ASSIGNMENT MUST CORRESPOND WITH THE NAME(S) AS
WRITTEN UPON THE FACE OF THE CERTIFICATE IN EVERY PARTICULAR WITHOUT ALTERATION
OR ENLARGEMENT OR ANY CHANGE WHATEVER.
THE SIGNATURE SHOULD BE GUARANTEED BY AN ELIGIBLE GUARANTOR INSTITUTION, (Banks,
Stockbrokers, Savings and Loan Associations and Credit Unions), WITH MEMBERSHIP
IN AN APPROVED SIGNATURE GUARANTEE MEDALLION PROGRAM PURSUANT TO SEC RULE
17Ad-15.

O-I-2



--------------------------------------------------------------------------------



 



EXHIBIT P
PARTNERSHIP UNIT DESIGNATION OF
THE CLASS T PARTNERSHIP PREFERRED UNITS OF
AIMCO PROPERTIES, L.P.
     1. Number of Units and Designation.
          A class of Partnership Preferred Units is hereby designated as
“Class T Partnership Preferred Units,” and the number of Partnership Preferred
Units constituting such class shall be 6,000,000.
     2. Definitions.
          For purposes of the Class T Partnership Preferred Units, the following
terms shall have the meanings indicated in this Section 2, and capitalized terms
used and not otherwise defined herein shall have the meanings assigned thereto
in the Agreement:
          “Agreement” shall mean the Agreement of Limited Partnership of the
Partnership, as amended, supplemented or restated from time to time.
          “Class T Partnership Preferred Unit” means a Partnership Preferred
Unit with the designations, preferences and relative, participating, optional or
other special rights, powers and duties as are set forth in this Exhibit. It is
the intention of the General Partner that each Class T Partnership Preferred
Unit shall be substantially the economic equivalent of one share of Class T
Preferred Stock.
          “Class T Preferred Stock” means the Class T Cumulative Preferred
Stock, par value $0.01 per share, of the Previous General Partner.
          “Code” shall mean the Internal Revenue Code of 1986, as amended from
time to time, or any successor statute thereto. Reference to any provision of
the Code shall mean such provision as in effect from time to time, as the same
may be amended, and any successor thereto, as interpreted by any applicable
regulations or other administrative pronouncements as in effect from time to
time.
          “Distribution Payment Date” shall mean any date on which cash
dividends are paid on all outstanding shares of the Class T Preferred Stock.
          “Junior Partnership Units” shall have the meaning set forth in
paragraph (c) of Section 7 of this Exhibit.
          “Parity Partnership Units” shall have the meaning set forth in
paragraph (b) of Section 7 of this Exhibit.
          “Partnership” shall mean AIMCO Properties, L.P., a Delaware limited
partnership.
          “Senior Partnership Units” shall have the meaning set forth in
paragraph (a) of Section 7 of this Exhibit.
     3. Distributions.
          On every Distribution Payment Date, the holders of Class T Partnership
Preferred Units shall be entitled to receive distributions payable in cash in an
amount per Class T Partnership Preferred Unit equal to the per share dividend
payable on the Class T Preferred Stock on such Distribution Payment Date. Each
such distribution shall be payable to the holders of record of the Class T
Partnership Preferred Units, as they appear on the records of the Partnership at
the close of business on the record date for the dividend payable with respect
to the Class T Preferred Stock on such Distribution Payment Date. Holders of
Class T Partnership Preferred Units shall not be

P-1



--------------------------------------------------------------------------------



 



entitled to any distributions on the Class T Partnership Preferred Units,
whether payable in cash, property or stock, except as provided herein.
     4. Liquidation Preference.
          (a) In the event of any liquidation, dissolution or winding up of the
Partnership, whether voluntary or involuntary, before any payment or
distribution of the Partnership (whether capital, surplus or otherwise) shall be
made to or set apart for the holders of Junior Partnership Units, the holders of
Class T Partnership Preferred Units shall be entitled to receive Twenty-Five
Dollars ($25.00) per Class T Partnership Preferred Unit (the “Liquidation
Preference”), plus an amount per Class T Partnership Preferred Unit equal to all
dividends (whether or not declared or earned) accumulated, accrued and unpaid on
one share of Class T Preferred Stock to the date of final distribution to such
holders; but such holders shall not be entitled to any further payment. Until
the holders of the Class T Partnership Preferred Units have been paid the
Liquidation Preference in full, plus an amount equal to all dividends (whether
or not declared or earned) accumulated, accrued and unpaid on the Class T
Preferred Stock to the date of final distribution to such holders, no payment
shall be made to any holder of Junior Partnership Units upon the liquidation,
dissolution or winding up of the Partnership. If, upon any liquidation,
dissolution or winding up of the Partnership, the assets of the Partnership, or
proceeds thereof, distributable among the holders of Class T Partnership
Preferred Units shall be insufficient to pay in full the preferential amount
aforesaid and liquidating payments on any Parity Partnership Units, then such
assets, or the proceeds thereof, shall be distributed among the holders of
Class T Partnership Preferred Units and any such Parity Partnership Units
ratably in the same proportion as the respective amounts that would be payable
on such Class T Partnership Preferred Units and any such other Parity
Partnership Units if all amounts payable thereon were paid in full. For the
purposes of this Section 4, (i) a consolidation or merger of the Partnership
with one or more partnerships, or (ii) a sale or transfer of all or
substantially all of the Partnership’s assets shall not be deemed to be a
liquidation, dissolution or winding up, voluntary or involuntary, of the
Partnership.
          (b) Upon any liquidation, dissolution or winding up of the
Partnership, after payment shall have been made in full to the holders of
Class T Partnership Preferred Units and any Parity Partnership Units, as
provided in this Section 4, any other series or class or classes of Junior
Partnership Units shall, subject to the respective terms thereof, be entitled to
receive any and all assets remaining to be paid or distributed, and the holders
of the Class T Partnership Preferred Units and any Parity Partnership Units
shall not be entitled to share therein.
     5. Redemption.
          Class T Partnership Preferred Units shall be redeemable by the
Partnership as follows:
          (a) At any time that the Previous General Partner exercises its right
to redeem all or any of the shares of Class T Preferred Stock, the General
Partner shall cause the Partnership to redeem an equal number of Class T
Partnership Preferred Units, at a redemption price per Class T Partnership
Preferred Unit payable in cash and equal to the same price per share paid by the
Previous General Partner to redeem the Class T Preferred Stock. In the event of
a redemption of Class T Partnership Preferred Units, if the redemption date
occurs after a dividend record date for the Class T Preferred Stock and on or
prior to the related Distribution Payment Date, the distribution payable on such
Distribution Payment Date in respect of such Class T Partnership Preferred Units
called for redemption shall be payable on such Distribution Payment Date to the
holders of record of such Class T Partnership Preferred Units on the applicable
dividend record date, and shall not be payable as part of the redemption price
for such Class T Partnership Preferred Units.
          (b) If the Partnership shall redeem Class T Partnership Preferred
Units pursuant to paragraph (a) of this Section 5, from and after the redemption
date (unless the Partnership shall fail to make available the amount of cash
necessary to effect such redemption), (i) except for payment of the redemption
price, the Partnership shall not make any further distributions on the Class T
Partnership Preferred Units so called for redemption, (ii) said units shall no
longer be deemed to be outstanding, and (iii) all rights of the holders thereof
as holders of Class T Partnership Preferred Units of the Partnership shall cease
except the rights to receive the cash payable upon such redemption, without
interest thereon; provided, however, that if the redemption date occurs after
dividend record date for the Class T Preferred Stock and on or prior to the
related Distribution Payment Date, the full distribution payable on such
Distribution Payment Date in respect of such Class T Partnership Preferred Units

P-2



--------------------------------------------------------------------------------



 



called for redemption shall be payable on such Distribution Payment Date to the
holders of record of such Class T Partnership Preferred Units on the applicable
dividend record date notwithstanding the prior redemption of such Class T
Partnership Preferred Units. No interest shall accrue for the benefit of the
holders of the Class T Partnership Preferred Units to be redeemed on any cash
set aside by the Partnership.
          (c) If fewer than all the outstanding Class T Partnership Preferred
Units are to be redeemed, units to be redeemed shall be selected by the
Partnership from outstanding Class T Partnership Preferred Units not previously
called for redemption by any method determined by the General Partner in its
discretion. Upon any such redemption, the General Partner shall amend Exhibit A
to the Agreement as appropriate to reflect such redemption.
     6. Status of Reacquired Units.
          All Class T Partnership Preferred Units which shall have been issued
and reacquired in any manner by the Partnership shall be deemed cancelled.
     7. Ranking.
          Any class or series of Partnership Units of the Partnership shall be
deemed to rank:
          (a) prior or senior to the Class T Partnership Preferred Units, as to
the payment of distributions and as to distributions of assets upon liquidation,
dissolution or winding up, if the holders of such class or series shall be
entitled to the receipt of distributions and of amounts distributable upon
liquidation, dissolution or winding up, as the case may be, in preference or
priority to the holders of Class T Partnership Preferred Units (“Senior
Partnership Units”);
          (b) on a parity with the Class T Partnership Preferred Units, as to
the payment of distributions and as to distribution of assets upon liquidation,
dissolution or winding up, whether or not the distribution rates, distribution
payment dates or redemption or liquidation prices per unit or other denomination
thereof be different from those of the Class T Partnership Preferred Units if
(i) such class or series of Partnership Units shall be Class G Partnership
Preferred Units, Class One Partnership Preferred Units, Class Two Partnership
Preferred Units, Class Three Partnership Preferred Units, Class Four Partnership
Preferred Units, Class Six Partnership Preferred Units or Class Seven
Partnership Preferred Units or (ii) the holders of such class or series of
Partnership Units and the Class T Partnership Preferred Units shall be entitled
to the receipt of distributions and of amounts distributable upon liquidation,
dissolution or winding up in proportion to their respective amounts of accrued
and unpaid distributions per unit or other denomination or liquidation
preferences, without preference or priority one over the other (the Partnership
Units referred to in clauses (i) and (ii) of this paragraph being hereinafter
referred to, collectively, as “Parity Partnership Units”); and
          (c) junior to the Class T Partnership Preferred Units, as to the
payment of distributions and as to the distribution of assets upon liquidation,
dissolution or winding up, if (i) such class or series of Partnership Units
shall be Partnership Common Units, Class I High Performance Partnership Units,
Class Five Partnership Preferred Units or Class Eight Partnership Preferred
Units, or (ii) the holders of Class T Partnership Preferred Units shall be
entitled to receipt of distributions or of amounts distributable upon
liquidation, dissolution or winding up, as the case may be, in preference or
priority to the holders of such class or series of Partnership Units (the
Partnership Units referred to in clauses (i) and (ii) of this paragraph being
hereinafter referred to, collectively, as “Junior Partnership Units”).
     8. Special Allocations.
          (a) Gross income and, if necessary, gain shall be allocated to the
holders of Class T Partnership Preferred Units for any Fiscal Year (and, if
necessary, subsequent Fiscal Years) to the extent that the holders of Class T
Partnership Preferred Units receive a distribution on any Class T Partnership
Preferred Units (other than an amount included in any redemption pursuant to
Section 5 hereof) with respect to such Fiscal Year.

P-3



--------------------------------------------------------------------------------



 



          (b) If any Class T Partnership Preferred Units are redeemed pursuant
to Section 5 hereof, for the Fiscal Year that includes such redemption (and, if
necessary, for subsequent Fiscal Years) (a) gross income and gain (in such
relative proportions as the General Partner in its discretion shall determine)
shall be allocated to the holders of Class T Partnership Preferred Units to the
extent that the redemption amounts paid or payable with respect to the Class T
Partnership Preferred Units so redeemed exceeds the aggregate Capital
Contributions (net of liabilities assumed or taken subject to by the
Partnership) per Class T Partnership Preferred Unit allocable to the Class T
Partnership Preferred Units so redeemed and (b) deductions and losses (in such
relative proportions as the General Partner in its discretion shall determine)
shall be allocated to the holders of Class T Partnership Preferred Units to the
extent that the aggregate Capital Contributions (net of liabilities assumed or
taken subject to by the Partnership) per Class T Partnership Preferred Unit
allocable to the Class T Partnership Preferred Units so redeemed exceeds the
redemption amount paid or payable with respect to the Class T Partnership
Preferred Units so redeemed.
     9. Restrictions on Ownership.
          The Class T Partnership Preferred Units shall be owned and held solely
by the General Partner or the Special Limited Partner.
     10. General.
          (a) The ownership of Class T Partnership Preferred Units may (but need
not, in the sole and absolute discretion of the General Partner) be evidenced by
one or more certificates. The General Partner shall amend Exhibit A to the
Agreement from time to time to the extent necessary to reflect accurately the
issuance of, and subsequent conversion, redemption, or any other event having an
effect on the ownership of, Class T Partnership Preferred Units.
          (b) The rights of the General Partner and the Special Limited Partner,
in their capacity as holders of the Class T Partnership Preferred Units, are in
addition to and not in limitation of any other rights or authority of the
General Partner or the Special Limited Partner, respectively, in any other
capacity under the Agreement or applicable law. In addition, nothing contained
herein shall be deemed to limit or otherwise restrict the authority of the
General Partner or the Special Limited Partner under the Agreement, other than
in their capacity as holders of the Class T Partnership Preferred Units.

P-4



--------------------------------------------------------------------------------



 



EXHIBIT Q
PARTNERSHIP UNIT DESIGNATION OF
THE CLASS U PARTNERSHIP PREFERRED UNITS OF
AIMCO PROPERTIES, L.P.
     1. Number of Units and Designation.
          A class of Partnership Preferred Units is hereby designated as
“Class U Partnership Preferred Units,” and the number of Partnership Preferred
Units constituting such class shall be 8,000,000.
     2. Definitions.
          For purposes of the Class U Partnership Preferred Units, the following
terms shall have the meanings indicated in this Section 2, and capitalized terms
used and not otherwise defined herein shall have the meanings assigned thereto
in the Agreement:
          “Agreement” shall mean the Agreement of Limited Partnership of the
Partnership, as amended, supplemented or restated from time to time.
          “Class U Partnership Preferred Unit” means a Partnership Preferred
Unit with the designations, preferences and relative, participating, optional or
other special rights, powers and duties as are set forth in this Exhibit. It is
the intention of the General Partner that each Class U Partnership Preferred
Unit shall be substantially the economic equivalent of one share of Class U
Preferred Stock.
          “Class U Preferred Stock” means the Class U Cumulative Preferred
Stock, par value $0.01 per share, of the Previous General Partner.
          “Code” shall mean the Internal Revenue Code of 1986, as amended from
time to time, or any successor statute thereto. Reference to any provision of
the Code shall mean such provision as in effect from time to time, as the same
may be amended, and any successor thereto, as interpreted by any applicable
regulations or other administrative pronouncements as in effect from time to
time.
          “Distribution Payment Date” shall mean any date on which cash
dividends are paid on all outstanding shares of the Class U Preferred Stock.
          “Junior Partnership Units” shall have the meaning set forth in
paragraph (c) of Section 7 of this Exhibit.
          “Parity Partnership Units” shall have the meaning set forth in
paragraph (b) of Section 7 of this Exhibit.
          “Partnership” shall mean AIMCO Properties, L.P., a Delaware limited
partnership.
          “Senior Partnership Units” shall have the meaning set forth in
paragraph (a) of Section 7 of this Exhibit.
     3. Distributions.
          On every Distribution Payment Date, the holders of Class U Partnership
Preferred Units shall be entitled to receive distributions payable in cash in an
amount per Class U Partnership Preferred Unit equal to the per share dividend
payable on the Class U Preferred Stock on such Distribution Payment Date. Each
such distribution shall be payable to the holders of record of the Class U
Partnership Preferred Units, as they appear on the records of the Partnership at
the close of business on the record date for the dividend payable with respect
to the Class U Preferred Stock on such Distribution Payment Date. Holders of
Class U Partnership Preferred Units shall not be

Q-1



--------------------------------------------------------------------------------



 



entitled to any distributions on the Class U Partnership Preferred Units,
whether payable in cash, property or stock, except as provided herein.
     4. Liquidation Preference.
          (a) In the event of any liquidation, dissolution or winding up of the
Partnership, whether voluntary or involuntary, before any payment or
distribution of the Partnership (whether capital, surplus or otherwise) shall be
made to or set apart for the holders of Junior Partnership Units, the holders of
Class U Partnership Preferred Units shall be entitled to receive Twenty-Five
Dollars ($25.00) per Class U Partnership Preferred Unit (the “Liquidation
Preference”), plus an amount per Class U Partnership Preferred Unit equal to all
dividends (whether or not declared or earned) accumulated, accrued and unpaid on
one share of Class U Preferred Stock to the date of final distribution to such
holders; but such holders shall not be entitled to any further payment. Until
the holders of the Class U Partnership Preferred Units have been paid the
Liquidation Preference in full, plus an amount equal to all dividends (whether
or not declared or earned) accumulated, accrued and unpaid on the Class U
Preferred Stock to the date of final distribution to such holders, no payment
shall be made to any holder of Junior Partnership Units upon the liquidation,
dissolution or winding up of the Partnership. If, upon any liquidation,
dissolution or winding up of the Partnership, the assets of the Partnership, or
proceeds thereof, distributable among the holders of Class U Partnership
Preferred Units shall be insufficient to pay in full the preferential amount
aforesaid and liquidating payments on any Parity Partnership Units, then such
assets, or the proceeds thereof, shall be distributed among the holders of
Class U Partnership Preferred Units and any such Parity Partnership Units
ratably in the same proportion as the respective amounts that would be payable
on such Class U Partnership Preferred Units and any such other Parity
Partnership Units if all amounts payable thereon were paid in full. For the
purposes of this Section 4, (i) a consolidation or merger of the Partnership
with one or more partnerships, or (ii) a sale or transfer of all or
substantially all of the Partnership’s assets shall not be deemed to be a
liquidation, dissolution or winding up, voluntary or involuntary, of the
Partnership.
          (b) Upon any liquidation, dissolution or winding up of the
Partnership, after payment shall have been made in full to the holders of
Class U Partnership Preferred Units and any Parity Partnership Units, as
provided in this Section 4, any other series or class or classes of Junior
Partnership Units shall, subject to the respective terms thereof, be entitled to
receive any and all assets remaining to be paid or distributed, and the holders
of the Class U Partnership Preferred Units and any Parity Partnership Units
shall not be entitled to share therein.
     5. Redemption.
          Class U Partnership Preferred Units shall be redeemable by the
Partnership as follows:
          (a) At any time that the Previous General Partner exercises its right
to redeem all or any of the shares of Class U Preferred Stock, the General
Partner shall cause the Partnership to redeem an equal number of Class U
Partnership Preferred Units, at a redemption price per Class U Partnership
Preferred Unit payable in cash and equal to the same price per share paid by the
Previous General Partner to redeem the Class U Preferred Stock. In the event of
a redemption of Class U Partnership Preferred Units, if the redemption date
occurs after a dividend record date for the Class U Preferred Stock and on or
prior to the related Distribution Payment Date, the distribution payable on such
Distribution Payment Date in respect of such Class U Partnership Preferred Units
called for redemption shall be payable on such Distribution Payment Date to the
holders of record of such Class U Partnership Preferred Units on the applicable
dividend record date, and shall not be payable as part of the redemption price
for such Class U Partnership Preferred Units.
          (b) If the Partnership shall redeem Class U Partnership Preferred
Units pursuant to paragraph (a) of this Section 5, from and after the redemption
date (unless the Partnership shall fail to make available the amount of cash
necessary to effect such redemption), (i) except for payment of the redemption
price, the Partnership shall not make any further distributions on the Class U
Partnership Preferred Units so called for redemption, (ii) said units shall no
longer be deemed to be outstanding, and (iii) all rights of the holders thereof
as holders of Class U Partnership Preferred Units of the Partnership shall cease
except the rights to receive the cash payable upon such redemption, without
interest thereon; provided, however, that if the redemption date occurs after
dividend record date for the Class U Preferred Stock and on or prior to the
related Distribution Payment Date, the full distribution payable on such
Distribution Payment Date in respect of such Class U Partnership Preferred Units

Q-2



--------------------------------------------------------------------------------



 



called for redemption shall be payable on such Distribution Payment Date to the
holders of record of such Class U Partnership Preferred Units on the applicable
dividend record date notwithstanding the prior redemption of such Class U
Partnership Preferred Units. No interest shall accrue for the benefit of the
holders of the Class U Partnership Preferred Units to be redeemed on any cash
set aside by the Partnership.
          (c) If fewer than all the outstanding Class U Partnership Preferred
Units are to be redeemed, units to be redeemed shall be selected by the
Partnership from outstanding Class U Partnership Preferred Units not previously
called for redemption by any method determined by the General Partner in its
discretion. Upon any such redemption, the General Partner shall amend Exhibit A
to the Agreement as appropriate to reflect such redemption.
     6. Status of Reacquired Units.
          All Class U Partnership Preferred Units which shall have been issued
and reacquired in any manner by the Partnership shall be deemed cancelled.
     7. Ranking.
          Any class or series of Partnership Units of the Partnership shall be
deemed to rank:
          (a) prior or senior to the Class U Partnership Preferred Units, as to
the payment of distributions and as to distributions of assets upon liquidation,
dissolution or winding up, if the holders of such class or series shall be
entitled to the receipt of distributions and of amounts distributable upon
liquidation, dissolution or winding up, as the case may be, in preference or
priority to the holders of Class U Partnership Preferred Units (“Senior
Partnership Units”);
          (b) on a parity with the Class U Partnership Preferred Units, as to
the payment of distributions and as to distribution of assets upon liquidation,
dissolution or winding up, whether or not the distribution rates, distribution
payment dates or redemption or liquidation prices per unit or other denomination
thereof be different from those of the Class U Partnership Preferred Units if
(i) such class or series of Partnership Units shall be Class G Partnership
Preferred Units, Class T Partnership Preferred Units, Class One Partnership
Preferred Units, Class Two Partnership Preferred Units, Class Three Partnership
Preferred Units, Class Four Partnership Preferred Units, Class Six Partnership
Preferred Units or Class Seven Partnership Preferred Units, or (ii) the holders
of such class or series of Partnership Units and the Class U Partnership
Preferred Units shall be entitled to the receipt of distributions and of amounts
distributable upon liquidation, dissolution or winding up in proportion to their
respective amounts of accrued and unpaid distributions per unit or other
denomination or liquidation preferences, without preference or priority one over
the other (the Partnership Units referred to in clauses (i) and (ii) of this
paragraph being hereinafter referred to, collectively, as “Parity Partnership
Units”); and
          (c) junior to the Class U Partnership Preferred Units, as to the
payment of distributions and as to the distribution of assets upon liquidation,
dissolution or winding up, if (i) such class or series of Partnership Units
shall be Partnership Common Units, Class I High Performance Partnership Units,
Class Five Partnership Preferred Units or Class Eight Partnership Preferred
Units, or (ii) the holders of Class U Partnership Preferred Units shall be
entitled to receipt of distributions or of amounts distributable upon
liquidation, dissolution or winding up, as the case may be, in preference or
priority to the holders of such class or series of Partnership Units (the
Partnership Units referred to in clauses (i) and (ii) of this paragraph being
hereinafter referred to, collectively, as “Junior Partnership Units”).
     8. Special Allocations.
          (a) Gross income and, if necessary, gain shall be allocated to the
holders of Class U Partnership Preferred Units for any Fiscal Year (and, if
necessary, subsequent Fiscal Years) to the extent that the holders of Class U
Partnership Preferred Units receive a distribution on any Class U Partnership
Preferred Units (other than an amount included in any redemption pursuant to
Section 5 hereof) with respect to such Fiscal Year.

Q-3



--------------------------------------------------------------------------------



 



          (b) If any Class U Partnership Preferred Units are redeemed pursuant
to Section 5 hereof, for the Fiscal Year that includes such redemption (and, if
necessary, for subsequent Fiscal Years) (a) gross income and gain (in such
relative proportions as the General Partner in its discretion shall determine)
shall be allocated to the holders of Class U Partnership Preferred Units to the
extent that the redemption amounts paid or payable with respect to the Class U
Partnership Preferred Units so redeemed exceeds the aggregate Capital
Contributions (net of liabilities assumed or taken subject to by the
Partnership) per Class U Partnership Preferred Unit allocable to the Class U
Partnership Preferred Units so redeemed and (b) deductions and losses (in such
relative proportions as the General Partner in its discretion shall determine)
shall be allocated to the holders of Class U Partnership Preferred Units to the
extent that the aggregate Capital Contributions (net of liabilities assumed or
taken subject to by the Partnership) per Class U Partnership Preferred Unit
allocable to the Class U Partnership Preferred Units so redeemed exceeds the
redemption amount paid or payable with respect to the Class U Partnership
Preferred Units so redeemed.
     9. Restrictions on Ownership.
          The Class U Partnership Preferred Units shall be owned and held solely
by the General Partner or the Special Limited Partner.
     10. General.
          (a) The ownership of Class U Partnership Preferred Units may (but need
not, in the sole and absolute discretion of the General Partner) be evidenced by
one or more certificates. The General Partner shall amend Exhibit A to the
Agreement from time to time to the extent necessary to reflect accurately the
issuance of, and subsequent conversion, redemption, or any other event having an
effect on the ownership of, Class U Partnership Preferred Units.
          (b) The rights of the General Partner and the Special Limited Partner,
in their capacity as holders of the Class U Partnership Preferred Units, are in
addition to and not in limitation of any other rights or authority of the
General Partner or the Special Limited Partner, respectively, in any other
capacity under the Agreement or applicable law. In addition, nothing contained
herein shall be deemed to limit or otherwise restrict the authority of the
General Partner or the Special Limited Partner under the Agreement, other than
in their capacity as holders of the Class U Partnership Preferred Units.

Q-4



--------------------------------------------------------------------------------



 



EXHIBIT R
PARTNERSHIP UNIT DESIGNATION OF
THE CLASS V PARTNERSHIP PREFERRED UNITS OF
AIMCO PROPERTIES, L.P.
     1. Number of Units and Designation.
          A class of Partnership Preferred Units is hereby designated as
“Class V Partnership Preferred Units,” and the number of Partnership Preferred
Units constituting such class shall be 3,450,000.
     2. Definitions.
          For purposes of the Class V Partnership Preferred Units, the following
terms shall have the meanings indicated in this Section 2, and capitalized terms
used and not otherwise defined herein shall have the meanings assigned thereto
in the Agreement:
          “Agreement” shall mean the Agreement of Limited Partnership of the
Partnership, as amended, supplemented or restated from time to time.
          “Class V Partnership Preferred Unit” means a Partnership Preferred
Unit with the designations, preferences and relative, participating, optional or
other special rights, powers and duties as are set forth in this Exhibit. It is
the intention of the General Partner that each Class V Partnership Preferred
Unit shall be substantially the economic equivalent of one share of Class V
Preferred Stock.
          “Class V Preferred Stock” means the Class V Cumulative Preferred
Stock, par value $0.01 per share, of the Previous General Partner.
          “Code” shall mean the Internal Revenue Code of 1986, as amended from
time to time, or any successor statute thereto. Reference to any provision of
the Code shall mean such provision as in effect from time to time, as the same
may be amended, and any successor thereto, as interpreted by any applicable
regulations or other administrative pronouncements as in effect from time to
time.
          “Distribution Payment Date” shall mean any date on which cash
dividends are paid on all outstanding shares of the Class V Preferred Stock.
          “Junior Partnership Units” shall have the meaning set forth in
paragraph (c) of Section 7 of this Exhibit.
          “Parity Partnership Units” shall have the meaning set forth in
paragraph (b) of Section 7 of this Exhibit.
          “Partnership” shall mean AIMCO Properties, L.P., a Delaware limited
partnership.
          “Senior Partnership Units” shall have the meaning set forth in
paragraph (a) of Section 7 of this Exhibit.
     3. Distributions.
          On every Distribution Payment Date, the holders of Class V Partnership
Preferred Units shall be entitled to receive distributions payable in cash in an
amount per Class V Partnership Preferred Unit equal to the per share dividend
payable on the Class V Preferred Stock on such Distribution Payment Date. Each
such distribution shall be payable to the holders of record of the Class V
Partnership Preferred Units, as they appear on the records of the Partnership at
the close of business on the record date for the dividend payable with respect
to the Class V Preferred Stock on such Distribution Payment Date. Holders of
Class V Partnership Preferred Units shall not be

R-1



--------------------------------------------------------------------------------



 



entitled to any distributions on the Class V Partnership Preferred Units,
whether payable in cash, property or stock, except as provided herein.
     4. Liquidation Preference.
          (a) In the event of any liquidation, dissolution or winding up of the
Partnership, whether voluntary or involuntary, before any payment or
distribution of the Partnership (whether capital, surplus or otherwise) shall be
made to or set apart for the holders of Junior Partnership Units, the holders of
Class V Partnership Preferred Units shall be entitled to receive Twenty-Five
Dollars ($25.00) per Class V Partnership Preferred Unit (the “Liquidation
Preference”), plus an amount per Class V Partnership Preferred Unit equal to all
dividends (whether or not declared or earned) accumulated, accrued and unpaid on
one share of Class V Preferred Stock to the date of final distribution to such
holders; but such holders shall not be entitled to any further payment. Until
the holders of the Class V Partnership Preferred Units have been paid the
Liquidation Preference in full, plus an amount equal to all dividends (whether
or not declared or earned) accumulated, accrued and unpaid on the Class V
Preferred Stock to the date of final distribution to such holders, no payment
shall be made to any holder of Junior Partnership Units upon the liquidation,
dissolution or winding up of the Partnership. If, upon any liquidation,
dissolution or winding up of the Partnership, the assets of the Partnership, or
proceeds thereof, distributable among the holders of Class V Partnership
Preferred Units shall be insufficient to pay in full the preferential amount
aforesaid and liquidating payments on any Parity Partnership Units, then such
assets, or the proceeds thereof, shall be distributed among the holders of
Class V Partnership Preferred Units and any such Parity Partnership Units
ratably in the same proportion as the respective amounts that would be payable
on such Class V Partnership Preferred Units and any such other Parity
Partnership Units if all amounts payable thereon were paid in full. For the
purposes of this Section 4, (i) a consolidation or merger of the Partnership
with one or more partnerships, or (ii) a sale or transfer of all or
substantially all of the Partnership’s assets shall not be deemed to be a
liquidation, dissolution or winding up, voluntary or involuntary, of the
Partnership.
          (b) Upon any liquidation, dissolution or winding up of the
Partnership, after payment shall have been made in full to the holders of
Class V Partnership Preferred Units and any Parity Partnership Units, as
provided in this Section 4, any other series or class or classes of Junior
Partnership Units shall, subject to the respective terms thereof, be entitled to
receive any and all assets remaining to be paid or distributed, and the holders
of the Class V Partnership Preferred Units and any Parity Partnership Units
shall not be entitled to share therein.
     5. Redemption.
          Class V Partnership Preferred Units shall be redeemable by the
Partnership as follows:
          (a) At any time that the Previous General Partner exercises its right
to redeem all or any of the shares of Class V Preferred Stock, the General
Partner shall cause the Partnership to redeem an equal number of Class V
Partnership Preferred Units, at a redemption price per Class V Partnership
Preferred Unit payable in cash and equal to the same price per share paid by the
Previous General Partner to redeem the Class V Preferred Stock. In the event of
a redemption of Class V Partnership Preferred Units, if the redemption date
occurs after a dividend record date for the Class V Preferred Stock and on or
prior to the related Distribution Payment Date, the distribution payable on such
Distribution Payment Date in respect of such Class V Partnership Preferred Units
called for redemption shall be payable on such Distribution Payment Date to the
holders of record of such Class V Partnership Preferred Units on the applicable
dividend record date, and shall not be payable as part of the redemption price
for such Class V Partnership Preferred Units.
          (b) If the Partnership shall redeem Class V Partnership Preferred
Units pursuant to paragraph (a) of this Section 5, from and after the redemption
date (unless the Partnership shall fail to make available the amount of cash
necessary to effect such redemption), (i) except for payment of the redemption
price, the Partnership shall not make any further distributions on the Class V
Partnership Preferred Units so called for redemption, (ii) said units shall no
longer be deemed to be outstanding, and (iii) all rights of the holders thereof
as holders of Class V Partnership Preferred Units of the Partnership shall cease
except the rights to receive the cash payable upon such redemption, without
interest thereon; provided, however, that if the redemption date occurs after
dividend record date for the Class V Preferred Stock and on or prior to the
related Distribution Payment Date, the full distribution payable on such
Distribution Payment Date in respect of such Class V Partnership Preferred Units

R-2



--------------------------------------------------------------------------------



 



called for redemption shall be payable on such Distribution Payment Date to the
holders of record of such Class V Partnership Preferred Units on the applicable
dividend record date notwithstanding the prior redemption of such Class V
Partnership Preferred Units. No interest shall accrue for the benefit of the
holders of the Class V Partnership Preferred Units to be redeemed on any cash
set aside by the Partnership.
          (c) If fewer than all the outstanding Class V Partnership Preferred
Units are to be redeemed, units to be redeemed shall be selected by the
Partnership from outstanding Class V Partnership Preferred Units not previously
called for redemption by any method determined by the General Partner in its
discretion. Upon any such redemption, the General Partner shall amend Exhibit A
to the Agreement as appropriate to reflect such redemption.
     6. Status of Reacquired Units.
          All Class V Partnership Preferred Units which shall have been issued
and reacquired in any manner by the Partnership shall be deemed cancelled.
     7. Ranking.
          Any class or series of Partnership Units of the Partnership shall be
deemed to rank:
          (a) prior or senior to the Class V Partnership Preferred Units, as to
the payment of distributions and as to distributions of assets upon liquidation,
dissolution or winding up, if the holders of such class or series shall be
entitled to the receipt of distributions and of amounts distributable upon
liquidation, dissolution or winding up, as the case may be, in preference or
priority to the holders of Class V Partnership Preferred Units (“Senior
Partnership Units”);
          (b) on a parity with the Class V Partnership Preferred Units, as to
the payment of distributions and as to distribution of assets upon liquidation,
dissolution or winding up, whether or not the distribution rates, distribution
payment dates or redemption or liquidation prices per unit or other denomination
thereof be different from those of the Class V Partnership Preferred Units if
(i) such class or series of Partnership Units shall be Class G Partnership
Preferred Units, Class T Partnership Preferred Units, Class U Partnership
Preferred Units, Class One Partnership Preferred Units, Class Two Partnership
Preferred Units, Class Three Partnership Preferred Units, Class Four Partnership
Preferred Units, Class Six Partnership Preferred Units or Class Seven
Partnership Preferred Units, or (ii) the holders of such class or series of
Partnership Units and the Class V Partnership Preferred Units shall be entitled
to the receipt of distributions and of amounts distributable upon liquidation,
dissolution or winding up in proportion to their respective amounts of accrued
and unpaid distributions per unit or other denomination or liquidation
preferences, without preference or priority one over the other (the Partnership
Units referred to in clauses (i) and (ii) of this paragraph being hereinafter
referred to, collectively, as “Parity Partnership Units”); and
          (c) junior to the Class V Partnership Preferred Units, as to the
payment of distributions and as to the distribution of assets upon liquidation,
dissolution or winding up, if (i) such class or series of Partnership Units
shall be Partnership Common Units, Class I High Performance Partnership Units,
Class VII High Performance Partnership Units, Class Five Partnership Preferred
Units or Class Eight Partnership Preferred Units, or (ii) the holders of Class V
Partnership Preferred Units shall be entitled to receipt of distributions or of
amounts distributable upon liquidation, dissolution or winding up, as the case
may be, in preference or priority to the holders of such class or series of
Partnership Units (the Partnership Units referred to in clauses (i) and (ii) of
this paragraph being hereinafter referred to, collectively, as “Junior
Partnership Units”).
     8. Special Allocations.
          (a) Gross income and, if necessary, gain shall be allocated to the
holders of Class V Partnership Preferred Units for any Fiscal Year (and, if
necessary, subsequent Fiscal Years) to the extent that the holders of Class V
Partnership Preferred Units receive a distribution on any Class V Partnership
Preferred Units (other than an amount included in any redemption pursuant to
Section 5 hereof) with respect to such Fiscal Year.

R-3



--------------------------------------------------------------------------------



 



          (b) If any Class V Partnership Preferred Units are redeemed pursuant
to Section 5 hereof, for the Fiscal Year that includes such redemption (and, if
necessary, for subsequent Fiscal Years) (a) gross income and gain (in such
relative proportions as the General Partner in its discretion shall determine)
shall be allocated to the holders of Class V Partnership Preferred Units to the
extent that the redemption amounts paid or payable with respect to the Class V
Partnership Preferred Units so redeemed exceeds the aggregate Capital
Contributions (net of liabilities assumed or taken subject to by the
Partnership) per Class V Partnership Preferred Unit allocable to the Class V
Partnership Preferred Units so redeemed and (b) deductions and losses (in such
relative proportions as the General Partner in its discretion shall determine)
shall be allocated to the holders of Class V Partnership Preferred Units to the
extent that the aggregate Capital Contributions (net of liabilities assumed or
taken subject to by the Partnership) per Class V Partnership Preferred Unit
allocable to the Class V Partnership Preferred Units so redeemed exceeds the
redemption amount paid or payable with respect to the Class V Partnership
Preferred Units so redeemed.
     9. Restrictions on Ownership.
          The Class V Partnership Preferred Units shall be owned and held solely
by the General Partner or the Special Limited Partner.
     10. General.
          (a) The ownership of Class V Partnership Preferred Units may (but need
not, in the sole and absolute discretion of the General Partner) be evidenced by
one or more certificates. The General Partner shall amend Exhibit A to the
Agreement from time to time to the extent necessary to reflect accurately the
issuance of, and subsequent conversion, redemption, or any other event having an
effect on the ownership of, Class V Partnership Preferred Units.
          (b) The rights of the General Partner and the Special Limited Partner,
in their capacity as holders of the Class V Partnership Preferred Units, are in
addition to and not in limitation of any other rights or authority of the
General Partner or the Special Limited Partner, respectively, in any other
capacity under the Agreement or applicable law. In addition, nothing contained
herein shall be deemed to limit or otherwise restrict the authority of the
General Partner or the Special Limited Partner under the Agreement, other than
in their capacity as holders of the Class V Partnership Preferred Units.

R-4



--------------------------------------------------------------------------------



 



EXHIBIT S
PARTNERSHIP UNIT DESIGNATION OF
THE CLASS W PARTNERSHIP PREFERRED UNITS OF
AIMCO PROPERTIES, L.P.
     1. Number of Units and Designation.
          A class of Partnership Preferred Units is hereby designated as
“Class W Partnership Preferred Units,” and the number of Partnership Preferred
Units constituting such class shall be 1,904,762.
     2. Definitions.
          For purposes of the Class W Partnership Preferred Units, the following
terms shall have the meanings indicated in this Section 2, and capitalized terms
used and not otherwise defined herein shall have the meanings assigned thereto
in the Agreement:
          “Agreement” shall mean the Agreement of Limited Partnership of the
Partnership, as amended, supplemented or restated from time to time.
          “Class W Partnership Preferred Unit” means a Partnership Preferred
Unit with the designations, preferences and relative, participating, optional or
other special rights, powers and duties as are set forth in this Exhibit. It is
the intention of the General Partner that each Class W Partnership Preferred
Unit shall be substantially the economic equivalent of one share of Class W
Preferred Stock.
          “Class W Preferred Stock” means the Class W Cumulative Preferred
Stock, par value $0.01 per share, of the Previous General Partner.
          “Code” shall mean the Internal Revenue Code of 1986, as amended from
time to time, or any successor statute thereto. Reference to any provision of
the Code shall mean such provision as in effect from time to time, as the same
may be amended, and any successor thereto, as interpreted by any applicable
regulations or other administrative pronouncements as in effect from time to
time.
          “Distribution Payment Date” shall mean any date on which cash
dividends are paid on all outstanding shares of the Class W Preferred Stock.
          “Junior Partnership Units” shall have the meaning set forth in
paragraph (c) of Section 7 of this Exhibit.
          “Parity Partnership Units” shall have the meaning set forth in
paragraph (b) of Section 7 of this Exhibit.
          “Partnership” shall mean AIMCO Properties, L.P., a Delaware limited
partnership.
          “Senior Partnership Units” shall have the meaning set forth in
paragraph (a) of Section 7 of this Exhibit.
     3. Distributions.
          On every Distribution Payment Date, the holders of Class W Partnership
Preferred Units shall be entitled to receive distributions payable in cash in an
amount per Class W Partnership Preferred Unit equal to the per share dividend
payable on the Class W Preferred Stock on such Distribution Payment Date. Each
such distribution shall be payable to the holders of record of the Class W
Partnership Preferred Units, as they appear on the records of the Partnership at
the close of business on the record date for the dividend payable with respect
to the Class W Preferred Stock on such Distribution Payment Date. Holders of
Class W Partnership Preferred Units shall not be

S-1



--------------------------------------------------------------------------------



 



entitled to any distributions on the Class W Partnership Preferred Units,
whether payable in cash, property or stock, except as provided herein.
     4. Liquidation Preference.
          (a) In the event of any liquidation, dissolution or winding up of the
Partnership, whether voluntary or involuntary, before any payment or
distribution of the Partnership (whether capital, surplus or otherwise) shall be
made to or set apart for the holders of Junior Partnership Units, the holders of
Class W Partnership Preferred Units shall be entitled to receive Fifty-Two
Dollars and Fifty Cents ($52.50) per Class W Partnership Preferred Unit (the
“Liquidation Preference”), plus an amount per Class W Partnership Preferred Unit
equal to all dividends (whether or not declared or earned) accumulated, accrued
and unpaid on one share of Class W Preferred Stock to the date of final
distribution to such holders; but such holders shall not be entitled to any
further payment. Until the holders of the Class W Partnership Preferred Units
have been paid the Liquidation Preference in full, plus an amount equal to all
dividends (whether or not declared or earned) accumulated, accrued and unpaid on
the Class W Preferred Stock to the date of final distribution to such holders,
no payment shall be made to any holder of Junior Partnership Units upon the
liquidation, dissolution or winding up of the Partnership. If, upon any
liquidation, dissolution or winding up of the Partnership, the assets of the
Partnership, or proceeds thereof, distributable among the holders of Class W
Partnership Preferred Units shall be insufficient to pay in full the
preferential amount aforesaid and liquidating payments on any Parity Partnership
Units, then such assets, or the proceeds thereof, shall be distributed among the
holders of Class W Partnership Preferred Units and any such Parity Partnership
Units ratably in the same proportion as the respective amounts that would be
payable on such Class W Partnership Preferred Units and any such other Parity
Partnership Units if all amounts payable thereon were paid in full. For the
purposes of this Section 4, (i) a consolidation or merger of the Partnership
with one or more partnerships, or (ii) a sale or transfer of all or
substantially all of the Partnership’s assets shall not be deemed to be a
liquidation, dissolution or winding up, voluntary or involuntary, of the
Partnership.
          (b) Upon any liquidation, dissolution or winding up of the
Partnership, after payment shall have been made in full to the holders of
Class W Partnership Preferred Units and any Parity Partnership Units, as
provided in this Section 4, any other series or class or classes of Junior
Partnership Units shall, subject to the respective terms thereof, be entitled to
receive any and all assets remaining to be paid or distributed, and the holders
of the Class W Partnership Preferred Units and any Parity Partnership Units
shall not be entitled to share therein.
     5. Redemption.
          Class W Partnership Preferred Units shall be redeemable by the
Partnership as follows:
          (a) At any time that the Previous General Partner exercises its right
to redeem all or any of the shares of Class W Preferred Stock, the General
Partner shall cause the Partnership to redeem an equal number of Class W
Partnership Preferred Units, at a redemption price per Class W Partnership
Preferred Unit payable in cash and equal to the same price per share paid by the
Previous General Partner to redeem the Class W Preferred Stock. In the event of
a redemption of Class W Partnership Preferred Units, if the redemption date
occurs after a dividend record date for the Class W Preferred Stock and on or
prior to the related Distribution Payment Date, the distribution payable on such
Distribution Payment Date in respect of such Class W Partnership Preferred Units
called for redemption shall be payable on such Distribution Payment Date to the
holders of record of such Class W Partnership Preferred Units on the applicable
dividend record date, and shall not be payable as part of the redemption price
for such Class W Partnership Preferred Units.
          (b) If the Partnership shall redeem Class W Partnership Preferred
Units pursuant to paragraph (a) of this Section 5, from and after the redemption
date (unless the Partnership shall fail to make available the amount of cash
necessary to effect such redemption), (i) except for payment of the redemption
price, the Partnership shall not make any further distributions on the Class W
Partnership Preferred Units so called for redemption, (ii) said units shall no
longer be deemed to be outstanding, and (iii) all rights of the holders thereof
as holders of Class W Partnership Preferred Units of the Partnership shall cease
except the rights to receive the cash payable upon such redemption, without
interest thereon; provided, however, that if the redemption date occurs after
dividend record date for the Class W Preferred Stock and on or prior to the
related Distribution Payment Date, the full distribution payable on such
Distribution Payment Date in respect of such Class W Partnership Preferred Units

S-2



--------------------------------------------------------------------------------



 



called for redemption shall be payable on such Distribution Payment Date to the
holders of record of such Class W Partnership Preferred Units on the applicable
dividend record date notwithstanding the prior redemption of such Class W
Partnership Preferred Units. No interest shall accrue for the benefit of the
holders of the Class W Partnership Preferred Units to be redeemed on any cash
set aside by the Partnership.
          (c) If fewer than all the outstanding Class W Partnership Preferred
Units are to be redeemed, units to be redeemed shall be selected by the
Partnership from outstanding Class W Partnership Preferred Units not previously
called for redemption by any method determined by the General Partner in its
discretion. Upon any such redemption, the General Partner shall amend Exhibit A
to the Agreement as appropriate to reflect such redemption.
     6. Status of Reacquired Units.
          All Class W Partnership Preferred Units which shall have been issued
and reacquired in any manner by the Partnership shall be deemed cancelled.
     7. Conversion.
          Class W Partnership Preferred Units shall be convertible as follows:
          (a) Upon any conversion of shares of Class W Preferred Stock into
shares of Common Stock, the General Partner shall cause a number of Class W
Partnership Preferred Units equal to the number of such converted shares of
Class W Preferred Stock to be converted by the holders thereof into Partnership
Common Units. The conversion ratio in effect from time to time for the
conversion of Class W Partnership Preferred Units into Partnership Common Units
pursuant to this Section 7 shall at all times be equal to, and shall be
automatically adjusted as necessary to reflect, the conversion ratio in effect
from time to time for the conversion of Class W Preferred Stock into Common
Stock.
          (b) In the event of a conversion of any Class W Partnership Preferred
Units, the Partnership shall make a cash payment to the holder thereof equal to
the cash payment required to be made by the Previous General Partner to the
holder of the shares of Class W Preferred Stock the conversion of which required
the conversion of such Class W Partnership Preferred Units. Holders of Class W
Partnership Preferred Units at the close of business on a distribution payment
record date shall be entitled to receive the distribution payable on such units
on the corresponding Distribution Payment Date notwithstanding the conversion
thereof following such distribution payment record date and prior to such
Distribution Payment Date. Except as provided above, the Partnership shall make
no payment or allowance for unpaid distributions on converted units or for
distributions on the Partnership Common Units issued upon such conversion. Each
conversion of Class W Partnership Preferred Units into Partnership Common Units
shall be deemed to have been effected at the same time and date that the
corresponding conversion of Class W Preferred Stock into Common Stock is deemed
to have been effected.
          (c) No fractional Partnership Common Units shall be issued upon
conversion of Class W Partnership Preferred Units. Instead of any fractional
Partnership Common Units that would otherwise be deliverable upon the conversion
of Class W Partnership Preferred Units, the Partnership shall pay to the holder
of such converted units an amount in cash equal to the cash payable to a holder
of an equivalent number of converted shares of Class W Preferred Stock in lieu
of fractional shares of Common Stock.
          (d) The Partnership will pay any and all documentary stamp or similar
issue or transfer taxes payable in respect of (i) the issue or delivery of
Partnership Common Units or other securities or property on conversion or
redemption of Class W Partnership Preferred Units pursuant hereto, and (ii) the
issue or delivery of Common Stock or other securities or property on conversion
or redemption of Class W Preferred Stock pursuant to the terms hereof.
     8. Ranking.
          Any class or series of Partnership Units of the Partnership shall be
deemed to rank:

S-3



--------------------------------------------------------------------------------



 



          (a) prior or senior to the Class W Partnership Preferred Units, as to
the payment of distributions and as to distributions of assets upon liquidation,
dissolution or winding up, if the holders of such class or series shall be
entitled to the receipt of distributions and of amounts distributable upon
liquidation, dissolution or winding up, as the case may be, in preference or
priority to the holders of Class W Partnership Preferred Units (“Senior
Partnership Units”);
          (b) on a parity with the Class W Partnership Preferred Units, as to
the payment of distributions and as to distribution of assets upon liquidation,
dissolution or winding up, whether or not the distribution rates, distribution
payment dates or redemption or liquidation prices per unit or other denomination
thereof be different from those of the Class W Partnership Preferred Units if
(i) such class or series of Partnership Units shall be Class G Partnership
Preferred Units, Class T Partnership Preferred Units, Class U Partnership
Preferred Units, Class V Partnership Preferred Units, Class One Partnership
Preferred Units, Class Two Partnership Preferred Units, Class Three Partnership
Preferred Units, Class Four Partnership Preferred Units, Class Six Partnership
Preferred Units or Class Seven Partnership Preferred Units, or (ii) the holders
of such class or series of Partnership Units and the Class W Partnership
Preferred Units shall be entitled to the receipt of distributions and of amounts
distributable upon liquidation, dissolution or winding up in proportion to their
respective amounts of accrued and unpaid distributions per unit or other
denomination or liquidation preferences, without preference or priority one over
the other (the Partnership Units referred to in clauses (i) and (ii) of this
paragraph being hereinafter referred to, collectively, as “Parity Partnership
Units”); and
          (c) junior to the Class W Partnership Preferred Units, as to the
payment of distributions and as to the distribution of assets upon liquidation,
dissolution or winding up, if (i) such class or series of Partnership Units
shall be Partnership Common Units, Class I High Performance Partnership Units,
Class VII High Performance Partnership Units, Class Five Partnership Preferred
Units or Class Eight Partnership Preferred Units, or (ii) the holders of Class W
Partnership Preferred Units shall be entitled to receipt of distributions or of
amounts distributable upon liquidation, dissolution or winding up, as the case
may be, in preference or priority to the holders of such class or series of
Partnership Units (the Partnership Units referred to in clauses (i) and (ii) of
this paragraph being hereinafter referred to, collectively, as “Junior
Partnership Units”).
     9. Special Allocations.
          (a) Gross income and, if necessary, gain shall be allocated to the
holders of Class W Partnership Preferred Units for any Fiscal Year (and, if
necessary, subsequent Fiscal Years) to the extent that the holders of Class W
Partnership Preferred Units receive a distribution on any Class W Partnership
Preferred Units (other than an amount included in any redemption pursuant to
Section 5 hereof) with respect to such Fiscal Year.
          (b) If any Class W Partnership Preferred Units are redeemed pursuant
to Section 5 hereof, for the Fiscal Year that includes such redemption (and, if
necessary, for subsequent Fiscal Years) (a) gross income and gain (in such
relative proportions as the General Partner in its discretion shall determine)
shall be allocated to the holders of Class W Partnership Preferred Units to the
extent that the redemption amounts paid or payable with respect to the Class W
Partnership Preferred Units so redeemed exceeds the aggregate Capital
Contributions (net of liabilities assumed or taken subject to by the
Partnership) per Class W Partnership Preferred Unit allocable to the Class W
Partnership Preferred Units so redeemed and (b) deductions and losses (in such
relative proportions as the General Partner in its discretion shall determine)
shall be allocated to the holders of Class W Partnership Preferred Units to the
extent that the aggregate Capital Contributions (net of liabilities assumed or
taken subject to by the Partnership) per Class W Partnership Preferred Unit
allocable to the Class W Partnership Preferred Units so redeemed exceeds the
redemption amount paid or payable with respect to the Class W Partnership
Preferred Units so redeemed.
     10. Restrictions on Ownership.
          The Class W Partnership Preferred Units shall be owned and held solely
by the General Partner or the Special Limited Partner.

S-4



--------------------------------------------------------------------------------



 



     11. General.
          (a) The ownership of Class W Partnership Preferred Units may (but need
not, in the sole and absolute discretion of the General Partner) be evidenced by
one or more certificates. The General Partner shall amend Exhibit A to the
Agreement from time to time to the extent necessary to reflect accurately the
issuance of, and subsequent conversion, redemption, or any other event having an
effect on the ownership of, Class W Partnership Preferred Units.
          (b) The rights of the General Partner and the Special Limited Partner,
in their capacity as holders of the Class W Partnership Preferred Units, are in
addition to and not in limitation of any other rights or authority of the
General Partner or the Special Limited Partner, respectively, in any other
capacity under the Agreement or applicable law. In addition, nothing contained
herein shall be deemed to limit or otherwise restrict the authority of the
General Partner or the Special Limited Partner under the Agreement, other than
in their capacity as holders of the Class W Partnership Preferred Units.

S-5



--------------------------------------------------------------------------------



 



EXHIBIT T
PARTNERSHIP UNIT DESIGNATION OF
THE CLASS Y PARTNERSHIP PREFERRED UNITS OF
AIMCO PROPERTIES, L.P.
     1. Number of Units and Designation.
          A class of Partnership Preferred Units is hereby designated as
“Class Y Partnership Preferred Units,” and the number of Partnership Preferred
Units constituting such class shall be 3,450,000.
     2. Definitions.
          For purposes of the Class Y Partnership Preferred Units, the following
terms shall have the meanings indicated in this Section 2, and capitalized terms
used and not otherwise defined herein shall have the meanings assigned thereto
in the Agreement:
          “Agreement” shall mean the Agreement of Limited Partnership of the
Partnership, as amended, supplemented or restated from time to time.
          “Class Y Partnership Preferred Unit” means a Partnership Preferred
Unit with the designations, preferences and relative, participating, optional or
other special rights, powers and duties as are set forth in this Exhibit. It is
the intention of the General Partner that each Class Y Partnership Preferred
Unit shall be substantially the economic equivalent of one share of Class Y
Preferred Stock.
          “Class Y Preferred Stock” means the Class Y Cumulative Preferred
Stock, par value $0.01 per share, of the Previous General Partner.
          “Code” shall mean the Internal Revenue Code of 1986, as amended from
time to time, or any successor statute thereto. Reference to any provision of
the Code shall mean such provision as in effect from time to time, as the same
may be amended, and any successor thereto, as interpreted by any applicable
regulations or other administrative pronouncements as in effect from time to
time.
          “Distribution Payment Date” shall mean any date on which cash
dividends are paid on all outstanding shares of the Class Y Preferred Stock.
          “Junior Partnership Units” shall have the meaning set forth in
paragraph (c) of Section 7 of this Exhibit.
          “Parity Partnership Units” shall have the meaning set forth in
paragraph (b) of Section 7 of this Exhibit.
          “Partnership” shall mean AIMCO Properties, L.P., a Delaware limited
partnership.
          “Senior Partnership Units” shall have the meaning set forth in
paragraph (a) of Section 7 of this Exhibit.
     3. Distributions.
          On every Distribution Payment Date, the holders of Class Y Partnership
Preferred Units shall be entitled to receive distributions payable in cash in an
amount per Class Y Partnership Preferred Unit equal to the per share dividend
payable on the Class Y Preferred Stock on such Distribution Payment Date. Each
such distribution shall be payable to the holders of record of the Class Y
Partnership Preferred Units, as they appear on the records of the Partnership at
the close of business on the record date for the dividend payable with respect
to the Class Y Preferred Stock on such Distribution Payment Date. Holders of
Class Y Partnership Preferred Units shall not be

T-1



--------------------------------------------------------------------------------



 



entitled to any distributions on the Class Y Partnership Preferred Units,
whether payable in cash, property or stock, except as provided herein.
     4. Liquidation Preference.
          (a) In the event of any liquidation, dissolution or winding up of the
Partnership, whether voluntary or involuntary, before any payment or
distribution of the Partnership (whether capital, surplus or otherwise) shall be
made to or set apart for the holders of Junior Partnership Units, the holders of
Class Y Partnership Preferred Units shall be entitled to receive Twenty-Five
Dollars ($25.00) per Class Y Partnership Preferred Unit (the “Liquidation
Preference”), plus an amount per Class Y Partnership Preferred Unit equal to all
dividends (whether or not declared or earned) accumulated, accrued and unpaid on
one share of Class Y Preferred Stock to the date of final distribution to such
holders; but such holders shall not be entitled to any further payment. Until
the holders of the Class Y Partnership Preferred Units have been paid the
Liquidation Preference in full, plus an amount equal to all dividends (whether
or not declared or earned) accumulated, accrued and unpaid on the Class Y
Preferred Stock to the date of final distribution to such holders, no payment
shall be made to any holder of Junior Partnership Units upon the liquidation,
dissolution or winding up of the Partnership. If, upon any liquidation,
dissolution or winding up of the Partnership, the assets of the Partnership, or
proceeds thereof, distributable among the holders of Class Y Partnership
Preferred Units shall be insufficient to pay in full the preferential amount
aforesaid and liquidating payments on any Parity Partnership Units, then such
assets, or the proceeds thereof, shall be distributed among the holders of
Class Y Partnership Preferred Units and any such Parity Partnership Units
ratably in the same proportion as the respective amounts that would be payable
on such Class Y Partnership Preferred Units and any such other Parity
Partnership Units if all amounts payable thereon were paid in full. For the
purposes of this Section 4, (i) a consolidation or merger of the Partnership
with one or more partnerships, or (ii) a sale or transfer of all or
substantially all of the Partnership’s assets shall not be deemed to be a
liquidation, dissolution or winding up, voluntary or involuntary, of the
Partnership.
          (b) Upon any liquidation, dissolution or winding up of the
Partnership, after payment shall have been made in full to the holders of
Class Y Partnership Preferred Units and any Parity Partnership Units, as
provided in this Section 4, any other series or class or classes of Junior
Partnership Units shall, subject to the respective terms thereof, be entitled to
receive any and all assets remaining to be paid or distributed, and the holders
of the Class Y Partnership Preferred Units and any Parity Partnership Units
shall not be entitled to share therein.
     5. Redemption.
          Class Y Partnership Preferred Units shall be redeemable by the
Partnership as follows:
          (a) At any time that the Previous General Partner exercises its right
to redeem all or any of the shares of Class Y Preferred Stock, the General
Partner shall cause the Partnership to redeem an equal number of Class Y
Partnership Preferred Units, at a redemption price per Class Y Partnership
Preferred Unit payable in cash and equal to the same price per share paid by the
Previous General Partner to redeem the Class Y Preferred Stock. In the event of
a redemption of Class Y Partnership Preferred Units, if the redemption date
occurs after a dividend record date for the Class Y Preferred Stock and on or
prior to the related Distribution Payment Date, the distribution payable on such
Distribution Payment Date in respect of such Class Y Partnership Preferred Units
called for redemption shall be payable on such Distribution Payment Date to the
holders of record of such Class Y Partnership Preferred Units on the applicable
dividend record date, and shall not be payable as part of the redemption price
for such Class Y Partnership Preferred Units.
          (b) If the Partnership shall redeem Class Y Partnership Preferred
Units pursuant to paragraph (a) of this Section 5, from and after the redemption
date (unless the Partnership shall fail to make available the amount of cash
necessary to effect such redemption), (i) except for payment of the redemption
price, the Partnership shall not make any further distributions on the Class Y
Partnership Preferred Units so called for redemption, (ii) said units shall no
longer be deemed to be outstanding, and (iii) all rights of the holders thereof
as holders of Class Y Partnership Preferred Units of the Partnership shall cease
except the rights to receive the cash payable upon such redemption, without
interest thereon; provided, however, that if the redemption date occurs after
dividend record date for the Class Y Preferred Stock and on or prior to the
related Distribution Payment Date, the full distribution payable on such
Distribution Payment Date in respect of such Class Y Partnership Preferred Units

T-2



--------------------------------------------------------------------------------



 



called for redemption shall be payable on such Distribution Payment Date to the
holders of record of such Class Y Partnership Preferred Units on the applicable
dividend record date notwithstanding the prior redemption of such Class Y
Partnership Preferred Units. No interest shall accrue for the benefit of the
holders of the Class Y Partnership Preferred Units to be redeemed on any cash
set aside by the Partnership.
          (c) If fewer than all the outstanding Class Y Partnership Preferred
Units are to be redeemed, units to be redeemed shall be selected by the
Partnership from outstanding Class Y Partnership Preferred Units not previously
called for redemption by any method determined by the General Partner in its
discretion. Upon any such redemption, the General Partner shall amend Exhibit A
to the Agreement as appropriate to reflect such redemption.
     6. Status of Reacquired Units.
          All Class Y Partnership Preferred Units which shall have been issued
and reacquired in any manner by the Partnership shall be deemed cancelled.
     7. Ranking.
          Any class or series of Partnership Units of the Partnership shall be
deemed to rank:
          (a) prior or senior to the Class Y Partnership Preferred Units, as to
the payment of distributions and as to distributions of assets upon liquidation,
dissolution or winding up, if the holders of such class or series shall be
entitled to the receipt of distributions and of amounts distributable upon
liquidation, dissolution or winding up, as the case may be, in preference or
priority to the holders of Class Y Partnership Preferred Units (“Senior
Partnership Units”);
          (b) on a parity with the Class Y Partnership Preferred Units, as to
the payment of distributions and as to distribution of assets upon liquidation,
dissolution or winding up, whether or not the distribution rates, distribution
payment dates or redemption or liquidation prices per unit or other denomination
thereof be different from those of the Class Y Partnership Preferred Units if
(i) such class or series of Partnership Units shall be Class G Partnership
Preferred Units, Class T Partnership Preferred Units, Class U Partnership
Preferred Units, Class V Partnership Preferred Units, Class W Partnership
Preferred Units, Class One Partnership Preferred Units, Class Two Partnership
Preferred Units, Class Three Partnership Preferred Units, Class Four Partnership
Preferred Units, Class Six Partnership Preferred Units or Class Seven
Partnership Preferred Units, or (ii) the holders of such class or series of
Partnership Units and the Class Y Partnership Preferred Units shall be entitled
to the receipt of distributions and of amounts distributable upon liquidation,
dissolution or winding up in proportion to their respective amounts of accrued
and unpaid distributions per unit or other denomination or liquidation
preferences, without preference or priority one over the other (the Partnership
Units referred to in clauses (i) and (ii) of this paragraph being hereinafter
referred to, collectively, as “Parity Partnership Units”); and
          (c) junior to the Class Y Partnership Preferred Units, as to the
payment of distributions and as to the distribution of assets upon liquidation,
dissolution or winding up, if (i) such class or series of Partnership Units
shall be Partnership Common Units, Class I High Performance Partnership Units,
Class VII High Performance Partnership Units, Class Five Partnership Preferred
Units or Class Eight Partnership Preferred Units, or (ii) the holders of Class Y
Partnership Preferred Units shall be entitled to receipt of distributions or of
amounts distributable upon liquidation, dissolution or winding up, as the case
may be, in preference or priority to the holders of such class or series of
Partnership Units (the Partnership Units referred to in clauses (i) and (ii) of
this paragraph being hereinafter referred to, collectively, as “Junior
Partnership Units”).
     8. Special Allocations.
          (a) Gross income and, if necessary, gain shall be allocated to the
holders of Class Y Partnership Preferred Units for any Fiscal Year (and, if
necessary, subsequent Fiscal Years) to the extent that the holders of Class Y
Partnership Preferred Units receive a distribution on any Class Y Partnership
Preferred Units (other than an amount included in any redemption pursuant to
Section 5 hereof) with respect to such Fiscal Year.

T-3



--------------------------------------------------------------------------------



 



          (b) If any Class Y Partnership Preferred Units are redeemed pursuant
to Section 5 hereof, for the Fiscal Year that includes such redemption (and, if
necessary, for subsequent Fiscal Years) (a) gross income and gain (in such
relative proportions as the General Partner in its discretion shall determine)
shall be allocated to the holders of Class Y Partnership Preferred Units to the
extent that the redemption amounts paid or payable with respect to the Class Y
Partnership Preferred Units so redeemed exceeds the aggregate Capital
Contributions (net of liabilities assumed or taken subject to by the
Partnership) per Class Y Partnership Preferred Unit allocable to the Class Y
Partnership Preferred Units so redeemed and (b) deductions and losses (in such
relative proportions as the General Partner in its discretion shall determine)
shall be allocated to the holders of Class Y Partnership Preferred Units to the
extent that the aggregate Capital Contributions (net of liabilities assumed or
taken subject to by the Partnership) per Class Y Partnership Preferred Unit
allocable to the Class Y Partnership Preferred Units so redeemed exceeds the
redemption amount paid or payable with respect to the Class Y Partnership
Preferred Units so redeemed.
     9. Restrictions on Ownership.
          The Class Y Partnership Preferred Units shall be owned and held solely
by the General Partner or the Special Limited Partner.
     10. General.
          (a) The ownership of Class Y Partnership Preferred Units may (but need
not, in the sole and absolute discretion of the General Partner) be evidenced by
one or more certificates. The General Partner shall amend Exhibit A to the
Agreement from time to time to the extent necessary to reflect accurately the
issuance of, and subsequent conversion, redemption, or any other event having an
effect on the ownership of, Class Y Partnership Preferred Units.
          (b) The rights of the General Partner and the Special Limited Partner,
in their capacity as holders of the Class Y Partnership Preferred Units, are in
addition to and not in limitation of any other rights or authority of the
General Partner or the Special Limited Partner, respectively, in any other
capacity under the Agreement or applicable law. In addition, nothing contained
herein shall be deemed to limit or otherwise restrict the authority of the
General Partner or the Special Limited Partner under the Agreement, other than
in their capacity as holders of the Class Y Partnership Preferred Units.

T-4



--------------------------------------------------------------------------------



 



EXHIBIT U
PARTNERSHIP UNIT DESIGNATION OF
THE CLASS VIII HIGH PERFORMANCE PARTNERSHIP UNITS OF
AIMCO PROPERTIES, L.P.
     1. Number of Units and Designation.
          A class of Partnership Units is hereby designated as “Class VIII High
Performance Partnership Units,” and the number of Partnership Units initially
constituting such class shall be five thousand (5,000), subject to adjustment at
the Class VIII High Performance Valuation Date, as provided in Section 3 hereof.
     2. Definitions.
          For purposes of this Partnership Unit Designation, the following terms
shall have the meanings indicated in this Section 2. Capitalized terms used and
not otherwise defined herein shall have the meanings assigned thereto in the
Agreement.
          “AIMCO Equity Capitalization” shall mean the quotient obtained by
dividing (i) the sum of the AIMCO Market Values for each trading day included in
the Measurement Period, by (ii) the number of trading days included in the
Measurement Period.
          “AIMCO Market Value” shall mean, for any date, the product of (i) the
number of REIT Shares and Partnership Units (other than Partnership Preferred
Units) outstanding as of the close of business on such date, multiplied by
(ii) the Value of a REIT Share on such date.
          “AIMCO Total Return” shall mean the Total Return of the REIT Shares
for the Measurement Period; provided, however, that, for purposes of calculating
the security price of the REIT Shares (i) at the beginning of the Measurement
Period, such price shall be $37.49 and (ii) at the end of the Measurement
Period, such price shall be the average of the daily market prices for twenty
(20) consecutive trading days ending immediately prior to the Class VIII High
Performance Valuation Date. The market price for any such trading day shall be:
     (a) if the REIT Shares are listed or admitted to trading on any securities
exchange or The Nasdaq Stock Market’s National Market System, the
volume-weighted average of trading prices on such day, as reported by Bloomberg
Financial Markets (or another reliable source selected by the General Partner),
or if no trade takes place on such day, the average of the closing bid and asked
prices on such day, as reported in the principal consolidated transaction
reporting system;
     (b) if the REIT Shares are not listed or admitted to trading on any
securities exchange or The Nasdaq Stock Market’s National Market System, the
last reported sale price on such day or, if no sale takes place on such day, the
average of the closing bid and asked prices on such day, as reported by a
reliable quotation source designated by the General Partner; or
     (c) if the REIT Shares are not listed or admitted to trading on any
securities exchange or The Nasdaq Stock Market’s National Market System and no
such last reported sale price or closing bid and asked prices are available, the
average of the reported high bid and low asked prices on such day, as reported
by a reliable quotation source designated by the General Partner, or if there
shall be no bid and asked prices on such day, the average of the high bid and
low asked prices, as so reported, on the most recent day (not more than ten
(10) days prior to the date in question) for which prices have been so reported;

U-1



--------------------------------------------------------------------------------



 



provided, however, that, if there are no bid and asked prices reported during
the ten (10) days prior to the date in question, the market price of the REIT
Shares shall be determined by the General Partner acting in good faith on the
basis of such quotations and other information as it considers, in its
reasonable judgment, appropriate.
          “Agreement” shall mean the Agreement of Limited Partnership of the
Partnership, as amended, supplemented or restated from time to time.
          “Change of Control” shall mean the occurrence of any of the following
events:
          an acquisition (other than directly from the Previous General Partner)
of any voting securities of the Previous General Partner (the “Voting
Securities”) by any “person” (as the term “person” is used for purposes of
Section 13(d) or Section 14(d) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)) immediately after which such person has
“beneficial ownership” (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) (“Beneficial Ownership”) of 20% or more of the combined voting
power of the Previous General Partner’s then outstanding Voting Securities;
provided, however, in determining whether a Change of Control has occurred,
Voting Securities that are acquired in a Non-Control Acquisition (as hereinafter
defined) shall not constitute an acquisition that would cause a Change of
Control. “Non-Control Acquisition” shall mean an acquisition by (A) an employee
benefit plan (or a trust forming a part thereof) maintained by (1) the Previous
General Partner or (2) any corporation, partnership or other person of which a
majority of its voting power or its equity securities or equity interest is
owned directly or indirectly by the Previous General Partner or in which the
Previous General Partner serves as a general partner or manager (a
“Subsidiary”), (B) the Previous General Partner or any Subsidiary, or (C) any
person in connection with a Non-Control Transaction (as hereinafter defined);
          the individuals who constitute the Board of Directors of the Previous
General Partner as of January 1, 2005 (the “Incumbent Board”) cease for any
reason to constitute at least two-thirds (?) of the Board of Directors;
provided, however, that if the election, or nomination for election by the
Previous General Partner’s stockholders, of any new director was approved by a
vote of at least two-thirds (?) of the Incumbent Board, such new director shall
be considered as a member of the Incumbent Board; provided, further, that no
individual shall be considered a member of the Incumbent Board if such
individual initially assumed office as a result of either an actual or
threatened “election contest” (as described in Rule 14a-11 promulgated under the
Exchange Act) (an “Election Contest”) or other actual or threatened solicitation
of proxies or consents by or on behalf of a person other than the Board of
Directors (a “Proxy Contest”) including by reason of any agreement intended to
avoid or settle any Election Contest or Proxy Contest; or approval by
stockholders of the Previous General Partner of: (A) a merger, consolidation,
share exchange or reorganization involving the Previous General Partner, unless
(1) the stockholders of the Previous General Partner, immediately before such
merger, consolidation, share exchange or reorganization, own, directly or
indirectly immediately following such merger, consolidation, share exchange or
reorganization, at least 80% of the combined voting power of the outstanding
voting securities of the corporation that is the successor in such merger,
consolidation, share exchange or reorganization (the “Surviving Company”) in
substantially the same proportion as their ownership of the Voting Securities
immediately before such merger, consolidation, share exchange or reorganization,
(2) the individuals who were members of the Incumbent Board immediately prior to
the execution of the agreement providing for such merger, consolidation, share
exchange or reorganization constitute at least two-thirds (?) of the members of
the board of directors of the Surviving Company, and (3) no persons (other than
the Previous General Partner or any Subsidiary, any employee benefit plan (or
any trust forming a part thereof) maintained by the Previous General Partner,
the Surviving Company or any Subsidiary, or any person who, immediately prior to
such merger, consolidation, share exchange or reorganization had Beneficial
Ownership of 15% or more of the then outstanding Voting Securities has
Beneficial Ownership of 15% or more of the combined voting power of the
Surviving Company’s then outstanding voting securities (a transaction described
in clauses (1) through (3) is referred to herein as a “Non-Control
Transaction”); (B) a complete liquidation or dissolution of the Previous General
Partner; or (C) an agreement for the sale or other disposition of all or
substantially all of the assets of the Previous General Partner to any person
(other than a transfer to a Subsidiary).

U-2



--------------------------------------------------------------------------------



 



          Notwithstanding the foregoing, a Change of Control shall not be deemed
to occur solely because any person (a “Subject Person”) acquired Beneficial
Ownership of more than the permitted amount of the outstanding Voting Securities
as a result of the acquisition of Voting Securities by the Previous General
Partner that, by reducing the number of Voting Securities outstanding, increases
the proportional number of shares Beneficially Owned by such Subject Person,
provided that if a Change of Control would occur (but for the operation of this
sentence) as a result of the acquisition of Voting Securities by the Previous
General Partner, and after such share acquisition by the Previous General
Partner, such Subject Person becomes the Beneficial Owner of any additional
Voting Securities that increases the percentage of the then outstanding Voting
Securities Beneficially Owned by such Subject Person, then a Change of Control
shall occur.
          “Class VIII High Performance Cash Amount” shall mean, as of any date,
the lesser of (i) an amount of cash equal to the amount that a Holder would
receive in respect of each Class VIII High Performance Partnership Unit if the
Partnership sold all of its properties at their fair market value (which may be
determined by reference to the Value of a REIT Share), paid all of its debts and
distributed the remaining proceeds to the Partners as provided in Section 13.2
of the Agreement, determined as of the applicable Valuation Date, or (ii) in the
case of a Declination followed by a Public Offering Funding, the Public Offering
Funding Amount.
          “Class VIII High Performance Partnership Unit” shall mean a
Partnership Unit with the designations, preferences and relative, participating,
optional or other special rights, powers and duties as are set forth in this
Exhibit.
          “Class VIII High Performance Valuation Date” shall mean the earlier to
occur of (i) January 1, 2008, or (ii) the date on which a Change of Control
occurs.
          “Determination Date” shall mean (i) when used with respect to any
dividend or other distribution, the date fixed for the determination of the
holders of the securities entitled to receive such dividend or distribution, or,
if a dividend or distribution is paid or made without fixing such a date, the
date of such dividend or distribution, and (ii) when used with respect to any
split, subdivision, reverse stock split, combination or reclassification of
securities, the date upon which such split, subdivision, reverse stock split,
combination or reclassification becomes effective.
          “Dilution Limit” shall mean an amount equal to the product of (i) 1.0%
of the total number of REIT Shares and Partnership Common Units outstanding on
the Class VIII High Performance Valuation Date, on a fully diluted basis
(excluding any Partnership Common Units held by the Previous General Partner or
any of its wholly owned subsidiaries), and (ii) a fraction, the numerator of
which is the number of Pre-Adjustment Units, and the denominator of which is
5,000.
          “Ex-Date” shall mean (i) when used with respect to any dividend or
distribution, the first date on which the securities in respect of which the
dividend or distribution is payable trade regular way on the relevant exchange
or in the relevant market without the right to receive such dividend or
distribution, and (ii) when used with respect to any split, subdivision, reverse
stock split, combination or reclassification of securities, the first date on
which the securities trade regular way on such exchange or in such market to
reflect such split, subdivision, reverse stock split, combination or
reclassification becoming effective.
          “Extraordinary Distribution” shall mean the distribution by the
Previous General Partner, by dividend or otherwise, to all holders of its REIT
Shares of evidences of its indebtedness or assets (including securities) other
than cash.
          “Hurdle Rate of Return” shall mean the greater of (i) 36.8% (or if the
Measurement Period is less than three years, a percentage equal to the return
over the Measurement Period that would result in a cumulative return of 36.8%
over a three year period with annual compounding) or (ii) 115% of the Industry
Total Return.

U-3



--------------------------------------------------------------------------------



 



          “Industry Total Return” shall mean the Total Return of the securities
included in the Industry Peer Group Index for the Measurement Period, with such
average determined in a manner consistent with the manner in which such index is
calculated; provided, however, that if such Total Return would be less than zero
without giving effect to the reinvestment of dividends, then the “Industry Total
Return” shall be equal to zero.
          “Industry Peer Group Index” shall mean the Morgan Stanley Dean Witter
REIT Index or any other similar industry index approved by the Board of
Directors of the Previous General Partner.
          “Measurement Period” shall mean the period from and including
January 1, 2005 to but excluding the Class VIII High Performance Valuation Date.
          “Outperformance Return” shall mean the amount (measured as a
percentage), if any, by which the AIMCO Total Return exceeds the Hurdle Rate of
Return. If the AIMCO Total Return does not exceed the Hurdle Rate of Return,
“Outperformance Return” shall be 0%.
          “Partnership” shall mean AIMCO Properties, L.P., a Delaware limited
partnership.
          “Pre-Adjustment Units” shall mean the Class VIII High Performance
Partnership Units issued and outstanding immediately prior to the Class VIII
High Performance Valuation Date.
          “Total Return” shall mean, for any security and for any period, the
cumulative total return for such security over such period, as measured by
(i) the sum of (A) the cumulative amount of dividends paid in respect of such
security for such period (assuming that all dividends other than Extraordinary
Distributions are reinvested in such security as of the payment date for such
dividend based on the security price on the dividend payment date), and (B) an
amount equal to (1) the security price at the end of such period, minus (2) the
security price at the beginning of such period, divided by (ii) the security
price at the beginning of the measurement period; provided, however, that if the
foregoing calculation results in a negative number, the “Total Return” shall be
equal to zero.
          “Value” shall have the meaning set forth in the Agreement, except that
Value shall be determined by reference to the average of the daily market prices
for twenty (20) consecutive trading days rather than ten (10) consecutive
trading days.
     3. Adjustment of Units at Class VIII High Performance Valuation Date.
          On the Class VIII High Performance Valuation Date, without any action
on the part of the Partnership, the General Partner or the Holder of any
Class VIII High Performance Partnership Unit, each Class VIII High Performance
Partnership Unit shall automatically be adjusted to equal (a) if the
Outperformance Return is 0%, 1/100 of a Class VIII High Performance Partnership
Unit, or (b) if the Outperformance Return is greater than 0%, the lesser of
(i) the Dilution Limit divided by the number of Pre-Adjustment Units, or
(ii) the quotient obtained by dividing (x) the product of (A) 5% of the
Outperformance Return, multiplied by (B) a fraction, the numerator of which is
the number of Pre-Adjustment Units, and the denominator of which is 5,000,
multiplied by (C) the AIMCO Equity Capitalization, by (y) the product of (A) the
number of Pre-Adjustment Units and (B) the Value of a REIT Share on the
Class VIII High Performance Valuation Date. For illustrative purposes, examples
of the calculation of adjustments to the number Class VIII High Performance
Partnership Units are set forth in Annex I hereto.
     4. Distributions.
          (i) Prior to the Class VIII High Performance Valuation Date, Holders
of Class VIII High Performance Partnership Units shall be entitled to receive
distributions (other than distributions upon liquidation) if, as, when and in
the same amounts and of the same type as may be paid to Holders of

U-4



--------------------------------------------------------------------------------



 



Partnership Common Units as if each Class VIII High Performance Partnership Unit
was 1/100 of a Partnership Common Unit.
          (ii) On and after the Class VIII High Performance Valuation Date, the
Holders of Class VIII High Performance Partnership Units shall be entitled to
receive distributions (other than distributions upon liquidation) if, as, when
and in the same amounts and of the same type as may be paid to Holders of
Partnership Common Units as if each Class VIII High Performance Partnership Unit
was a Partnership Common Unit originally issued on the Class VIII High
Performance Valuation Date.
     5. Allocations.
          (i) Prior to the Class VIII High Performance Valuation Date, Net
Income and Net Loss shall be allocated to the Holders of Class VIII High
Performance Partnership Units as if each Class VIII High Performance Partnership
Unit was 1/100 of a Partnership Common Unit.
          (ii) On and after the Class VIII High Performance Valuation Date, Net
Income and Net Loss shall be allocated to the Holders of Class VIII High
Performance Partnership Units as if each Class VIII High Performance Partnership
Unit was a Partnership Common Unit originally issued on the Class VIII High
Performance Valuation Date; provided, however, that if the Outperformance Return
is 0% on the Class VIII High Performance Valuation Date, then as of the last day
of the Measurement Period, each of the Holders of Class VIII High Performance
Partnership Units shall be specially allocated Net Loss or deduction in an
amount equal to (i) the excess of (x) the aggregate Class VIII High Performance
Partnership Unit capital contributions over (y) the fair market value of the
Class VIII High Performance Partnership Units as of such date, after applying
the adjustments required by Section 3 of this Partnership Unit Designation,
divided by (ii) the number of Class VIII High Performance Partnership Units held
by such Holder.
          (iii) In the event that the Partnership disposes of all or
substantially all of its assets in a transaction that will lead to a liquidation
of the Partnership pursuant to Article XIII of the Agreement, then,
notwithstanding Section 6.3.C of the Agreement, each Holder of Class VIII High
Performance Partnership Units shall be specifically allocated items of
Partnership income and gain in an amount sufficient to cause the Capital Account
of such Holder to be equal to that of a Holder of an equal number of Partnership
Common Units.
     6. Redemption.
          Upon the occurrence of a Change of Control, and subject to the
applicable requirements of Federal securities laws and any securities exchange
or quotation system rules or regulations, each Holder of Class VIII High
Performance Partnership Units shall have the redemption rights of Qualifying
Parties set forth in Section 8.6 of the Agreement, except that (i) all
references therein to “Redeemable Units” or “Partnership Common Units” shall be
deemed to be references to Class VIII High Performance Partnership Units,
(ii) the first Twelve-Month Period applicable to all Class VIII High Performance
Partnership Units shall be deemed to have passed, (iii) all references therein
to “Cash Amount” shall be deemed to be references to the Class VIII High
Performance Cash Amount, and (iv) in the event that the Previous General Partner
elects to acquire Class VIII High Performance Partnership Units that have been
tendered for Redemption, the Previous General Partner shall acquire each such
Class VIII High Performance Partnership Unit in exchange for a number of REIT
Shares equal to the quotient obtained by dividing the Class VIII High
Performance Cash Amount by the Value of a REIT Share, determined as of the
applicable Valuation Date.
     7. Status of Reacquired Units.
          All Class VIII High Performance Partnership Units which shall have
been issued and reacquired in any manner by the Partnership shall be deemed
cancelled and no longer outstanding.

U-5



--------------------------------------------------------------------------------



 



     8. Restrictions on Ownership and Transfer.
          The restrictions on Transfer set forth in Sections 11.1.B and 11.3.A
of the Agreement shall not apply to Transfers of Class VIII High Performance
Partnership Units. Prior to the Class VIII High Performance Valuation Date, the
Class VIII High Performance Partnership Units shall be owned and held solely by
SMP 2008, L.L.C., a Delaware limited liability company (the “SMP”). On or after
the Class VIII High Performance Valuation Date, the Class VIII High Performance
Partnership Units may be Transferred (i) by the SMP to (a) any Person who is a
member (a “Member”) of the SMP immediately prior to such transfer, (b) a Family
Member of a Member, (c) a Controlled Entity of a Member, (c) any Person with
respect to whom the Member constitutes a Controlled Entity, (d) upon the death
of a Member, by will or by the laws of descent and distribution to any Qualified
Transferee, and (ii) by any other Person to (a) a Family Member of a such
Person, (b) a Controlled Entity of such Person, (c) any other Person with
respect to whom such Person constitutes a Controlled Entity, (d) upon the death
of such Person, by will or by the laws of descent and distribution to any
Qualified Transferee.
     9. Voting Rights.
          Each Holder of Class VIII High Performance Partnership Units shall
have the same voting and approval rights as a Holder of an equal number of
Partnership Common Units.
     10. Adjustments.
          (i) In the event of any Extraordinary Distribution occurring on or
after January 1, 2005, for purposes of determining the Value of a REIT Share or
the AIMCO Total Return, each price of a REIT Share determined as of a date on or
after the Ex-Date for such Extraordinary Distribution shall be adjusted by
multiplying such price by a fraction (i) the numerator of which shall be the
price of a REIT Share on the date immediately prior to such Ex-Date, and
(ii) the denominator of which shall be (A) the price of a REIT Share on the date
immediately prior to such Ex-Date, minus (B) the fair market value on the date
fixed for such determination of the portion of the evidences of indebtedness or
assets so distributed applicable to one REIT Share (as determined by the General
Partner, whose determination shall be conclusive); provided further, that such
amount shall be so adjusted for each such Extraordinary Distribution occurring
on or after January 1, 2005.
          (ii) In the event that, on or after January 1, 2004, the Previous
General Partner (i) declares or pays a dividend on its outstanding REIT Shares
in REIT Shares or makes a distribution to all holders of its outstanding REIT
Shares in REIT Shares, (ii) splits or subdivides its outstanding REIT Shares,
(iii) effects a reverse stock split or otherwise combines its outstanding REIT
Shares into a smaller number of REIT Shares, or (iv) otherwise reclassifies its
outstanding REIT Shares, then, for purposes of determining the Value of a REIT
Share or the AIMCO Total Return, each price of a REIT Share determined as of a
date on or after the Ex-Date for such transaction shall be adjusted by
multiplying such price by a fraction (x) the numerator of which shall be the
number of REIT Shares issued and outstanding on the Determination Date for such
dividend, distribution, split, subdivision, reverse stock split, combination or
reclassification (assuming for such purposes that such dividend, distribution,
split, subdivision, reverse split or combination has occurred as of such time)
and (y) the denominator of which shall be the actual number of REIT Shares
(determined without the above assumption) issued and outstanding on the
Determination Date for such dividend, distribution, split, subdivision, reverse
stock split, combination or reclassification.
          (iii) The General Partner shall have authority to appropriately adjust
the AIMCO Market Value, the AIMCO Total Return or the Value of a REIT Share if
any other transaction or circumstance occurs or arises that would have an
inequitable result.

U-6



--------------------------------------------------------------------------------



 



     11. General.
          Class VIII High Performance Partnership Units shall be evidenced by
certificates in the form of Annex II hereto, or in such other form as the
General Partner shall specify from time to time. The Class VIII High Performance
Partnership Units shall be securities governed by Article 8 of the Uniform
Commercial Code. Each certificate evidencing a Class VIII High Performance
Partnership Unit shall bear the following legend: “This certificate evidences an
interest in AIMCO Properties, L.P. and shall be a security for purposes of the
Uniform Commercial Code.” This provision shall not be amended, and any purported
amendment to this provision shall not take effect until all outstanding
certificates have been surrendered for cancellation. The General Partner shall
amend Exhibit A to the Agreement from time to time to the extent necessary to
reflect accurately the issuance of, and subsequent conversion, redemption, or
any other event having an effect on the ownership of, Class VIII High
Performance Partnership Units.

U-7



--------------------------------------------------------------------------------



 



ANNEX I TO
EXHIBIT U
Numerical Examples of the Calculation of the Adjustment to the Number of
Class VIII High Performance
Partnership Units on the Class VIII High Performance
Valuation Date
          The following table illustrates the adjustment that would be made to
5,000 Class VIII High Performance Partnership Units (“HPUs”) on the Class VIII
High Performance Valuation Date under different circumstances. Except as
otherwise indicated, it is assumed, for purposes of the illustration, that:
(i) the Class VIII High Performance Valuation Date is January 1, 2008; (ii) the
Industry Total Return is less than 32.0%, resulting in a Hurdle Rate of Return
of 36.8%; and (iii) the AIMCO Equity Capitalization is $3,962,506,000.

                                                      AIMCO             AIMCO  
          Equity         Stock   Total     Outperformance     Capitalization    
Number of   Price   Return     Return     (Thousands)     HPUs  
$38.00
    36.57 %     0 %   $ 3,962,506       50  
40.00
    41.90 %     5.10 %   $ 3,962,506       219,855  
42.00
    47.24 %     10.44 %   $ 3,962,506       430,892  
44.00
    52.57 %     15.77 %   $ 3,962,506       625,046  
46.00
    57.91 %     21.11 %   $ 3,962,506       804,266  
48.00
    63.24 %     26.44 %   $ 3,962,506       970,210  
50.00
    68.58 %     31.78 %   $ 3,962,506       1,060,990 *
52.00
    73.91 %     37.11 %   $ 3,962,506       1,060,990 *

 

*   The number of HPUs has been restricted based on the Dilution Limit.

U-8



--------------------------------------------------------------------------------



 



ANNEX II TO
EXHIBIT U
THE SECURITY EVIDENCED HEREBY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED (THE “ACT”), OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT
BE SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF SUCH
REGISTRATION, UNLESS THE TRANSFEROR DELIVERS TO AIMCO PROPERTIES, L.P. AN
OPINION OF COUNSEL, IN FORM AND SUBSTANCE SATISFACTORY TO THE PARTNERSHIP, TO
THE EFFECT THAT THE PROPOSED SALE, TRANSFER OR OTHER DISPOSITION MAY BE EFFECTED
WITHOUT REGISTRATION UNDER THE ACT AND UNDER APPLICABLE STATE SECURITIES OR
“BLUE SKY” LAWS. IN ADDITION, THE LIMITED PARTNERSHIP INTEREST EVIDENCED BY THIS
CERTIFICATE MAY BE SOLD OR OTHERWISE TRANSFERRED ONLY IN COMPLIANCE WITH THE
RESTRICTIONS ON TRANSFER SET FORTH IN THE AGREEMENT OF LIMITED PARTNERSHIP OF
AIMCO PROPERTIES, L.P., DATED AS OF JULY 29, 1994, AS AMENDED, A COPY OF WHICH
MAY BE OBTAINED FROM AIMCO-GP, INC., THE GENERAL PARTNER, AT ITS PRINCIPAL
EXECUTIVE OFFICE.
THIS CERTIFICATE EVIDENCES AN INTEREST IN AIMCO PROPERTIES, L.P. AND SHALL BE A
SECURITY FOR PURPOSES OF ARTICLE 8 OF THE UNIFORM COMMERCIAL CODE.

                           Units   Certificate Number                     

AIMCO PROPERTIES, L.P.
FORMED UNDER THE LAWS OF THE STATE OF DELAWARE
CLASS VIII HIGH PERFORMANCE PARTNERSHIP UNITS
          This certifies that                                          is the
owner of                      Class VIII High Performance Partnership Units of
AIMCO Properties, L.P., a Delaware limited partnership. This Certificate and the
Class VIII High Performance Partnership Units represented hereby are issued and
shall be held subject to all of the provisions of the Agreement of Limited
Partnership of AIMCO Properties, L.P., as amended and/or supplemented from time
to time.
          IN WITNESS WHEREOF, the General Partner of AIMCO Properties, L.P. has
caused this Certificate to be signed by an authorized person on this ___day of
                    , ___

                  By: AIMCO-GP, Inc.,    
 
           
 
  By:        
 
           
 
  Name:        
 
  Title:        

U-9



--------------------------------------------------------------------------------



 



[REVERSE OF CERTIFICATE]
          For Value Received,                                          hereby
sells, assigns and transfers unto                                        
 
 
          Class VIII High Performance Partnership Units represented by the
within Certificate, and does hereby irrevocably constitute and appoint the
General Partner of AIMCO Properties, L.P. as its Attorney to transfer said
Class VIII High Performance Partnership Units on the books of AIMCO Properties,
L.P. with full power of substitution in the premises.
Dated:                                         

             
 
  By:        
 
           
 
  Name:        

U-10



--------------------------------------------------------------------------------



 



EXHIBIT V
PARTNERSHIP UNIT DESIGNATION OF
THE CLASS IX HIGH PERFORMANCE PARTNERSHIP UNITS OF
AIMCO PROPERTIES, L.P.
     1. Number of Units and Designation.
          A class of Partnership Units is hereby designated as “Class IX High
Performance Partnership Units,” and the number of Partnership Units initially
constituting such class shall be five thousand (5,000), subject to adjustment at
the Class IX High Performance Valuation Date, as provided in Section 3 hereof.
     2. Definitions.
          For purposes of this Partnership Unit Designation, the following terms
shall have the meanings indicated in this Section 2. Capitalized terms used and
not otherwise defined herein shall have the meanings assigned thereto in the
Agreement.
          “AIMCO Equity Capitalization” shall mean the quotient obtained by
dividing (i) the sum of the AIMCO Market Values for each trading day included in
the Measurement Period, by (ii) the number of trading days included in the
Measurement Period.
          “AIMCO Market Value” shall mean, for any date, the product of (i) the
number of REIT Shares and Partnership Units (other than Partnership Preferred
Units) outstanding as of the close of business on such date, multiplied by
(ii) the Value of a REIT Share on such date.
          “AIMCO Total Return” shall mean the Total Return of the REIT Shares
for the Measurement Period; provided, however, that, for purposes of calculating
the security price of the REIT Shares (i) at the beginning of the Measurement
Period, such price shall be $38.54 and (ii) at the end of the Measurement
Period, such price shall be the average of the daily market prices for twenty
(20) consecutive trading days ending immediately prior to the Class IX High
Performance Valuation Date. The market price for any such trading day shall be:
          (a) if the REIT Shares are listed or admitted to trading on any
securities exchange or The Nasdaq Stock Market’s National Market System, the
volume-weighted average of trading prices on such day, as reported by Bloomberg
Financial Markets (or another reliable source selected by the General Partner),
or if no trade takes place on such day, the average of the closing bid and asked
prices on such day, as reported in the principal consolidated transaction
reporting system;
          (b) if the REIT Shares are not listed or admitted to trading on any
securities exchange or The Nasdaq Stock Market’s National Market System, the
last reported sale price on such day or, if no sale takes place on such day, the
average of the closing bid and asked prices on such day, as reported by a
reliable quotation source designated by the General Partner; or
          (c) if the REIT Shares are not listed or admitted to trading on any
securities exchange or The Nasdaq Stock Market’s National Market System and no
such last reported sale price or closing bid and asked prices are available, the
average of the reported high bid and low asked prices on such day, as reported
by a reliable quotation source designated by the General Partner, or if there
shall be no bid and asked prices on such day, the average of the high bid and
low asked prices, as so reported, on the most recent day (not more than ten
(10) days prior to the date in question) for which prices have been so reported;
provided, however, that, if there are no bid and asked prices reported during
the ten (10) days prior to the date in question, the market price of the REIT
Shares shall be determined by the General Partner acting in good faith on the
basis of such quotations and other information as it considers, in its
reasonable judgment, appropriate.

V-1



--------------------------------------------------------------------------------



 



          “Agreement” shall mean the Agreement of Limited Partnership of the
Partnership, as amended, supplemented or restated from time to time.
          “Change of Control” shall mean the occurrence of any of the following
events:
          (i) an acquisition (other than directly from the Previous General
Partner) of any voting securities of the Previous General Partner (the “Voting
Securities”) by any “person” (as the term “person” is used for purposes of
Section 13(d) or Section 14(d) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)) immediately after which such person has
“beneficial ownership” (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) (“Beneficial Ownership”) of 20% or more of the combined voting
power of the Previous General Partner’s then outstanding Voting Securities;
provided, however, in determining whether a Change of Control has occurred,
Voting Securities that are acquired in a Non-Control Acquisition (as hereinafter
defined) shall not constitute an acquisition that would cause a Change of
Control. “Non-Control Acquisition” shall mean an acquisition by (A) an employee
benefit plan (or a trust forming a part thereof) maintained by (1) the Previous
General Partner or (2) any corporation, partnership or other person of which a
majority of its voting power or its equity securities or equity interest is
owned directly or indirectly by the Previous General Partner or in which the
Previous General Partner serves as a general partner or manager (a
“Subsidiary”), (B) the Previous General Partner or any Subsidiary, or (C) any
person in connection with a Non-Control Transaction (as hereinafter defined);
          (ii) the individuals who constitute the Board of Directors of the
Previous General Partner as of January 1, 2006 (the “Incumbent Board”) cease for
any reason to constitute at least two-thirds (2/3) of the Board of Directors;
provided, however, that if the election, or nomination for election by the
Previous General Partner’s stockholders, of any new director was approved by a
vote of at least two-thirds (2/3) of the Incumbent Board, such new director
shall be considered as a member of the Incumbent Board; provided, further, that
no individual shall be considered a member of the Incumbent Board if such
individual initially assumed office as a result of either an actual or
threatened “election contest” (as described in Rule 14a-11 promulgated under the
Exchange Act) (an “Election Contest”) or other actual or threatened solicitation
of proxies or consents by or on behalf of a person other than the Board of
Directors (a “Proxy Contest”) including by reason of any agreement intended to
avoid or settle any Election Contest or Proxy Contest; or
          (iii) approval by stockholders of the Previous General Partner of:
(A) a merger, consolidation, share exchange or reorganization involving the
Previous General Partner, unless (1) the stockholders of the Previous General
Partner, immediately before such merger, consolidation, share exchange or
reorganization, own, directly or indirectly immediately following such merger,
consolidation, share exchange or reorganization, at least 80% of the combined
voting power of the outstanding voting securities of the corporation that is the
successor in such merger, consolidation, share exchange or reorganization (the
“Surviving Company”) in substantially the same proportion as their ownership of
the Voting Securities immediately before such merger, consolidation, share
exchange or reorganization, (2) the individuals who were members of the
Incumbent Board immediately prior to the execution of the agreement providing
for such merger, consolidation, share exchange or reorganization constitute at
least two-thirds (2/3) of the members of the board of directors of the Surviving
Company, and (3) no persons (other than the Previous General Partner or any
Subsidiary, any employee benefit plan (or any trust forming a part thereof)
maintained by the Previous General Partner, the Surviving Company or any
Subsidiary, or any person who, immediately prior to such merger, consolidation,
share exchange or reorganization had Beneficial Ownership of 15% or more of the
then outstanding Voting Securities has Beneficial Ownership of 15% or more of
the combined voting power of the Surviving Company’s then outstanding voting
securities (a transaction described in clauses (1) through (3) is referred to
herein as a “Non-Control Transaction”); (B) a complete liquidation or
dissolution of the Previous General Partner; or (C) an agreement for the sale or
other disposition of all or substantially all of the assets of the Previous
General Partner to any person (other than a transfer to a Subsidiary).
          Notwithstanding the foregoing, a Change of Control shall not be deemed
to occur solely because any person (a “Subject Person”) acquired Beneficial
Ownership of more than the permitted amount of the outstanding Voting Securities
as a result of the acquisition of Voting Securities by the Previous General
Partner that, by reducing the number of Voting Securities outstanding, increases
the proportional number of shares Beneficially Owned by such Subject Person,
provided that if a Change of Control would occur (but for the operation of this
sentence) as a result of the acquisition of Voting Securities by the Previous
General Partner, and after such share acquisition by the Previous General
Partner, such Subject Person becomes the Beneficial Owner of any additional

V-2



--------------------------------------------------------------------------------



 



Voting Securities that increases the percentage of the then outstanding Voting
Securities Beneficially Owned by such Subject Person, then a Change of Control
shall occur.
          “Class IX High Performance Cash Amount” shall mean, as of any date,
the lesser of (i) an amount of cash equal to the amount that a Holder would
receive in respect of each Class IX High Performance Partnership Unit if the
Partnership sold all of its properties at their fair market value (which may be
determined by reference to the Value of a REIT Share), paid all of its debts and
distributed the remaining proceeds to the Partners as provided in Section 13.2
of the Agreement, determined as of the applicable Valuation Date, or (ii) in the
case of a Declination followed by a Public Offering Funding, the Public Offering
Funding Amount.
          “Class IX High Performance Partnership Unit” shall mean a Partnership
Unit with the designations, preferences and relative, participating, optional or
other special rights, powers and duties as are set forth in this Exhibit.
          “Class IX High Performance Valuation Date” shall mean the earlier to
occur of (i) January 1, 2009, or (ii) the date on which a Change of Control
occurs.
          “Determination Date” shall mean (i) when used with respect to any
dividend or other distribution, the date fixed for the determination of the
holders of the securities entitled to receive such dividend or distribution, or,
if a dividend or distribution is paid or made without fixing such a date, the
date of such dividend or distribution, and (ii) when used with respect to any
split, subdivision, reverse stock split, combination or reclassification of
securities, the date upon which such split, subdivision, reverse stock split,
combination or reclassification becomes effective.
          “Dilution Limit” shall mean an amount equal to the product of (i) 1.0%
of the total number of REIT Shares and Partnership Common Units outstanding on
the Class IX High Performance Valuation Date, on a fully diluted basis
(excluding any Partnership Common Units held by the Previous General Partner or
any of its wholly owned subsidiaries), and (ii) a fraction, the numerator of
which is the number of Pre-Adjustment Units, and the denominator of which is
5,000.
          “Ex-Date” shall mean (i) when used with respect to any dividend or
distribution, the first date on which the securities in respect of which the
dividend or distribution is payable trade regular way on the relevant exchange
or in the relevant market without the right to receive such dividend or
distribution, and (ii) when used with respect to any split, subdivision, reverse
stock split, combination or reclassification of securities, the first date on
which the securities trade regular way on such exchange or in such market to
reflect such split, subdivision, reverse stock split, combination or
reclassification becoming effective.
          “Extraordinary Distribution” shall mean the distribution by the
Previous General Partner, by dividend or otherwise, to all holders of its REIT
Shares of evidences of its indebtedness or assets (including securities) other
than cash.
          “Hurdle Rate of Return” shall mean the greater of (i) 36.8% (or if the
Measurement Period is less than three years, a percentage equal to the return
over the Measurement Period that would result in a cumulative return of 36.8%
over a three year period with annual compounding) or (ii) 115% of the Industry
Total Return.
          “Industry Total Return” shall mean the Total Return of the securities
included in the Industry Peer Group Index for the Measurement Period, with such
average determined in a manner consistent with the manner in which such index is
calculated; provided, however, that if such Total Return would be less than zero
without giving effect to the reinvestment of dividends, then the “Industry Total
Return” shall be equal to zero.
          “Industry Peer Group Index” shall mean the MSCI US REIT Index, or any
other similar industry index approved by the Board of Directors of the Previous
General Partner.
          “Measurement Period” shall mean the period from and including
January 1, 2006 to but excluding the Class IX High Performance Valuation Date.

V-3



--------------------------------------------------------------------------------



 



          “Outperformance Return” shall mean the amount (measured as a
percentage), if any, by which the AIMCO Total Return exceeds the Hurdle Rate of
Return. If the AIMCO Total Return does not exceed the Hurdle Rate of Return,
“Outperformance Return” shall be 0%.
          “Partnership” shall mean AIMCO Properties, L.P., a Delaware limited
partnership.
          “Pre-Adjustment Units” shall mean the Class IX High Performance
Partnership Units issued and outstanding immediately prior to the Class IX High
Performance Valuation Date.
          “Total Return” shall mean, for any security and for any period, the
cumulative total return for such security over such period, as measured by
(i) the sum of (A) the cumulative amount of dividends paid in respect of such
security for such period (assuming that all dividends other than Extraordinary
Distributions are reinvested in such security as of the payment date for such
dividend based on the security price on the dividend payment date), and (B) an
amount equal to (1) the security price at the end of such period, minus (2) the
security price at the beginning of such period, divided by (ii) the security
price at the beginning of the measurement period; provided, however, that if the
foregoing calculation results in a negative number, the “Total Return” shall be
equal to zero.
          “Value” shall have the meaning set forth in the Agreement, except that
Value shall be determined by reference to the average of the daily market prices
for twenty (20) consecutive trading days rather than ten (10) consecutive
trading days.
     3. Adjustment of Units at Class IX High Performance Valuation Date.
          On the Class IX High Performance Valuation Date, without any action on
the part of the Partnership, the General Partner or the Holder of any Class IX
High Performance Partnership Unit, each Class IX High Performance Partnership
Unit shall automatically be adjusted to equal (a) if the Outperformance Return
is 0%, 1/100 of a Class IX High Performance Partnership Unit, or (b) if the
Outperformance Return is greater than 0%, the lesser of (i) the Dilution Limit
divided by the number of Pre-Adjustment Units, or (ii) the quotient obtained by
dividing (x) the product of (A) 5% of the Outperformance Return, multiplied by
(B) a fraction, the numerator of which is the number of Pre-Adjustment Units,
and the denominator of which is 5,000, multiplied by (C) the AIMCO Equity
Capitalization, by (y) the product of (A) the number of Pre-Adjustment Units and
(B) the Value of a REIT Share on the Class IX High Performance Valuation Date.
For illustrative purposes, examples of the calculation of adjustments to the
number Class IX High Performance Partnership Units are set forth in Annex I
hereto.
     4. Distributions.
          (a) Prior to the Class IX High Performance Valuation Date, Holders of
Class IX High Performance Partnership Units shall be entitled to receive
distributions (other than distributions upon liquidation) if, as, when and in
the same amounts and of the same type as may be paid to Holders of Partnership
Common Units as if each Class IX High Performance Partnership Unit was 1/100 of
a Partnership Common Unit.
          (b) On and after the Class IX High Performance Valuation Date, the
Holders of Class IX High Performance Partnership Units shall be entitled to
receive distributions (other than distributions upon liquidation) if, as, when
and in the same amounts and of the same type as may be paid to Holders of
Partnership Common Units as if each Class IX High Performance Partnership Unit
was a Partnership Common Unit originally issued on the Class IX High Performance
Valuation Date.
     5. Allocations.
          (a) Prior to the Class IX High Performance Valuation Date, Net Income
and Net Loss shall be allocated to the Holders of Class IX High Performance
Partnership Units as if each Class IX High Performance Partnership Unit was
1/100 of a Partnership Common Unit.
          (b) On and after the Class IX High Performance Valuation Date, Net
Income and Net Loss shall be allocated to the Holders of Class IX High
Performance Partnership Units as if each Class IX High

V-4



--------------------------------------------------------------------------------



 



Performance Partnership Unit was a Partnership Common Unit originally issued on
the Class IX High Performance Valuation Date; provided, however, that if the
Outperformance Return is 0% on the Class IX High Performance Valuation Date,
then as of the last day of the Measurement Period, each of the Holders of
Class IX High Performance Partnership Units shall be specially allocated Net
Loss or deduction in an amount equal to (i) the excess of (x) the aggregate
Class IX High Performance Partnership Unit capital contributions over (y) the
fair market value of the Class IX High Performance Partnership Units as of such
date, after applying the adjustments required by Section 3 of this Partnership
Unit Designation, divided by (ii) the number of Class IX High Performance
Partnership Units held by such Holder.
          (c) In the event that the Partnership disposes of all or substantially
all of its assets in a transaction that will lead to a liquidation of the
Partnership pursuant to Article XIII of the Agreement, then, notwithstanding
Section 6.3.C of the Agreement, each Holder of Class IX High Performance
Partnership Units shall be specifically allocated items of Partnership income
and gain in an amount sufficient to cause the Capital Account of such Holder to
be equal to that of a Holder of an equal number of Partnership Common Units.
     6. Redemption.
          Upon the occurrence of a Change of Control, and subject to the
applicable requirements of Federal securities laws and any securities exchange
or quotation system rules or regulations, each Holder of Class IX High
Performance Partnership Units shall have the redemption rights of Qualifying
Parties set forth in Section 8.6 of the Agreement, except that (i) all
references therein to “Redeemable Units” or “Partnership Common Units” shall be
deemed to be references to Class IX High Performance Partnership Units, (ii) the
first Twelve-Month Period applicable to all Class IX High Performance
Partnership Units shall be deemed to have passed, (iii) all references therein
to “Cash Amount” shall be deemed to be references to the Class IX High
Performance Cash Amount, and (iv) in the event that the Previous General Partner
elects to acquire Class IX High Performance Partnership Units that have been
tendered for Redemption, the Previous General Partner shall acquire each such
Class IX High Performance Partnership Unit in exchange for a number of REIT
Shares equal to the quotient obtained by dividing the Class IX High Performance
Cash Amount by the Value of a REIT Share, determined as of the applicable
Valuation Date.
     7. Status of Reacquired Units.
          All Class IX High Performance Partnership Units which shall have been
issued and reacquired in any manner by the Partnership shall be deemed cancelled
and no longer outstanding.
     8. Restrictions on Ownership and Transfer.
          The restrictions on Transfer set forth in Sections 11.1.B and 11.3.A
of the Agreement shall not apply to Transfers of Class IX High Performance
Partnership Units. Prior to the Class IX High Performance Valuation Date, the
Class IX High Performance Partnership Units shall be owned and held solely by
SMP 2009, L.L.C., a Delaware limited liability company (the “SMP”). On or after
the Class IX High Performance Valuation Date, the Class IX High Performance
Partnership Units may be Transferred (i) by the SMP to (a) any Person who is a
member (a “Member”) of the SMP immediately prior to such transfer, (b) a Family
Member of a Member, (c) a Controlled Entity of a Member, (c) any Person with
respect to whom the Member constitutes a Controlled Entity, (d) upon the death
of a Member, by will or by the laws of descent and distribution to any Qualified
Transferee, and (ii) by any other Person to (a) a Family Member of a such
Person, (b) a Controlled Entity of such Person, (c) any other Person with
respect to whom such Person constitutes a Controlled Entity, (d) upon the death
of such Person, by will or by the laws of descent and distribution to any
Qualified Transferee.
     9. Voting Rights.
          Each Holder of Class IX High Performance Partnership Units shall have
the same voting and approval rights as a Holder of an equal number of
Partnership Common Units.

V-5



--------------------------------------------------------------------------------



 



     10. Adjustments.
          (a) In the event of any Extraordinary Distribution occurring on or
after January 1, 2006, for purposes of determining the Value of a REIT Share or
the AIMCO Total Return, each price of a REIT Share determined as of a date on or
after the Ex-Date for such Extraordinary Distribution shall be adjusted by
multiplying such price by a fraction (i) the numerator of which shall be the
price of a REIT Share on the date immediately prior to such Ex-Date, and
(ii) the denominator of which shall be (A) the price of a REIT Share on the date
immediately prior to such Ex-Date, minus (B) the fair market value on the date
fixed for such determination of the portion of the evidences of indebtedness or
assets so distributed applicable to one REIT Share (as determined by the General
Partner, whose determination shall be conclusive); provided further, that such
amount shall be so adjusted for each such Extraordinary Distribution occurring
on or after January 1, 2006.
          (b) In the event that, on or after January 1, 2006, the Previous
General Partner (i) declares or pays a dividend on its outstanding REIT Shares
in REIT Shares or makes a distribution to all holders of its outstanding REIT
Shares in REIT Shares, (ii) splits or subdivides its outstanding REIT Shares,
(iii) effects a reverse stock split or otherwise combines its outstanding REIT
Shares into a smaller number of REIT Shares, or (iv) otherwise reclassifies its
outstanding REIT Shares, then, for purposes of determining the Value of a REIT
Share or the AIMCO Total Return, each price of a REIT Share determined as of a
date on or after the Ex-Date for such transaction shall be adjusted by
multiplying such price by a fraction (x) the numerator of which shall be the
number of REIT Shares issued and outstanding on the Determination Date for such
dividend, distribution, split, subdivision, reverse stock split, combination or
reclassification (assuming for such purposes that such dividend, distribution,
split, subdivision, reverse split or combination has occurred as of such time)
and (y) the denominator of which shall be the actual number of REIT Shares
(determined without the above assumption) issued and outstanding on the
Determination Date for such dividend, distribution, split, subdivision, reverse
stock split, combination or reclassification.
          (c) The General Partner shall have authority to appropriately adjust
the AIMCO Market Value, the AIMCO Total Return or the Value of a REIT Share if
any other transaction or circumstance occurs or arises that would have an
inequitable result.
     11. General.
          Class IX High Performance Partnership Units shall be evidenced by
certificates in the form of Annex II hereto, or in such other form as the
General Partner shall specify from time to time. The Class IX High Performance
Partnership Units shall be securities governed by Article 8 of the Uniform
Commercial Code. Each certificate evidencing a Class IX High Performance
Partnership Unit shall bear the following legend: “This certificate evidences an
interest in AIMCO Properties, L.P. and shall be a security for purposes of the
Uniform Commercial Code.” This provision shall not be amended, and any purported
amendment to this provision shall not take effect until all outstanding
certificates have been surrendered for cancellation. The General Partner shall
amend Exhibit A to the Agreement from time to time to the extent necessary to
reflect accurately the issuance of, and subsequent conversion, redemption, or
any other event having an effect on the ownership of, Class IX High Performance
Partnership Units.

V-6



--------------------------------------------------------------------------------



 



ANNEX I TO
EXHIBIT V
Numerical Examples of the Calculation of the Adjustment to the Number of
Class IX High Performance Partnership
Units on the Class IX High Performance Valuation Date
          The following table illustrates the adjustment that would be made to
5,000 Class IX High Performance Partnership Units (“HPUs”) on the Class IX High
Performance Valuation Date under different circumstances. Except as otherwise
indicated, it is assumed, for purposes of the illustration, that: (i) the
Class IX High Performance Valuation Date is January 1, 2009; (ii) the Industry
Total Return is less than 32.0%, resulting in a Hurdle Rate of Return of 36.8%;
and (iii) the AIMCO Equity Capitalization is $4,087,976,000.

                                                      AIMCO         AIMCO   Out-
  Equity     Stock   Total   performance   Capitalization   Total Number of
Price   Return   Return   (thousands)   HPUs
$44
    32.85 %     0.00 %   $ 4,087,976       50  
$46
    38.04 %     1.24 %   $ 4,087,976       55,028  
$48
    43.23 %     6.43 %   $ 4,087,976       273,716  
$50
    48.42 %     11.62 %   $ 4,087,976       474,910  
$52
    53.61 %     16.81 %   $ 4,087,976       660,627  
$54
    58.80 %     22.00 %   $ 4,087,976       832,587  
$56
    63.99 %     27.19 %   $ 4,087,976       992,264  
$58
    69.17 %     32.37 %   $ 4,087,976       1,065,180  

V-I-1



--------------------------------------------------------------------------------



 



ANNEX II TO
EXHIBIT V
THE SECURITY EVIDENCED HEREBY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED (THE “ACT”), OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT
BE SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF SUCH
REGISTRATION, UNLESS THE TRANSFEROR DELIVERS TO AIMCO PROPERTIES, L.P. AN
OPINION OF COUNSEL, IN FORM AND SUBSTANCE SATISFACTORY TO THE PARTNERSHIP, TO
THE EFFECT THAT THE PROPOSED SALE, TRANSFER OR OTHER DISPOSITION MAY BE EFFECTED
WITHOUT REGISTRATION UNDER THE ACT AND UNDER APPLICABLE STATE SECURITIES OR
“BLUE SKY” LAWS. IN ADDITION, THE LIMITED PARTNERSHIP INTEREST EVIDENCED BY THIS
CERTIFICATE MAY BE SOLD OR OTHERWISE TRANSFERRED ONLY IN COMPLIANCE WITH THE
RESTRICTIONS ON TRANSFER SET FORTH IN THE AGREEMENT OF LIMITED PARTNERSHIP OF
AIMCO PROPERTIES, L.P., DATED AS OF JULY 29, 1994, AS AMENDED, A COPY OF WHICH
MAY BE OBTAINED FROM AIMCO-GP, INC., THE GENERAL PARTNER, AT ITS PRINCIPAL
EXECUTIVE OFFICE.
THIS CERTIFICATE EVIDENCES AN INTEREST IN AIMCO PROPERTIES, L.P. AND SHALL BE A
SECURITY FOR PURPOSES OF ARTICLE 8 OF THE UNIFORM COMMERCIAL CODE.

                           Units   Certificate Number                     

AIMCO PROPERTIES, L.P.
FORMED UNDER THE LAWS OF THE STATE OF DELAWARE
CLASS IX HIGH PERFORMANCE PARTNERSHIP UNITS
          This certifies that                      is the owner of ___Class IX
High Performance Partnership Units of AIMCO Properties, L.P., a Delaware limited
partnership. This Certificate and the Class IX High Performance Partnership
Units represented hereby are issued and shall be held subject to all of the
provisions of the Agreement of Limited Partnership of AIMCO Properties, L.P., as
amended and/or supplemented from time to time.
          IN WITNESS WHEREOF, the General Partner of AIMCO Properties, L.P. has
caused this Certificate to be signed by an authorized person on this ___day of
___, ___.

             
 
  By: AIMCO   -GP, Inc.,    
 
           
 
  By:        
 
           
 
  Name:        
 
  Title:        

V-II-1



--------------------------------------------------------------------------------



 



[REVERSE OF CERTIFICATE]
     For Value Received,                                          hereby sells,
assigns and transfers unto                                         
 
 
          Class IX High Performance Partnership Units represented by the
Certificate, and does hereby irrevocably constitute and appoint the General
Partner of AIMCO Properties, L.P. as its Attorney to transfer said Class IX High
Performance Partnership Units on the books of AIMCO Properties, L.P. with full
power of substitution in the premises.

             
Dated:                                         
  By:        
 
           
 
  Name:        

V-II-2



--------------------------------------------------------------------------------



 



EXHIBIT W
PARTNERSHIP UNIT DESIGNATION OF THE
SERIES A COMMUNITY REINVESTMENT ACT PERPETUAL
PARTNERSHIP PREFERRED UNITS
OF AIMCO PROPERTIES, L.P.
     1. Number of Units and Designation.
          A class of Partnership Preferred Units is hereby designated as
“Series A Community Reinvestment Act Perpetual Partnership Preferred Units” (the
“Series A CRA Partnership Preferred Units”), and the number of Partnership
Preferred Units constituting such class shall be 240.
     2. Definitions.
          For purposes of the Series A CRA Partnership Preferred Units, the
following terms shall have the meanings indicated in this Section 2, and
capitalized terms used and not otherwise defined herein shall have the meanings
assigned thereto in the Agreement:
          “Agreement” shall mean the Agreement of Limited Partnership of the
Partnership, as amended, supplemented or restated from time to time.
          “Series A CRA Partnership Preferred Unit” means a Partnership
Preferred Unit with the designations, preferences and relative, participating,
optional or other special rights, powers and duties as are set forth in this
Exhibit. It is the intention of the General Partner that each Series A CRA
Partnership Preferred Unit shall be substantially the economic equivalent of one
share of Series A CRA Preferred Stock.
          “Series A CRA Preferred Stock” means the Series A Community
Reinvestment Act Perpetual Preferred Stock, par value $0.01 per share, of the
Previous General Partner.
          “Code” shall mean the Internal Revenue Code of 1986, as amended from
time to time, or any successor statute thereto. Reference to any provision of
the Code shall mean such provision as in effect from time to time, as the same
may be amended, and any successor thereto, as interpreted by any applicable
regulations or other administrative pronouncements as in effect from time to
time.
          “CRA” shall mean the Community Reinvestment Act of 1977, as amended
from time to time.
          “Distribution Payment Date” shall mean any date on which cash
dividends are paid on all outstanding shares of the Series A CRA Preferred
Stock.
          “Junior Partnership Units” shall have the meaning set forth in
paragraph (c) of Section 7 of this Exhibit.
          “Parity Partnership Units” shall have the meaning set forth in
paragraph (b) of Section 7 of this Exhibit.
          “Partnership” shall mean AIMCO Properties, L.P., a Delaware limited
partnership.
          “Remarketing Date” shall mean any date on which a remarketing of the
Series A CRA Preferred Stock is completed.
          “Senior Partnership Units” shall have the meaning set forth in
paragraph (a) of Section 7 of this Exhibit.

W-1



--------------------------------------------------------------------------------



 



     3. Distributions.
          On every Distribution Payment Date, the holders of Series A CRA
Partnership Preferred Units shall be entitled to receive distributions payable
in cash in an amount per Series A CRA Partnership Preferred Unit equal to the
per share dividend payable on the Series A CRA Preferred Stock on such
Distribution Payment Date. Each such distribution shall be payable to the
holders of record of the Series A CRA Partnership Preferred Units, as they
appear on the records of the Partnership at the close of business on the record
date for the dividend payable with respect to the Series A CRA Preferred Stock
on such Distribution Payment Date. Holders of Series A CRA Partnership Preferred
Units shall not be entitled to any distributions on the Series A CRA Partnership
Preferred Units, whether payable in cash, property or stock, except as provided
herein.
     4. Liquidation Preference.
          (a) In the event of any liquidation, dissolution or winding up of the
Partnership, whether voluntary or involuntary, before any payment or
distribution of the Partnership (whether capital, surplus or otherwise) shall be
made to or set apart for the holders of Junior Partnership Units, the holders of
Series A CRA Partnership Preferred Units shall be entitled to receive Five
Hundred Thousand Dollars ($500,000.00) per Series A CRA Partnership Preferred
Unit (the “Liquidation Preference”), plus an amount per Series A CRA Partnership
Preferred Unit equal to all dividends (whether or not declared or earned)
accumulated, accrued and unpaid on one share of Series A CRA Preferred Stock to
the date of final distribution to such holders; but such holders shall not be
entitled to any further payment. Until the holders of the Series A CRA
Partnership Preferred Units have been paid the Liquidation Preference in full,
plus an amount equal to all dividends (whether or not declared or earned)
accumulated, accrued and unpaid on the Series A CRA Preferred Stock to the date
of final distribution to such holders, no payment shall be made to any holder of
Junior Partnership Units upon the liquidation, dissolution or winding up of the
Partnership. If, upon any liquidation, dissolution or winding up of the
Partnership, the assets of the Partnership, or proceeds thereof, distributable
among the holders of Series A CRA Partnership Preferred Units shall be
insufficient to pay in full the preferential amount aforesaid and liquidating
payments on any Parity Partnership Units, then such assets, or the proceeds
thereof, shall be distributed among the holders of Series A CRA Partnership
Preferred Units and any such Parity Partnership Units ratably in the same
proportion as the respective amounts that would be payable on such Series A CRA
Partnership Preferred Units and any such other Parity Partnership Units if all
amounts payable thereon were paid in full. For the purposes of this Section 4,
(i) a consolidation or merger of the Partnership with one or more partnerships,
or (ii) a sale or transfer of all or substantially all of the Partnership’s
assets shall not be deemed to be a liquidation, dissolution or winding up,
voluntary or involuntary, of the Partnership.
          (b) Upon any liquidation, dissolution or winding up of the
Partnership, after payment shall have been made in full to the holders of
Series A CRA Partnership Preferred Units and any Parity Partnership Units, as
provided in this Section 4, any other series or class or classes of Junior
Partnership Units shall, subject to the respective terms thereof, be entitled to
receive any and all assets remaining to be paid or distributed, and the holders
of the Series A CRA Partnership Preferred Units and any Parity Partnership Units
shall not be entitled to share therein.
     5. Redemption.
          Series A CRA Partnership Preferred Units shall be redeemable by the
Partnership as follows:
          (a) At any time that the Previous General Partner exercises its right
to redeem all or any of the shares of Series A CRA Preferred Stock, the General
Partner shall cause the Partnership to redeem an equal number of Series A CRA
Partnership Preferred Units, at a redemption price per Series A CRA Partnership
Preferred Unit payable in cash and equal to the same price per share paid by the
Previous General Partner to redeem the Series A CRA Preferred Stock. In the
event of a redemption of Series A CRA Partnership Preferred Units, if the
redemption date occurs after a dividend record date for the Series A CRA
Preferred Stock and on or prior to the related Distribution Payment Date, the
distribution payable on such Distribution Payment Date in respect of such
Series A CRA Partnership Preferred Units called for redemption shall be payable
on such Distribution Payment Date to the holders of record of such Series A CRA
Partnership Preferred Units on the applicable dividend record date, and shall
not be payable as part of the redemption price for such Series A CRA Partnership
Preferred Units.

W-2



--------------------------------------------------------------------------------



 



          (b) If the Partnership shall redeem Series A CRA Partnership Preferred
Units pursuant to paragraph (a) of this Section 5, from and after the redemption
date (unless the Partnership shall fail to make available the amount of cash
necessary to effect such redemption), (i) except for payment of the redemption
price, the Partnership shall not make any further distributions on the Series A
CRA Partnership Preferred Units so called for redemption, (ii) said units shall
no longer be deemed to be outstanding, and (iii) all rights of the holders
thereof as holders of Series A CRA Partnership Preferred Units of the
Partnership shall cease except the rights to receive the cash payable upon such
redemption, without interest thereon; provided, however, that if the redemption
date occurs after the dividend record date for the Series A CRA Preferred Stock
and on or prior to the related Distribution Payment Date, the full distribution
payable on such Distribution Payment Date in respect of such Series A CRA
Partnership Preferred Units called for redemption shall be payable on such
Distribution Payment Date to the holders of record of such Series A CRA
Partnership Preferred Units on the applicable dividend record date
notwithstanding the prior redemption of such Series A CRA Partnership Preferred
Units. No interest shall accrue for the benefit of the holders of the Series A
CRA Partnership Preferred Units to be redeemed on any cash set aside by the
Partnership.
          (c) If fewer than all the outstanding Series A CRA Partnership
Preferred Units are to be redeemed, units to be redeemed shall be selected by
the Partnership from outstanding Series A CRA Partnership Preferred Units not
previously called for redemption by any method determined by the General Partner
in its discretion. Upon any such redemption, the General Partner shall amend
Exhibit A to the Agreement as appropriate to reflect such redemption.
     6. Status of Reacquired Units.
          All Series A CRA Partnership Preferred Units which shall have been
issued and reacquired in any manner by the Partnership shall be deemed
cancelled.
     7. Ranking.
          Any class or series of Partnership Units of the Partnership shall be
deemed to rank:
          (a) prior or senior to the Series A CRA Partnership Preferred Units,
as to the payment of distributions and as to distributions of assets upon
liquidation, dissolution or winding up, if the holders of such class or series
shall be entitled to the receipt of distributions and of amounts distributable
upon liquidation, dissolution or winding up, as the case may be, in preference
or priority to the holders of Series A CRA Partnership Preferred Units (“Senior
Partnership Units”);
          (b) on a parity with the Series A CRA Partnership Preferred Units, as
to the payment of distributions and as to distribution of assets upon
liquidation, dissolution or winding up, whether or not the distribution rates,
distribution payment dates or redemption or liquidation prices per unit or other
denomination thereof be different from those of the Series A CRA Partnership
Preferred Units if (i) such class or series of Partnership Units shall be
Class G Partnership Preferred Units, Class T Partnership Preferred Units,
Class U Partnership Preferred Units, Class V Partnership Preferred Units,
Class W Partnership Preferred Units, Class Y Partnership Preferred Units,
Class One Partnership Preferred Units, Class Two Partnership Preferred Units,
Class Three Partnership Preferred Units, Class Four Partnership Preferred Units,
Class Six Partnership Preferred Units or Class Seven Partnership Preferred
Units, or (ii) the holders of such class or series of Partnership Units and the
Series A CRA Partnership Preferred Units shall be entitled to the receipt of
distributions and of amounts distributable upon liquidation, dissolution or
winding up in proportion to their respective amounts of accrued and unpaid
distributions per unit or other denomination or liquidation preferences, without
preference or priority one over the other (the Partnership Units referred to in
clauses (i) and (ii) of this paragraph being hereinafter referred to,
collectively, as “Parity Partnership Units”); and
          (c) junior to the Series A CRA Partnership Preferred Units, as to the
payment of distributions and as to the distribution of assets upon liquidation,
dissolution or winding up, if (i) such class or series of Partnership Units
shall be Partnership Common Units, Class I High Performance Partnership Units,
Class VII High Performance Partnership Units, Class VIII High Performance
Partnership Units, Class IX High Performance Partnership Units, Class Five
Partnership Preferred Units or Class Eight Partnership Preferred Units, or
(ii) the holders of Series A CRA Partnership Preferred Units shall be entitled
to receipt of distributions or of amounts

W-3



--------------------------------------------------------------------------------



 



distributable upon liquidation, dissolution or winding up, as the case may be,
in preference or priority to the holders of such class or series of Partnership
Units (the Partnership Units referred to in clauses (i) and (ii) of this
paragraph being hereinafter referred to, collectively, as “Junior Partnership
Units”).
     8. Special Allocations.
          (a) Gross income and, if necessary, gain shall be allocated to the
holders of Series A CRA Partnership Preferred Units for any Fiscal Year (and, if
necessary, subsequent Fiscal Years) to the extent that the holders of Series A
CRA Partnership Preferred Units receive a distribution on any Series A CRA
Partnership Preferred Units (other than an amount included in any redemption
pursuant to Section 5 hereof) with respect to such Fiscal Year.
          (b) If any Series A CRA Partnership Preferred Units are redeemed
pursuant to Section 5 hereof, for the Fiscal Year that includes such redemption
(and, if necessary, for subsequent Fiscal Years) (a) gross income and gain (in
such relative proportions as the General Partner in its discretion shall
determine) shall be allocated to the holders of Series A CRA Partnership
Preferred Units to the extent that the redemption amounts paid or payable with
respect to the Series A CRA Partnership Preferred Units so redeemed exceeds the
aggregate Capital Contributions (net of liabilities assumed or taken subject to
by the Partnership) per Series A CRA Partnership Preferred Unit allocable to the
Series A CRA Partnership Preferred Units so redeemed and (b) deductions and
losses (in such relative proportions as the General Partner in its discretion
shall determine) shall be allocated to the holders of Series A CRA Partnership
Preferred Units to the extent that the aggregate Capital Contributions (net of
liabilities assumed or taken subject to by the Partnership) per Series A CRA
Partnership Preferred Unit allocable to the Series A CRA Partnership Preferred
Units so redeemed exceeds the redemption amount paid or payable with respect to
the Series A CRA Partnership Preferred Units so redeemed.
     9. Allocation of CRA Credits.
          Solely for CRA reporting purposes, the Partnership shall allocate to
the holders of the Series A CRA Partnership Preferred Units 100% of the value of
assets owned directly or indirectly by the Partnership which may be considered a
“qualified investment” under the Community Reinvestment Act of 1977, as amended
from time to time.
     10. Restrictions on Ownership.
          The Series A CRA Partnership Preferred Units shall be owned and held
solely by the General Partner or the Special Limited Partner.
     11. General.
          (a) The ownership of Series A CRA Partnership Preferred Units may (but
need not, in the sole and absolute discretion of the General Partner) be
evidenced by one or more certificates. The General Partner shall amend Exhibit A
to the Agreement from time to time to the extent necessary to reflect accurately
the issuance of, and subsequent conversion, redemption, or any other event
having an effect on the ownership of, Series A CRA Partnership Preferred Units.
          (b) The rights of the General Partner and the Special Limited Partner,
in their capacity as holders of the Series A CRA Partnership Preferred Units,
are in addition to and not in limitation of any other rights or authority of the
General Partner or the Special Limited Partner, respectively, in any other
capacity under the Agreement or applicable law. In addition, nothing contained
herein shall be deemed to limit or otherwise restrict the authority of the
General Partner or the Special Limited Partner under the Agreement, other than
in their capacity as holders of the Series A CRA Partnership Preferred Units.

W-4